EXHIBIT 10.7
AGREEMENT REGARDING PURCHASE OF PARTNERSHIP INTERESTS
BY AND BETWEEN
CEDAR SHOPPING CENTERS PARTNERSHIP, L.P., as seller
AND
RIOCAN HOLDINGS USA INC., as purchaser
Dated as of October 26, 2009
Premises:

     
Columbus Crossing Shopping Center
Philadelphia, PA
  Franklin Village Plaza
Franklin, MA
 
   
Loyal Plaza Shopping Center
Williamsport, PA
  Stop & Shop Plaza
Bridgeport, CT
 
   
Blue Mountain Commons
Susquehanna Township, PA
  Sunset Crossing Shopping Center
Dickson, PA
 
   
Shaw’s Plaza Raynham, MA
   

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
1.
  Certain Definitions     1  
2.
  Reorganizations and Consideration     13  
3.
  Closing     15  
4.
  Earn-Out     16  
5.
  Substitution     18  
6.
  Closing Costs     19  
7.
  Blue Mountain Development Parcel     20  
8.
  Investigations     22  
9.
  Indemnification     24  
10.
  Confidentiality     24  
11.
  Undertaking     25  
12.
  Lender Approval     25  
13.
  Representations and Warranties of Cedar     27  
14.
  Representations and Warranties of RioCan     38  
15.
  Investment Representations, Etc     39  
16.
  Interim Covenants of Cedar     40  
17.
  Deliveries to be made on the Closing Date     44  
18.
  Conditions to the Closings     47  
19.
  Apportionments     50  
20.
  Condemnation or Destruction of the Properties     54  
21.
  Release     55  
22.
  Brokers     56  
23.
  Limitation of Liability     56  
24.
  Remedies For Default     57  
25.
  Title Reviews     59  
26.
  Notices     62  
27.
  Amendments     64  
28.
  Governing Law; Jurisdiction; Construction     64  
29.
  Partial Invalidity     64  
30.
  Counterparts     64  
31.
  No Third Party Beneficiaries     65  
32.
  Waiver     65  
33.
  Assignment     65  
34.
  Binding Effect     66  
35.
  Entire Agreement     66  

 



--------------------------------------------------------------------------------



 



                      Page  
36.
  Further Assurances     66  
37.
  Paragraph Headings/Schedules     66  
38.
  Waiver of Trial by Jury     66  
39.
  Litigation Costs     66  
40.
  Currency     67  
41.
  Time of the Essence     67  
42.
  Press Releases     67  

EXHIBITS
EXHIBIT A -1 THROUGH A-7 LAND
EXHIBIT B FORM OF LIMITED PARTNERSHIP AGREEMENT
EXHIBIT C PRE-RIOCAN PROPERTY OWNER AGREEMENTS
EXHIBIT D FORM OF MANAGEMENT AGREEMENT
EXHIBIT E ALLOTTED CONSIDERATION
EXHIBIT F FORM OF ESCROW AGREEMENT
EXHIBIT G FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT H ADDITIONAL MATERIALS
EXHIBIT I BLUE MOUNTAIN DEVELOPMENT PARCEL
EXHIBIT J FRANKLIN VILLAGE EARN-OUT SPACE
SCHEDULES
SCHEDULE 1 EXISTING OWNERSHIP CHARTS
SCHEDULE 2 REORGANIZATION STEPS
SCHEDULE 3 POST CLOSING CHARTS
SCHEDULE 4 SERVICE CONTRACTS
SCHEDULE 5 LEASES
SCHEDULE 6 EXISTING TITLE POLICIES
SCHEDULE 7 LITIGATION
SCHEDULE 8 LOAN DOCUMENTS
SCHEDULE 9 EARN-OUT PROCEEDS
SCHEDULE 10 MATERIAL LEASE DEFAULTS
SCHEDULE 11 BLUE MOUNTAIN LEASES
SCHEDULE 12 MAJOR TENANTS
SCHEDULE 13 EXISTING SURVEYS
SCHEDULE 14 EXCLUDED COMPETITORS
SCHEDULE 15 LEASING PROFORMA

 



--------------------------------------------------------------------------------



 



AGREEMENT REGARDING PURCHASE OF PARTNERSHIP INTERESTS
AGREEMENT REGARDING PURCHASE OF PARTNERSHIP INTERESTS (this “Agreement”), made
as of the 26th day of October, 2009, by and between CEDAR SHOPPING CENTERS
PARTNERSHIP, L.P., a Delaware limited partnership (“Cedar”) and RIOCAN HOLDINGS
USA INC., a Delaware corporation (“RioCan”).
W I T N E S S E T H :
WHEREAS, subject to the terms and provisions of this Agreement, Cedar and RioCan
have agreed to form a Delaware limited partnership (the “Partnership”) for the
purpose of directly or indirectly acquiring all of Cedar’s interests in the
Properties (as hereinafter defined); and
WHEREAS, the Partnership will be comprised of (x) Cedar LP (as hereinafter
defined) having a nineteen percent (19%) limited partnership interest, (y) Cedar
GP (as hereinafter defined) having a one percent (1%) general partnership
interest, and (z) RioCan, having an eighty percent (80%) limited partnership
interest.
NOW THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Cedar and RioCan hereby agree as follows:

1.   Certain Definitions.

For purposes of this Agreement, the following terms shall have the respective
meanings set forth below:
Additional Title Objections: As defined in Section 25(b).
Adjustment Date: As defined in Section 19(a).
Agreement: As defined in the Preamble.
Allotted Consideration: As defined in Section 2(b).
Balance Sheets: As defined in Section 13(a).
Blue Mountain: The Property located in Susquehanna Township, Pennsylvania and
known as “Blue Mountain Commons”.
Blue Mountain Closing: The Closing with respect to Blue Mountain.
Blue Mountain Closing Date: The Closing Date with respect to Blue Mountain.
Blue Mountain Closing Earn-Out Proceeds: The Earn-Out Proceeds with respect to
the Blue Mountain Leases for which the conditions provided in Section 4(a) shall
have been satisfied as of the Blue Mountain Closing Date.
Blue Mountain Condo Conversion: As defined in Section 7(b).

 



--------------------------------------------------------------------------------



 



Blue Mountain Development Parcel: That certain parcel of land located in
Susquehanna Township, Pennsylvania, more particularly described on Exhibit I.
Blue Mountain Ground Lease: As defined in Section 7(b).
Blue Mountain Leases:

  (a)   Those Leases as set out in Schedule 11;

  (b)   Leases of space in Blue Mountain executed in accordance with the terms
of this Agreement; and

  (c)   Leases of space in Blue Mountain that are approved after the Blue
Mountain Closing, in accordance with the Partnership Agreement and relevant
Property Management Agreement.

Blue Mountain Line of Credit: The revolving line of credit from KeyBank,
National Association, as administrative agent, encumbering, inter alia, Blue
Mountain as of the date hereof.
Blue Mountain Loan: As defined in Section 16(b).
Blue Mountain Loan Application: As defined in Section 16(b)
Blue Mountain Loan Documents: As defined in Section 16(b).
Blue Mountain REA: As defined in Section 7(a).
Blue Mountain Separation: As defined in Section 7(a).
Blue Mountain Shopping Center Parcel: That certain parcel of land located in
Susquehanna Township, Pennsylvania, more particularly described on Exhibit A-5,
excluding the Blue Mountain Development Parcel.
Bridgeport Ground Lease: Ground Lease dated December 8, 2004, by and between The
Housing Authority of the City of Bridgeport, LLC, as landlord, and Cedar
Bridgeport, LLC (as successor-in-interest to Fairfield Avenue Investors, LLC),
as tenant.
Bridgeport Loan: As defined in Section 13(a).
Bridgeport Loan Documents: As defined in Section 13(a).
Buildings: With respect to each parcel of Land, all buildings, structures
(surface and subsurface), installations and other improvements located thereon.
Business Day: Any day, other than a Saturday or Sunday, on which commercial
banks in the State of New York are not required or authorized to be closed for
business.
Cedar: As defined in the Preamble.

- 2 -



--------------------------------------------------------------------------------



 



Cedar GP: The wholly-owned subsidiary of Cedar that will be the general partner
of the Partnership.
Cedar LP: The wholly-owned subsidiary of Cedar that will be the limited partner
of the Partnership.
Cedar Partners: Individually and collectively, as applicable, Cedar GP and Cedar
LP.
Cedar Related Parties: Cedar and any agent, advisor, representative, affiliate,
employee, director, partner, member, beneficiary, investor, servant,
shareholder, trustee or other person or entity acting on Cedar’s behalf or
otherwise related to or affiliated with Cedar, including, without limitation,
the Cedar Partners.
Closing: The closing of a Transaction contemplated hereby.
Closing Date: As defined in Section 3.
Closing Date Representations: As defined in Section 17(a).
Closing Documents: The agreements, instruments and other documents to be
delivered by Cedar to RioCan pursuant to Section 17(a) or otherwise pursuant to
this Agreement and the agreements, instruments and other documents to be
delivered by RioCan to Cedar pursuant to Section 17(b) or otherwise pursuant to
this Agreement.
Columbus Crossing: The Property located in Philadelphia, Pennsylvania and known
as “Columbus Crossing Shopping Center.”
Columbus Crossing Loan: As defined in Section 13(a).
Columbus Crossing Loan Documents: As defined in Section 13(a).
Columbus Crossing Loan Guaranty: Surety Agreement, dated as of June 9, 2009, by
Cedar in favor of Susquehanna Bank, a Pennsylvania banking corporation.
Columbus Crossing Preferred Interests: The partnership interests in the Columbus
Crossing Property Owner owned directly or indirectly by Welsh-Square, Inc., The
Indenture of Trust of Bart Blatstein dated as of June 9, 1998 and/or The
Irrevocable Indenture of Trust of Barton Blatstein dated July 13, 1999.
Columbus Crossing Preferred Partner Loan: The loan evidenced by the Columbus
Crossing Preferred Partner Loan Documents.
Columbus Crossing Preferred Partner Loan Documents: As defined in Section 13(a).
Columbus Crossing Property Owner: Delaware 1851 Associates, L.P., a Pennsylvania
limited partnership that is the owner of Columbus Crossing.
Columbus Crossing Reimbursement Agreement: As defined in Section 17(a).

- 3 -



--------------------------------------------------------------------------------



 



Commission: The United States Securities and Exchange Commission.
Confidentiality Agreement: The Confidentiality Agreement between CSCI and RioCan
REIT dated September 25, 2009.
Consideration: As defined in Section 2(b).
Control: means, when used with respect to any specified Person, the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities or other beneficial interest,
by contract or otherwise; and the terms “Controlling” and “Controlled” have the
meanings correlative to the foregoing.
CSCI: Cedar Shopping Centers, Inc., a Maryland corporation, and any successors
thereto.
Default Notice: As defined in Section 24(c).
Defaulting Party: As defined in Section 24(c).
Deposit: As defined in Section 2(c).
Direct Interests: Individually and collectively, as applicable, the partnership
interests in the applicable Property Owners (other than the Columbus Crossing
Preferred Interests).
Due Diligence Site: The internet based “virtual vault” created by Cedar where
Cedar has assembled and has made available the Information to RioCan prior to
the date hereof.
Earn-Out Proceeds: An amount equal to the NOI payable under the applicable lease
(or renewal thereof), divided by a capitalization rate of 8.5%. A sample
calculation of the Earn-Out Proceeds with respect to each Blue Mountain Lease
executed prior to the date hereof and each portion of the Franklin Village
Earn-Out Space is attached hereto and made a part hereof as Schedule 9.
Environmental Claim: With respect to any Property, any action, cause of action,
suit, order, decree, award, proceeding, judgment, penalty, assessment, claim, or
fine imposing or alleging potential liability for any violation of Environmental
Laws or otherwise relating to Hazardous Substances.
Environmental Laws: All applicable federal, state, municipal and local laws
(including without limitation all statutes, by-laws and regulations and all
orders, directives and decisions rendered by, and policies, instructions,
guidelines and similar guidance of, any ministry, department or administrative
or regulatory agency), relating to the protection of the environment, or the
manufacture, processing, distribution, use, treatment, storage, disposal,
packaging, transport, handling, containment, clean-up or other remediation or
corrective action of any Hazardous Substances.

- 4 -



--------------------------------------------------------------------------------



 



Escrow Agent: Commonwealth Land Title Insurance Company, Two Grand Central Tower
140 East 45th Street, 22nd Floor, New York, NY 10017, Attention: Robert
Fitzgerald.
Executive Order 13224: Executive Order 13224—Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism,
issued by OFAC.
Existing Columbus Crossing Preferred Partner Lender: Cedar Lender LLC, a
Delaware limited liability company that is a wholly-owned subsidiary of Cedar
and is the holder of the Columbus Crossing Preferred Partner Loan on the date
hereof.
Existing Surveys: The surveys listed on Schedule 13 attached hereto and made a
part hereof.
Existing Title Policies: The title policies listed on Schedule 6 attached hereto
and made a part hereof.
Extension Period: As defined in Section 12(b).
Financial Statements: As defined in Section 13(a).
First Scheduled Closing Date: As defined in Section 3.
Franklin Village: The Property located in Franklin, Massachusetts and known as
“Franklin Village Plaza”.
Franklin Village Applebee’s Space: All or any portion of the space located at
Franklin Village that is designated as the “Applebee’s Space” on Exhibit J.
Franklin Village Closing: The Closing with respect to Franklin Village.
Franklin Village Closing Date: The Closing Date with respect to Franklin
Village.
Franklin Village Earn-Out Space: Individually and collectively, as applicable,
the Franklin Village Applebee’s Space, the Franklin Village New Lease Space and
the Franklin Village Renewal Lease Space.
Franklin Village Loan: As defined in Section 13(a).
Franklin Village Loan Documents: As defined in Section 13(a).
Franklin Village New Lease Space: All or any portion of the space located at
Franklin Village that is designated as the “Franklin Village New Lease Space” on
Exhibit J.
Franklin Village Renewal Lease Space: All or any portion of the space located at
Franklin Village that is designated as the “Franklin Village Renewal Lease
Space” on Exhibit J.

- 5 -



--------------------------------------------------------------------------------



 



GAAP: Generally accepted accounting principles of the United States,
consistently applied.
Governmental Authority: Any agency, instrumentality, department, commission,
court, tribunal or board of any government, whether foreign or domestic and
whether national, federal, state, provincial, local or any quasi-governmental
entity or any Person acting under the authority of any of the foregoing.
Ground Leases: The Bridgeport Ground Lease and the Loyal Plaza Ground Lease, in
each case as amended, renewed or otherwise varied.
Ground Lessor Estoppels: As defined in Section 16(d).
Ground Lessors: The lessors under the Bridgeport Ground Lease and the Loyal
Plaza Ground Lease.
Hazardous Substances: Any pollutants, contaminants, chemicals, deleterious
substances, waste (including without limitation industrial, toxic or hazardous
wastes), petroleum or petroleum products, asbestos, PCBs, underground storage
tanks and the contents thereof, flammable materials or radioactive materials.
Indirect Interests: Individually and collectively, as applicable, the equity
interests in the Indirect Owners.
Indirect Owner(s): Individually and collectively, as applicable, the
subsidiaries of Cedar that are direct or indirect owners of equity interests in
the Property Owners, which (a) exist on the date hereof, will survive the
Reorganizations (as more particularly described in Schedule 2) and will be
wholly owned directly or indirectly by REIT Property Subsidiary following the
Closings (as more particularly described in Schedule 3) or (b) will be formed in
connection with the Reorganizations (as more particularly described in
Schedule 2) and will be wholly owned directly or indirectly by REIT Property
Subsidiary following the Closings (as more particularly described in
Schedule 3).
Information: Any of the following: (i) all information and documents in any way
relating to the Properties, the Owners, the Interests, the Columbus Crossing
Preferred Interests, the operation thereof or the sale thereof, all leases and
contracts furnished to RioCan or the RioCan Representatives by Cedar or any
Cedar Related Party or their agents or representatives, including, without
limitation, their contractors, engineers, attorneys, accountants, consultants,
brokers or advisors, and all information and documents posted on the Due
Diligence Site, whether prior to or after the date hereof, and (ii) all
analyses, compilations, data, studies, reports or other information or documents
prepared or obtained by RioCan or the RioCan Representatives containing or based
on, in whole or in part, the information or documents described in the preceding
subparagraph (i), the Investigations, or otherwise reflecting their review or
investigation of the Properties, the Owners, the Interests and/or the Columbus
Crossing Preferred Interests.

- 6 -



--------------------------------------------------------------------------------



 



Institutional Investor: Any of the following types of entities (or any entity
that is directly or indirectly wholly-owned and Controlled by any of the
following types of entities), whether domestic or Canadian: (a) a commercial
bank, trust company (whether acting individually or in a fiduciary capacity for
another entity that constitutes an Institutional Investor), savings and loan
association, savings bank, financing company or similar institution; (b) an
insurance company; (c) an investment bank; or (d) an employee’s welfare,
benefit, profit-sharing, pension or retirement trust, fund or system (whether
federal, state, municipal, private or otherwise); in each case on the condition
that such Institutional Investor (i) is regularly engaged in the business of
owning or operating commercial real estate properties, (ii) is recognized as a
reputable investor, (iii) has net assets (in name or under management) in excess
of One Billion Dollars ($1,000,000,000), (iv) is not one of Persons described in
Section 14(a)(iv) hereof, (v) is neither one of the Persons listed on
Schedule 14 nor Controlled by any such Persons, and (vi) is otherwise reasonably
acceptable to Cedar, it being acknowledged that CPP Investment Board, a Canadian
corporation, is acceptable to Cedar.
Intellectual Property: The interest, if any, of the applicable Property Owner in
any trademarks, trade names, logos, names, coined words, abbreviations, designs,
styles, certification marks, copyrights, industrial designs and other similar
property relating solely to any Property.
Interests: Individually and collectively, as applicable, the Direct Interests
and the Indirect Interests.
Investigations: As defined in Section 8.
Land: As applicable, that certain parcel of land located in (i) Philadelphia,
Pennsylvania, (ii) Franklin, Massachusetts, (iii) Williamsport, Pennsylvania,
(iv) Bridgeport, Connecticut, (v) Susquehanna Township, Pennsylvania,
(vi) Dickson, Pennsylvania, and (vii) Raynham, Massachusetts, all as more
particularly described in Exhibit A-1 through A-7 hereof, respectively.
Lease Exhibit: As defined in the definition of “Leases” set forth in this
Agreement.
Leases: With respect to each Property, (i) the leases described on Schedule 5
attached hereto and made a part hereof (collectively, the “Lease Exhibit”) with
respect to such Property, and (ii) the leases entered into by any Property Owner
in accordance with Section 4 and Section 16(a) hereof.
Leasing Costs: As defined in Section 19(b).
Lenders: Collectively, the mortgage lenders under each of the Loans.
Loan Approval Deadline: As defined in Section 12(b).
Loan Approvals: As defined in Section 12(a).

- 7 -



--------------------------------------------------------------------------------



 



Loan Documents: Collectively, the Columbus Crossing Loan Documents, the Franklin
Village Loan Documents, the Loyal Plaza Loan Documents, the Bridgeport Loan
Documents and the Shaw’s Plaza Loan Documents and, if applicable, the Blue
Mountain Loan Documents and the Sunset Crossing Loan Documents, as each of the
foregoing may be amended in accordance with this Agreement.
Loan Estoppel Statement: As defined in Section 12(a).
Loans: Collectively, the Columbus Crossing Loan, the Franklin Village Loan, the
Loyal Plaza Loan, the Bridgeport Loan and the Shaw’s Plaza Loan and, if
applicable, the Blue Mountain Loan and the Sunset Crossing Loan.
Loyal Plaza Ground Lease: Agreement of Lease dated January 15, 1963, by and
between Robert M. Zaner and Ruth S. Zaner, his wife, as landlord, and Loyal
Plaza Associates, L.P. (as ultimate successor-in-interest to Murray H. Goodman),
as tenant, as amended by that certain Amendatory Agreement, dated March 26,
1964.
Loyal Plaza Loan: As defined in Section 13(a).
Loyal Plaza Loan Documents: As defined in Section 13(a).
Major Tenants: Those Tenants listed on Schedule 12 attached hereto.
Management Agreements: With respect to each Property, the Property Management
Agreement to be entered into at the applicable Closing between the applicable
Property Owner and Manager for the management and leasing of such Property, the
form of which is attached hereto as Exhibit D.
Manager: Cedar or an affiliate of Cedar, as determined by Cedar (provided such
affiliate is directly or indirectly wholly-owned by Cedar or CSCI and generally
manages the other properties directly or indirectly owned by Cedar).
Mandatory Cure Item: As defined in Section 25(c).
Material Title Contracts: Any common use agreements and easement agreements of
record the termination of which would materially and adversely affect or
interfere with the ordinary use or operation of the applicable Property.
Net Consideration: As defined in Section 2(b).
New Columbus Crossing Preferred Partner Lender: A wholly-owned subsidiary of
REIT Property Subsidiary that shall be a Delaware limited liability company, to
be formed to acquire, at the Closing of Columbus Crossing, and thereafter own
the Columbus Crossing Preferred Partner Loan and the Columbus Crossing Preferred
Partner Loan Documents.
NOI: Means the annualized amounts payable by the applicable Tenant pursuant to a
Lease (or renewal thereof), less the sum of (i) the annualized operating costs
and realty

- 8 -



--------------------------------------------------------------------------------



 



tax recoveries included in such amounts, (ii) the Permanent Shortfall, (iii) a
vacancy allowance equal to 3% of annualized “gross receipts” (as defined in the
applicable Management Agreement) to be generated from the applicable Tenant
(other than, in the case of Blue Mountain only, Giant Food Stores LLC, for which
no such vacancy allowance shall be deducted); and (iv) 3.5% of “gross receipts”
to be generated from the applicable Tenant, on account of management fees.
Non-Defaulting Party: As defined in Section 24(c).
OFAC: The Office of Foreign Assets Control of the United States Department of
the Treasury.
OFAC Lists: As defined in Section 14(a).
Outside Adjustment Date: As defined in Section 19(f)
Outside Closing Date: As defined in Section 3.
Outside RioCan Adjournment Date: As defined in Section 3.
Owners: Individually and collectively, as applicable, the Property Owners and
the Indirect Owners.
Partnership: As defined in the Recitals.
Partnership Agreement: The Limited Partnership Agreement to be entered into by
and among the Cedar Partners and RioCan on or prior to the first Closing
hereunder in respect of their relationship as partners of the Partnership, in
substantially the form attached hereto as Exhibit B.
Partnership Interests: As defined in Section 15(a).
Partnership Subsidiary GP: Means a limited liability company wholly-owned by the
Partnership and formed to own the general partnership interest in the REIT.
Percentage Interest: The respective partnership interests of the Cedar Partners
and RioCan in the Partnership from and after the first Closing hereunder as
follows: (x) the percentage interest of Cedar GP shall be one percent (1%),
(y) the percentage interest of Cedar LP shall be nineteen percent (19%) and
(z) the percentage interest of RioCan shall be eighty percent (80%), as the same
may be adjusted pursuant to the provisions of the Partnership Agreement.
Permanent Shortfall: The annualized amount, if any, by which the Tenant’s
annualized proportionate share of operating cost and realty tax recoveries (as
determined by Cedar, acting reasonably, based on the recoveries provided for in
the standard form lease used by Cedar) exceeds the annualized amount actually
payable by such Tenant under such Lease on account of operating costs and realty
taxes.

- 9 -



--------------------------------------------------------------------------------



 



Permitted Exceptions: With respect to each Property (unless otherwise provided
herein): (i) the state of facts shown on the Existing Survey of such Property;
(ii) as applicable, subject to the rights of RioCan pursuant to Section 16(b)
and (c) hereof, respectively, any Loan Documents; (iii) with respect to the
Properties, those matters specifically set forth on Schedule B of the Existing
Title Policy of the applicable Property and any matters omitted or affirmatively
insured over pursuant to or in connection with such Existing Title Policy;
(iv) all laws, ordinances, rules and regulations of the United States, the
Commonwealth or State in which the Property is located, or any Governmental
Authority, as the same may now exist or may be hereafter modified, supplemented
or promulgated; (v) all presently existing and future liens of real estate taxes
or assessments and water rates, water meter charges, water frontage charges and
sewer taxes, rents and charges, if any, provided that such items are not yet due
and payable and are apportioned as provided in this Agreement; (vi) any other
matter or thing affecting title to such Property that RioCan shall have agreed
in writing or be deemed to have agreed pursuant to the express terms of this
Agreement to waive as a Title Objection or Additional Title Objection; (vii) all
violations of laws, ordinances, orders, requirements or regulations of any
Governmental Authority known by RioCan as of the date of this Agreement;
(viii) all utility easements; and (ix) all other matters of record which do not,
individually or in the aggregate, prohibit or materially and adversely interfere
with the present use or operation of the applicable Property, or materially and
adversely affect the value or marketability of the applicable Property.
Person: An individual, partnership, joint venture, corporation, trust or other
entity.
Personal Property: With respect to each Property, all right, title and interest
of the applicable Property Owner, if any, in and to the fixtures, equipment and
other personal property owned by such Property Owner and attached or appurtenant
to the applicable Property.
Pre-RioCan Owner Agreements: Prior to the respective Reorganizations, the
organizational documents of each Owner identified on Exhibit C attached hereto
and following the Reorganizations but prior to the applicable Closing Date, the
limited partnership or limited liability company agreement of each Owner in a
form consistent with the terms of the Partnership Agreement and the applicable
Loan Documents (as modified by any applicable Loan Approval) in all material
respects and otherwise reasonably acceptable to the parties.
Property or Properties: Collectively or individually, as applicable, those
certain real properties commonly known as: (i) Columbus Crossing Shopping
Center, located in Philadelphia, Pennsylvania; (ii) Franklin Village Plaza,
located in Franklin, Massachusetts; (iii) Loyal Plaza Shopping Center, located
in Williamsport, Pennsylvania; (iv) Stop & Shop Plaza, located in Bridgeport,
Connecticut; (v) Blue Mountain Commons, located in Susquehanna Township,
Pennsylvania; (vi) Sunset Crossing Shopping Center, located in Dickson,
Pennsylvania; and (vii) Shaw’s Plaza Shopping Center, located in Raynham,
Massachusetts, as more particularly described in Exhibit A-1 through A-7
attached hereto, respectively, together with all of the Buildings located or to
be developed thereon, and also together with all rights, interests,
entitlements, benefits,

- 10 -



--------------------------------------------------------------------------------



 



and privileges of any nature or kind whatsoever related thereto including,
without limitation, the Land, the Personal Property, Service Contracts, Leases,
Intellectual Property, Warranties, and all easements for ingress, egress,
parking, utility service and other appurtenances thereto.
Property Owner(s): Individually and collectively, as applicable, the entities
identified in Schedule 1 attached hereto, each as owner or ground lessee of each
Property indicated opposite its name.
REIT: Means a limited partnership owned by the Partnership, as limited partner,
the Partnership Subsidiary GP, as general partner, and certain outside
investors, as preferred interest holders, and formed to own all of the limited
partnership interests in the REIT Property Subsidiary. The REIT shall be treated
as a corporation for U. S. tax purposes.
REIT Property Subsidiary: Means a limited partnership owned by the REIT, as
limited partner, and the REIT Subsidiary GP, as general partner, and formed to
own directly or indirectly through one or more wholly-owned subsidiaries (a) all
of the Interests and (b) all of the membership interests in the New Columbus
Crossing Preferred Partner Lender.
REIT Subsidiary GP: Means a limited liability company wholly-owned by the REIT
and formed to own all of the general partnership interests in the REIT Property
Subsidiary.
Remaining Scheduled Closing Date(s): As defined in Section 3.
Reorganizations: As defined in Section 2(a).
Required Operating Tenant: Individually and collectively, as applicable, any
Required Tenant that is a Giant Food Store, Super Fresh Supermarket, Stop &
Shop, Marshall’s or Shaw’s Supermarket.
Required Tenants: As defined in Section 16(d).
RioCan: As defined in the Preamble.
RioCan REIT: RioCan Real Estate Investment Trust, an Ontario trust.
RioCan Related Party: As defined in Section 21(a).
RioCan Representatives: The directors, officers, employees, affiliates,
partners, members, brokers, agents or other representatives, including, without
limitation, attorneys, accountants, contractors, consultants, engineers and
financial advisors of RioCan.
Scheduled Closing Date(s): As defined in Section 3.
SEC: The Securities and Exchange Commission.

- 11 -



--------------------------------------------------------------------------------



 



Securities Act. The Securities Act of 1933, as amended.
Service Contracts: With respect to each Property, (i) the contracts described on
Schedule 4 attached hereto and made a part hereof, (ii) Terminable Service
Contracts, and (iii) contracts entered into by any Property Owner in accordance
with Section 16 hereof.
Settlement Statement: As defined in Section 17(a).
Shaw’s Plaza: The Property located in Raynham, Massachusetts and known as
“Shaw’s Plaza.”
Shaw’s Plaza Loan: As defined in Section 13(a).
Shaw’s Plaza Loan Documents: As defined in Section 13(a).
Subject Interests: As defined in Section 12(b).
Subject Property: As defined in Section 12(b).
Subject Transaction(s): As defined in Section 12(b).
Substitute Property: As defined in Section 5.
Substitution Date: As defined in Section 5.
Sunset Crossing: The Property located in Dickson, Pennsylvania and known as
“Sunset Crossing Shopping Center”.
Sunset Crossing Line of Credit: The revolving line of credit from Bank of
America, N.A., as administrative agent, encumbering, inter alia, Sunset Crossing
as of the date hereof.
Sunset Crossing Loan: As defined in Section 16(c).
Sunset Crossing Loan Application: As defined in Section 16(c).
Sunset Crossing Loan Documents: As defined in Section 16(c).
Supplemental Due Diligence Period: As defined in Section 8.
Supplemental Due Diligence Termination Notice: As defined in Section 8.
Supplemental Testing: Individually or collectively, as applicable, (a) in the
case of Shaw’s Plaza, a Phase 1 environmental assessment and an engineering
review of Shaw’s Plaza, and (b) in the case of Sunset Crossing, a Phase 2
environmental assessment of Sunset Crossing pursuant to the scope of work
submitted by RioCan and approved by Cedar prior to the date of this Agreement.

- 12 -



--------------------------------------------------------------------------------



 



Tenant Estoppels: As defined in Section 16(d).
Tenants: Means all Persons having a right to occupy any rentable area of any
Property pursuant to a Lease.
Terminable Service Contracts: With respect to any Property, contracts entered
into in the ordinary course of business that are cancellable on sixty (60) days
notice or less without premium or penalty.
Title Company: A nationally recognized title company agreed upon by RioCan and
Cedar acting reasonably and in good faith.
Title Objection Deadline: As defined in Section 25(a).
Title Objection Letter: As defined in Section 25(a).
Title Objection Response: As defined in Section 25(a).
Title Objections: As defined in Section 25(a).
Title Reports: As defined in Section 25(a).
Transaction(s): Individually or collectively, as applicable, the Closing of the
transfer of the Interests related to one or more of the Properties to the REIT
Property Subsidiary and the transfer of the Columbus Crossing Preferred Partner
Loan to the New Columbus Crossing Preferred Partner Lender, all in accordance
with the terms of this Agreement.
Transfer Taxes: As defined in Section 6(a).
Update Certificate: As defined in Section 17(a).
Warranties: The existing warranties, guarantees and indemnities for the
construction and/or the existing operation of the Buildings.

2.   Reorganizations and Consideration.

  (a)   Schedule 1 attached hereto and made a part hereof depicts the ownership
structure of each of the Properties as of the date hereof. Prior to or
contemporaneously with the Closing of a Transaction, Cedar shall cause to be
effectuated the applicable assignments, transfers and conversions described on
Schedule 2 attached hereto (the “Reorganizations”). Schedule 3 attached hereto
and made a part hereof depicts the ownership structure following the Closing of
the Transactions (assuming all of the Transactions close in accordance with the
terms of this Agreement). From and after the applicable Closing Date, no Cedar
Related Party shall have any continuing obligations to RioCan with respect to
the Properties as transferor or seller thereof other than as expressly provided
in this Agreement.

- 13 -



--------------------------------------------------------------------------------



 



  (b)   The aggregate consideration payable by RioCan to Cedar on the Closing
Dates for the Interests (other than the Interests of the Indirect Owners of Blue
Mountain and the Earn-Out Proceeds in respect of the Franklin Village Applebee’s
Space and the Franklin Village New Lease Space) shall be One Hundred Sixteen
Million Five Hundred Twenty Thousand Dollars ($116,520,000) (the
“Consideration”) as allocated to each Property (other than Blue Mountain) as set
forth in the applicable pro forma price schedule attached hereto as Exhibit E
(the “Allotted Consideration”). For purposes of this Agreement, (a) the
“Consideration” for the Interests of the Indirect Owners of Blue Mountain shall
be the sum of (x) the Blue Mountain Closing Earn-Out Proceeds and (y) any
amounts paid to Cedar as additional Earn-Out Proceeds pursuant to Section 4(a),
(b) the Blue Mountain Closing Earn-Out Proceeds shall constitute the “Allotted
Consideration” payable by RioCan to Cedar on the Blue Mountain Closing Date for
the Interests of the Indirect Owners of Blue Mountain, and (c) the
“Consideration” for the Interests of the Indirect Owners of Franklin Village
shall be the sum of (x) the Allotted Consideration for Franklin Village, less
any portion of the Franklin Village Earn-Out Escrow that is not disbursed to
Cedar and (y) any amounts paid to Cedar as additional Earn-Out Proceeds pursuant
to Section 4(b) in respect of the Franklin Village Applebee’s Space and the
Franklin Village New Lease Space. Accordingly, for the avoidance of doubt,
wherever this Agreement shall provide that, following the failure to close a
particular Transaction that “the Consideration shall be reduced by the amount of
the applicable Allotted Consideration”, the parties acknowledge and agree that
(A) if such Transaction is the Blue Mountain Closing, no deduction of
Consideration shall be made with respect to the other Transactions since the
Consideration for Blue Mountain consists entirely of Earn-Out Proceeds and
(B) if such Transaction is the Franklin Village Closing, only the portion of the
Consideration representing the Franklin Village Earn-Out Escrow and the Allotted
Consideration for the portion of Franklin Village that is not included in the
Franklin Village Earn-Out Space, shall be deducted. The Allotted Consideration
shall be (i) reduced for each Transaction by eighty percent (80%) of the
outstanding principal amount as of the Closing Date of the Loan applicable
thereto and (ii) adjusted pursuant to the express terms of this Agreement (the
Allotted Consideration, as so reduced and adjusted, the “Net Consideration”).
Each of Cedar and RioCan (and their respective direct and indirect partners,
members, owners, beneficiaries, investors, and shareholders) agree to allocate
the Consideration as determined for U.S. federal income tax purposes (which
shall include all capitalizable costs incurred in connection with the
transactions hereunder) among the Properties for all purposes (including,
without limitation, accounting, financial reporting and federal and applicable
state and local income tax purposes) on the basis of Section 1060 of the
Internal Revenue Code, as amended, and in a manner consistent with Exhibit E, as
such allocation may be amended from time to time pursuant to the next sentence.
The allocation of the Consideration shall be amended to reflect any adjustment
to the Consideration. The Net Consideration shall be payable as follows:

- 14 -



--------------------------------------------------------------------------------



 



  (i)   RioCan shall pay the applicable Net Consideration to Cedar, and in
consideration therefor, Cedar shall transfer or cause to be transferred the
subject Interests to the REIT Property Subsidiary; and     (ii)   RioCan shall
pay the Net Consideration to Cedar by wire transfer of immediately available
federal funds to an account or accounts designated by Cedar.

  (c)   Within two (2) Business Days after the date this Agreement is executed
and delivered by Cedar and RioCan, RioCan shall deposit with the Escrow Agent,
as escrowee, by wire transfer of immediately available federal funds to an
account designated by the Escrow Agent, the sum of Five Hundred Thousand Dollars
($500,000) (together with all interest thereon, the “Deposit”). The Deposit
shall be held by the Escrow Agent pursuant to the escrow agreement attached
hereto as Exhibit F. If RioCan shall fail to deposit the Deposit with the Escrow
Agent within two (2) Business Days after the date this Agreement shall be
executed and delivered by Cedar and RioCan, at Cedar’s election exercised by
delivery of written notice to RioCan following such two (2) Business Day period
but prior to receipt of the Deposit, this Agreement shall be null, void ab
initio and of no force or effect. The Deposit shall be applied in partial
payment of the applicable Allotted Consideration required to be made by RioCan
at the Closing of the Transaction with respect to the last remaining Property.

The provisions of this Section 2 shall survive the Closings.

3.   Closing.

The closing (each a “Closing”) of the Transactions shall occur in stages. The
first Closing shall occur at 10:00 a.m. (Eastern time) on the date that is ten
(10) days after the satisfaction (or waiver) of the last of all conditions
precedent for one or more Transactions (the “First Scheduled Closing Date”).
Each of the remaining Transactions with respect to which all conditions
precedent thereto have been satisfied or waived by the party entitled to do so,
shall occur on the date that is ten (10) days after the satisfaction (or waiver)
of the last of all such conditions precedent for the applicable Transaction
(each, a “Remaining Scheduled Closing Date”; together with the First Scheduled
Closing Date, the “Scheduled Closing Date(s)”); provided, however, that RioCan
shall have the right to adjourn a particular Scheduled Closing Date (other than
the First Scheduled Closing Date) not more than two (2) times to a Business Day
that is not later sixty (60) days following the applicable Scheduled Closing
Date (the “Outside RioCan Adjournment Date”) by delivery of written notice to
Cedar on or prior to the original Scheduled Closing Date of the adjourned
Scheduled Closing Date. Without limitation to the foregoing, the parties agree
to use commercially reasonable efforts to close as many of the Transactions on
the same date as practicable. Notwithstanding the foregoing but subject to the
right of Cedar to adjourn the Closing of one or more Transactions pursuant to
Section 12(b) or Section 25 hereof, in the event that all of the conditions
precedent with respect to any Transaction shall not have been satisfied or
waived by the party entitled to do so by July 26, 2010 (the “Outside Closing
Date”), then, subject to Section 5, this Agreement shall automatically terminate
on such Outside Closing Date as to such Transaction, the Deposit shall

- 15 -



--------------------------------------------------------------------------------



 



be refunded to RioCan (if no other Closing with respect to another Property
remains outstanding) and the Consideration shall be reduced by the amount of the
applicable Allotted Consideration, whereupon the parties hereto shall be
relieved of all further liability and responsibility under this Agreement with
respect to such Transaction (except for any obligation expressly provided to
survive a termination of this Agreement). The Closings shall occur at the
offices of the Title Company through an escrow and pursuant to escrow
instructions consistent with the terms of this Agreement and otherwise mutually
satisfactory to Cedar and RioCan (the date on which any Closing shall occur
being herein referred to as a “Closing Date”). Each Closing shall constitute
approval by each of Cedar and RioCan of all matters to which such party has a
right of approval and a waiver of all conditions precedent related to the
applicable Transaction.
4. Earn-Out

  (a)   Blue Mountain. Notwithstanding any other provision of this Agreement,
for each Blue Mountain Lease for which the following conditions have not been
satisfied on or prior to the Blue Mountain Closing, additional Earn-Out Proceeds
shall be paid by RioCan to Cedar on or prior to the tenth (10th) Business Day
immediately following the date that all of the following conditions shall have
been satisfied in respect of such lease:

  (i)   The tenant thereunder shall have commenced paying regularly scheduled
rent in accordance with such lease;     (ii)   RioCan shall have received
either:

  (A)   a Tenant Estoppel from the applicable tenant, which shall be in a form
consistent with the form required pursuant to Section 16(d); or

  (B)   where such Tenant Estoppel is not available and the applicable tenant is
not a Major Tenant, a certificate of Cedar confirming substantially the same
information as would have been in a Tenant Estoppel certificate from the
applicable tenant; and

  (iii)   RioCan shall have received a reasonably detailed calculation prepared
by Cedar of the Earn-Out Proceeds due to Cedar, which shall be conclusive and
binding absent manifest error, it being acknowledged and agreed that the
calculations set forth on Schedule 9 satisfy the foregoing requirement with
respect to the Blue Mountain Leases executed prior to the date hereof and are
hereby deemed to have been delivered to RioCan in accordance with this
subparagraph (iii);

provided, however, that no Earn-Out Proceeds shall be payable with respect to
any Blue Mountain Lease unless each of the conditions set forth in subparagraph
(a) above shall have been satisfied (x) on or prior to the second (2nd)
anniversary of the Blue Mountain Closing Date, with respect to any Blue Mountain
Lease executed prior to the Blue Mountain Closing Date or (y) on or prior to the
third (3rd) anniversary of the Blue Mountain Closing Date, with respect to any
Blue

- 16 -



--------------------------------------------------------------------------------



 



Mountain Lease executed during the period commencing on the Blue Mountain
Closing Date and ending on the second (2nd) anniversary of the Blue Mountain
Closing Date.

  (b)   Franklin Village. Notwithstanding any other provision of this Agreement,
at the Franklin Village Closing, RioCan shall deposit with the Escrow Agent, as
escrowee, by wire transfer of immediately available federal funds to an account
designated by the Escrow Agent, a portion of the Net Consideration for Franklin
Village in the amount of Four Million Three Hundred Eighty Thousand Dollars
($4,380,000) (together with all interest thereon, the “Franklin Village Earn-Out
Escrow”) for the purposes of funding the Earn-Out Proceeds payable to Cedar
pursuant to this Section 4(b) with respect to all of the Franklin Village
Renewal Lease Space. The Franklin Village Earn-Out Escrow shall be held by the
Escrow Agent pursuant to an escrow agreement reasonably satisfactory to the
parties. For each lease (or renewal thereof) of all or any portion of the
Franklin Village Earn-Out Space for which the following conditions are
satisfied, Earn-Out Proceeds shall be paid by Escrow Agent to Cedar from the
Franklin Village Earn-Out Escrow (or, in the case of the Franklin Village
Applebee’s Space and the Franklin Village New Lease Space, by RioCan directly)
(x) at the Franklin Village Closing, to the extent such conditions shall have
been satisfied prior to the Franklin Village Closing or (y) to the extent such
conditions shall not have been satisfied on or prior to the Franklin Village
Closing with respect to any such lease (or renewal thereof), on or prior to the
tenth (10th) Business Day immediately following the date that all of the
following conditions shall have been satisfied in respect of such lease (or
renewal thereof):

  (i)   The tenant thereunder shall have commenced paying regularly scheduled
rent in accordance with such lease in respect to the primary or renewal term
thereof, as applicable;     (ii)   RioCan shall have received either:

  (A)   a Tenant Estoppel from the applicable tenant, which shall be in a form
consistent with the form required pursuant to Section 16(d); or

  (B)   where such Tenant Estoppel is not available within the applicable
timeframe provided in this Section 4(b), a certificate of Cedar confirming
substantially the same information as would have been in a Tenant Estoppel
certificate from the applicable tenant;

  (iii)   RioCan shall have received a reasonably detailed calculation prepared
by Cedar of the Earn-Out Proceeds due to Cedar, which shall be conclusive and
binding absent manifest error, it being acknowledged and agreed that the
calculations set forth on Schedule 9 satisfy the foregoing requirement with
respect to the leases described thereon and are hereby deemed to have been
delivered to RioCan in accordance with this subparagraph (iii);

- 17 -



--------------------------------------------------------------------------------



 



  (iv)   with respect to the Franklin Village Renewal Lease Space only, such
renewal is executed with a tenant identified on Exhibit J;     (v)   with
respect to the Franklin Village New Lease Space only, to the extent not executed
and delivered prior to the date hereof, such lease is executed with a tenant
identified on Exhibit J in substantial accordance with the terms of the
applicable executed letter of intent furnished to RioCan on or prior to the date
of this Agreement (or on terms that are more favorable to the applicable
Property Owner); and     (vi)   with respect to the Franklin Village Applebee’s
Space only, such lease (A) is for the entire Franklin Village Applebee’s Space,
(B) is executed with a tenant that is unaffiliated with Cedar, (C) provides for
a term of not less than five (5) years, (D) includes a market rental and other
material terms that are market (or on terms that are more favorable to the
applicable Property Owner) and (E) is with a tenant reasonably approved by
RioCan (which approval shall not be unreasonably withheld, conditioned or
delayed),

provided, however, that (x) no Earn-Out Proceeds shall be payable with respect
to any such lease (or renewal thereof) unless the conditions set forth in
subparagraph (b) above shall have been satisfied (A) within three (3) months
following the expiration of the applicable lease, with respect to the existing
leases demising the Franklin Village Renewal Lease Space and described on
Exhibit J, (B) March 26, 2010, with respect to any new lease demising any
portion of the Franklin Village New Lease Space, and (C) February 28, 2011, with
respect to the new lease demising the Franklin Village Applebee’s Space; and
(y) in no event shall Cedar be entitled to Earn-Out Proceeds for Franklin
Village in excess of the amount of the Franklin Village Earn-Out Escrow with
respect to any portion of the Franklin Village Renewal Lease Space (it being
understood and agreed that the remainder of the Franklin Village Earn-Out Space
shall not be subject to such limitation). Any amounts remaining in the Franklin
Village Earn-Out Escrow after payment to Cedar of all Earn-Out Proceeds to which
it is entitled pursuant to this Section 4(b) shall be promptly returned to
RioCan.

  (c)   Payment. The Earn-Out Proceeds shall be paid by the Escrow Agent or
RioCan, as applicable, by wire transfer of immediately available federal funds
to an account designated by Cedar.

  (d)   Survival. The provisions of this Section 4 shall survive the Closings.

5. Substitution.
If RioCan terminates this Agreement with respect to the acquisition of the
Interests applicable to Shaw’s Plaza pursuant to Section 8, or any of the
conditions to RioCan’s obligation to consummate a Transaction contained in
Section 18(a) are not satisfied or waived on or before the Outside Closing Date,
provided that no default by RioCan hereunder or under the Partnership

- 18 -



--------------------------------------------------------------------------------



 



Agreement shall have occurred, then Cedar will co-operate with RioCan for a
period of six (6) months following the Outside Closing Date to identify another
property or properties owned by it that has a value which is similar to the
value of the Property that was subject to such Transaction to be substituted for
such Property (each a “Substitute Property”); provided, however, that in no
event shall anything contained in this Section 5 obligate either party to
consummate any such substitution, it being acknowledged and agreed that any such
election shall be made by each party in its sole and absolute discretion and in
writing (the date that the parties shall have acknowledged in writing the
inclusion of each Substitute Property under this Agreement shall be referred to
herein as a “Substitution Date”). If a Substitute Property or Substitute
Properties are selected by the parties as aforesaid, the parties shall enter
into an amendment to this Agreement on or prior to the Substitution Date
acceptable to the parties in their sole and absolute discretion that will
provide for all the terms and provisions applicable to such substitution,
including, without limitation, modification of defined terms (e.g., “Property”),
applicable deadlines (e.g., “Outside Closing Date”, “Outside RioCan Adjournment
Date”, “Loan Approval Deadline”, “Title Objection Deadline”, etc.) and the
Allotted Consideration. The provisions of this Section 5 shall survive until
April 26, 2011.
6. Closing Costs.
Costs in connection with each of the Transactions shall be allocated as follows:

  (a)   The Cedar Partners and RioCan shall pay their respective Percentage
Interests of the following costs and expenses due and payable in connection with
the Reorganizations and/or the Transactions: (A) any and all state and local
recording charges and fees, if any; (B) all of the costs, expenses and charges
in connection with the Loan Approvals, including, without limitation, all
application fees, processing fees, assumption fees, attorneys’ fees,
consultants’ fees and costs and expenses associated with survey updates, record
searches, title examinations and updated mortgagee title insurance policies
(including endorsements thereto), if any, required by any Lender; (C) any escrow
fees charged by the Escrow Agent; (D) any and all state and local deed taxes,
real property transfer taxes, controlling-interest taxes and similar taxes
(collectively, “Transfer Taxes”); (E) all costs and expenses associated with the
formation of additional Indirect Owners and the New Columbus Crossing Preferred
Partner Lender and, including, without limitation, legal and filing fees and
disbursements; (F) with respect to the Transaction involving Blue Mountain, all
of the reasonable costs, expenses and charges incurred in connection with the
release of Blue Mountain from the Blue Mountain Line of Credit; and (G) with
respect to the Transaction involving Sunset Crossing, all of the reasonable
costs, expenses and charges incurred in connection with the release of Sunset
Crossing from the Sunset Crossing Line of Credit.

  (b)   RioCan shall pay all costs and expenses associated with (A) record
searches, title examinations and updated owner title insurance policies
(including endorsements thereto), if any, desired by RioCan and not by any
Lender; (B) any title insurance policy and/or endorsements insuring or otherwise
providing coverage to, RioCan as a partner of the Partnership; (C) obtaining
updates to the surveys of the Properties as and to the extent desired by RioCan
and not by any Lender; (D) as

- 19 -



--------------------------------------------------------------------------------



 



      applicable, all costs and expenses associated with the formation of the
REIT, including, without limitation, legal and filing fees and disbursements;
(E) as applicable, all costs and expenses associated with the contemplated
conversion of the Owners that are limited liability companies, including,
without limitation, legal and filing fees and disbursement; and (F) all costs
and expenses associated with its Investigations, including, without limitation,
legal and filing fees and disbursements.

  (c)   In addition, RioCan hereby agrees to pay to Cedar, in its capacity as
Manager, at the applicable Closing and as more particularly set forth in the
Management Agreement to be executed at such Closing, its Percentage Interest of
any Leasing Commission (as defined in such Management Agreement) payable to
Cedar with respect to any leases or renewals thereof entered into by and between
a Tenant and the applicable Property Owner at any time during the period between
the date hereof and the applicable Closing Date (as if such Management Agreement
had been effective during such period), provided that such Tenant has paid its
first month’s rent on or prior to the applicable Closing Date and provided
further that this subparagraph (c) shall not apply to any leases or renewals
thereof for which Earn-Out Proceeds shall be earned by Cedar pursuant to
Section 4, it being understood and agreed that this subparagraph (c) shall apply
to any leases or renewals thereof for which Earn-Out Proceeds shall not be
earned by Cedar pursuant to Section 4.

  (d)   Except as set forth in Section 39 below, each party shall pay the cost
of the fees and disbursements of its attorneys in connection with this
Agreement.

The provisions of this Section 6 shall survive the Closings.
7. Blue Mountain Development Parcel.
     The parties acknowledge and agree that the Blue Mountain Development Parcel
is not intended to be included in the Blue Mountain Closing and no portion of
the Consideration for Blue Mountain is attributable to the Blue Mountain
Development Parcel. Accordingly, notwithstanding anything to the contrary
contained in this Agreement, the parties covenant and agree as follows:

  (a)   If Cedar shall be able to legally separate the Blue Mountain Shopping
Center Parcel and the Blue Mountain Development Parcel and deed fee title to the
Blue Mountain Development Parcel (the “Blue Mountain Separation”) to its
affiliate at or prior to the Blue Mountain Closing, the parties shall cause the
Blue Mountain Property Owner and the owner of the Blue Mountain Development
Parcel at the Blue Mountain Closing or, at Cedar’s election, at any time
thereafter, to enter into a development declaration and reciprocal easement
agreement in a form reasonably acceptable to the parties that shall provide for,
inter alia, (i) such exclusive and nonexclusive easements as shall be reasonably
necessary for the siting, designing, constructing, installing, repairing,
restoring, maintaining, improving, demolishing, adding to or replacing of, all
or any portion of the

- 20 -



--------------------------------------------------------------------------------



 



      improvements now existing or thereinafter located on each property, and
(ii) such other mutual rights and obligations as shall be reasonably necessary
for the ordinary maintenance and operation of both properties, including,
without limitation, customary insurance requirements and mutual indemnities from
credit-worthy entities (it being acknowledged that the Partnership is a
credit-worthy entity for this purpose) that are reasonably satisfactory to the
parties (the “Blue Mountain REA”).

  (b)   If, for any reason, the Blue Mountain Separation shall not have occurred
as of the time that Cedar satisfies all other conditions set forth herein for
the Blue Mountain Closing, then (i) the same shall not constitute a default by
Cedar under this Agreement or a failure of a condition precedent to either
party’s obligation to proceed with the Blue Mountain Closing under this
Agreement, (ii) the parties shall proceed to close the Transaction for Blue
Mountain as and when provided in this Agreement, and the Blue Mountain
Development Parcel shall be included in such Transaction, (iii) at the Blue
Mountain Closing, the parties shall cause the Blue Mountain Property Owner to
enter into a ground lease (the “Blue Mountain Ground Lease”) demising the Blue
Mountain Development Parcel to an affiliate of Cedar that is not an Owner in a
form reasonably acceptable to the parties that shall provide for, inter alia
(A) a term of ninety-nine (99) years (or, at Cedar’s election, any lesser term);
(B) an annual fixed rent of One Hundred Dollars ($100) for the entirety of the
term thereof; (C) the lessee to pay all costs, expenses and charges of every
kind and nature relating solely to the Blue Mountain Development Parcel,
including, without limitation, its to be agreed upon proportionate share of real
estate taxes and other impositions attributable thereto; (D) the lessor to pay
all amounts payable under any financing of the Blue Mountain Shopping Center
Parcel (and the improvements thereon) that may also encumber the Blue Mountain
Development Parcel (except as provided in clause (iv) below); (E) the right of
the lessee thereunder to cause the Blue Mountain Separation to occur or,
alternatively, at the lessee’s sole election, to cause the Blue Mountain
Development Parcel and the Blue Mountain Shopping Center Parcel (and the
improvements thereon) to be submitted to a condominium regime whereby each
property shall constitute a separate condominium unit and the documents
governing such a condominium regime shall provide, inter alia, for substantially
the same terms and conditions as are provided in the Blue Mountain REA, in forms
otherwise reasonably acceptable to the parties (the “Blue Mountain Condo
Conversion”), in each case, pursuant to and in accordance with documentation
reasonably acceptable to the parties; (F) an option in favor the lessee
thereunder to purchase fee title to the Blue Mountain Development Parcel or the
condominium unit comprised of the Blue Mountain Development Parcel, as the case
may be, for One Hundred Dollars ($100) at any time following the occurrence of
the Blue Mountain Separation or the Blue Mountain Condo Conversion, as
applicable; (G) without restriction as to use or subleasing; and (H) the right
of the lessee thereunder to record a memorandum of ground lease, and (iv) the
parties shall not permit the Blue Mountain Property Owner to enter into any
financing unless the same shall permit the Blue Mountain Separation, the Blue
Mountain Condo Conversion and the release of the Blue Mountain

- 21 -



--------------------------------------------------------------------------------



 



      Development Parcel from the lien of such financing, in each case, without
the payment of any fee or expense (other than reimbursement of the applicable
lender’s out-of-pocket expenses). Simultaneously with the execution and delivery
of the Blue Mountain Ground Lease or, at Cedar’s election, at any time
thereafter, the parties thereto shall execute and deliver the Blue Mountain REA.

  (c)   Cedar shall pay the following costs and expenses associated with the
Blue Mountain Separation, the Blue Mountain REA, the Blue Mountain Ground Lease
and/or the Blue Mountain Condo Conversion: (i) any and all state and local
recording charges and fees, if any; (ii) the reasonable out-of-pocket expenses
of RioCan and any lender under a financing of Blue Mountain in connection with
the Blue Mountain Separation, the Blue Mountain Condo Conversion, the Blue
Mountain Ground Lease and/or the release of the Blue Mountain Development Parcel
from the lien of such financing, including all attorneys’ fees, consultants’
fees and costs and expenses associated with survey updates, record searches,
title examinations and updated mortgagee title insurance policies (including
endorsements thereto), if any; and (iii) any and all Transfer Taxes.

  (d)   The parties shall, and shall cause the Blue Mountain Property Owner and
the owner or lessee of the Blue Mountain Development Parcel (as applicable) to
cooperate with all reasonable requests of any party hereto in order to
effectuate or otherwise accomplish the purposes of this Section 7, including,
without limitation, executing and delivering such further documents and
instruments as shall be reasonably required in connection therewith.

  (e)   The terms and provisions of this Section 7 shall survive the Closings.

8. Investigations.
RioCan hereby acknowledges that it has been afforded full access to the Due
Diligence Site and the Properties, and that it has performed and completed its
due diligence examinations, reviews and inspections of all matters pertaining to
the Transactions, the Owners, the Interests, the Columbus Crossing Preferred
Interests, the Properties, the Loans, and the Columbus Crossing Preferred
Partner Loan, including, without limitation, the Information (its
“Investigations”) prior to the date of this Agreement except for the completion
of the Supplemental Testing.
RioCan shall have until 5:00 p.m. (Eastern time) on (i) November 10, 2009, with
respect to the Supplemental Testing for Shaw’s Plaza and (ii) November 24, 2009,
with respect to the Supplemental Testing for Sunset Crossing, in each case, TIME
BEING OF THE ESSENCE (the period of time commencing upon the date hereof and
continuing through and including such time on such date being herein called the
“Supplemental Due Diligence Period”), within which to complete the Supplemental
Testing, which shall at all times be subject to RioCan’s compliance with the
provisions of this Section 8 and Section 9 hereof. Any entry upon the applicable
Properties shall be made or performed during Cedar’s normal business hours and
at the sole risk and expense of RioCan, and shall not materially interfere with
the activities on or about the applicable Properties, their respective Tenants
and their employees and invitees. During the Supplemental Due Diligence Period,
Cedar shall provide RioCan with reasonable access to the

- 22 -



--------------------------------------------------------------------------------



 



applicable Properties upon reasonable advance notice for the sole purpose of
performing the Supplemental Testing. In connection with the foregoing, RioCan
shall:

  (a)   promptly repair any damage to the applicable Properties resulting from
any such Supplemental Testing and replace, refill and regrade any holes made in,
or excavations of, any portion of the applicable Properties used for the
Supplemental Testing so that each of the applicable Properties shall be
substantially in the same condition that they existed in prior to the
Supplemental Testing;

  (b)   fully comply with all laws applicable to the Supplemental Testing;

  (c)   permit Cedar to have a representative present during the Supplemental
Testing;

  (d)   take all actions and implement all protections reasonably necessary to
ensure that the Supplemental Testing and the equipment, materials, and
substances generated, used or brought onto the applicable Properties in
connection with the Supplemental Testing, pose no threat to the safety or health
of persons or the environment, and cause no damage to the applicable Properties
or other property of Cedar or other persons;

  (e)   furnish to Cedar, at no cost or expense to Cedar, copies of all studies
and reports relating to the Supplemental Testing, which RioCan shall obtain
promptly after RioCan’s receipt of same;

  (f)   maintain or cause to be maintained, at RioCan’s expense, a policy of
commercial general liability insurance, with a broad form contractual liability
endorsement and with a combined single limit of not less than $2,000,000 per
occurrence for bodily injury and property damage, automobile liability coverage
including owned and hired vehicles with a combined single limit of $2,000,000
per occurrence for bodily injury and property damage, and an excess umbrella
liability policy for bodily injury and property damage in the amount of
$5,000,000, insuring RioCan, Cedar, CSCI and Cedar-Raynham, LLC, as additional
insureds, against any injuries or damages to persons or property that may result
from or are related to Supplemental Testing, and/or any and all other activities
undertaken by RioCan and/or the RioCan Representatives, all of which insurance
shall be on an “occurrence form” and otherwise in such forms acceptable to Cedar
and with an insurance company acceptable to Cedar, and deliver a copy of such
insurance policy to Cedar prior to the first entry on the applicable Properties;
and

  (g)   not permit the Supplemental Testing or any other activities undertaken
by RioCan or the RioCan Representatives to result in any liens, judgments or
other encumbrances being filed or recorded against any of the applicable
Properties, and RioCan shall, at its sole cost and expense, promptly discharge
of record any such liens or encumbrances that are so filed or recorded
(including, without limitation, liens for services, labor or materials
furnished).

- 23 -



--------------------------------------------------------------------------------



 



If, on or before the expiration of the Supplemental Due Diligence Period, the
Supplemental Testing for either of the applicable Properties shall evidence a
physical or environmental condition not previously known to RioCan that, in its
reasonable opinion, can reasonably be expected to have a material adverse impact
on the value or operation of the Property that is the subject of such
Supplemental Testing and RioCan shall determine that it no longer intends to
acquire such Property as a result thereof, then RioCan shall promptly notify
Cedar of such determination in writing on or before 5:00 p.m. (Eastern time) on
the date that the Supplemental Due Diligence Period shall expire (each such
notice being herein called the “Supplemental Due Diligence Termination Notice”),
which notice shall contain a reasonably detailed description of such condition
and reasonable evidence supporting RioCan’s determination of material adverse
impact as aforesaid, whereupon the Consideration shall be reduced by the amount
of the applicable Allotted Consideration, and the parties hereto shall be
relieved of all further liability and responsibility under this Agreement with
respect to the applicable Transaction, except for any obligation expressly
provided to survive a termination of this Agreement. In the event that RioCan
shall fail to deliver the applicable Supplemental Due Diligence Termination
Notice to Cedar on or before 5:00 p.m. (Eastern time) on the date that the
Supplemental Due Diligence Period shall expire, TIME BEING OF THE ESSENCE,
RioCan shall be deemed to have agreed that the foregoing matters are acceptable
to RioCan and that it intends to proceed with the acquisition of the applicable
Properties without a reduction in, or an abatement of or credit against, the
applicable Allocated Consideration (and, thereafter, RioCan shall have no
further right to terminate this Agreement pursuant to this Section 8).
9. Indemnification.
RioCan shall indemnify, defend and hold harmless the Cedar Related Parties from
and against any and all claims, demands, causes of action, losses, damages,
liabilities, costs and expenses (including, without limitation, reasonable
attorneys’ fees and disbursements and costs of enforcement of the
indemnification obligation hereunder), suffered or incurred by Cedar or any
Cedar Related Party, and arising out of or in connection with (i) the entry by
RioCan and/or the RioCan Representatives upon any of the Properties (whether
conducted prior to or after the date hereof), (ii) any of its Investigations or
other activities conducted thereon by RioCan or the RioCan Representatives,
(iii) any liens or encumbrances filed or recorded against any Property as a
consequence of its Investigations and/or (iv) any and all other activities
undertaken by RioCan or the RioCan Representatives with respect to the
Properties. The foregoing obligation to indemnify, defend and hold harmless
shall not include any claims, demands, causes of action, losses, damages,
liabilities, costs or expenses (including, without limitation, attorneys’ fees
and disbursements) that result solely from the mere discovery, by RioCan or the
RioCan Representatives, of existing conditions on any Property during its
Investigations.
The provisions of this Section 9 shall survive the Closings and/or any
termination of this Agreement.
10. Confidentiality.
The Confidentiality Agreement remains in full force and effect and is
incorporated herein by reference as if fully set forth herein, provided that
(a) RioCan shall be deemed to have all the rights and obligations of RioCan REIT
set forth therein, (b) Cedar shall be deemed to have all the

- 24 -



--------------------------------------------------------------------------------



 



rights and obligations of CSCI set forth therein, (c) a default by or breach by
RioCan REIT, RioCan, any other RioCan Related Party and/or any RioCan
Representative under the Confidentiality Agreement (including, but not limited
to, as incorporated herein by reference) shall constitute a default by RioCan
under this Agreement and (d) a default by or breach by CSCI or any Cedar Related
Party under the Confidentiality Agreement (including, but not limited to, as
incorporated herein by reference) shall constitute a default by Cedar under this
Agreement.

11.   Undertaking.

          Cedar shall use commercially reasonable efforts to locate and deliver
to RioCan the materials listed on Exhibit H attached hereto and made a part
hereof.
12. Lender Approval.

  (a)   With respect to each of the Transactions (other than the Transactions
involving Blue Mountain and Sunset Crossing), Cedar shall use commercially
reasonable efforts commencing promptly after the date hereof to obtain from the
Lenders their respective written approval or agreement, in a form reasonably
acceptable to RioCan of (i) the Reorganizations, if applicable, and the
Transactions, (ii) the applicable Management Agreement, (iii) a one time
transfer on or after the applicable Closing of either (A) forty-nine percent
(49%) or a lesser amount of the direct or indirect interests in RioCan to a
single Institutional Investor or (B) RioCan’s entire partnership interest in the
Partnership to a U.S. entity wholly owned and Controlled by RioCan REIT and a
single Institutional Investor and at least fifty-one percent (51%) owned,
directly or indirectly, by RioCan REIT and not more than forty-nine percent
(49%) owned, directly or indirectly, by such Institutional Investor, and (iv) a
transfer pursuant to the buy/sell provisions of the Partnership Agreement
(collectively, with any other related approvals required pursuant to the
applicable Loan Documents the “Loan Approvals”). Notwithstanding the foregoing,
the refusal of a Lender to pre-approve or otherwise permit any of the following
without the consent of such Lender shall not be grounds for RioCan to claim that
a Loan Approval is not reasonably acceptable to RioCan (or that a condition
precedent to RioCan’s obligation to close the applicable Transaction has not
been satisfied): (w) any transfer of a partnership interest in the Partnership
from Cedar to RioCan (or any affiliate of either of the foregoing) after
Closing, (x) any transfer of up to forty-nine percent (49%) of the stock in
RioCan to a third party Institutional Investor on or after Closing, (y) any
transfer of RioCan’s entire partnership interest in the Partnership to a U.S.
entity wholly owned and Controlled by RioCan REIT and a single Institutional
Investor on or after Closing and/or (z) any transfer pursuant to the buy/sell
and/or right of first refusal provisions of the Partnership Agreement. In
addition, if any Lender shall condition its Loan Approval upon modifying the
applicable organizational documents of the Owners, any other agreements to be
delivered in connection herewith and/or the terms of the contemplated
Reorganizations in order for the same to comply with the single purpose entity
and/or bankruptcy remoteness requirements of the applicable Loan Documents

- 25 -



--------------------------------------------------------------------------------



 



and/or other reasonable requirements of such Lender, in each case, which
modifications do not materially increase the liabilities (including, without
limitation, potential tax liabilities) or materially limit the rights or
economic benefits of Cedar or RioCan under this Agreement or any other
agreements to be delivered in connection herewith, the same shall constitute
neither a default by Cedar under this Agreement nor the failure of a condition
precedent to the obligation of any party to close hereunder, and the parties
shall use commercially reasonable efforts to satisfy any such requirements to
the satisfaction of such Lender. Cedar shall request that the documents
evidencing a Loan Approval contain a statement from the Lender identifying, in
writing, the outstanding principal balance and interest rate of the applicable
Loan and whether, to Lender’s knowledge, any default exists under the applicable
Loan Documents (the “Loan Estoppel Statement”). Cedar and RioCan agree to use
commercially reasonable efforts to cooperate with each other in connection with
the foregoing (including, without limitation, promptly furnishing to the Lenders
all information and documents (financial and otherwise) which may be required
under the Loan Documents or otherwise reasonably requested by the Lenders). For
avoidance of doubt, failure by Cedar to obtain (x) any Loan Approval in the
manner provided herein shall not constitute a default by Cedar under this
Agreement, but shall constitute the mere failure of a condition precedent as
more particularly set forth in Section 18 below and/or (y) any Loan Estoppel
Statement in the manner provided herein shall constitute neither a default by
Cedar under this Agreement nor the failure of a condition precedent to the
obligation of any party to close hereunder.

  (b)   If, with respect to one (1) or more of the applicable Properties (each,
a “Subject Property”), necessary Loan Approvals shall not have been obtained by
Cedar and RioCan prior to 5:00 P.M. (Eastern time) on July 26, 2010 (the “Loan
Approval Deadline”), then Cedar shall have the right, in its sole and absolute
discretion, exercisable by delivery of written notice to RioCan to either
(x) extend the Loan Approval Deadline with respect to the Subject Property(ies)
by a period not to exceed, in the aggregate, thirty (30) days (the “Extension
Period”) and, if necessary, extend the Closing of the related Transaction(s)
(the “Subject Transaction(s)”) in connection therewith, or (y) remove the
Interests associated with the Subject Property(ies) (the “Subject Interests”)
from the Interests being conveyed pursuant to this Agreement, in which case this
Agreement shall terminate as to the Subject Transaction, the Deposit shall be
refunded to RioCan (if no other Closing with respect to a Property that is not a
Subject Property remains outstanding) and the Consideration shall be reduced by
the amount of the applicable Allotted Consideration, whereupon the parties
hereto shall be relieved of all further liability and responsibility under this
Agreement with respect to the Subject Interests, the Subject Property and the
Subject Transaction (except for any obligation expressly provided to survive a
termination of this Agreement). If Cedar shall make an election under clause
(x) of this Section 12(b), then the following shall apply:

- 26 -



--------------------------------------------------------------------------------



 



  (i)   The parties shall proceed with the Closing of any other Transaction that
is not a Subject Transaction in accordance with the terms of this Agreement.    
(ii)   If Cedar does not obtain any or all outstanding Loan Approval(s) by the
expiration of the Extension Period, then this Agreement shall automatically
terminate with respect to the Subject Transaction only, in which case the
Consideration shall be reduced by the amount of the applicable Allotted
Consideration, the Deposit shall be refunded to RioCan (if no other Closing with
respect to a Property that is not a Subject Property remains outstanding), and
the parties hereto shall be relieved of all further liability and responsibility
under this Agreement with respect to the Subject Interests, the Subject Property
and the Subject Transaction, except for any obligation expressly provided to
survive a termination of this Agreement.

13. Representations and Warranties of Cedar.

  (a)   Cedar hereby makes the following representations and warranties to
RioCan:

  (i)   Due Authority. This Agreement and all agreements, instruments and
documents herein provided to be executed by Cedar will be duly authorized,
executed and delivered by and binding upon Cedar as of each Closing Date. As of
each Closing Date, this Agreement will constitute the legal, valid and binding
obligations of Cedar and shall be enforceable against Cedar in accordance with
its terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency or other similar laws affecting creditor’s rights generally and
(ii) general principles of equity. Cedar is a limited partnership, duly
organized and validly existing and in good standing under the laws of the State
of Delaware and, as of the Closing Date, will be duly authorized and qualified
to do all things required of it under this Agreement and all agreements,
instruments and documents herein provided to be executed by Cedar. Each of the
Owners is, on the date of this Agreement, a limited liability company or limited
partnership, duly formed and validly existing and in good standing under the
laws of the State or Commonwealth of its formation and, with respect to each
Property Owner, is in good standing under the laws of the State or Commonwealth
in which its Property is located. On the applicable Closing Date, each of the
Owners (other than Columbus Crossing Property Owner) will be a limited
partnership or a limited liability company, duly formed and validly existing and
in good standing under the laws of the State of Delaware and, with respect to
each Property Owner, in good standing in the State or Commonwealth in which its
Property is located. On the applicable Closing Date, Columbus Crossing Property
Owner will be a limited partnership, duly formed and validly existing and in
good standing under the laws of the Commonwealth of Pennsylvania.

- 27 -



--------------------------------------------------------------------------------



 



  (ii)   No Options: Except as set forth in the Leases, as of the date of this
Agreement, neither Cedar nor the Property Owners have entered into any
agreement, option, understanding or commitment, or granted any right or
privilege (whether by law, pre-emptive or contractual) capable of becoming an
agreement, option or commitment with any Person (other than RioCan), for the
purchase or ground lease from Cedar and/or any Property Owner of any of the
Properties or any rights or interest therein, which remains outstanding. For
avoidance of doubt, the foregoing representation shall in no event be
interpreted to cover any agreement, option, understanding, commitment right or
privilege with respect to all or any portion of the direct or indirect interests
in Cedar or CSCI.     (iii)   Pre-RioCan Owner Agreements; Assets. Annexed
hereto as Exhibit C and made a part hereof is a true and complete list (in all
material respects) of the Pre-RioCan Owner Agreements of each Owner as modified
and/or amended through the date of this Agreement, true and correct copies (in
all material respects) of which have been delivered or made available to RioCan.
As of the date of this Agreement, the Pre-RioCan Owner Agreements of each Owner,
as listed in Exhibit C, are in full force and effect and have not been modified,
supplemented or amended. Since its inception, no Owner has owned, as applicable,
assets other than the applicable Property or Owner or engaged in any business
other than the ownership and operation of the applicable Property or other
Owner, and the applicable Owners have no liabilities (contingent or otherwise)
other than liabilities incurred in connection with the ownership and operation
of the applicable Property or other Owner.     (iv)   Interests. Immediately
prior to each Closing, Cedar (or its wholly-owned direct or indirect subsidiary)
shall own, legally and beneficially, all of the Interests included in such
Closing free of all security interests, liens, encumbrances and pledges. There
are no options, subscriptions, warrants, calls, preemptive rights, rights of
first refusal or other rights, commitments or arrangements, written or oral,
outstanding with respect to the Interests or any unissued equity interests in
the Owners or any security convertible into or exchangeable or exercisable for
any equity interests in the Owners, in each case, other than with respect to the
Columbus Crossing Preferred Interests and the terms and conditions of the Loan
Documents, the Blue Mountain Line of Credit and the Sunset Crossing Line of
Credit. Except for the Interests and the Columbus Crossing Preferred Interests,
there are no other equity interests in any Owner held by any Person. Upon
delivery to the REIT Property Subsidiary in accordance with Schedule 2 attached
hereto, good and valid title to the Interests will pass to the REIT Property
Subsidiary, free and clear of any and all security interests, liens,
encumbrances and pledges.     (v)   Conflicts. Except for the Loan Approvals and
other matters disclosed to RioCan, neither the entry into nor the performance of
this Agreement by

- 28 -



--------------------------------------------------------------------------------



 



      Cedar will (i) violate, conflict with or result in a breach of, or
constitute a default under, or an event which, with or without notice or lapse
of time or both, would be a breach of or default under, or give others any
rights of termination, amendment, acceleration or cancellation of, any corporate
charter, certificate of incorporation, by-law, partnership agreement, operating
agreement, indenture, mortgage, contract, permit, judgment, decree or order to
which Cedar or any Owner is a party or by which Cedar or any Owner, or any of
the Properties, is bound, or (ii) require the consent of any third party other
than as has already been obtained or is otherwise specifically set forth herein.
Except as disclosed in any SEC filing, neither Cedar nor any Owner is in
violation of any term of or in default under its corporate charter, certificate
of incorporation, by-laws, partnership agreement, operating agreement or other
organizational document.     (vi)   Taxes. All tax returns that have been
required to be filed with respect to the business, operations and assets of each
Owner have been filed. All taxes, charges, fees, levies or other assessments,
including, without limitation, income, real and personal property taxes, imposed
by any Governmental Authority having jurisdiction that are due and payable as of
the applicable Closing Date with respect to the business, operations and assets
of the applicable Owner, have been paid or shall be paid as of the applicable
Closing Date. As of the date of this Agreement, there are no pending audits with
respect to taxes payable by the Owners. Immediately following the applicable
Reorganization and as of the applicable Closing Date, each applicable Owner
(other than the Columbus Crossing Property Owner) shall be classified as a
disregarded entity for federal income tax purposes.     (vii)   Leases. Cedar
has no knowledge of any leases to which any Property Owner is a party affecting
any portion of the applicable Property that will be in force on the applicable
Closing Date other than the Leases. As of the date of this Agreement, to the
knowledge of Cedar, (x) the Leases are in full force and effect and have not
been amended except as set forth in the Lease Exhibit, and (y) the Lease Exhibit
is true and correct in all material respects. True and complete (in all material
respects) copies of the Leases have been provided to RioCan on the Due Diligence
Site. As of the date of this Agreement, except as noted on Schedule 10, Cedar
has no knowledge of any material default by any party to any Lease that remains
uncured (including, without limitation, violations of (A) representations that
would give rise to a termination right under the applicable Lease and (B) radius
restrictions). To the knowledge of Cedar, the rent rolls provided in the Due
Diligence Site are true and correct in all material respects as of the date of
such rent rolls. To Cedar’s knowledge as of the date of this Agreement, no Major
Tenant has requested in writing Cedar’s consent to the assignment or surrender
of such Major Tenant’s lease, which consent request remains outstanding. With
respect to each Blue Mountain Lease executed by a Tenant prior to the date of
this Agreement,

- 29 -



--------------------------------------------------------------------------------



 



      to the knowledge of Cedar, no such Tenant has an outstanding right (if
any) to terminate its Lease or receive a rent reduction by reason of the
landlord’s failure to complete the initial construction of Blue Mountain as and
when required thereunder.     (viii)   Ground Leases: There are no ground leases
pursuant to which a Property Owner, as lessee, leases all or any portion of any
Property from a third party, as lessor, other than the Ground Leases. As of the
date of this Agreement, to the knowledge of Cedar, the Ground Leases are in full
force and effect and have not been amended. True and complete (in all material
respects) copies of the Ground Leases have been provided to RioCan on the Due
Diligence Site. As of the date of this Agreement, Cedar has no knowledge of any
material default by any party to any Ground Lease that remains uncured.     (ix)
  Environmental Claims: Except as disclosed in the environmental reports
provided to RioCan on the Due Diligence Site, to the knowledge of Cedar, as of
the date of this Agreement, neither Cedar nor any Property Owner has received
written notice of any material Environmental Claim attributable to the period of
Cedar’s or such Property Owner’s ownership of the applicable Property that
remains uncured or unsatisfied in any material respect.     (x)   Zoning: To the
knowledge of Cedar, as of the date of this Agreement, no written notice has been
received by Cedar or any Property Owner of any pending or threatened change to,
any zoning by-law materially affecting all or any portion of any Property, or
any local improvements made by any authority and chargeable (and not paid) to
all or any portion of any Property, in any event, that would have a material
adverse effect on the value, use or operation of such Property.     (xi)  
Leasing Agents and Commissions: To the knowledge of Cedar as of the date of this
Agreement, there are no outstanding agreements with leasing agents in respect of
leasing space in the Property nor are there any outstanding commissions payable
to any brokers with respect to any Leases, except (x) to Cedar or its affiliate
at the applicable Closing pursuant to Section 6(c) hereof, (y) such outstanding
commissions that will remain the sole obligation of Cedar pursuant to Section
19(b) hereof and (z) such outstanding commissions that shall be the
responsibility of the Partnership pursuant to Section 19 hereof.     (xii)  
Intellectual Property: To the knowledge of Cedar as of the date of this
Agreement, neither Cedar nor any Property Owner has granted any licenses, rights
or interests in the Intellectual Property, none of the Intellectual Property is
subject to any licenses, rights or interests, and no payments are made by or to
Cedar in respect of the use of the Intellectual Property.

- 30 -



--------------------------------------------------------------------------------



 



  (xiii)   Service Contracts. Cedar has no knowledge of any service or equipment
leasing contracts to which any Property Owner is a party affecting any portion
of the applicable Property which will be in force on the applicable Closing Date
other than the Service Contracts. As of the date of this Agreement, to the
knowledge of Cedar, (x) all of the material Service Contracts are in full force
and effect and (y) true and complete (in all material respects) copies of the
Service Contracts listed on Schedule 4 have been delivered to RioCan on the Due
Diligence Site. As of the date of this Agreement, Cedar has no knowledge of any
material default by any party to any Service Contract that remains uncured.    
(xiv)   Employees. As of the date of this Agreement and the applicable Closing
Date, the Owners have no, and shall not have any, employees or former employees.
    (xv)   Litigation. As of the date of this Agreement, except as set forth in
Schedule 7 attached hereto, there is no material pending (for which any Owner
has been served) or, to Cedar’s knowledge, material threatened litigation, claim
or proceeding against any Property or against any Owner other than claims made
in the ordinary course of the business of owning and operating the Properties
and the Property Owners, as applicable, which are covered by insurance
maintained by Cedar and/or the applicable Owner. To Cedar’s knowledge as of the
date of this Agreement, there is not outstanding against Cedar, any Owner or any
Property any judgment, decree, injunction, rule or order of any court,
governmental department, commission, agency or arbitrator which materially and
adversely affects the Properties.     (xvi)   No Insolvency. Neither Cedar nor
any Owner is or shall be on the applicable Closing Date, a debtor in any state
or federal insolvency, bankruptcy or receivership proceeding.     (xvii)  
Non-Foreign Person. Neither Cedar nor any Owner is or shall be as of the
applicable Closing Date, a “foreign person” as defined in Section 1445 of the
Internal Revenue Code, as amended.     (xviii)   Columbus Crossing Loan. The
Property commonly known as Columbus Crossing, located in Philadelphia,
Pennsylvania is currently encumbered by a mortgage loan in the original
principal amount of $17,000,000 made by Susquehanna Bank, a Pennsylvania banking
corporation (the “Columbus Crossing Loan”) to the applicable Property Owner. As
of the date of this Agreement, (x) to Cedar’s knowledge, the documents and
instruments identified on Schedule 8 attached hereto constitute all of the
material documents and instruments delivered in connection with the Columbus
Crossing Loan (the “Columbus Crossing Loan Documents”), true and complete (in
all material respects) copies of which have been provided to RioCan on the Due
Diligence Site; (y) to Cedar’s knowledge,

- 31 -



--------------------------------------------------------------------------------



 



      the Columbus Crossing Loan Documents are in full force and effect and have
not been amended except as set forth on Schedule 8 attached hereto, and (z) to
Cedar’s knowledge, the applicable Property Owner is not in material default of,
and has not received written notice from the applicable Lender of any uncured
default under, any of such Property Owner’s material obligations under the
Columbus Crossing Loan Documents. To the knowledge of Cedar, as of the
applicable Closing Date, the outstanding principal amount of the Columbus
Crossing Loan set forth on the applicable Settlement Statement shall be the true
and correct outstanding principal amount of the Columbus Crossing Loan as of the
applicable Closing Date.     (xix)   Franklin Village Loan. The Property
commonly known as Franklin Village, located in Franklin, Massachusetts is
currently encumbered by a mortgage loan in the original principal amount of
$43,500,000 made by Eurohypo AG, New York Branch, a New York branch of a German
banking corporation (as subsequently assigned, the “Franklin Village Loan”) to
the applicable Property Owner. As of the date of this Agreement, (x) to Cedar’s
knowledge, the documents and instruments identified on Schedule 8 attached
hereto constitute all of the material documents and instruments delivered in
connection with the Franklin Village Loan (the “Franklin Village Loan
Documents”), true and complete (in all material respects) copies of which have
been provided to RioCan on the Due Diligence Site; (y) to Cedar’s knowledge, the
Franklin Village Loan Documents are in full force and effect and have not been
amended except as set forth on Schedule 8 attached hereto, and (z) to Cedar’s
knowledge, the applicable Property Owner is not in material default of, and has
not received written notice from the applicable Lender of any uncured default
under, any of such Property Owner’s material obligations under the Franklin
Village Loan Documents. To the knowledge of Cedar, as of the applicable Closing
Date, the outstanding principal amount of the Franklin Village Loan set forth on
the applicable Settlement Statement shall be the true and correct outstanding
principal amount of the Franklin Village Loan as of the applicable Closing Date.
    (xx)   Loyal Plaza Loan. The Property commonly known as Loyal Plaza, located
in Williamsport, Pennsylvania is currently encumbered by a mortgage loan in the
original principal amount of $14,000,000 made by Lehman Brothers Bank, FSB and
subsequently assigned to LaSalle Bank National Association, as Trustee for the
Registered Holders of LB-UBS Commercial Mortgage Trust 2001-C3, Commercial
Mortgage Pass-Through Certificates, Series 2001-C3 (the “Loyal Plaza Loan”) to
the applicable Property Owner. As of the date of this Agreement, (x) to Cedar’s
knowledge, the documents and instruments identified on Schedule 8 attached
hereto constitute all of the material documents and instruments delivered in
connection with the Loyal Plaza Loan (the “Loyal Plaza Loan Documents”), true
and complete (in all material respects) copies of

- 32 -



--------------------------------------------------------------------------------



 



      which have been provided to RioCan on the Due Diligence Site; (y) to
Cedar’s knowledge, the Loyal Plaza Loan Documents are in full force and effect
and have not been amended except as set forth on Schedule 8 attached hereto, and
(z) to Cedar’s knowledge, the applicable Property Owner is not in material
default of, and has not received written notice from the applicable Lender of
any uncured default under, any of such Property Owner’s material obligations
under the Loyal Plaza Loan Documents. To the knowledge of Cedar, as of the
applicable Closing Date, the outstanding principal amount of the Loyal Plaza
Loan set forth on the applicable Settlement Statement shall be the true and
correct outstanding principal amount of the Loyal Plaza Loan as of the
applicable Closing Date.     (xxi)   Bridgeport Loan. The Property commonly
known as Shop N Shop Plaza, located in Bridgeport, Connecticut is currently
encumbered by a mortgage loan in the original principal amount of $7,000,000
made by Morgan Stanley Mortgage Capital Inc., a New York corporation, as
subsequently assigned to LaSalle Bank National Association, as Trustee and
Custodian for Bear Stearns Commercial Mortgage Securities Inc., Commercial
Mortgage Pass-Through Certificates, Series 2007-Top 26 (the “Bridgeport Loan”)
to the applicable Property Owner. As of the date of this Agreement, (x) to
Cedar’s knowledge, the documents and instruments identified on Schedule 8
attached hereto constitute all of the material documents and instruments
delivered in connection with the Bridgeport Loan (the “Bridgeport Loan
Documents”), true and complete (in all material respects) copies of which have
been provided to RioCan on the Due Diligence Site; (y) to Cedar’s knowledge, the
Bridgeport Loan Documents are in full force and effect and have not been amended
except as set forth on Schedule 8 attached hereto, and (z) to Cedar’s knowledge,
the applicable Property Owner is not in material default of, and has not
received written notice from the applicable Lender of any uncured default under,
any of such Property Owner’s material obligations under the Bridgeport Loan
Documents. To the knowledge of Cedar, as of the applicable Closing Date, the
outstanding principal amount of the Bridgeport Loan set forth on the applicable
Settlement Statement shall be the true and correct outstanding principal amount
of the Bridgeport Loan as of the applicable Closing Date.     (xxii)   Shaw’s
Plaza Loan. The Property commonly known as Shaw’s Plaza, located in Raynham,
Massachusetts is currently encumbered by a mortgage loan in the original
principal amount of $14,200,000 made by Bear Stearns Commercial Mortgage, Inc.,
a New York corporation, as subsequently assigned to LaSalle Bank National
Association, as Trustee for Bear Stearns Commercial Mortgage Securities Inc.,
Commercial Mortgage Pass-Through Certificates, Series 2004-Top 14 (the “Shaw’s
Plaza Loan”) to the applicable Property Owner. As of the date of this Agreement,
(x) to Cedar’s knowledge, the documents and instruments

- 33 -



--------------------------------------------------------------------------------



 



      identified on Schedule 8 attached hereto constitute all of the material
documents and instruments delivered in connection with the Shaw’s Plaza Loan
(the “Shaw’s Plaza Loan Documents”), true and complete (in all material
respects) copies of which have been provided to RioCan on the Due Diligence
Site; (y) to Cedar’s knowledge, the Shaw’s Plaza Loan Documents are in full
force and effect and have not been amended except as set forth on Schedule 8
attached hereto, and (z) to Cedar’s knowledge, the applicable Property Owner is
not in material default of, and has not received written notice from the
applicable Lender of any uncured default under, any of such Property Owner’s
material obligations under the Shaw’s Plaza Loan Documents. To the knowledge of
Cedar, as of the applicable Closing Date, the outstanding principal amount of
the Shaw’s Plaza Loan set forth on the applicable Settlement Statement shall be
the true and correct outstanding principal amount of the Shaw’s Plaza Loan as of
the applicable Closing Date.     (xxiii)   Columbus Crossing Preferred Partner
Loan. The original principal amount of the Columbus Crossing Preferred Partner
Loan is $6,367,000, which has not been repaid. As of the date of this Agreement
(x) to the knowledge of Cedar, the documents and instruments identified on
Schedule 8 attached hereto constitute all of the material documents and
instruments entered into in connection with the Columbus Crossing Preferred
Partner Loan (the “Columbus Crossing Preferred Partner Loan Documents”), true
and complete (in all material respects) copies of which have been provided to
RioCan on the Due Diligence Site; (y) to the knowledge of Cedar, the Columbus
Crossing Preferred Partner Loan Documents are in full force and effect and have
not been amended except as set forth on Schedule 8 attached hereto, and (z) the
Existing Columbus Crossing Preferred Partner Lender is the holder of the
Columbus Crossing Preferred Partner Loan Documents. To Cedar’s knowledge, as of
the date of this Agreement, neither the Existing Columbus Crossing Preferred
Partner Lender nor the borrower is in material default under the Columbus
Crossing Preferred Partner Loan Documents.     (xxiv)   Loan Documents. No Owner
has entered into any loan documents secured in whole or in part by the
applicable Property or Property Owner that will be binding on such Owner after
the applicable Closing Date other than the Loan Documents.     (xxv)   Notices
of Condemnation, Violations. To the knowledge of Cedar, neither Cedar nor any
Property Owner has received written notice from any Governmental Authority
having jurisdiction of (a) any condemnation of all or any part of the Properties
as of the date of this Agreement or (b) any violations by any Property Owner of
any zoning ordinance, fire codes, law or other legal requirement relating to the
ownership of the Properties, which have not been corrected in all material
respects, which are not the

- 34 -



--------------------------------------------------------------------------------



 



      responsibility of Tenants and which have a material adverse effect on the
value, use or operation of such Property.     (xxvi)   Reports: Cedar has
provided to RioCan complete copies of all environmental and physical reports it
has commissioned or in its possession or control in respect of the Properties.  
  (xxvii)   Exempt Assets: The Properties constitute exempt assets for purposes
of the Hart-Scott-Rodino Antitrust Improvements Act of 1976 and Rules 802.2(h)
and 802.5 thereunder.     (xxviii)   Material Title Contracts. As of the date of
this Agreement, to Cedar’s knowledge, (x) the Material Title Contracts are in
full force and effect and (y) Cedar is not in default in any material respect
with respect to any material obligation under any Material Title Contract.    
(xxix)   Surveys. As of the date of this Agreement, to Cedar’s knowledge, there
has been no material change with respect to any material physical improvements
disclosed on the Existing Surveys furnished to RioCan prior to the date of this
Agreement (other than with respect to Blue Mountain), except for such matters
that would not materially and adversely affect the ordinary operation of the
Properties as currently operated or the value or marketability of the
Properties.     (xxx)   Financial Statements. Prior to the date hereof, Cedar
has delivered to RioCan: (i) the balance sheets of each applicable Property
Owner as of December 31, 2007 and 2008 (collectively, the “Balance Sheets”);
(ii) statements of operations, cash flows and owners’ equity for the year ended
December 31, 2008; and (iii) a balance sheet of each Property Owner as of
June 30, 2009 (the foregoing financial statements, including any notes thereto
and any related compilations, reviews and other reports issued by the Property
Owners’ accountants with respect thereto, the “Financial Statements”). The
Financial Statements have been prepared from the books and records of each
respective Property Owner in accordance with GAAP during the periods covered
thereby (except as otherwise disclosed therein). To the knowledge of Cedar, the
books and records of each Property Owner, all of which have been made available
to RioCan before the date hereof, are true and complete in all material
respects, have been maintained in accordance with sound business practices and
accurately present and reflect in all material respects all of the transactions
and actions therein described. To the knowledge of Cedar, no Property Owner has
any material liabilities or obligations of a nature required by GAAP to be
reflected on a balance sheet of such Property Owner, except (i) as disclosed,
reflected or reserved against in the Balance Sheets and (ii) for liabilities and
obligations incurred in the ordinary course of business since the date of the
applicable Balance Sheet.

- 35 -



--------------------------------------------------------------------------------



 



  (xxxi)   Withholding Information. Cedar has not knowingly withheld any factual
information or documentation regarding the Properties or the Interests which
would make any of the representations and warranties contained herein untrue in
any material respect

  (b)   Knowledge of Cedar; References to “Owner”. References to the “knowledge”
of Cedar or words of similar import shall refer only to (i) the knowledge of
Cedar of information actually and specifically set forth in written materials
physically located in the files and property records maintained by Cedar at its
offices and (ii) the current actual (as opposed to implied or constructive)
knowledge of Leo S. Ullman and Brenda Walker and shall not be construed, by
imputation or otherwise, to refer to the knowledge of Cedar or any parent,
subsidiary or affiliate of Cedar or to any other officer, agent, manager,
representative or employee of Cedar or to impose upon Leo S. Ullman or Brenda
Walker any duty to investigate the matter to which such actual knowledge, or the
absence thereof, pertains other than the duty of either Leo S. Ullman or Brenda
Walker to cause inquiry, verbal or in writing, of the regional asset managers
for the applicable Properties, with respect to Property specific representations
contained in Section 13(a). Notwithstanding anything to the contrary contained
in this Agreement, neither Leo S. Ullman nor Brenda Walker shall have any
personal liability hereunder. Notwithstanding anything to the contrary contained
in this Agreement, references to “Owner” or “Owners” in the representations and
warranties made in this Section 13(a) as of the date of this Agreement shall
refer to the Owner or Owners as and to the extent the same has or have been
formed as of the date of this Agreement.

  (c)   Knowledge of RioCan. Notwithstanding anything to the contrary contained
in this Agreement, with respect to each Transaction, (i) if any of the
representations or warranties of Cedar contained in this Agreement or in any
document or instrument delivered in connection herewith are materially false or
inaccurate, or Cedar is in material breach or default of any of its obligations
under this Agreement that survive a Closing, and RioCan nonetheless closes such
Transaction hereunder, then none of the Cedar Partners shall have any liability
or obligation respecting such false or inaccurate representations or warranties
or other breach or default (and any cause of action resulting therefrom shall
terminate upon such Closing) in the event that either (x) on or prior to the
applicable Closing, RioCan shall have had actual knowledge of the false or
inaccurate representations or warranties or other breach or default, or (y) the
accurate state of facts pertinent to such false or inaccurate representations or
warranties or other breach or default was contained in any of the Information
and (ii) to the extent the copies of the Leases, the Service Contracts, any
estoppel certificates or any other such Information furnished to or otherwise
obtained by RioCan prior to the applicable Closing contain provisions or
information that are inconsistent with the foregoing representations and
warranties, none of the Cedar Partners shall have any liability or obligation
respecting such inconsistent representations or warranties (and RioCan shall
have no cause of action with respect thereto), and such representations and
warranties shall be deemed

- 36 -



--------------------------------------------------------------------------------



 



modified to the extent necessary to eliminate such inconsistency and to conform
such representations and warranties to such Leases, Service Contracts and other
Information.

  (d)   DISCLAIMER OF REPRESENTATIONS. EXCEPT AS SPECIFICALLY SET FORTH IN THIS
AGREEMENT, THE TRANSFER OF THE INTERESTS AND THE PROPERTIES HEREUNDER IS AND
WILL BE MADE ON AN “AS IS”, “WHERE IS,” AND “WITH ALL FAULTS” BASIS, WITHOUT
REPRESENTATIONS AND WARRANTIES OF ANY KIND OR NATURE, EXPRESS, IMPLIED OR
OTHERWISE, INCLUDING ANY REPRESENTATION OR WARRANTY CONCERNING TITLE TO THE
INTERESTS, PROPERTIES, THE PHYSICAL CONDITION OF THE PROPERTIES (INCLUDING THE
CONDITION OF THE SOIL OR THE IMPROVEMENTS), THE ENVIRONMENTAL CONDITION OF THE
PROPERTIES (INCLUDING THE PRESENCE OR ABSENCE OF HAZARDOUS SUBSTANCES ON OR
AFFECTING THE PROPERTY), THE COMPLIANCE OF THE PROPERTIES OR THE OWNERS WITH
APPLICABLE LAWS AND REGULATIONS (INCLUDING ZONING AND BUILDING CODES OR THE
STATUS OF DEVELOPMENT OR USE RIGHTS RESPECTING THE PROPERTIES), THE FINANCIAL
CONDITION OF THE PROPERTIES, THE OWNERS OR ANY OTHER REPRESENTATION OR WARRANTY
RESPECTING ANY INCOME, EXPENSES, CHARGES, LIENS OR ENCUMBRANCES, RIGHTS OR
CLAIMS ON, AFFECTING OR PERTAINING TO THE PROPERTIES, THE OWNERS, THE INTERESTS
OR ANY PART THEREOF. EXCEPT AS EXPRESSLY PROVIDED IN SECTION 25 OF THIS
AGREEMENT, RIOCAN ACKNOWLEDGES THAT PRIOR TO THE DATE OF THIS AGREEMENT RIOCAN
HAS EXAMINED, REVIEWED AND INSPECTED ALL MATTERS WHICH IN THE JUDGMENT OF RIOCAN
BEAR UPON THE PROPERTIES, THE INTERESTS AND THEIR VALUE AND SUITABILITY EXCEPT
FOR THE COMPLETION OF THE SUPPLEMENTAL TESTING (WHICH RIOCAN ACKNOWLEDGES SHALL
BE COMPLETED BY THE EXPIRATION OF THE SUPPLEMENTAL DUE DILIGENCE PERIOD). EXCEPT
AS TO MATTERS SPECIFICALLY SET FORTH IN THIS AGREEMENT: (A) RIOCAN WILL ACQUIRE
THE INTERESTS (INCLUDING AN INDIRECT INTEREST IN THE PROPERTIES) SOLELY ON THE
BASIS OF ITS OWN PHYSICAL AND FINANCIAL EXAMINATIONS, REVIEWS AND INSPECTIONS
AND (B) WITHOUT LIMITING THE FOREGOING, RIOCAN WAIVES ANY RIGHT IT OTHERWISE MAY
HAVE AT LAW OR IN EQUITY, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO SEEK
DAMAGES FROM CEDAR IN CONNECTION WITH THE CONDITION OF THE PROPERTIES AND THE
INTERESTS, INCLUDING ANY RIGHT OF CONTRIBUTION UNDER THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE COMPENSATION AND LIABILITY ACT. THE PROVISIONS OF THIS
SECTION 13(d) SHALL SURVIVE THE CLOSINGS.

- 37 -



--------------------------------------------------------------------------------



 



  (e)   Survival of Representations and Warranties of Cedar. Notwithstanding
anything to the contrary contained in this Agreement, all representations and
warranties of Cedar contained in this Section 13 with respect to each
Transaction and the related Property, Owner(s), and Interests shall survive the
Closing of such Transaction for a period of one (1) year (except that the
representations and warranties of Cedar contained in Section 13(a)(i), (iii),
(iv) and (v) shall survive the Closing of the applicable Transaction for a
period of two (2) years and the representations and warranties of Cedar
contained in Section 13(a)(vi) shall survive the Closing until the expiration of
the applicable statute of limitations). This Section 13(e) shall survive the
Closings.

14. Representations and Warranties of RioCan.

  (a)   RioCan does hereby make the following representations and warranties to
Cedar:

  (i)   Due Authority. This Agreement and all agreements, instruments and
documents herein provided to be executed by RioCan have been or by Closing will
be, duly authorized, executed and delivered by and are binding upon RioCan. As
of the Closing Date, this Agreement will constitute the legal, valid and binding
obligations of RioCan and shall be enforceable against RioCan in accordance with
its terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency or other similar laws affecting creditor’s rights generally and
(ii) general principles of equity. RioCan is a corporation validly existing and
in good standing under the laws of the Delaware, and is duly authorized and
qualified to do all things required of it under this Agreement and all
agreements, instruments and documents herein provided to be executed by RioCan.
    (ii)   Litigation. To the knowledge of RioCan, there is no material pending
or threatened litigation, claim or proceeding against RioCan.     (iii)   No
Insolvency. RioCan is not and as of the applicable Closing Date, RioCan will not
be, a debtor in any state, federal or foreign insolvency, bankruptcy,
receivership proceeding.     (iv)   OFAC. Neither RioCan nor any member, partner
or shareholder of RioCan, nor to the knowledge of RioCan, any Person with actual
authority to direct the actions of RioCan nor, to the knowledge of RioCan any
other Persons holding any legal or beneficial interest whatsoever in RioCan
(A) are named on any list of Persons and governments issued by OFAC pursuant to
Executive Order 13224, as in effect on the date hereof, or any similar list
known to RioCan or publicly issued by OFAC or any other department or agency of
the United States of America (collectively, the “OFAC Lists”), (B) are included
in, owned by, controlled by, knowingly acting for or on behalf of, knowingly
providing assistance, support, sponsorship, or services of any kind to, or
otherwise knowingly associated with any of the Persons referred to or described
in the OFAC Lists, or (C)

- 38 -



--------------------------------------------------------------------------------



 



      has knowingly conducted business with or knowingly engaged in any
transaction with any Person named on any of the OFAC Lists or any Person
included in, owned by, controlled by, acting for or on behalf of, providing
assistance, support, sponsorship, or services of any kind to, or, to the
knowledge of RioCan, otherwise associated with any of the Persons referred to or
described in the OFAC Lists.     (v)   Conflicts. Neither the entry into nor the
performance of this Agreement by RioCan will (i) violate or result in a breach
under, or constitute a default under, any corporate charter, certificate of
incorporation, by-law, partnership agreement, indenture, contract, permit,
judgment, decree or order to which RioCan is a party or by which RioCan is
bound, or (ii) except with respect to the Loan Approvals, require the consent of
any third party other than as has already been obtained or is otherwise
specifically set forth herein.

  (b)   Notwithstanding anything to the contrary contained in this Agreement,
all representations and warranties of RioCan contained in this Section 14 shall
survive the Closings for a period of one (1) year (except that the
representations and warranties of RioCan contained in Section 14(a)(i) and
(v) shall survive the Closings for a period of two (2) years and the
representations and warranties of Cedar contained in Section 14(a)(iv) shall
survive the Closing until the expiration of the applicable statute of
limitations, or if there is no applicable statute of limitations, then forever).
This Section 14(b) shall survive the Closings.

15.   Investment Representations, Etc.

  (a)   Cedar, for itself and for each Cedar Partner, and RioCan, each
represents and warrants to the other and each Owner, that (i) it is an
“accredited investor” as that term is defined in the Securities Act and was not
formed solely for the purpose of purchasing partnership interests in the
Partnership (the “Partnership Interests”); (ii) as applicable, the Partnership
Interests have been or are being acquired by it, directly or indirectly,
pursuant to the Partnership Agreement as an investment for its own account with
no intention of distributing or reselling such Partnership Interests in any
transaction that would be in violation of the securities laws of the United
States or of any state, subject however, to the rights of such purchasers at all
times to sell or otherwise dispose of all or any part of the Partnership
Interests under an effective registration statement under the Securities Act, or
under an exemption from such registration available under the Securities Act
and, subject, nevertheless, to the disposition of such purchaser’s property
being at all times within its control; (iii) it (A) has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the investment in the Partnership Interests, (B) has had
the opportunity to ask questions of and receive answers concerning such Owner
and its investment in the Partnership Interests and to obtain any information
necessary to verify the information obtained by it, and (C) is able to bear the
economic risks of such investment; and (iv) it has full power and authority to
own or acquire the

- 39 -



--------------------------------------------------------------------------------



 



      Partnership Interests to be acquired by it directly or indirectly as set
forth herein or in the Partnership Agreement.

  (b)   Cedar, for itself and for each Cedar Partner, and RioCan each
acknowledges that: (i) the offering of the Partnership Interests has not been,
and will not be, registered with the Commission under and pursuant to the
Securities Act; (ii) the Partnership Interests have not been qualified for sale
in any state under applicable state securities or Blue Sky Laws; (iii) in
purchasing the Partnership Interests directly or indirectly it must bear the
economic risks of the investment for an indefinite period of time because the
Partnership Interests cannot be sold unless the offering of such Partnership
Interests is subsequently registered under that Securities Act or an exemption
from such registration is available; (iv) with respect to the tax and other
legal consequences of an investment in the Partnership Interests, it is relying
solely upon advice of its own tax and legal advisors; and (v) the Partnership
Agreement and any other evidence of ownership of Partnership Interests will bear
a legend reflecting the unregistered and restricted nature of the Partnership
Interests; provided, however the foregoing Sections 15(a) and 15(b) are subject
to and do not derogate from the reliance by each of RioCan and Cedar on the
truth and accuracy of the express representations, warranties and covenants of
the other in this Agreement or any of the closing documents executed and
delivered by the other in connection with a Closing.

  (c)   Cedar and RioCan each agrees that: (i) it will not, directly or
indirectly, dispose of any of the Partnership Interests without registration
under the Securities Act unless and until the proposed sale or transfer of the
Partnership Interests is exempt from the registration requirements of the
Securities Act, as evidenced (if desired by such Owner) by a written opinion of
counsel of recognized standing in Securities Law.

  (d)   The provisions of this Section 15 shall survive the Closings.

16. Interim Covenants of Cedar.

  (a)   With respect to each of the Properties, Cedar shall cause each of the
Property Owners to operate its Property in substantially the same manner as
prior hereto pursuant to its normal course of business, including the
maintenance of insurance and the making of claims thereunder, until the
applicable Closing Date or prior termination of this Agreement with respect to
such Property as provided herein; provided, however, that, without the prior
consent of RioCan, Cedar shall not (except to the extent expressly provided
herein) prior to the applicable Closing Date or prior termination of this
Agreement with respect to such Property as provided herein:

  (i)   refinance any of the Loans or, except as contemplated by Section 12(a)
hereof, amend, modify or terminate in any material respect any of the Loan
Documents;

- 40 -



--------------------------------------------------------------------------------



 



  (ii)   except as required pursuant to the terms of a Lease, enter into,
terminate (including evict), accept a surrender, modify or amend, in any
material respect, or waive in writing or otherwise any material covenant or
obligation of a Tenant under, any Lease for an area in excess of 10,000 rentable
square feet;     (iii)   enter into any lease of less than 10,000 rentable
square feet if (y) the net effective rent is less than ninety-seven percent
(97%) of the proforma net effective rent shown for the applicable portion of a
Property shown on Schedule 15 or (z) if such lease is neither substantially in
the standard form of lease for the applicable Property (with commercially
reasonable changes thereto) nor is otherwise on commercially reasonable terms;  
  (iv)   terminate, modify or amend, in any material respect, or waive in
writing or otherwise any material covenant or obligation of a Ground Lessor
under, any Ground Lease; or     (v)   except for leases (or terminations,
surrenders, modifications or amendments thereof) which would not require
RioCan’s consent pursuant to the foregoing clauses of this Section 16(a), grant
any person or entity the right to acquire any fee or leasehold interest in any
Property (or any portion thereof).

      The provisions of this Section 16(a) shall survive the Closings.

  (b)   Cedar shall use commercially reasonable efforts as soon as practicable
following the date of this Agreement to cause the release of Blue Mountain from
the Blue Mountain Line of Credit. Prior to the Closing of the Transaction
involving Blue Mountain, following the release of Blue Mountain from the Blue
Mountain Line of Credit, Cedar may, subject to the terms of this Section 16(b),
cause the applicable Property Owner to finance Blue Mountain with a mortgage
loan secured by such Property on such commercially reasonable terms as Cedar
shall determine (the “Blue Mountain Loan”). Promptly upon receipt thereof, Cedar
agrees to deliver a copy of either the loan application or commitment received
from the applicable lender in connection with the Blue Mountain Loan (the “Blue
Mountain Loan Application”) to RioCan for its review and approval, not to be
unreasonably withheld or conditioned. Likewise, prior to entering into the loan
documents and instruments evidencing the Blue Mountain Loan (the “Blue Mountain
Loan Documents”), Cedar agrees to deliver copies of the same to RioCan for its
review and approval, not to be unreasonably withheld or conditioned; provided,
however, that RioCan shall have no right to disapprove the Blue Mountain Loan
Documents unless the same materially and adversely conflict with the terms of
the Blue Mountain Loan Application. In the event that RioCan shall fail to
deliver written approval or disapproval of the terms of either the Blue Mountain
Loan Application or the Blue Mountain Loan Documents within five (5) Business
Days after receipt thereof, RioCan shall be deemed to have approved the same.
If, in accordance with the terms of this Section 16(b),

- 41 -



--------------------------------------------------------------------------------



 



      RioCan shall disapprove of the terms of either the Blue Mountain Loan
Application or the Blue Mountain Loan Documents, Cedar shall have the option, in
its sole direction, to either (i) cause the Blue Mountain Loan Application or
the Blue Mountain Loan Documents, as applicable, to be modified until RioCan
shall approve the same (which approval shall not be unreasonably withheld,
conditioned or delayed) or (ii) cease pursuit of such Blue Mountain Loan. If the
Blue Mountain Loan shall close prior to the Closing of the Transaction involving
Blue Mountain as contemplated herein, the Allotted Consideration payable by
RioCan at such Closing shall be adjusted (x) to account for the outstanding
principal amount of the Blue Mountain Loan and (y) such that RioCan shall be
responsible for its respective Percentage Interests of all third party
transaction costs and closing costs incurred in obtaining the Blue Mountain
Loan. In addition, if the Blue Mountain Loan shall have closed prior to the
Closing of the Transaction involving Blue Mountain, RioCan shall pay to Cedar at
the Closing of such Transaction, its Percentage Interest of a financing fee
equal to one-quarter of one percent (0.25%) of the original principal amount of
the Blue Mountain Loan; provided, however, that fifty percent (50%) of such
financing fee shall be paid to RioCan if RioCan or RioCan REIT was the sole
procuring party with respect to such financing or refinancing, and provided
further that any such financing fee payable hereunder shall not exceed $50,000.
In the event the Blue Mountain Loan shall close on or after the Closing of the
Transaction involving Blue Mountain, the financing fee payable to Cedar in
connection therewith shall be governed by the terms of the applicable Management
Agreement. The provisions of this Section 16(b) shall survive the Closings.

  (c)   Cedar shall use commercially reasonable efforts as soon as practicable
following the date of this Agreement to cause the release of Sunset Crossing
from the Sunset Crossing Line of Credit. Prior to the Closing of the Transaction
involving Sunset Crossing, following the release of Sunset Crossing from the
Sunset Crossing Line of Credit, Cedar may, subject to the terms of this
Section 16(b), cause the applicable Property Owner to finance Sunset Crossing
with a mortgage loan secured by such Property on such commercially reasonable
terms as Cedar shall determine (the “Sunset Crossing Loan”). Promptly upon
receipt thereof, Cedar agrees to deliver a copy of either the loan application
or commitment received from the applicable lender in connection with the Sunset
Crossing Loan (the “Sunset Crossing Loan Application”) to RioCan for its review
and approval, not to be unreasonably withheld or conditioned. Likewise, prior to
entering into the loan documents and instruments evidencing the Sunset Crossing
Loan (the “Sunset Crossing Loan Documents”), Cedar agrees to deliver copies of
the same to RioCan for its review and approval, not to be unreasonably withheld
or conditioned; provided, however, that RioCan shall have no right to disapprove
the Sunset Crossing Loan Documents unless the same materially and adversely
conflict with the terms of the Sunset Crossing Loan Application. In the event
that RioCan shall fail to deliver written approval or disapproval of the terms
of either the Sunset Crossing Loan Application or the Sunset Crossing Loan
Documents within five (5) Business Days after receipt thereof, RioCan shall be
deemed to have approved the same. If, in accordance with the terms of this
Section 16(c),

- 42 -



--------------------------------------------------------------------------------



 



      RioCan shall disapprove of the terms of either the Sunset Crossing Loan
Application or the Sunset Crossing Loan Documents, Cedar shall have the option,
in its sole direction, to either (i) cause the Sunset Crossing Loan Application
or the Sunset Crossing Loan Documents, as applicable, to be modified until
RioCan shall approve the same (which approval shall not be unreasonably
withheld, conditioned or delayed) or (ii) cease pursuit of such Sunset Crossing
Loan. If the Sunset Crossing Loan shall close prior to the Closing of the
Transaction involving Sunset Crossing as contemplated herein, the Allotted
Consideration payable by RioCan at such Closing shall be adjusted (x) to account
for the outstanding principal amount of the Sunset Crossing Loan and (y) such
that RioCan shall be responsible for its respective Percentage Interests of all
third party transaction costs and closing costs incurred in obtaining the Sunset
Crossing Loan. In addition, if the Sunset Crossing Loan shall have closed prior
to the Closing of the Transaction involving Sunset Crossing, RioCan shall pay to
Cedar at the Closing of such Transaction, its Percentage Interest of a financing
fee equal to one-quarter of one percent (0.25%) of the original principal amount
of the Sunset Crossing Loan; provided, however, that fifty percent (50%) of such
financing fee shall be paid to RioCan if RioCan or RioCan REIT was the sole
procuring party with respect to such financing or refinancing, and provided
further that any such financing fee payable hereunder shall not exceed $50,000.
In the event the Sunset Crossing Loan shall close on or after the Closing of the
Transaction involving Sunset Crossing, the financing fee payable to Cedar in
connection therewith shall be governed by the terms of the applicable Management
Agreement. The provisions of this Section 16(c) shall survive the Closings.

  (d)   Cedar shall use commercially reasonable efforts to deliver to RioCan
before the applicable Closing Date, (i) tenant estoppel certificates (“Tenant
Estoppels”) from each Major Tenant for the applicable Property and a sufficient
number of other Tenants occupying space at the Property such that estoppel
certificates have been received with respect to not less than seventy-five
percent (75%) of the aggregate occupied rentable square footage of each Property
(collectively, “Required Tenants”), in each case dated not more than forty-five
(45) days prior to the applicable Closing Date and on the agreed to form
prescribed by its Lease (or the substantive equivalent), or on the form
previously executed by such Tenant (or the substantive equivalent), a copy of
which was furnished to and accepted by RioCan on or prior to the date hereof, or
on any other form approved by RioCan in writing (such approval not to be
unreasonably withheld), in each case, disclosing no materially adverse matters,
and (ii) an estoppel certificate (the “Ground Lessor Estoppel”) from each Ground
Lessor, dated not more than forty-five (45) days prior to the applicable Closing
Date and on the agreed to form prescribed by the applicable Ground Lease (or the
substantive equivalent), or on the form previously obtained by Cedar with
respect to such Ground Lessor (or the substantive equivalent), a copy of which
was furnished to and accepted by RioCan on or prior to the date hereof, or on
any other form approved by RioCan in writing (such approval not to be
unreasonably withheld), and disclosing no materially adverse matters. Cedar
shall deliver to RioCan (or RioCan’s lawyers) the initial draft of each Tenant
Estoppel and Ground Lessor Estoppel at least two

- 43 -



--------------------------------------------------------------------------------



 



(2) Business Days prior to delivery of such estoppels to the recipients. Cedar
shall deliver to RioCan copies of all executed Tenant Estoppels and the Ground
Lessor Estoppel promptly following receipt thereof by Cedar. For avoidance of
doubt, failure by Cedar to obtain any Tenant Estoppel or Ground Lessor Estoppel
in the manner provided herein shall not constitute a default by Cedar under this
Agreement, but shall constitute the mere failure of a condition precedent as
more particularly set forth in Section 18 below.

  (e)   Except for any matters disclosed in the documents included in the Due
Diligence Site or otherwise made available to RioCan and/or RioCan’s
Representatives on or prior to the date of this Agreement, Cedar covenants that,
if after the date of this Agreement it obtains knowledge or information prior to
Closing of matters then existing which make any representation or warranty of
Cedar hereunder materially and adversely inaccurate, Cedar will promptly
communicate such information to RioCan.

  (f)   Cedar will provide to RioCan draft budgets and leasing plans for the
Properties for the 2010 calendar year on or prior to December 8, 2009 and the
parties shall use commercially reasonable efforts to approve same prior to the
applicable Closings.

17. Deliveries to be made on the Closing Date.

  (a)   Cedar Deliveries: Cedar shall deliver or cause to be delivered to the
Owners, RioCan or the Title Company, as the case may be, on the applicable
Closing Date the following documents:

  (i)   with respect to the first Closing to occur pursuant to the terms of this
Agreement, the Partnership Agreement and any formation or similar certificates
required by the laws of the State of Delaware, executed by the Cedar Partners;  
  (ii)   assignment and assumption agreements in the form attached hereto as
Exhibit G required in accordance with the steps outlined on Schedule 2 attached
hereto, between the applicable Cedar Partner, as assignor, and REIT Property
Subsidiary, as assignee, of the applicable Interests, executed by all parties
thereto;     (iii)   with respect to Transaction involving Columbus Crossing
only, an operating agreement for the New Columbus Crossing Preferred Partner
Lender in a form consistent with the terms of the Partnership Agreement in all
material respects and otherwise reasonably acceptable to the parties, executed
by REIT Property Subsidiary, as the sole member, together with a copy of the
certificate of formation of the New Columbus Crossing Preferred Partner Lender;
    (iv)   with respect to Transaction involving Columbus Crossing only,
conveyance documents mutually acceptable to the parties by which all

- 44 -



--------------------------------------------------------------------------------



 



      right, title and interest of Existing Columbus Crossing Preferred Partner
Lender in, to and under the Columbus Crossing Preferred Partner Loan and the
Columbus Crossing Preferred Partner Loan Documents shall be transferred to New
Columbus Crossing Preferred Partner Lender, executed by Existing Columbus
Crossing Preferred Partner Lender and New Columbus Crossing Preferred Partner
Lender;     (v)   with respect to Transaction involving Columbus Crossing only,
a reimbursement agreement in a form reasonably acceptable to the parties whereby
Cedar and RioCan REIT shall share liability under the Columbus Crossing Loan
Guaranty in accordance with the Percentage Interests of the Cedar Partners and
RioCan, respectively (the “Columbus Crossing Reimbursement Agreement”), executed
by Cedar;     (vi)   with respect to each Property, the Management Agreement,
executed by the applicable Property Owner and the Manager;     (vii)   all
applicable transfer tax forms, if any;     (viii)   the affidavit referred to in
Section 1445 of the Internal Revenue Code, as amended, with all pertinent
information confirming that Cedar is not a foreign person, trust, estate,
corporation or partnership;     (ix)   evidence reasonably satisfactory to the
Title Company respecting the due organization of the Cedar Partners and the due
authorization and execution by the applicable Cedar Partners of this Agreement
and the documents required to be delivered hereunder;     (x)   to the extent
reasonably required by the Title Company, an affidavit of title in form and
substance reasonably acceptable to Cedar and the Title Company;     (xi)   a
certificate (the “Update Certificate”) of Cedar dated as of the applicable
Closing Date certifying that the representations and warranties of Cedar set
forth in Section 13(a) of this Agreement, other than the representations and
warranties set forth in Section 13(a) of this Agreement which are made as of the
date of this Agreement (such representations and warranties of Cedar set forth
in Section 13(a) of this Agreement (other than as aforesaid) are hereafter
referred to as “Closing Date Representations”) with respect to the applicable
Closing remain true and correct in all material respects as of the applicable
Closing Date, it being agreed that if any Closing Date Representation with
respect to a particular Closing shall no longer be true and correct in any
material respect due to a change in the facts or circumstances which do not
otherwise constitute a default of Cedar pursuant to the express terms of this
Agreement and Cedar is unable to deliver the Update Certificate, the failure of
Cedar to deliver the Update Certificate shall constitute a failure of a
condition to

- 45 -



--------------------------------------------------------------------------------



 



      such Closing and shall not constitute a default by Cedar under this
Agreement (or the failure of a condition to any other Closing), and the sole
remedy of RioCan in connection therewith shall be to terminate this Agreement
with respect to the applicable Transaction by written notice to Cedar in which
event the Deposit shall be refunded to RioCan (if no other Closing with respect
to another Property remains outstanding) and no party hereto shall have any
further obligations under this Agreement with respect to such Transaction,
except under those provisions of this Agreement that expressly survive a
termination of this Agreement);     (xii)   a settlement statement prepared by
the Title Company and approved by Cedar and RioCan (the “Settlement Statement”);
    (xiii)   evidence of the Lender Approval (if applicable);     (xiv)   copies
of the Tenant Estoppels;     (xv)   a copy of the Ground Lessor Estoppel (if
applicable);     (xvi)   documents with respect to the Blue Mountain Development
Parcel in accordance with the terms of Section 7; and     (xvii)   all such
other documents which are required or reasonably necessary to give effect to the
Agreement and which have been reasonably requested by RioCan on or before the
applicable Closing Date.

  (b)   RioCan Deliveries: RioCan shall deliver or cause to be delivered to
Cedar, the Owners or the Title Company, as the case may be, on the applicable
Closing Date the following:

  (i)   the applicable Net Consideration required to be paid by RioCan to Cedar
pursuant to Section 2 hereof;     (ii)   with respect to the first Closing to
occur pursuant to the terms of this Agreement, the Partnership Agreement and any
formation or similar certificates required by the laws of the State of Delaware,
executed by RioCan;     (iii)   with respect to Transaction involving Columbus
Crossing only, the Columbus Crossing Reimbursement Agreement, executed by RioCan
REIT;     (iv)   all applicable transfer tax forms, if any;     (v)   evidence
reasonably satisfactory to the Title Company respecting the due organization of
RioCan and the due authorization and execution by RioCan of this Agreement and
the documents required to be delivered hereunder;

- 46 -



--------------------------------------------------------------------------------



 



  (vi)   the Settlement Statement;     (vii)   documents with respect to the
Blue Mountain Development Parcel in accordance with the terms of Section 7; and
    (viii)   all such other documents which are required or reasonably necessary
to give effect to the Agreement and which have been reasonably requested by
Cedar on or before the applicable Closing Date.

  (c)   All Closing Documents, the forms of which are not attached to this
Agreement, shall be in form and content acceptable to the parties acting
reasonably and in good faith.

18. Conditions to the Closings.

  (a)   Conditions Precedent to Obligations of RioCan. The obligation of RioCan
to consummate each Transaction contemplated by this Agreement shall be subject
to the following, as applicable:

  (i)   performance and observance in all material respects, by Cedar of all
covenants, warranties and agreements of this Agreement to be performed or
observed by Cedar with respect to such Transaction prior to or on the applicable
Closing Date;     (ii)   receipt of any Loan Approval applicable to such
Transaction;     (iii)   the Reorganizations applicable to such Transaction
shall have occurred;     (iv)   with respect to the Transaction involving Blue
Mountain only, such Property shall have been released from the lien of the Blue
Mountain Line of Credit;     (v)   with respect to the Transaction involving
Sunset Crossing only, such Property shall have been released from the lien of
the Sunset Crossing Line of Credit;     (vi)   the representations and
warranties of Cedar set forth in Section 13(a) (other than the Closing Date
Representations) being true and correct in all material respects as of the date
of this Agreement;     (vii)   the Closing Date Representations and the
representations and warranties of Cedar set forth in Section 15 hereof being
true and correct in all material respects as of the applicable Closing Date;    
(viii)   RioCan shall have received Tenant Estoppels from all the Required
Tenants of the applicable Property(ies) (other than Blue Mountain) in the forms
consistent with the forms required pursuant to Section 16(d);

- 47 -



--------------------------------------------------------------------------------



 



  (ix)   no Required Operating Tenant of the applicable Property(ies) shall have
ceased conducting its business and paying rent, as provided in its Lease, or
shall be a debtor in any state or federal insolvency or bankruptcy proceeding;  
  (x)   as of the Closing Date, the applicable Property Owner shall not be in
material default of, and shall not have received written notice from the
applicable Lender of any uncured material default under, any of such Property
Owner’s material obligations under the applicable Loan Documents;     (xi)   as
of the Closing Date, the applicable Property Owner shall not be in material
default of, and shall not have received written notice from the applicable Major
Tenant or Ground Lessor of any uncured material default under, any of such
Property Owner’s material obligations under a Lease with a Major Tenant or a
Ground Lease;     (xii)   with respect to the Transaction involving the Property
located in Bridgeport, Connecticut only, RioCan shall have received the Ground
Lessor Estoppel and the Bridgeport Ground Lease shall be in full force and
effect;     (xiii)   with respect to the Transaction involving the Property
located in Williamsport, Pennsylvania only, the Loyal Plaza Ground Lease shall
be in full force and effect; and     (xiv)   the fulfillment on or before the
applicable Closing Date of all other conditions precedent to Closing benefiting
RioCan specifically enumerated in this Agreement respecting the subject
Transaction.

The conditions set forth in this Section 18(a) are for the sole benefit of
RioCan and may be waived in writing in whole or in part by notice to Cedar on or
before Closing of the applicable Transaction, without prejudice to the right to
terminate this Agreement in the event of the non-fulfillment of any other
condition or conditions with respect to such Transaction not so waived.

  (b)   Conditions Precedent to Obligations of Cedar. The obligation of Cedar to
consummate each Transaction contemplated by this Agreement shall be subject to
the following, as applicable:

  (i)   performance and observance by RioCan in all material respects, of all
covenants and agreements of this Agreement to be performed or observed by RioCan
with respect to such Transaction prior to or on the applicable Closing Date;    
(ii)   receipt of any Loan Approval applicable to such Transaction;

- 48 -



--------------------------------------------------------------------------------



 



  (iii)   with respect to the Transaction involving Blue Mountain only, such
Property shall have been released from the lien of the Blue Mountain Line of
Credit and all of the conditions to the payment of Earn-Out Proceeds set forth
in Section 4(a) shall have been satisfied with respect to the requisite number
of Blue Mountain Leases that would entitle Cedar to receive Blue Mountain
Closing Earn-Out Proceeds of not less than Twenty-Four Million Dollars
($24,000,000);     (iv)   with respect to the Transaction involving Sunset
Crossing only, such Property shall have been released from the lien of the
Sunset Crossing Line of Credit;     (v)   the representations and warranties of
RioCan set forth in Section 14(a) and Section 15 hereof being true and correct
in all material respects; and     (vi)   the fulfillment on or before the
Closing Date of all other conditions precedent to Closing benefiting Cedar
specifically set forth in this Agreement respecting the subject Transaction.

The conditions set forth in this Section 18(b) are for the sole benefit of Cedar
and may be waived in writing in whole or in part by notice to RioCan on or
before Closing of the applicable Transaction, without prejudice to the right to
terminate this Agreement in the event of the non-fulfillment of any other
condition or conditions with respect to such Transaction not so waived.

  (c)   Reasonable Commercial Efforts to Satisfy Conditions. Each of the parties
shall act in good faith and use reasonable commercial efforts in the
circumstances to satisfy or cause to be satisfied (at its sole cost, except as
expressly provided in Section 6 hereof) the conditions set forth in
subparagraphs (a) and (b), respectively, provided that no party shall be
required to spend money or incur additional obligations to obtain the necessary
assistance or co-operation of any third party to satisfy any condition, other
than expenditure of reasonable legal fees and provided further that the
foregoing shall not limit or prejudice the rights of any party hereto (or its
board of directors) to be satisfied in its sole and unfettered discretion as to
the fulfillment of a condition in its respective favor if such right is provided
pursuant to the terms of such condition. Each party will cooperate in support of
all things necessary to give effect to this Agreement.

  (d)   If one or more of the conditions set forth in subparagraph (a) is not
satisfied or waived as therein provided on or before the applicable Scheduled
Closing Date (as such date may be extended by written agreement of the parties
or as otherwise expressly provided herein) with respect to a particular
Property, this Agreement shall be automatically terminated with respect to such
Property, the Deposit shall be refunded to RioCan (if no other Closing with
respect to another Property remains outstanding), the Consideration shall be
reduced by the amount of the applicable Allotted Consideration and, in such
event, Cedar shall be released from all obligations hereunder with respect to
such Property (except for any obligation

- 49 -



--------------------------------------------------------------------------------



 



      expressly provided to survive a termination of this Agreement) and,
subject to claims for breach of obligations pursuant to subparagraph (c) hereof,
RioCan shall also be released from all obligations hereunder with respect to
such Property (except for any obligation expressly provided to survive a
termination of this Agreement); it being acknowledged and agreed that the
consummation of the Closing with respect to any Property shall constitute the
waiver of any such conditions that were not waived or satisfied with respect to
such Property.

  (e)   If one or more of the conditions set forth in subparagraph (b) is not
satisfied or waived as therein provided on or before the applicable Scheduled
Closing Date (as such date may be extended by written agreement of the parties
or as otherwise expressly provided herein) with respect to a particular
Property, this Agreement shall be automatically terminated with respect to such
Property, the Deposit shall be refunded to RioCan (if no other Closing with
respect to another Property remains outstanding), the Consideration shall be
reduced by the amount of the applicable Allotted Consideration and, in such
event, RioCan shall be released from all obligations hereunder with respect to
such Property (except for any obligation expressly provided to survive a
termination of this Agreement) and, subject to claims for breach of obligations
pursuant to subparagraph (c) hereof, Cedar shall also be released from all
obligations hereunder with respect to such Property (except for any obligation
expressly provided to survive a termination of this Agreement); it being
acknowledged and agreed that the consummation of the Closing with respect to any
Property shall constitute the waiver of any such conditions that were not waived
or satisfied with respect to such Property.

  (f)   The parties agree that all conditions herein are conditions of the
obligations of the party named in the relevant section to complete the
applicable Transaction and are not conditions precedent to the existence or
enforceability of this Agreement.

19. Apportionments.

  (a)   With respect to each Property, the following shall be prorated between
the applicable Property Owner as constituted immediately prior to the Closing
(assuming that Cedar owned 100% of the Interests in such Property Owner), and
the applicable Property Owner as constituted immediately following the Closing
(assuming that Cedar owned 20% of the Interests in such Property Owner and the
remaining 80% of such Interests were owned by RioCan), as of 11:59 p.m. on the
day preceding the Closing Date (the “Adjustment Date”) (on the basis of the
actual number of days elapsed over the applicable period):

  (i)   Fixed rents, additional rents, percentage rent and all other sums and
credits due or payable under the applicable Leases and any other items of
income, as and when collected (it being acknowledged that all such amounts
received after the applicable Closing shall be applied as provided in
Section 19(i));

- 50 -



--------------------------------------------------------------------------------



 



  (ii)   All real estate taxes, water charges, sewer rents, vault charges and
assessments on the Property on the basis of the fiscal year for which assessed
(except to the extent required to be paid by Tenants in good standing pursuant
to Leases);     (iii)   All operating expenses, including, without limitation,
all amounts payable by the applicable Property Owners pursuant to the Ground
Leases (except to the extent required to be paid by Tenants in good standing
pursuant to Leases);     (iv)   Any prepaid items, including, without
limitation, fees for licenses and annual permit and inspection fees;     (v)  
Utilities, including, without limitation, telephone, steam, electricity and gas,
on the basis of the most recently issued bills therefor (except to the extent
required to be paid by Tenants pursuant to Leases);     (vi)   Deposits with
telephone and other utility companies;     (vii)   Payments of principal and
interest and other costs payable under any Loan Documents;     (viii)   Cash and
cash equivalents (e.g., U.S. Treasuries) held by or for the account of any of
the Owners;     (ix)   Deposits, reserves or escrows made by or on behalf of any
of the Owners with respect to loans and other obligations that will remain in
effect on and after the applicable Closing; and     (x)   Such other items as
are customarily apportioned between sellers and purchasers of real properties
(and interests therein) of a type similar to the Properties and located in the
State or Commonwealth in which each such Property is located, including, without
limitation, any items not expressly included in the items that are the
responsibility of Cedar pursuant to Section 19(b) through (d) below).

  (b)   Items to be Paid by Cedar. Subject to the provisions of Section 6(c)
hereof, the parties hereby acknowledge and agree that Cedar shall be responsible
and liable to pay and shall pay when due the following (collectively, “Leasing
Costs”) for each Property (other than Blue Mountain and the Franklin Village
Earn-Out Space, which is provided for in clause (c) below) and the Partnership
shall be responsible for payment for all leasing costs not the responsibility of
Cedar pursuant to this clause 19(b):

  (i)   any real estate or leasing commission in respect of the Leases (or any
modification or amendment thereof) executed prior to the date of this Agreement;

- 51 -



--------------------------------------------------------------------------------



 



  (ii)   any tenant inducements or tenant allowances payable under the Leases
(or any modification or amendment thereof) executed prior to the date of this
Agreement;     (iii)   any costs and expenses of any lease take-over,
assignment, assumption or other commitments required pursuant to the Leases (or
any modification or amendment thereof) executed prior to the date of this
Agreement; and     (iv)   the costs and expenses of any initial tenant build-out
work or improvements to rentable or rental space in the Building required to be
performed by the landlord thereunder and arising pursuant to the Leases (or any
modification or amendment thereof) executed prior to the date of this Agreement.

  (c)   Blue Mountain and Franklin Village. With respect to Blue Mountain only,
Cedar shall be responsible and liable to pay, and shall pay when due, (i) the
cost of completion of the initial construction of the Blue Mountain Property
(including, without limitation, penalties incurred in connection therewith) and
(ii) all Leasing Costs for which Earn-Out Proceeds shall be earned by Cedar
pursuant to Section 4(a) of this Agreement, but excluding all related tenant
build-out work or improvements and other Leasing Costs with respect to Leases
for which Earn-Out Proceeds shall not be earned by Cedar pursuant to Section
4(a) of this Agreement. With respect to Franklin Village only, Cedar shall be
responsible and liable to pay, and shall pay when due, all Leasing Costs for
which Earn-Out Proceeds shall be earned by Cedar pursuant to Section 4(b) of
this Agreement, but excluding all related tenant build-out work or improvements
and other Leasing Costs with respect to leases for the Franklin Village Earn-Out
Space for which Earn-Out Proceeds shall not be earned by Cedar pursuant to
Section 4(b) of this Agreement.

  (d)   Deferred Costs. There will be no adjustment (other than current year
adjustments) for deferred amortized common area costs, if any, that are
recoverable from Tenants after any Closing nor will any adjustments (other than
current year adjustments) be made with respect thereto after any Closing
regardless of any amounts received from Tenants relating thereto.

  (e)   Statement of Adjustments. A statement of adjustments shall be prepared
by Cedar for approval of RioCan, acting reasonably, at least five (5) Business
Days before each Closing Date.

  (f)   Readjustments. If, on the Closing Date, any items of additional rent or
percentage rent under the Leases or other income or expense of the Properties
shall not have been ascertained, then such items shall be adjusted retroactively
as and when the same are ascertained. If the final cost or amount of any item
which is to be adjusted cannot be determined at Closing, then an initial
adjustment for such item shall be made at Closing, such amount to be estimated
by Cedar, acting reasonably, as of the Adjustment Date on the basis of the best
evidence available at the Closing as to what the final cost or amount of such
item will be. A final

- 52 -



--------------------------------------------------------------------------------



 



      adjustment shall be made no later than the date being one (1) year after
the Closing Date for such Property (each, an “Outside Adjustment Date”) other
than Blue Mountain. For the case at Blue Mountain the Outside Adjustment Date
shall be the third (3rd) anniversary of the Blue Mountain Closing Date. Except
as may otherwise be permitted pursuant to this Agreement, no re-adjustment may
be claimed by any party with respect to any Property later than the Outside
Adjustment Date.

  (g)   If, with respect to any Property, the Closing shall occur before the
applicable real estate tax rate is fixed, the apportionment of real estate taxes
for such Property at the Closing shall be based upon the tax rate for the next
preceding year applied to the latest assessed valuation. Promptly after the new
tax rate or assessment is fixed, the apportionment of taxes or assessments shall
be recomputed and any discrepancy resulting from such recomputation and any
errors or omissions in computing apportionments at Closing shall be promptly
corrected and the proper party reimbursed.

  (h)   All apportionments made under this Agreement shall be calculated (1) as
between the Property Owners, as constituted prior to the applicable Closing as
the prior owners of the Properties (assuming that Cedar owned 100% of the
Interests in such Property Owner), and such Property Owners, as constituted
following the applicable Closing as the new owners of the Properties (assuming
that Cedar owned 20% of the Interests in such Property Owner and the remaining
80% of such Interests were owned by RioCan) and then (2) the applicable Allotted
Consideration shall be adjusted at the applicable Closing such that Cedar and
RioCan shall share in the credits and debits of the Property Owners in
proportion to their respective interests in such Property Owners immediately
following the Closing.

  (i)   If any tenant at a Property is in arrears in the payment of rent or any
other receivables on the Closing Date, any and all rents and receivables
received from such tenant after the Closing shall be applied in the following
order of priority: (i) first to the month in which the Closing occurred;
(ii) then to any month or months following the month in which the Closing
occurred; and (iii) then to the months preceding the month in which the Closing
occurred. If rents or other receivables or any portion thereof received after
the Closing are payable to the other party by reason of this allocation, the
appropriate sum, less a proportionate share of any reasonable attorneys’ fees,
costs and expenses of collection thereof, shall be promptly paid to the other
party.

  (j)   Notwithstanding anything to the contrary contained in this Agreement,
with respect to the Properties, Cedar shall remain liable for actual damages
(including out-of-pocket expenses actually incurred by the Owners) resulting
from (x) any uninsured third party tort claims arising and accruing prior to the
applicable Closing Date and which are both unrelated to the environmental
condition of any Property or any physical condition known by or disclosed to
RioCan or any RioCan Representatives and based solely on the actions or
omissions of any

- 53 -



--------------------------------------------------------------------------------



 



      Owner prior to the applicable Closing Date (the parties acknowledge that
third party tort claims shall not be deemed “uninsured” if the applicable
insurance policy provides for a deductible), (y) any breach by any Property
Owner of its obligations under any of the Service Contracts and Leases arising
prior to the applicable Closing Date, except (A) with respect to any Lease, if
the Tenant shall have delivered a Tenant Estoppel prior to the applicable
Closing confirming that no such breach exists, (B) if such breach shall have
been disclosed to or known by RioCan prior to the applicable Closing Date or
(C) if the applicable Allotted Consideration shall have been adjusted to reflect
such monetary obligation or breach, or (z) any tax liability of any Owner
allocable to periods prior to the applicable Closing Date. RioCan acknowledges
and agrees that its sole and exclusive remedy against Cedar in connection with
the foregoing responsibilities shall be either an action for specific
performance or a claim for direct damages (excluding special, indirect,
consequential and punitive damages), RioCan hereby waiving any other right or
remedy it may otherwise have at law or equity. The provisions of this Section 19
notwithstanding, nothing contained herein shall limit or in any way be deemed to
modify the “as is, where is” nature of the Transactions as more particularly set
forth in Section 13(d) of this Agreement and RioCan hereby confirms its
agreement to waive any right it may have at law or in equity, including, without
limitation, the right to seek damages or contribution from Cedar in connection
with the physical (including, without limitation, environmental) condition of
the Properties (except in connection with any breach of applicable
representations and warranties of Cedar contained in Section 13(a) in accordance
with the terms and conditions of this Agreement).

The provisions of this Section 19 shall survive the Closings.
20. Condemnation or Destruction of the Properties.

  (a)   In the event that, after the date hereof but prior to the applicable
Closing Date with respect to any Property then owned by Cedar or any affiliate,
either any portion of such Property is taken (or so threatened by written notice
delivered to the applicable Property Owner by a Governmental Authority having
jurisdiction) pursuant to eminent domain proceedings or condemnation or any of
the improvements on such Property are damaged or destroyed by fire or other
casualty, Cedar shall, promptly upon becoming aware of the same, deliver or
cause to be delivered to RioCan, notice of any such eminent domain proceedings
or casualty. Except as otherwise expressly provided herein, neither Cedar nor
any Owner shall have the obligation to restore, repair or replace any portion of
any Property or any such damage or destruction. If, with respect to any
Property, the amount of the damage (as determined by an independent third party
contractor or engineer selected by Cedar and reasonably approved by RioCan) or
the amount of condemnation award shall exceed an amount equal to ten percent
(10%) of the applicable Allotted Consideration, RioCan shall have the right to
elect to terminate this Agreement as to the applicable Transaction only by
written notice to Cedar given within ten (10) days after notification to RioCan
of the estimated amount of damages or the determination of the amount of any
condemnation

- 54 -



--------------------------------------------------------------------------------



 



      award, whereupon the Deposit shall be refunded to RioCan (if no other
Closing with respect to another Property remains outstanding), the Consideration
shall be reduced by an amount equal to the applicable Allotted Consideration and
the parties hereto shall be relieved of all further liability and responsibility
under this Agreement with respect to such Transaction (except for any obligation
expressly provided to survive a termination of this Agreement).

  (b)   In the event of any condemnation or casualty as aforesaid, the
applicable Closing Date shall be extended as and to the extent necessary to
permit the determination of the damage amount or condemnation award in the
manner herein provided, to a Business Day selected by Cedar and reasonably
approved by RioCan. The parties hereby waive the provisions of any statute which
provides for a different outcome or treatment in the event of a casually or a
condemnation or eminent domain proceeding.

  (c)   RioCan shall not have any right to terminate this Agreement with respect
to any Transaction on account of any condemnation or casualty except as
expressly provided in this Section 20. In the event that the parties shall
proceed to close a Transaction notwithstanding the occurrence of any
condemnation or casualty as aforesaid, the corresponding condemnation awards or
proceeds of insurance shall be adjusted, settled, collected and/or applied by
the applicable Property Owner or Lender in accordance with the applicable Loan
Documents provided that in no event shall any condemnation awards or proceeds of
insurance received prior to the applicable Closing Date be distributed to Cedar
and the same shall be held by or for the benefit of the applicable Property
Owner or applied to the costs and expenses of the applicable Property and
provided further that Cedar shall be solely responsible for the payment of the
deductible under any insurance policy with respect to any casualty occurring
prior to the applicable Closing Date.

21. Release.

  (a)   EFFECTIVE AS OF THE CLOSING OF EACH TRANSACTION, RIOCAN SHALL BE DEEMED
TO HAVE RELEASED CEDAR AND ALL CEDAR RELATED PARTIES FROM ALL CLAIMS WHICH
RIOCAN OR ANY AGENT, REPRESENTATIVE, AFFILIATE, EMPLOYEE, DIRECTOR, OFFICER,
PARTNER, MEMBER, SERVANT, SHAREHOLDER OR OTHER PERSON OR ENTITY ACTING ON BEHALF
OF OR OTHERWISE RELATED TO OR AFFILIATED WITH, RIOCAN (EACH, A “RIOCAN RELATED
PARTY”) HAS OR MAY HAVE ARISING FROM OR RELATED TO ANY MATTER OR THING RELATED
TO OR IN CONNECTION WITH THE APPLICABLE PROPERTY AND THE APPLICABLE INTERESTS
(INCLUDING, AT THE CLOSING OF COLUMBUS CROSSING, THE COLUMBUS CROSSING PREFERRED
INTERESTS AND THE COLUMBUS CROSSING PREFERRED PARTNER LOAN) INCLUDING THE
DOCUMENTS AND INFORMATION REFERRED TO HEREIN, THE LEASES AND THE TENANTS
THEREUNDER, ANY CONSTRUCTION DEFECTS, ERRORS OR OMISSIONS IN THE DESIGN OR

- 55 -



--------------------------------------------------------------------------------



 



      CONSTRUCTION OF ALL OR ANY PORTION OF THE APPLICABLE PROPERTY AND ANY
ENVIRONMENTAL CONDITIONS, AND RIOCAN SHALL NOT LOOK TO CEDAR OR ANY CEDAR
RELATED PARTIES IN CONNECTION WITH THE FOREGOING FOR ANY REDRESS OR RELIEF. THIS
RELEASE SHALL BE GIVEN FULL FORCE AND EFFECT ACCORDING TO EACH OF ITS EXPRESSED
TERMS AND PROVISIONS, INCLUDING THOSE RELATING TO UNKNOWN AND UNSUSPECTED
CLAIMS, DAMAGES AND CAUSES OF ACTION; PROVIDED, HOWEVER, THAT THIS RELEASE SHALL
NOT BE APPLICABLE TO ANY CLAIMS ARISING OUT OF THE EXPRESS COVENANTS,
REPRESENTATIONS, OR WARRANTIES SET FORTH IN THIS AGREEMENT OR ANY CLOSING
DELIVERY THAT SHALL EXPRESSLY SURVIVE THE CLOSING OF A TRANSACTION.

  (b)   The provisions of this Section 21 shall survive the Closings or a
termination of this Agreement.

22. Brokers.

  (a)   Cedar represents and warrants to RioCan, and RioCan represents and
warrants to Cedar, that no broker or finder except Goldman, Sachs & Co. and RBC
Dominion Securities Inc. (whose fees and commissions will be paid in accordance
with subparagraphs (b) and (c) below) has been engaged by it, respectively, in
connection with the Transactions contemplated under this Agreement. In the event
of a claim for broker’s or finder’s fee or commissions in connection with the
sale contemplated by this Agreement (other than as provided in subparagraphs
(b) and (c) below), then Cedar shall indemnify, defend and hold harmless RioCan
from the same if it shall be based upon any statement or agreement alleged to
have been made by Cedar, and RioCan shall indemnify, defend and hold harmless
Cedar from the same if it shall be based upon any statement or agreement alleged
to have been made by RioCan.

  (b)   Cedar will pay whatever commission is payable to Goldman, Sachs & Co. by
reason of the Transactions and will indemnify and save RioCan harmless in
respect of any claim or action against RioCan on account thereof.

  (c)   RioCan will pay whatever commission is payable to RBC Dominion
Securities Inc. by reason of the Transactions and will indemnify and save Cedar
harmless in respect of any claim or action against Cedar on account thereof.

  (d)   The provisions of this Section 22 shall survive the Closings and/or a
termination of this Agreement.

23. Limitation of Liability.

  (a)   Notwithstanding anything to the contrary contained in this Agreement or
any documents executed in connection herewith, if one or more of the
Transactions shall have closed hereunder, Cedar shall have not have any
liability arising

- 56 -



--------------------------------------------------------------------------------



 



      pursuant to or in connection with the representations, warranties,
indemnifications, covenants or other obligations (whether express or implied) of
Cedar under this Agreement (or any document or certificate executed or delivered
in connection herewith) unless claims made by RioCan shall collectively equal or
exceed One Hundred Thousand Dollars ($100,000) in the aggregate for all the
Properties; provided, however, in no event shall the aggregate liability of
Cedar exceed five percent (5%) of the aggregate amount of the Consideration
received from all of the Transactions that have closed pursuant to and in
accordance with this Agreement (whether paid at Closing or as Earn-Out
Proceeds). Notwithstanding the foregoing, the obligations of Cedar contained in
Section 19 hereof shall not be subject to the limitations on liability contained
in this Section 23(a).

  (b)   No partner, member, shareholder, officer, director, employee or agent of
Cedar, nor any Cedar Related Parties, shall have any personal liability,
directly or indirectly, under or in connection with this Agreement or any
agreement made or entered into under or pursuant to the provisions of this
Agreement, or any amendment or amendments to any of the foregoing made at any
time or times, heretofore or hereafter, and RioCan, on behalf of itself and its
successors and assigns, hereby waives any and all such personal liability.

  (c)   This Agreement and any agreement made or entered into under or pursuant
to the provisions of this Agreement, any amendment or amendments to any of the
foregoing made at any time or times, shall be conclusively taken to have been
executed by, or by officers of RioCan on behalf of, the trustees of RioCan only
in their capacity as trustees of RioCan. Cedar hereby disavows any liability
upon and waives any claim against holders of units of RioCan and annuitants
under plans of which holders of units of RioCan act as trustee or carrier and
the obligations created hereunder are not personally binding upon, nor shall
resort be had to, nor shall recourse or satisfaction be sought from, the private
property of any trustee or officer of RioCan or any holder of units of RioCan or
annuitant, but the property of RioCan from time to time or a specific portion
thereof only shall be bound. It is agreed that the benefit of this provision is
restricted to the trustees and officers of RioCan, each holder of units issued
by RioCan and annuitants and, solely for that purpose, the undersigned signing
officers of RioCan have entered into this Agreement and any agreement made or
entered into under or pursuant to the provisions of this Agreement, any
amendment or amendments to any of the foregoing made at any time or times, as
agent and trustee for and on behalf of the trustees of RioCan, each holder of
units of RioCan and each annuitant.

  (d)   The provisions of this Section 23 shall survive the Closings and/or a
termination of this Agreement.

24. Remedies For Default.

  (a)   CEDAR DEFAULTS. IF ANY TRANSACTION SHALL NOT BE CLOSED SOLELY BY REASON
OF CEDAR’S BREACH OR DEFAULT UNDER THIS

- 57 -



--------------------------------------------------------------------------------



 



      AGREEMENT, THEN RIOCAN SHALL HAVE AS ITS EXCLUSIVE REMEDY THE RIGHT TO
(A) SUBJECT TO THE LAST SENTENCE OF THIS CLAUSE 24(a), TERMINATE THIS AGREEMENT
WITH RESPECT TO ALL TRANSACTIONS NOT YET CLOSED (IN WHICH EVENT THE DEPOSIT
SHALL BE RETURNED TO RIOCAN AND NO PARTY HERETO SHALL HAVE ANY FURTHER
OBLIGATION OR LIABILITY TO THE OTHER EXCEPT WITH RESPECT TO THOSE PROVISIONS OF
THIS AGREEMENT WHICH EXPRESSLY SURVIVE A CLOSING OR TERMINATION OF THIS
AGREEMENT), RIOCAN HEREBY WAIVING ANY RIGHT OR CLAIM TO DAMAGES FOR CEDAR’S
BREACH; OR (B) SPECIFICALLY ENFORCE THIS AGREEMENT (BUT NO OTHER ACTION, FOR
DAMAGES OR OTHERWISE, SHALL BE PERMITTED); PROVIDED THAT ANY ACTION BY RIOCAN
FOR SPECIFIC PERFORMANCE MUST BE FILED, IF AT ALL, WITHIN FORTY-FIVE (45) DAYS
OF CEDAR’S BREACH OR DEFAULT, AND THE FAILURE TO FILE WITHIN SUCH PERIOD SHALL
CONSTITUTE A WAIVER BY RIOCAN OF SUCH RIGHT AND REMEDY. NOTWITHSTANDING THE
FOREGOING, IF A BREACH OF A REPRESENTATION, WARRANTY OR COVENANT IS SPECIFIC TO
A PARTICULAR PROPERTY, RIOCAN’S EXCLUSIVE REMEDY SHALL BE TO TERMINATE THIS
AGREEMENT AS TO SUCH PROPERTY IN WHICH EVENT THE CONSIDERATION SHALL BE REDUCED
BY THE AMOUNT OF THE APPLICABLE ALLOTTED CONSIDERATION, THE DEPOSIT SHALL BE
REFUNDED TO RIOCAN (IF NO OTHER CLOSING WITH RESPECT TO ANOTHER PROPERTY REMAINS
OUTSTANDING) AND THE PARTIES HERETO SHALL BE RELIEVED OF ALL FURTHER LIABILITY
AND RESPONSIBILITY UNDER THIS AGREEMENT WITH RESPECT TO THE APPLICABLE
TRANSACTION, EXCEPT FOR ANY OBLIGATION EXPRESSLY PROVIDED TO SURVIVE A
TERMINATION OF THIS AGREEMENT OR, IF APPLICABLE, ANY CLOSING THAT MAY HAVE
ALREADY OCCURRED HEREUNDER. THE PARTIES ACKNOWLEDGE AND AGREE THAT THE TERMS AND
PROVISIONS OF THIS SECTION 24 ARE NOT INTENDED TO LIMIT RIOCAN’S RIGHTS AND
REMEDIES IN THE EVENT OF A BREACH OF CEDAR’S POST-CLOSING OBLIGATIONS UNDER THIS
AGREEMENT NOTWITHSTANDING THE FACT THAT ONE OR MORE TRANSACTIONS MAY NOT HAVE
CLOSED.

  (b)   RIOCAN DEFAULTS. IN THE EVENT ANY TRANSACTION SHALL NOT CLOSE SOLELY ON
ACCOUNT OF RIOCAN’S BREACH OR DEFAULT, THEN, AT CEDAR’S ELECTION, THIS AGREEMENT
SHALL TERMINATE WITH RESPECT TO ALL TRANSACTIONS NOT YET CLOSED, AND THE
RETENTION OF THE DEPOSIT SHALL BE CEDAR’S SOLE AND EXCLUSIVE REMEDY UNDER THIS
AGREEMENT, SUBJECT TO THE PROVISIONS OF THIS AGREEMENT THAT EXPRESSLY SURVIVE
SUCH TERMINATION. IN CONNECTION WITH THE FOREGOING, THE PARTIES RECOGNIZE THAT
CEDAR WILL INCUR EXPENSE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS

- 58 -



--------------------------------------------------------------------------------



 



      AGREEMENT AND THAT THE INTERESTS (AND RELATED PROPERTIES) WILL BE REMOVED
FROM THE MARKET; FURTHER, THAT IT IS EXTREMELY DIFFICULT AND IMPRACTICABLE TO
ASCERTAIN THE EXTENT OF DETRIMENT TO CEDAR CAUSED BY THE BREACH BY RIOCAN UNDER
THIS AGREEMENT AND THE FAILURE OF THE CONSUMMATION OF ANY TRANSACTION
CONTEMPLATED BY THIS AGREEMENT OR THE AMOUNT OF COMPENSATION CEDAR SHOULD
RECEIVE AS A RESULT OF RIOCAN’S BREACH OR DEFAULT. THE PARTIES ACKNOWLEDGE AND
AGREE THAT THE TERMS AND PROVISIONS OF THIS SECTION 24 ARE NOT INTENDED TO LIMIT
CEDAR’S RIGHTS AND REMEDIES IN THE EVENT OF A BREACH OF RIOCAN’S POST-CLOSING
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE OBLIGATION
TO PAY EARN-OUT PROCEEDS AS AND WHEN DUE HEREUNDER) NOTWITHSTANDING THE FACT
THAT ONE OR MORE TRANSACTIONS MAY NOT HAVE CLOSED.

  (c)   Prior to the exercise by Cedar or RioCan of any right or remedy afforded
to it pursuant to Section 24(a) or Section 24(b) herein, as applicable, such
party (the “Non-Defaulting Party”) shall deliver written notice (a “Default
Notice”) to the other party hereunder (the “Defaulting Party”) identifying the
applicable breach or default and the Defaulting Party shall have ten (10) days
after delivery such Default Notice to cure such breach or default. If a
Defaulting Party fails to cure any default or breach that is the subject of a
Default Notice within such ten (10) day period, the Non-Defaulting Party may
exercise all rights and remedies afforded to it pursuant to Section 24(a) or
Section 24(b) above, as applicable.

  (d)   The provisions of this Section 24 shall survive the Closings and/or a
termination of this Agreement.

25. Title Reviews.

  (a)   RioCan has obtained, or shall promptly after the date hereof obtain,
current title reports for each of the Properties from the Title Company or
Stewart Title Insurance Company (the “Title Reports”). If any exceptions(s) to
title to any Property should appear in the Title Reports that are not Permitted
Exceptions, then, no later than November 5, 2009 (the “Title Objection
Deadline”), RioCan shall promptly deliver copies thereof to Cedar, together with
copies of the applicable exception documentation and written notice of
disapproval of said exceptions (a “Title Objection Letter”). Any such title
exceptions so objected to by RioCan pursuant to this Section 25(a) shall be
deemed to be “Title Objections.” Subject to Section 25(c) below, within ten
(10) days following receipt of the Title Objection Letter, Cedar shall deliver
written notice to RioCan of any Title Objections with respect to which Cedar, in
its sole and absolute discretion, elects to undertake the removal prior to or at
the applicable Closing (the “Title Objection Response”); provided, however, that
if Cedar shall fail to deliver any Title Objection Response by the expiration of
such ten (10) day

- 59 -



--------------------------------------------------------------------------------



 



      period, Cedar shall be deemed to have elected not to undertake the removal
of the subject Title Objections. Subject to Section 25(c) below, if Cedar elects
or is deemed to have elected not to cure any Title Objection, RioCan’s only
options in response thereto shall be waive the Title Objections or to terminate
this Agreement within ten (10) days following its receipt or deemed receipt of
the Title Objection Response as it relates to the applicable Property or
Properties (it being acknowledged and agreed that RioCan’s failure to so
terminate with the aforementioned ten (10) day period shall constitute an
election to waive such Title Objections), whereupon the Deposit shall be
refunded to RioCan (if no other Closing with respect to another Property remains
outstanding), the Consideration shall be reduced by the amount of the applicable
Allotted Consideration, and the parties hereto shall be relieved of all further
liability and responsibility under this Agreement with respect to the applicable
Transaction, except for any obligation expressly provided to survive a
termination of this Agreement or, if applicable, any Closing that may have
already occurred hereunder. Subject to Section 25(c) below, if Cedar shall have
elected to undertake the removal of a Title Objection but does not cause the
removal thereof by the applicable Scheduled Closing Date, RioCan shall have the
option, to be exercised by RioCan by written notice to Cedar on or before the
applicable Scheduled Closing Date, to either (A) accept the Property “as is”
with respect to such Title Objections and consummate the Closings in accordance
with the terms of this Agreement or (B) terminate this Agreement as it relates
to the applicable Property or Properties by written notice thereof to Cedar,
whereupon the Deposit shall be refunded to RioCan (if no other Closing with
respect to another Property remains outstanding), the Consideration shall be
reduced by the amount of the applicable Allotted Consideration, and the parties
hereto shall be relieved of all further liability and responsibility under this
Agreement with respect to the applicable Transaction, except for any obligation
expressly provided to survive a termination of this Agreement or, if applicable,
any Closing that may have already occurred hereunder. Should RioCan fail to
elect an option in writing by the applicable Scheduled Closing Date, RioCan
shall be deemed to have elected option (A) above. For avoidance of doubt, Cedar
shall not under any circumstance be required or obligated to cause the cure or
removal of any Title Objection (other than Mandatory Cure Items) including,
without limitation, to bring any action or proceeding, to make any payments or
otherwise to incur any expense in order to eliminate any Title Objection or to
arrange for title insurance insuring against enforcement of such Title Objection
against, or collection of the same out of, the applicable Property,
notwithstanding that Cedar may have attempted to do so.

  (b)   If RioCan shall object to any exceptions(s) to title to the Property,
other than the Permitted Exceptions, of which RioCan is first made aware in any
update made to any Title Report or in any updated survey received after the
earlier of the date of the Title Objection Letter delivered pursuant to Section
25(a) above or the Title Objection Deadline, RioCan shall deliver copies thereof
to Cedar, together with copies of the applicable exception documentation(s) or
updated survey, if applicable, and written notice of disapproval of said
exceptions no later than the earlier of (i) the applicable Scheduled Closing
Date and (ii) ten (10) days after

- 60 -



--------------------------------------------------------------------------------



 



      receipt by RioCan of the applicable updated Title Report. Any such title
exceptions so objected to by RioCan pursuant to this Section 25(b) shall be
deemed to be “Additional Title Objections.” Subject to Section 25(c) below, no
later than the earlier of (i) the applicable Scheduled Closing Date and (ii) ten
(10) days after receipt by Cedar of written notice from RioCan of any Additional
Title Objections, Cedar shall deliver a Title Objection Response to RioCan of
any Additional Title Objections with respect to which Cedar, in its sole and
absolute discretion, elects to undertake the removal prior to or at the
applicable Closing; provided, however, that if Cedar shall fail to deliver any
Title Objection Response by the applicable Scheduled Closing Date, Cedar shall
be deemed to have elected not to cause the removal of the subject Additional
Title Objections. Notwithstanding the foregoing, in the event Cedar shall elect
to undertake the removal of any Additional Title Objections hereunder, Cedar
shall have the right in its sole and absolute discretion upon delivery of prior
written notice to RioCan, to extend the applicable Scheduled Closing Date by up
to thirty (30) days in the aggregate, to cause the removal thereof. Subject to
Section 25(c) below, if Cedar indicates or is deemed to have indicated that it
will not cure any Additional Title Objection or, if Cedar shall have elected to
undertake the removal of an Additional Title Objection but does not cause the
removal thereof by the applicable Scheduled Closing Date, RioCan shall have the
option, by (I) if Cedar shall have elected (or is deemed to have elected) not to
cause the removal of the Additional Title Objection, the earlier of the
Scheduled Closing Date and third (3rd) Business Day after receipt of the Title
Objection Response (or the date such Title Objection Response shall have been
due, as applicable) or (II) if Cedar shall have elected to undertake the removal
of an Additional Title Objection but does not cause the removal thereof by the
applicable Scheduled Closing Date, the Scheduled Closing Date, to either
(A) accept the applicable Property “as is” with respect to such Additional Title
Objections and consummate applicable the Closings in accordance with the terms
of this Agreement or (B) terminate this Agreement as it relates to the
applicable Property or Properties by written notice thereof to Cedar, whereupon
the Deposit shall be refunded to RioCan (if no other Closing with respect to
another Property remains outstanding), the Consideration shall be reduced by the
amount of the applicable Allotted Consideration, and the parties hereto shall be
relieved of all further liability and responsibility under this Agreement with
respect to the applicable Transaction, except for any obligation expressly
provided to survive a termination of this Agreement or, if applicable, any
Closing that may have already occurred hereunder. Should RioCan fail to elect an
option in writing within said three (3) Business Day period, RioCan shall be
deemed to have elected option (A) above. For avoidance of doubt, Cedar shall not
under any circumstance be required or obligated to cause the cure or removal of
any Additional Title Objection (other than Mandatory Cure Items) including,
without limitation, to bring any action or proceeding, to make any payments or
otherwise to incur any expense in order to eliminate any Additional Title
Objection or to arrange for title insurance insuring against enforcement of such
Additional Title Objection against, or collection of the same out of, the
applicable Property, notwithstanding that Cedar may have attempted to do so.

- 61 -



--------------------------------------------------------------------------------



 



  (c)   Notwithstanding anything to the contrary contained herein, Cedar shall
cause the removal (by bonding or otherwise) prior to the applicable Scheduled
Closing Date of any monetary liens encumbering any Property (that is not a
Permitted Exception hereunder) objected to by RioCan in accordance with Section
25(a) or Section 25(b) above, if the placing of such lien was solely the direct
result of the actions of Cedar (including, without limitation, resulting from
the initial construction of Blue Mountain) and not otherwise caused by any
tenant at, or prior owner of, the Property or any other third party (each, a
“Mandatory Cure Item”).

26. Notices.
All notices, demands, consents, reports and other communications provided for in
this Agreement shall be in writing, shall be given by a method prescribed in
this Section and shall be given to the party to whom it is addressed at the
address set forth below.
To Cedar:
c/o Cedar Shopping Centers, Inc.
44 South Bayles Avenue
Port Washington, New York 11050
Attention: Leo S. Ullman
Facsimile: (516) 767-6497
With a copy to:
Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, New York 10038-4982
Attention: Steven P. Moskowitz, Esq.
Facsimile: (212) 806-6006
To RioCan (prior to December 20, 2009):
c/o RioCan Holdings USA Inc.
Yonge Eglinton Centre
2300 Yonge Street
Suite 500, P.O. Box 2386
Toronto, Ontario
M4P 1E4
Attention: Rags Davloor
Facsimile: (416) 866-3020

- 62 -



--------------------------------------------------------------------------------



 



With a copy to:
c/o RioCan Holdings USA Inc.
Yonge Eglinton Centre
2300 Yonge Street
Suite 500, P.O. Box 2386
Toronto, Ontario
M4P 1E4
Attention: Jonathan Gitlin
Facsimile: (416) 866-3020
With a copy to (if prior to December 20, 2009):
Goodmans LLP
250 Yonge Street, Suite 2400
Toronto, Ontario M5B 2M6
Attention: Juli Morrow
Facsimile: (416) 979-1234
With a copy to (if on or after December 20, 2009):
Goodmans LLP
333 Bay Street, Suite 3400
Bay Adelaide Centre, West Tower
Toronto, Ontario M5H 2S7
Attention: Juli Morrow
Facsimile: (416) 979-1234
Any party hereto may change the address to which notice may be delivered
hereunder by the giving of written notice thereof to the other Parties as
provided herein below. Any notice or other communication delivered pursuant to
this Section may be mailed by United States or Canadian certified air mail,
return receipt requested, postage prepaid, deposited in a United States or
Canadian Post Office or a depository for the receipt of mail regularly
maintained by the United States Post Office or the Canadian Post Office, as
applicable. Such notices, demands, consents and reports may also be delivered
(i) by hand or reputable international courier service which maintains evidence
of receipt or (ii) by facsimile with a confirmation copy delivery by hand or
reputable international courier service which maintains evidence of receipt. Any
notices, demands, consents or other communications shall be deemed given and
effective when delivered by hand or courier or facsimile if sent before 5:00
p.m. on a Business Day, and otherwise, the Business Day next following the day
of transmittal, or if mailed only, five (5) Business Days after mailing.
Notwithstanding the foregoing, no notice or other communication shall be deemed
ineffective because of refusal of delivery to the address specified for the
giving of such notice in accordance herewith. The provisions of this Section 26
shall survive the Closings and/or a termination of this Agreement.

- 63 -



--------------------------------------------------------------------------------



 



27. Amendments.
Except as otherwise expressly set forth in this Agreement, this Agreement may
not be modified or terminated orally or in any manner other than by an agreement
in writing signed by all the parties hereto or their respective successors in
interest. The provisions of this Section 27 shall survive the Closings and/or a
termination of this Agreement.
28. Governing Law; Jurisdiction; Construction.

  (a)   This Agreement (i) shall be governed by and construed in accordance with
the laws of the State of New York, without giving effect to principles of
conflicts of law and (ii) shall be given a fair and reasonable construction in
accordance with the intentions of the parties hereto and without regard to, or
aid of, any rules of construction requiring construction against any party
drafting this Agreement.

  (b)   The parties agree that this Agreement has been made in New York, New
York and that exclusive jurisdiction for matters arising under this Agreement
shall be in the State courts in New York County, New York. Each party by signing
this Agreement irrevocably consents to and shall submit to such jurisdiction.

  (c)   Each party hereto acknowledges that it has participated in the drafting
of this Agreement, and any applicable rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in connection with the construction or interpretation hereof. Each party has
been represented by independent counsel in connection with this Agreement.

  (d)   Words importing the singular include the plural and vice versa. Words
importing gender include all genders. If anything herein is to be done or held
on a day that is not a Business Day, the same will be done or held either on the
next succeeding Business Day or as otherwise expressly provided in this
Agreement.

  (e)   The provisions of this Section 28 shall survive the Closings and/or a
termination of this Agreement.

29. Partial Invalidity.
If any provision of this Agreement is held to be invalid or unenforceable as
against any Person or under certain circumstances, the remainder of this
Agreement and the applicability of such provision to other Persons or
circumstances shall not be affected thereby. Each provision of this Agreement
shall be valid and enforceable to the fullest extent permitted by law. The
provisions of this Section 29 shall survive the Closings and/or a termination of
this Agreement.
30. Counterparts.
This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which, taken together, shall constitute
but one and the same instrument. This Agreement may be executed by facsimile,
which shall be deemed an original for all purposes. In the event this Agreement
is executed by the exchange of facsimile copies, the

- 64 -



--------------------------------------------------------------------------------



 



parties agree to exchange ink-signed counterparts promptly after the execution
and delivery of this Agreement. The provisions of this Section 30 shall survive
the Closings and/or a termination of this Agreement.
31. No Third Party Beneficiaries.
The warranties, representations, agreements and undertakings contained herein
shall not be deemed to have been made for the benefit of any Person or entity
other than the parties hereto and the Cedar Related Parties, except as otherwise
expressly set forth in Section 33 hereof. The provisions of this Section 31
shall survive the Closings and/or a termination of this Agreement.
32. Waiver.
No failure or delay of either party in the exercise of any right given to such
party hereunder or the waiver by any party of any condition hereunder for its
benefit (unless the time specified herein for exercise of such right, or
satisfaction of such condition, has expired) shall constitute a waiver of any
other or further right nor shall any single or partial exercise of any right
preclude other or further exercise thereof or any other right. The waiver of any
breach hereunder shall not be deemed to be waiver of any other or any subsequent
breach hereof. The provisions of this Section 32 shall survive the Closings
and/or a termination of this Agreement.
33. Assignment.
Without the prior written consent of the other parties hereunder, no party
hereto may assign this Agreement or any of its rights or obligations hereunder,
and any purported unpermitted assignment shall be null and void. Notwithstanding
the foregoing, (a) Cedar shall be permitted to assign this Agreement without the
consent of any other party to any entity Controlled, directly or indirectly, by
Cedar, provided that any such assignment by Cedar shall not release Cedar of its
obligations under this Agreement and (b) RioCan shall have the right to
designate either (i) a wholly-owned subsidiary of RioCan or (ii) an entity
wholly-owned and Controlled by RioCan and an Institutional Investor and at least
fifty-one percent (51%) owned, directly or indirectly, by RioCan and not more
than forty-nine percent (49%) owned, directly or indirectly, by such
Institutional Investor, to be the RioCan affiliated limited partner in the
Partnership, in which case such subsidiary or other entity shall be entitled to
the rights and benefits of RioCan under this Agreement and shall be deemed a
third party beneficiary of the representations, warranties, certifications,
covenants, agreements and indemnities made by Cedar for the benefit of RioCan
pursuant to this Agreement, in any event under this clause (b), however, subject
to any and all restrictions set forth in the Partnership Agreement and provided
that (i) all of the Lenders shall have delivered Loan Approvals expressly
permitting such a subsidiary or entity to be a limited partner in the
Partnership, (ii) any such designation by RioCan shall not release RioCan of its
obligations under this Agreement, and (iii) such designee shall assume all of
the obligations of RioCan under this Agreement (including, without limitation,
the obligation to pay the Earn-Out Proceeds as and when required hereunder)
pursuant to an assumption agreement reasonably satisfactory to Cedar. The
provisions of this Section 33 shall survive the Closings and/or a termination of
this Agreement.

- 65 -



--------------------------------------------------------------------------------



 



34. Binding Effect.
All of the covenants and agreements in this Agreement shall be binding upon the
parties hereto and their respective successors and assigns and shall inure to
the benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns pursuant to the terms and conditions of this
Agreement. The provisions of this Section 34 shall survive the Closings and/or a
termination of this Agreement.
35. Entire Agreement.
This Agreement and the documents herein contemplated to be entered into by the
parties sets forth the entire agreement between the parties pertaining to the
subject matter hereof and there are no other terms, obligations, covenants,
representations, statements or conditions, oral or otherwise, of any kind
whatsoever. Any agreement hereafter made shall be ineffective to change, modify,
discharge or effect an abandonment of this Agreement in whole or in part unless
such agreement is in writing and signed by the party against whom enforcement of
the change, modification, discharge or abandonment is sought. The provisions of
this Section 35 shall survive the Closings and/or a termination of this
Agreement.
36. Further Assurances.
After the Closings, the parties hereunder shall from time to time execute and
deliver each to the other such documents and instruments and take such further
actions as may be reasonably necessary or required to consummate the
Transactions contemplated by this Agreement or more effectually implement and
carry out the true intent and meaning of this Agreement. The provisions of this
Section 36 shall survive the Closings and/or a termination of this Agreement.
37. Paragraph Headings/Schedules.
The headings of the various sections of this Agreement have been inserted only
for the purpose of convenience and are not part of this Agreement and shall not
be deemed in any manner to modify, expand, explain or restrict any of the
provisions of this Agreement. The provisions of this Section 37 shall survive
the Closings and/or a termination of this Agreement. The Schedules referred to
in this Agreement are attached to and form part of it.
38. Waiver of Trial by Jury.
THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR IN CONNECTION WITH THIS AGREEMENT. THE PROVISIONS OF THIS SECTION 38 SHALL
SURVIVE THE CLOSINGS AND/OR A TERMINATION OF THIS AGREEMENT.
39. Litigation Costs.
Notwithstanding anything to the contrary contained in this Agreement (including,
without limitation, the terms of Section 5), in the event of any litigation
arising in connection with this Agreement, the substantially prevailing party
shall be entitled to recover from the substantially

- 66 -



--------------------------------------------------------------------------------



 



non-prevailing party its reasonable legal fees and expenses at trial and all
appellate levels. The provisions of this Section 39 shall survive the Closings
and/or a termination of this Agreement.
40. Currency.
Any and all amounts owing by any party hereto pursuant to this Agreement, shall
be paid in lawful currency of the United States of America (i.e. U.S. Dollars).
The provisions of this Section 40 shall survive the Closings and/or a
termination of this Agreement.
41. Time of the Essence
Time shall be of the essence of this Agreement, provided that the time for doing
or completing any matter may be extended or abridged by an agreement in writing
between the parties hereto or their respective solicitors.
42. Press Releases.
Cedar and RioCan agree to consult with each other before issuing any press
releases with respect to this Agreement or the Transactions and shall endeavor
to agree as to the content of such press releases (which agreement shall not be
unreasonably withheld, conditioned or delayed); provided, however, that nothing
herein shall be deemed to prevent either party, or their respective affiliates,
from issuing any press release if such parties shall believe, in the exercise of
its reasonable judgment, that such press release is required to be made by
applicable law. The provisions of this Section 42 shall survive the Closings.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

- 67 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written.

            CEDAR:

CEDAR SHOPPING CENTERS PARTNERSHIP, L.P., a Delaware limited partnership
      By:   Cedar Shopping Centers, Inc.,
a Maryland corporation, its general partner    

            By:           Leo S. Ullman        President   

            RIOCAN:

RIOCAN HOLDINGS USA INC.,
a Delaware corporation
      By:           Rags Davloor        Chief Financial Officer   

- 68 -



--------------------------------------------------------------------------------



 



EXHIBIT A
LAND
(see attached)

          Property   Exhibit #
Columbus Crossing
    A-1  
Franklin Village
    A-2  
Loyal Plaza
    A-3  
Stop & Shop — Bridgeport
    A-4  
Blue Mountain Commons
    A-5  
Sunset Crossing
    A-6  
Shaw’s Plaza
    A-7  

 



--------------------------------------------------------------------------------



 



Columbus Crossing A-1

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHIC) [w80015w8001559.gif]

12/08/2003 13:06 FAX STROOCK 003 FAX 143. :215-9E5-192S Nov. 14 21303 11 FROM:
LEGAL.. t5esIM OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY Exhibit “A” File
No,: LA03-28577BLOCK 13 S 3 LOT 1.7, BLOCK 13 S 2 LOT 17 BLOCK 14 S 1 LOT 61 1
BLOCK 14 S 2 LOT 76 ALL THAT CERTATN real property as shown. on a Subdivision
Confirmation Plan, prepared by To/DiCroce and Leapson Engineers and Surveyors,
dated June 20, 2002, last revised , 2003, fully described Delete if none,
Beginning at a point on the Northeasterly side of Christopher Columbus Boulevard
(200 feet wide), said point being measured North 21 degrees 52 minutes 52
seconds West 1,103.52 feet along the Northeasterly side of Christopher Columbus
Boulevard from the Northerly side of Snyder Avenue (75 feet wide); thence them
said point of beginning the following courser and distances (1) extending North
68 degrees 07 minutes 08 seconds East 70,74 feet to a point; thence (2) on the
arc of a circle curving to the left with a radius of 39.00 feet, a delta of 53
degrees 21 minutes 44 seconds and an arc distance of 36.32 feet to a point;
thence (3) extending North 14 degrees 45 minutes 24 seconds East 255.41 that to
a point; thence (4) on rho arc of a circle curving to the loft with a radius of
24.00 feet, a delta of 126 degrees 38 minutes 16 seconds and an are distance of
53.05 feet to a point; thence (5) extending North 68 degrees 07 slimes 08
seconds Best 136.57 feet to a point; thence (6) on the arc of a circle curving
to the right with a radius of 199,00 feet, a delta of 16 degrees 51 minutes 43
seconds and a distance of 58.56 feet to a point; thence (7) extending North 84
degrees 58 minutes 53 seconds East 50.45 feet to a point; thence (II) on the arc
of a circle curving to the right with. a radius of 149.00 feat 4 delta of 19
degrees 46 minutes 31 seconds And en arc distance of 51,43 feet to a point
thence (9) extending South 75 degrees 14 minutes 36 seconds East 72.37 feet to a
point; thence (10) on the arc of a circle curving to the left with a recites of
151.00 feet a delta of 26 degrees 30 minutes 39 seconds and alt are distance of
69.87 feet to a point there (11) extending North 78 degrees 14 minutes 00
seconds East 4.48 feet to a point: thou (12) extending North 73 degrees 00
minutes 23 seconds East 95.35 feet to a point; thence (13) extending North 74
degrees .08 minutes 10 seconds East: 4.14 feet to u point; thanes (14) extending
North 78 degrees 14 minutes 00 amends East 40,11 feet to a. point; thence
(15) extending South I 1 degrees 46 minutes 01 second Bust 73.12 feet to a
point; adrift (16) extending South 75 degrees 14 minutes 36 seconds East 213,00
feet to a point; thence (17) extending South 84 degrees 04 minutes 34 seconds
East 45.03 feet to a paint; thence (18) extending Ninth 78 degrees 13 minutes 59
seconds East 16,51 feet to a point; thence (19) extending South 11 degrees 46
minutes el second East 495.18 feet from a point; thence (20) extending South 14
degrees 45 minutes 24 seconds West l08.95 feet to a point thence (21) extending
North 75 degrees 13 minutes 21 seconds West 1,067.34 feet to a point thence (22)
extending North 21 degrees 52 minutes 52 seconds West 36,00 feet to a point and
place of beginning. CONTAINING 11.31 acres. TOGETHER with the benefits of a
certain basement Agreement, between Delaware Associates, a Pennsylvania Limited
Partnership and The Delaware River Port Authority, dated 4/14/1993 and recorded
7/6/1993 in Peed Book VCS 336 page 318. TOMBER with the benefits of the
Declination of Reciprocal Basements and Restrictions recorded 4/16/1993 in Deed
Book VCS 283 page 292, as amended in First Amendment to Declaration of
Reciprocal Basements and Restrictions recorded 7/22/1994 in Deed Book VCS 632
page 376. MING known as 1851 South Christopher Columbus Boulevard, NG Registry
13 S3-17 and t 3 S 14 51-2 4g BEING the same premises which Wal-Mart Stores,
Inc, a De/aware Corporation, by Deed dated 4/27/1999 and recorded 5/10/1999, in
Philadelphia County, in Peed Bank 71’13 1033 page 330, granted and conveyed unto
Delaware 1851 Associates, L.P. Pennsylvania Limited Partnership, in fee,





--------------------------------------------------------------------------------



 



Franklin Village A-2

 



--------------------------------------------------------------------------------



 



EXHIBIT A
A certain parcel of land located on the southerly side of West Central Street
and the easterly side of Interstate Route 495 in the Town of Franklin, Norfolk
County, Commonwealth of Massachusetts, said described parcel of land Is more
particularly shown and described as 1,ot 81-61 on a plan entitled: “Plan ‘of
Land In. The Town Of Franklin, Norfolk County, Massachusetts” prepared by:
Guerriere and Halnon, Inc, Civil Engineers and Land Survey Consultants Dated: 27
September 2004, recorded in the • Norfolk County District Registry of Deeds on
October 26, 2004, at Plan Book 528, Plan no. 84 of 2004, bounded and described
as follows:

              Beginning at a point on the southerly sideline of said West
Central Street, at land (formerly of Eva A. Goldberg) now or formerly of
Renaissance Development Corp.; thence running
 
       
 
  500°00’04”W   a distance of 1086.71 feet by land now or formerly of
Renaissance Development Corp.., crossing a railroad right of way, to a point on
the Centerline of Mine Brook; thence running
 
       
 
  Southwesterly   by the centerline of said Mine Brook a distance of 1032 feet,
more or less (with a tie-line bearing 574°53’31”W a distance of 825.44 feet) to
a point on the easterly sideline of said Route 495; thence running
 
       
 
  Northwesterly   along the arc of a non-tangent curve to the left having a
radius of 8125.00 feet an arc length of 206.00 feet (with chord of 205.99 feet
bearing N25°24’07”W) along the easterly sideline of said Route 495 to a point at
land of Consolidated Rail Corporation; thence running
 
       
 
  383°26’26”B   a distance of 69,63 feet to a point; thence running
 
       
 
  N01°09’16”W   a distance of 83.26 feet to a point; thence running
 
       
 
  N83°26’26”W   a distance of 112.10 feet, the previous three (3) courses being
by land now or formerly of said Consolidated Rail Corporation to a point on the
easterly sideline of said Route 495; thence running
 
       
 
  Northwesterly   along the arc of a non-tangent curve to the left having a
radius of 8125.00 feet an arc length of 308.95 feet (with a chord of 308.93 feet
bearing N27°54’41”W), to a Massachusetts Highway Bound on the easterly sideline
of said Route 495; thence running

t era

 



--------------------------------------------------------------------------------



 



         
 
  N 1 6°25’12”W   a distance of 564.18.feet the previous two courses being along
the easterly sideline of said Route 495 to a point at land now or formerly of
Setrak O. & Agnes Yergatlan; thence running . '
 
       
 
  NO1°53’56’W   a distance of 57.37 feet by land now or formerly of said Setrak
O. & Agnes Yergatian to a point at land now or formerly of Henry R. & Doris B.
Man; thence running
 
       
 
  NO3°50’04”W   a distance of 66.38 feet to a point; thence running
 
       
 
  1400°28’56”W   a distance of 59.14 feet the previous two courses by land now
or formerly of said Henry R. & Doris B. Mellin to a point on the easterly
sideline of said Route 495; thence running
 
       
 
  Northeasterly   along the arc of a non-tangent curve to the right having a
radius of 160.00 feet an arc length of 48.70 feet (with a chord of 48.51 feet
bearing N36°23’43”E) to a point on the southerly sideline of said West Central
Street; thence running
 
       
 
  N69°46’54”E   a distance of 162.42 feet to a point on the southerly sideline
of said West Central Street at land now or formerly of Mobil Oil Corporation;
thence running
 
                a distance of 130.54 feet to a point; thence running a distance
of 165,00 feet to
 
       
 
  S0734’50”B   a point; thence running a distance of 75.51 feet to a
 
       
 
  1482°25’I 0”E   point; thence running •
 
       
 
  NO3°52’42”B   a distance of 64.60 feet the previous four (4) courses being by
land now or formerly of said Mobil Oil Corporation to a point on a curve on the
southerly sideline of said West Central Street; thence running
 
       
 
  N07°34’50”W   Northeasterly along the arc of a curve to the right having a
radius of 3564.00 feet an arc length of 127.32 feet (with a chord of 127.31 feet
bearing N82°33’48” E) to a point of tangency; thence running
 
       
 
  S87°02’11’B   a distance of 108.03 feet to a point; thence running
 
       
 
  N85°41’54”E   a distance of 48.28 feet to a point of curvature; thence running
 
       
 
  Northeasterly   along the arc of a curve to the right n having a radius of
1148.00 feet an arc length of 73.34 feet (with a chord of 73,33 feet bearing
N87°22’06”E) to a point of compound curvature; thence running
 
       
 
  Southeasterly   along the are of a curve to the right having a radius of 54.00
feet an arc length of 82,60 feet (with a chord of 74.78 feet bearing 846°25’51
”B) to a point of compound curvature; thence running

2



--------------------------------------------------------------------------------



 



         
 
  • Southeasterly   along the aro of a curve to the right having a radius of
74.00 feet an arc length of 6.17 feet (with a chord of 5.85 feet bearing
SO4°14’12”13) to a point; thence running
 
       
 
  S78°01’00E   a distance of 109.19 feet toil point on a curve; thence running
 
       
 
  Northeasterly •   along the arc of a curve to the left having a radius of
54.00 feet a length of 98.09 feet (with a chord of 85.15 feet bearing
N45°31’48”E) to a point of compound curvature; thence running
 
       
 
  Southeasterly   along the aro of a curve to the left having a radius of 954.00
feet an aro length of 255.90 feet (with a chord of,255J 4 feet bearing
S74°44149”E) to avoint of compound curvature; thence running
 
       
 
  .Southeaslerly   along the arc of a curve to the left having a radius
0(2494.00 feet an aro length of 63.40 feet (with a chord of 63.39 feet bearing
S66°20’03”E) the previous ten (10) courses being along the southerly sideline of
said West Central Street to a point on a curve on southerly sideline of said
West Central Street at the point of beginning.

The above described land contains 33.664 acres, more or less; excepting the Rail
Road Right-ofWay from the above described parcel of land, Lot 81-61 contains an
area of 32.066 acres more or less,

3 of 3



--------------------------------------------------------------------------------



 



Loyal Plaza A-3

 



--------------------------------------------------------------------------------



 



     
Commonwealth Land Title Insurance Company
  Lay a.t Plaza. OP OG
Date Issued: June 28, 2902
   
Policy No.: .FI187858EP
   
Escrow No.; 68987
   

OWNER’S TITLE POLICY
EXHIBIT “A”, Legal Description
PARCEL I — Fee Simple:
Loyal Plaza, for The Glimcher Company, Pa. State Highway, State Route No_ 2014,
(also known as 1915 East Third Street), Loyalsock Township, Lycoming County, Pa.
Beginning at a Drill Hole, at the intersection of the Northern Right-of-way line
of Pa. State Highway, State Route No. 2014, (also known as East Third. Street),
and the Southeastern corner of land of Thomas II. & Virginia MoComiell, said
beginning point being South 68 Degrees 00 Minutes 00 Seconds East — 133,00 feet
from a point, at the intersection of the Northern Right-of-way line of said.P a,
State Highway, State Route No. 2014, (also known as East Third Street), and the
Eastern line of Tinsman Avenue.
Thence from the said place of beginning and along the Eastern line of land of
said Thomas H. & Virginia McConnell, and along the Eastern line of other Lots
facing Tinsman Avenue, the Eastern end. of HomewoodAvenae, and the Eastern line
of other Lots facing Tinsman Avenue, North 22 Degrees 00 Minutes 00 Seconds East
-1000.00 feet to a point, at the intersection of the Eastern line of land of
Paul G. Brian, and the Southwestern corner of Parcel No. 2,. on the Plan of
Loyal Plaza. Thence along the Southern line of said Parcel No. 2, on the Plan of
Loyal Plaza, South 68 Degrees 00 Minutes 00 Seconds East — 359.61 feet to a
point, at the intersection of the Southeastern corner of said Parcel No. 2, on
the Plan. of Loyal Plaza, and the Western line of Litton Industrials, Inc.
Thence along the Western line of land of said Litton Industrials, Inc., South 22
:Degrees 00 Minutes 00 Seconds West — 297.75 feet to a Railroad Spike. Thence
along-the Southern line of land of said Litton Industrials, Inc., the Southern
line of land. of Cresticone Inc., Litton Precision Products, Inc., and along the
Southern line of land. of Litton Precision Products, Inc., South 68 Degrees 00
Minutes 00 Seconds East — 948_53 feet to an Iron Pin, at the intersection of the
Southeastern corner of land. of said Litton Precision Products, Inc., and the
Western line of land of Daniel J. & Karen S. Eiswerth. Thence along the. Western
line of land • of said Daniel J. & Karen S. Eiswerth, the Western line of land.
of Global Space Developing, Inc. the Western end of
Continued—.

(Page 13 of 17 Pages)



--------------------------------------------------------------------------------



 



Commonwealth Land Title Insurance Company
Date Issued: June 28, 2002
Policy NO 11187868 P
Escrow No 68987
OWNER’S TITLE POLICY
EXHIBIT “A”, Legal Description, Continued..
PARCEL I — Fee Simple, Continued.,
Nottingham Road, and the Western line of other Lots facing Westminster Drive,
South 02 Degrees 24 Ivlinutes 45 Seconds West — 639.26 feet to an Iron Pin, at
the intersection of the Western-line of land. of Williamsport Colonial Motor
Lodge, and the Northeastern corner of Parcel No, 3, on the Plan of Loyal Plaza,
Thence along the lines of said Parcel No. 3, on the Plan of Loyal Plaza, by the
Four (4) following Courses and Distances. First: North 68 Degrees 00 Minutes 00
Seconds West 87.76 feet to a point. Second: South 17 Degrees 24 Minutes 07
Seconds West -26.50 feet to a point; Third: South 68 Degrees 00 Minutes 00
Seconds East — 5.00 feet to a point. Fourth: South 15 Degrees 58 Minutes 10
Seconds West — 168.72 feet to a point, at the intersection of the Southwestern
corner of s aid Parcel No. 3, on the Plan of Loyal Plaza, and the Northern
Right-of-way line of the aforesaid. Pa. State Highway, State Route No. 2014,
(also known as East Third Street). Thence along the Northern Right-of-way line
of said Pa. State Highway, State Route No. 2014, (also known as East Third.
Street), North 68 Degrees 00 Minutes 00 Seconds West -1267.06 feet to a Drill
Hole, Thence along the lines of laud of The Commonwealth of Pennsylvania,
Department of Transportation, by the Five (5) following Courses and Distances.
First: North 22 Degrees 00 Minutes 00 Seconds East — 8.00 feet to an Iron Pin.
Second.: North 68 Degrees 00 Minutes 00 Seconds West — X0.00 feet to an Iron
Pin. Third: North 55 Degrees 54 Minutes 19 Seconds West — 42.95 feet to an iron
Pin. Fourth: North 68 Degrees 00 Minutes 00 Seconds West - 82.00 feet to an Iron
Pin. Fifth: South 22 Degrees 00 Minutes 00 Seconds West — 17.00 feet to a Drill
Hole, on The Northern Right-of-way line of the aforesaid Pa. State Highway,
State Route No. 2014, (also known as East Thixd.Street). Thence along the
Northern Right-of-way line of said Pa. State Highway, State Route No. 2014,
(also known as East Third Street), North 68 Degrees 00 Minutes 00 Seconds West —
25.06 feet to the place of beginning. Containing 26,083 Acres.
(Note: Any reference to acreage or square footage is for informational purposes
only)
Continued.,

(Page 14 of 17 Pages)



--------------------------------------------------------------------------------



 



     
Commonwealth Land Title Insurance Company -
  Loyal Plaza.
Date June 28, 2002
   
Policy No.: H187868RP
   
Escrow No.: 68987
   

OWNER’S TITLE POLICY
Exhibit “A”, Legal Description, Continued...
PARCEL II — Fee Simple:
Loyal Plaza, for the Glimcher Company Pa. State Highway, State Route No, 2014
(also known as East Third. Street) Loyalsock Township, Lycoming County, Pa.
Beginning at a point, at the intersection of the Eastern line of land of Paul G.
‘Chian, and the Northwestern corner of Parcel No. 1, on the Plan of Loyal Plaza,
said b ?ginning point being referenced from a point, at the intersection of the
Northern line of said Pa. State Highway, State Route No. 2014, (also known. as
East Third Street), and the Eastern line of Tinsman Avenue, by the Two
(2) following Courses and Distances. First: Along the Northern line of Pa, State
Highway, State Route No. 2014, (also known as East Third Street), South 68
Degrees 00 Minutes 00 Seconds East 183.00 feet to a Drill Hole, at the
intersection of the Northern line of said Pa. State Highway, State Route
No. 2014, (also known as. East Third Street), and the Southeastern corner of
land of Thomas H. & Virginia McConnell. Second: Along the Eastern line of land
of said Thomas H. & Virginia McConnell, and along the Eastern line of other Lots
facing Tinsman Avenue, the Eastern end of Homewood. Avenue, and the Eastern.
line of other Lots facing Tinsman. Avenue, North 22 Degrees 00 Minutes 00
Seconds East .1000.00 feet to the place of beginning. Thence continuing along
the Eastern line of land of said Paul G. Urian, and along the Eastern line of
other Lots facing Tinsman Avenue, North 22 Degrees 00 minutes 00 Seconds East —
391.60 feet to an Iron Pin, at the intersection. of the Northeastern corner of
land of James R. & Patricia Wehr, and the Southern line of Catalpa Lane,
(unopened). Thence along the Southern line of said Catalpa Lane, (unopened),
South 79 Degrees 53 Minutes SO Seconds East — 367,50 feet to an Existing iron
Pipe, at the intersection of the Southern line of said Catalpa Lane,
(unopened.), and the Northwestern corner of land of Cresticone, Inc., Litton
Precision Products, Inc., Thence along-the Western line of said Cresticone,
Inc., Litton Precision Products, Inc., and along the Western line of Litton
Industries, Inc., South 22 Degrees 00 Minutes 00 Seconds West 467.83 feet to a
point, at the intersection of the Western line of land of
Continued...

(Page 15 of 17 Pages)



--------------------------------------------------------------------------------



 



     
Commonwealth Land Title Insurance Company
  Loyal Plaza
Date Issued June 28, 2002
   
Policy No $18785 EP
   
Escrow No.: 68987
   

OWNER’S TITLE POLICY
EXHIBIT “A”, Legal Description, Continued-
PARCELL II — Fee Simple, Continued...:
said Litton Industries, Inc., and the Northeastern corner of the aforesaid
Parcel No. 1, on the Plan of Loyal Plaza, Thence along the Northern line of
Parcel No. 1, on the Plan of Loyal Plaza, North 68 Degrees 00 Minutes 00 Seconds
West — 359,61 feet to the place of beginning. Containing 3.545 Acres.
(Note; Any reference to acreage or square footage is for informational purposes
only)
Parcel’ and Parcel II BEING the same premises which Williamsport Plaza
Associates, L.P. , by Deed dated. January 17, 1994 and recorded February 26,
1994, in Record. Book 2216 Page 172 {See Tab 41}, at Lycoming County,
Pennsylvania, granted and conveyed. unto Glinicher Centers Limited Partnership,
in fee.
PARCEL III — Leasehold:
ALL THAT CERTAIN messuage or tenement and tract of land, situate in the Township
of Loyalsock, County of Lycoming and Commonwealth of Pennsylvania, bounded and
described as follows, to wit:
BEGINNING at a point on the Northerly right of way line of Pennsylvania Highway
Traffic Route Number 220, also known as East Third Street, said beginning point
being measured South 68 degrees East 1559.11 from the intersection of the
Northerly right of way line of Tinsman Avenue; thence along lands of M. M.
Goodman and Company the following four courses and distances: (1) North 15
degrees 56 minutes 10 seconds East 168.72 feet to an iron pin; (2) North 68
degrees 00 minutes 00 seconds West 5.00 feet to an iron pin; (8) North 17
degrees 24 minutes 07 seconds East 26.50 feet to an iron pin; (4) South 68
degrees 00 minutes 00 seconds East 87.76 feet to an iron pin; thence along other
lands of R. M. Zaner South 2 degrees 24 minutes 46 seconds West 206.12 feet to
an iron pin in the aforementioned North legal right of way line of Pennsylvania
Highway Traffic Route No, 220; thence along said North legal right of way line
North 68 degrees 00 minutes 00 seconds West 131.92 feet to the place of
beginning.
Continued...

(Page 16 of 17 Pages)



--------------------------------------------------------------------------------



 



     
Commonwealth Land Title Insurance Company.
  Loyal Plaza
Date Issued June 28, 2002
   
Policy No.:11.187-868EP
   
Escrow No.: 68987
   

OWNER’S TITLE POLICY
EXHIBIT “A”, Legal Description, Continued.,.
PARCEL III — Leasehold and Sub Leasehold, Continued...;
CONTAINS 21,038 square feet of land more or less or 0A83 acre.
(Note: Any reference to acreage or square footage is for informational purposes
only)
Note: Fee Simple Title as to Parcel III only is vested in First Union Bank
successor to Meridian Trust Company, successor Executor to Commonwealth Bank and
Trust Company, N.A,, under the will of Robert M. Zaner, deceased, Said fee
estate is not encumbered by any mortgages of public record, as of the effective
date herein.
PARCEL IV — Easement
Together with those rights and easements constituting rights in real property
created defined and limited by that certain Lease from Robert M. Zaner and Ruth
S., his wife, Lessor to Murray H. Goodman, Lessee, dated jemmy 15, 1963, a
Memorandum of which is recorded February 21, 1963 in Deed Book 492, Page 1142
(See Tab 8), and described as follows:
BEGINNING at an iron pin, said iron pin being South 68 degrees 00 minutes 00
seconds East 1198.39 feet from a concrete monument at the Southwest corner of
lands of M. H. Goodman and Company and in the North legal right of way line of
U.S Route 220, also know as East Third Street; thence along land of R. M. Zaner
the following three courses and. distances (I) North 2 degrees 24 minutes 45
seconds East 150.00 feet to a point; (2) South 47 degrees 35 minutes 15 seconds
East at 20,00 feet to a point; (8) South 2 degrees 24 minutes 45 seconds West
156.70 feet to a point; thence along the aforementioned North legal right of way
line North 68 degrees 00 minutes 00 seconds West 21.28 feet to the place of
beginning.
CONTAINS 3.037 square feet of land more or less.
(Note: Any reference to acreage or square footage is for informational purposes
only)

(Page 17 of 17 Pages)



--------------------------------------------------------------------------------



 



Stop & Shop — Bridgeport A-4

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHIC) [w80015w8001560.gif]

Commonwealth Land Title Order Number: CR028661CW Insurance Company 175
Capital            NYN07-002484-C /11 118 831 — TI1 Boulevard, Suite 100 Rocky
Hill, CT, 06067 Exhibit A continued licy Number: C30-0117937 46-56 Albion Avenue
(Fee interest held by Bridgeport Housing Authority) ROLO PARCEL (Right of Last
Offer Parcel) THE AMOUNT OF INSURANCE ALLOCATED TO THIS PARCEL IS LIMITED TO
$25,000.00 That certain piece or parcel of land, together with the buildings and
improvements thereon, situated on Andover Street and Albion Street in the City
of Bridgeport, County of Fairfield and State of Connecticut, being shown on a
map entitled “Plan prepared for Evergreen Apartments The Housing Preservation
Association 45 56, 25 109 Albion Street Bridgeport, Conn. Boundary Survey Scale
1” = 40’ Date 2 26 87 Revised to 11 17 87 File no. 870055 Sheet 1 of 1 Meehan
Associates Consulting Engineers Land Surveyors, P.C., 387 North Main Street
Manchester, CT, 06040” which map is to be filed In the Bridgeport City Clerk’s
Office and reference to which is hereby made. Said Premises are more
particularly bounded and described as follows: Commencing at a point on the
westerly street line of Andover Street said point being 427,47 feet southerly of
the Intersection of the westerly street line of said Andover Street and the
southerly street line of Fairfield Avenue and which point marks the
southeasterly corner of land now or formerly of Rev. John H. Griffin and the
northeasterly corner of the herein described parcel; the line runs thence S 37°
08’ 25” E along said Andover Street a distance of 130.75 feet to a point; thence
running N 52° 51’ 35” E along said Andover Street a distance of 25.00 feet to
land now or formerly of Hardy and Penkoff; thence running S 37° 08’25” E along
said Hardy, et al. a distance of 109.25 feet to a point; thence running S 52°
51’ 35” W jong said Hardy, et at. a distance of 225.00 feet to the easterly
street line of Albion Street; thence N 37° 08’ 25” W along said easterly street
line of Albion Street a distance of 240.00 feet to land now or formerly of
Alfred Bowes, Jr.; thence running N 52° 51’ 35” E along said Bowes and land of
said Rev, John H. Griffin, partly by each, a distance of 200.00 feet to the
point and place of commencement,





--------------------------------------------------------------------------------



 



Blue Mountain Commons A-5

      Owner’s Policy   Page 3 of 10

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”

Legal Description of Property
TRACT I
BEGINNING at an iron pin in the centerline of Old Linglestown Road at the
dividing line of land now or formerly of Victor Yori and the subject premises,
said pin also being located on the western side of a 30 foot wide access
right-of-way through the subject premises: Thence by line of land now or
formerly of Victor Yori and land now or formerly of Edward W. Major and land of
Deer Path Woods Development North 09 degrees 34 minutes 45 seconds West 570.71
feet to an iron pin; Thence continuing by land of Deer Path Woods Development
North 09 degrees 13 minutes 37 seconds East 622.45 feet to a point; Thence by
land of Latsha Improvement Company North 88 degrees 18 minutes 20 seconds East
430.00 feet to a point; Thence by same North 09 degrees 13 minutes 37 seconds
East 330.00 feet to a point; Thence by line of land now or formerly of
Harrisburg Motorcycle Club. and land now or formerly of the Harrisburg Police
Association North 88 degrees 18 minutes 20 seconds East 760.10 feet to an iron
pin on line of land now or formerly of Mervin E. Resnick, said pin also being
located on the eastern edge of a stream; Thence by line of land now or formerly
of Mervin W. Resnick South 10 degrees 2.1 minutes 52 seconds West 53.35 feet to
an iron pin in a stream; Thence by land of Norman B. Leventhal (Pheasant Ridge
Estates, Phase II Recorded in Plan Book A, Volume 3, Page 53), and being
formerly part of this tract and along and through a stream South 04 degrees 36
minutes 50 seconds West 149.53 feet to a point; Thence continuing by same and
along a stream South 65 degrees 21 minutes 16 seconds East 52.68 feet to a
point; Thence by same South 37 degrees 03 minutes 14 seconds West 264.01 feet to
a point; Thence by same South 33 degrees 20 minutes 44 seconds West 128.80 feet
to a point; Thence by same South 03 degrees 35 minutes 44 seconds West 54.59
feet to a point; Thence by same South 36 degrees 15 minutes 44 seconds West
146.14 feet to a point; Thence by same and by land of Pheasant Hill Estates
Associates (Pheasant Hill Estates, Phase I Recorded in Plan Book A, Volume 3,
page 52) and continuing along and through a stream South 14 degrees 29 minutes
14 seconds West 80,69 feet to an iron pin; Thence by same South 64 degrees 55
minutes 44 seconds West 70.43 feet to an iron pin; Thence by same South 15
degrees 28 minutes II seconds West 94.25 feet to an iron pin; Thence by same
North 83 degrees 26 minutes 33 seconds West 54.93 feet to an iron pin; Thence by
same South 07 degrees 48 minutes 37 seconds West 229.58 feet to an iron pin;
Thence by same South 23 degrees 50 minutes 31 seconds West 63.79 feet to an iron
pin; Thence by same South 10 degrees 21 minutes 59 seconds East 64.69 feet to an
iron pin; Thence by same South 15 degrees 58 minutes 56 seconds West 122.10 feet
to an iron pipe; Thence by land now or formerly of Stephan G. Kanoff and
continuing through said stream South 28 degrees 56 minutes 09 seconds West
126.84 feet to a P.K. nail in the centerline of Old Linglestown Road at the
center of a bridge; Thence by the centerline of Old Linglestown Road North 84
degrees, 24 minutes, 14 seconds West 69,33 feet to a P.K, nail; Thence
continuing by said centerline South 89 degrees 36 minutes 37 seconds West 123,44
feet to a P.K. nail; Thence continuing through said centerline South 82 degrees
34 minutes 56 seconds West 461.25 feet to an iron pin, the place of beginning.
CONTAINING 30.0990 acres and having thereon erected a single story concrete
building known and numbered as 2300 Linglestown Road.

 



--------------------------------------------------------------------------------



 



4

The above described premises is pursuant to a boundary survey performed by ACT
ONE Consultants, Inc., dated November 21, 1994.
SUBJECT to. a 30 foot wide access right-of-way containing a 12 foot wide gravel
road for ingress and egress in favor of the Harrisburg Motorcycle Club and the
Harrisburg Police Associates, their heirs and assigns,
SUBJECT ALSO to certain Maintenance Agreement considerations for the above
mentioned access road as set forth in Deed Book “U”, Vol. 33, page 263, and Deed
Book “Q”, Vol. 34, page 475,
SUBJECT ALSO to a Pennsylvania Power & Light Company overhead electric line
right-of-way as set forth in Misc, Book “P”, Vol. 7, page 51 and shown on plan
recorded in Plan Book “Q”, page 30.
SUBJECT ALSO TO EASEMENTS, RESTRICTIONS AND COVENANTS OF RECORD.
BEING THE REMAINING LAND of the same premises which John Phillip Felty and Zelma
M, Felty, his wife by their deed dated April 29, 1953 and recorded in the Office
of the Recorder of Deeds in Dauphin County in Deed Book “E”, Vol. 37, page 127
granted and conveyed unto Earl D. Latsha.
ALSO BEING the property which Earl. D. Latsha, joined by his spouse, Belle H.
Latsha, by their Deed dated September 7, 1995 and recorded in the Office of the
Recorder of Deeds for the County of Dauphin on September 11, 1995, in Record
Book 2474, Page 565 granted and conveyed unto The Ainjar Trust.
ALSO BEING the property to which 3.1986 acres of vacant land was consolidated
into 2300 Linglestown Road (Tax Parcel #62-013-010) by Deed on January 23, 1996
and recorded in the Office of the Recorder of Deeds for the County of Dauphin in
Book 2548, Page 456.
ALSO BEING the property that was transferred by The Ainjar Trust, Grantor, to
The Lorenzo Trust, Grantee, by Deed dated December 13, 2004 and recorded in the
Office of the Recorder of Deeds for the County of Dauphin in Book 5802, Page
146, Grantor herein,
TRACT 2
BEGINNING at a point at the dividing line of land of Earl D. Latsha and land of
Latsha Improvement Company at the western side of a gravel lane; Said point also
being located 1193.16 feet north of an iron pin located on the north side of
Linglestown Road (Rt. 39); Thence by land of Deer Path Woods Development North
09 degrees 13 minutes 37 seconds East 330.00 feet to an iron pin at a rotted
cherry stump, Thence by land now or formerly of Harrisburg Motorcycle Club North
88 degrees 18 minutes 20 seconds East 430.00 feet to a point; Thence by land of
Earl D. Latsha South 09 degrees 13 minutes 37 seconds West 330.00 feet to a
point;

 



--------------------------------------------------------------------------------



 



Thence by same South 88 degrees, 18 minutes, 20 seconds West 430.00 feet to a
point, the place of beginning.
Containing 3.1986 acres of vacant land.
The above described premises is pursuant to a boundary survey performed’ by ACT
ONE Consultants, Inc., dated November 21, 1994.
SUBJECT to a 30 foot wide access right-of-way containing a 12 foot wide gravel
road for ingress and egress in favor of the Harrisburg Motorcycle Club and the
Harrisburg Police Associates, their heirs and assigns.
SUBJECT ALSO to certain Maintenance Agreement ‘considerations for the above
mentioned access road as set forth in Deed Book “U”, Vol. 33, page 263, and Deed
Book “Q”, Vol. 34, page 475,
SUBJECT ALSO to a Pennsylvania Power & Light Company overhead electric line
right-of-way as set forth in Misc. Book ‘P”, Vol. 7, page 51 and shown on plan
recorded in Plan Book “Q”, page 30.
SUBJECT ALSO TO EASEMENTS, RESTRICTIONS AND COVENANTS OF RECORD.
BEING the same premises which John Phillip Felty and Zelma M. Felty, his wife by
their deed dated June 2, 1958 and recorded in the Office of the Recorder of
Deeds in Dauphin County in Deed Book “H”, Vol. 43, page 277 granted and conveyed
unto Latsha Improvement Company.
ALSO BEING the property which Earl Latsha Lumber Co., successor to the interest
of Latsha Improvement Company, by its Deed dated September 7, 1995 and recorded
in the Office of the Recorder of Deeds for the County of Dauphin on
September 11, 1995, in Record Book 2474, Page 561 granted and conveyed unto The
Ainjar Trust.
ALSO BEING the 3.1986 acres of vacant land that was consolidated into 2300
Linglestown Road (Tax Parcel #62-013-010) by Deed on January 23, 1996 and
recorded in the Office of the Recorder of Deeds for the County of Dauphin in
Book 2548, Page 456.
ALSO BEING the property that was transferred by The Ainjar Trust, Grantor, to
The Lorenzo Trust, Grantee, by Deed dated December 13, 2004 and recorded in the
Office of the Recorder of Deeds for the County of Dauphin in Book 5802, Page
146, Grantor herein,

 



--------------------------------------------------------------------------------



 



Sunset Crossing A-6

 



--------------------------------------------------------------------------------



 



Exhibit A
Policy Number:165-78633
ALL THAT CERTAIN lot, piece or parcel of land situate, lying and being in the
Borough of Dickson City, ‘agility of Lackawanna and Commonwealth of
Pennsylvania, bounded and described as follows:
BEGINNING at a point on the southeasterly right-of-way line of Main Street, said
point also being at the division line between the lands, now or formerly of
SADG-11 Associated, L.P. and the lands, now or formerly of Gerard and Sophia
Fives;
THENCE, along said southeasterly right-of-way of Main Street, North 61 degrees
18 minutes 00 seconds East, 142.00 feet, to a point at the division line between
said lands, now or formerly of SADG-11 Associates, L.P. and the lands, now or
formerly of Carrier Coal Enterprises, L.P.;
THENCE, along said division line between the lands, now or formerly of SADG-11
Associates, L.P., and the lands, now or formerly of Carrier Coal Enterprises,
L.P., South 22•egrees 37 minutes 52 seconds East, 107.35 feet, to a point;
THENCE, through said lands, now or formerly or Carrier Coal Enterprises, L.P.,
Carrier Coal Company, Inc., and others, the following 7 courses and distances:
     1. South 33 degrees 01 minutes 00 seconds East, 66.00 feet, to a point;
thence
     2. South 56 degrees 50 minutes 00 seconds West, 15.28 feet, to a point;
thence
     3. South 33 degrees 01 minutes 00 seconds East, 320.34 feet to the point of
curvature; thence
     4. Along a curve to the right having a radius of 295.00 feet, and a length
of 213.76 feet, to the point of tangency; thence
     5. South 8 degrees 30 minutes 05 seconds West, 149.30 feet, to a point;
thence
     6. South 56 degrees 59 minutes 00 seconds West, 439.60 feet, to a point;
thence
     7. North 33 degrees 01 minutes 00 seconds West, 893.00 feet, to a point, at
the original northwesterly division line between the lands, now or formerly of
Mid-Valley Fuel Sales, inc. and other; thence
ALONG said original northwesterly division line between the lands, now or
formerly of Mid-Valley Fuel Sales, Inc., and other, the following 2 courses and
distances:
     1. North 56 degrees 59 minutes 00 seconds East, 354.93 feet, to a point;
thence
     2. North 56 degrees 50 minutes 00 seconds East, 140.86 feet, to a point at
the division line between the lands, now or formerly of SADG-11 Associates, L.P.
and the lands, now or formerly of Gerard and Sophia Fives; thence,
Along said division line between the lands, now or formerly of SADG-11
Associates, L.P. and the lands, now or formerly of Gerard and Sophia Fives,
North 28 degrees 14 minutes 08 seconds West, 117.03 feet, to the point of
beginning.

 



--------------------------------------------------------------------------------



 



Shaw’s Plaza A-7

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHIC) [w80015w8001561.gif]

EXHIBIT “A” Parcel One: New Lot 1 and New Lot 3 as shown on a plan entitled
“ANR-Form A Lot Line Change, Nos 266, 270 and 300 Route 44 In Raynham, Mass.”,
dated October 4, 2001 by Norwood Engineering Co., Inc., Consulting Engineers —
Land Surveyors, recorded with said Deeds in Plan Book 403, Page 45 Parcel Two:
New Lot 2 as shown on a plan entitled “ANR-Form A Lot Line Change, Nos 26
6,”..1.f, Raynham, Mass.”, dated October 4, 2001 by Norwood Engineering C Inc.,
Co1, Surveyors, recorded with said Deeds in Plan Book 403, Page 45. outs 44 in
rs Land Together with the benefits of appurtenant easements as se Operating
Agreement dated June 18, 1985, by an en Altschuler, Trustee, recorded with said
Deeds In Cross Easement, Development & Operating Ag Book 8388, Page 133, in
accordance with the Eas s ment, Development and Stores, Inc., and David. as
affected by First Amendment to 998, recorded with said Deeds in Together with
the benefits of appurte            In Cross Easement Agreement dated June 18,
1985, by and between Ames Opp            ores, avid Aitschuler, Trustee,
recorded with said Deeds in Book 2733, Page 87, in acco = rc a wr la the terms
thereof. — This Policy is Invalid unless the cover sheet and Schedule A are
attached.— Policy 135 Litho In U. S. A. Form No. 1190.74A ALTA Owners Policy
(10/17/92)





--------------------------------------------------------------------------------



 



 

EXHIBIT B
     
 
 
AGREEMENT OF LIMITED PARTNERSHIP
OF
[CR] L.P.
 
Dated as of ____, 2009
     
 
THE PARTNERSHIP INTERESTS REPRESENTED BY THIS LIMITED PARTNERSHIP AGREEMENT HAVE
BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS



--------------------------------------------------------------------------------



 



 

AMENDED, OR UNDER THE DELAWARE SECURITIES ACT, OR OTHER SIMILAR FEDERAL OR STATE
STATUTES OR AGENCIES IN RELIANCE UPON EXEMPTIONS FROM REGISTRATION AS PROVIDED
IN THOSE STATUTES. THE SALE, ACQUISITION, ASSIGNMENT, TRANSFER, EXCHANGE,
MORTGAGE, PLEDGE OR OTHER DISPOSITION OF ANY PARTNERSHIP INTEREST IS RESTRICTED
IN ACCORDANCE WITH THE PROVISIONS OF THIS LIMITED PARTNERSHIP AGREEMENT, AND THE
EFFECTIVENESS OF ANY SUCH SALE, ACQUISITION, ASSIGNMENT, TRANSFER, EXCHANGE,
MORTGAGE, PLEDGE OR OTHER DISPOSITION MAY BE CONDITIONED UPON, AMONG OTHER
THINGS, RECEIPT BY THE GENERAL PARTNER OF THE PARTNERSHIP OF AN OPINION OF
COUNSEL SATISFACTORY TO IT AND ITS COUNSEL THAT SUCH SALE, ACQUISITION,
ASSIGNMENT, TRANSFER, EXCHANGE, MORTGAGE, PLEDGE OR OTHER DISPOSITION CAN BE
MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, THE
DELAWARE SECURITIES ACT AND OTHER APPLICABLE FEDERAL OR STATE STATUTES. BY
ACQUIRING THE PARTNERSHIP INTERESTS REPRESENTED BY THIS LIMITED PARTNERSHIP
AGREEMENT, EACH PARTNER REPRESENTS THAT IT WILL NOT SELL, ACQUIRE, ASSIGN,
TRANSFER, EXCHANGE, MORTGAGE, PLEDGE OR OTHERWISE DISPOSE OF A PARTNERSHIP
INTEREST WITHOUT REGISTRATION OR OTHER COMPLIANCE WITH THE AFORESAID STATUTES
AND RULES AND REGULATIONS THEREUNDER AND THE TERMS AND PROVISIONS OF THIS
LIMITED PARTNERSHIP AGREEMENT.
Table of Contents

              Page
ARTICLE I GENERAL PROVISIONS
    1  
1.1 Formation
    1  
1.2 Name
    2  
1.3 Principal Office
    2  
1.4 Registered Office and Registered Agent
    2  
1.5 Qualification
    2  
1.6 Purpose
    2  
1.7 Term
    3  
1.8 Definitions
    3  
 
       
ARTICLE II CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS; DISTRIBUTIONS; ALLOCATIONS
    19  
2.1 Initial Capital Contributions
    19  
2.2 Additional Capital Contributions
    20  
 
       
ARTICLE III PARTNERSHIP INTERESTS
    25  
3.1 Percentage Interests of General Partner and Limited Partners
    25  
3.2 Capital Accounts
    25  
3.3 Return of Capital
    27  
 
       
ARTICLE IV DISTRIBUTIONS
    27  
4.1 General
    27  
4.2 Net Cash Flow
    27  
4.3 Net Proceeds of a Capital Transaction
    27  
4.4 Tax Payments
    27  
4.5 Limitation on Distributions
    28  
 
       
ARTICLE V ALLOCATION OF PROFITS AND LOSSES
    28  
5.1 Allocations for Accounting Purposes
    28  
5.2 Special Allocations
    28  
5.3 Other Allocation Rules
    31  
5.4 Tax Allocations. Code Section 704(c)
    32  
 
       
ARTICLE VI MANAGEMENT; LIABILITY OF PARTNERS; EXPENSES
    32  



--------------------------------------------------------------------------------



 



 

              Page
6.1 Management
    75  
6.2 Advisory Board
    78  
6.3 Partnership Decisions
    79  
6.4 Duties and Conflicts
    82  
6.5 Partnership Counsel
    83  
6.6 Exculpation/Indemnification
    83  
6.7 Cedar LP Obligations
    85  
6.8 Transactions with Partners or Affiliates
    85  
6.9 Rights of the Limited Partners
    86  
6.10 Expenses
    86  
6.11 Certain Tax Matters
    86  
 
       
ARTICLE VII INVESTMENT OPPORTUNITIES; NONCOMPETITION AND NONSOLICITATION
    87  
7.1 Investment Opportunities
    87  
7.2 Noncompetition
    89  
7.3 Nonsolicitation
    90  
 
       
ARTICLE VIII BOOKS AND RECORDS, REPORTS TO PARTNERS
    90  
8.1 Bank Accounts
    90  
8.2 Books of Account
    91  
8.3 Audit and Reports
    91  
8.4 Accountants
    93  
8.5 Annual Budget
    93  
8.6 Accounting Fee
    93  
 
       
ARTICLE IX TRANSFER; WITHDRAWAL; REMOVAL OF GENERAL PARTNER
    94  
9.1 Transfers Generally
    94  
9.2 Succession by Operation of Law/Prorations/Cooperation
    94  
9.3 General Conditions Applicable to Transfers
    94  
9.4 Buy Sell Rights
    95  
9.5 Right of First Refusal
    98  
9.6 Bankruptcy or Withdrawal of a Partner
    100  
9.7 Death or Incompetency of an Individual Partner
    100  
9.8 General Partner’s Withdrawal Rights
    100  
9.9 Intentionally Omitted
    100  
9.10 Removal of General Partner
    101  
 
       
ARTICLE X TERMINATION
    101  
10.1 Dissolution
    101  
10.2 Termination
    101  
10.3 Liquidating Partner
    102  
10.4 Partnership Assets Reserved and Pending Claims
    103  
10.5 No Redemption
    103  
10.6 Governance
    104  
10.7 Return of Capital
    104  
 
       
ARTICLE XI INTENTIONALLY OMITTED
    104  
 
       
ARTICLE XII CONFIDENTIALITY
    104  
12.1 Disclosure
    104  
12.2 Confidentiality
    104  
12.3 Additional Information/Deliveries
    105  
 
       
ARTICLE XIII POWER OF ATTORNEY
    105    
ARTICLE XIV AMENDMENTS; WAIVER
    106  
14.1 Amendments; Waiver
    106  



--------------------------------------------------------------------------------



 



 

              Page
ARTICLE XV MISCELLANEOUS
    76  
15.1 Further Assurances
    76  
15.2 Notices
    76  
15.3 Applicable Law
    78  
15.4 Headings, Etc.
    78  
15.5 Gender
    78  
15.6 Successors and Assigns
    78  
15.7 No Waiver
    79  
15.8 Rule of Construction
    79  
15.9 Severability
    79  
15.10 Consents
    79  
15.11 Entire Agreement
    79  
15.12 Consent to Jurisdiction
    80  
15.13 Counterparts
    80  
15.14 Representations and Warranties
    80  
15.15 Partnership Name
    82  
15.16 Ownership of Partnership Property
    83  
15.17 Time of the Essence
    83  
15.18 Status Reports
    83  
15.19 Waiver of Partition
    83  
15.20 Calculation of Days
    84  
15.21 Dollar Amounts
    84  
15.22 No Third-Party Rights
    84  

Exhibits
EXHIBIT A PROPERTY MANAGEMENT AGREEMENT
EXHIBIT B PROPERTY INFORMATION
EXHIBIT C EXCLUDED PARTIES
     AGREEMENT OF LIMITED PARTNERSHIP OF [CR] L.P., dated as of __, 2009, by and
among ____ LLC, a Delaware limited liability company having an office at 44
South Bayles Avenue, Port Washington, New York, 11050, as the initial General
Partner (as hereinafter defined), and LLC, a Delaware limited liability company
having an office at 44 South Bayles Avenue, Port Washington, New York 11050, and
RIOCAN HOLDINGS USA INC., a Delaware corporation, having an office at c/o RioCan
Real Estate Investment Trust, RioCan Yonge Eglinton Centre, 2300 Yonge St.,
Suite 500, P.O. Box 2386, Toronto, Ontario, M4P 1E4, as the initial Limited
Partners (as hereinafter defined), pursuant to the provisions of the Delaware
Revised Uniform Limited Partnership Act, Title 6 of the Delaware Code,
Section 17-101 et. seq. (as amended from time to time, including any successor
thereto, the “Delaware Act”). Capitalized terms used herein are defined in
Section 1.8 below or as elsewhere provided herein.
     WHEREAS, the Partners desire to form a limited partnership pursuant to the
provisions of the Delaware Act and to constitute themselves a limited
partnership for the purposes set forth in Section 1.6 of this Agreement; and
     WHEREAS, each Partner desires to make its respective capital contributions
to the Partnership as described in this Agreement and to be a Partner of the
Partnership.
     NOW, THEREFORE, in consideration of the mutual promises, obligations and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties, intending
to be legally bound, hereby agree as follows:
ARTICLE I GENERAL
PROVISIONS

1.1   Formation.



--------------------------------------------------------------------------------



 



 

  (a)   The General Partner has caused the Partnership to be formed pursuant to
the provisions of the Delaware Act and on the terms and conditions set forth in
the Certificate. The rights and liabilities of all Partners shall be as provided
under the Delaware Act, the Certificate and this Agreement. To the extent
permitted by applicable law, the provisions of this Agreement shall override the
provisions of the Delaware Act in the event of any inconsistency or
contradiction between them.     (b)   In order to maintain the Partnership as a
limited partnership under the laws of the State of Delaware, the Partnership
shall, from time to time, take appropriate action, including the preparation and
filing of such amendments to the Certificate and such other assumed name
certificates, documents, instruments and publications as may be required by or
desirable under law, including, without limitation, action to reflect:

  (i)   any change in the Partnership name; or     (ii)   any correction of
false or erroneous statements in the Certificate or the desire of the Partners
to make a change in any statement therein in order that it shall accurately
represent the agreement among the Partners.

  (c)   Each necessary Partner shall further execute, and the Partnership shall
file and record (or cause to be filed and recorded) and shall publish, if
required by law, such other and further certificates, statements or other
instruments as may be necessary or desirable under the laws of the State of
Delaware or the state in which any of the Portfolio Investments is located in
connection with the Partnership carrying on of its business. The General Partner
shall be an authorized person of the Partnership for purposes of any filings
under the Delaware Act and shall be authorized to execute and deliver on behalf
of the Partnership any of the foregoing certificates.

1.2   Name.

     The name of the Partnership is “[CR] L.P.” All business of the Partnership
shall be conducted under the name of the Partnership and title to all property,
real, personal, or mixed, owned by or leased to the Partnership shall be held in
such name.

1.3   Principal Office.

     The principal place of business and office of the Partnership shall be
located at 44 South Bayles Avenue, Port Washington, New York 11050 or at such
other place or places in the United States as the General Partner may from time
to time designate. The Partnership may have such additional offices and places
of business as may be established at such other locations as may be determined
from time to time by the Partners. The Partnership shall keep its books and
records at its principal office. The General Partner shall give prompt notice to
each Limited Partner of any change in the location of the Partnership’s
principal office.

1.4   Registered Office and Registered Agent.

     The street address of the registered office of the Partnership in the State
of Delaware is at 1209 Orange Street, Wilmington, Delaware 19801, or such other
place in the State of Delaware as may from time to time be designated by the
General Partner in accordance with the Delaware Act, and the Partnership’s
registered agent at such address is Corporation Trust Company. The General
Partner shall promptly notify the Limited Partners of any change in the
registered office or registered agent of the Partnership.

1.5   Qualification.

     The General Partner shall qualify the Partnership to do business or become
licensed in each jurisdiction where the activities of the Partnership make such
qualification or licensing necessary or where failure to so qualify or become
licensed would have an adverse effect on the limited liability of the Limited
Partners.



--------------------------------------------------------------------------------



 



 

1.6   Purpose.

  (a)   The purpose and business of the Partnership shall be to (i) directly or
indirectly, through one or more Property Owners, acquire, own and hold the
Initial Properties and other Portfolio Investments, and in connection therewith,
finance, own, operate, lease, develop, construct, redevelop, manage, dispose of
(in whole or in part) and otherwise deal with the Initial Properties and any
Partnership Assets acquired, directly or indirectly, by the Partnership in
accordance with the terms hereof, (ii) engage in activities incidental or
ancillary thereto; and (iii) engage in any other lawful acts or activities
consistent with the terms of this Agreement and the foregoing for which limited
partnerships may be organized under the Delaware Act.     (b)   The Partnership
shall not engage in any other business or activity without the prior written
consent of all the Partners.

1.7   Term.

     The term of the Partnership (the “Term”) commenced on the filing of the
Certificate with the Secretary of State of the State of Delaware and shall
continue until December 31, 2059, unless sooner terminated pursuant to the
provisions hereof. The existence of the Partnership as a separate legal entity
shall continue until the cancellation of the Certificate in the manner required
by the Delaware Act.

1.8   Definitions.

     For the purpose of this Agreement, the following terms shall have the
following meanings:
     “$” or “U.S. Dollars” shall mean the official currency of the United States
of America.
     “Accountant” shall have the meaning ascribed thereto in Section 8.4.
     “Adjusted Capital Account” means, with respect to any Partner, the balance,
if any, in such Partner’s Capital Account as of the end of the relevant Fiscal
Year, after giving effect to the adjustments set forth herein and the following
adjustments:

  (a)   Credit to such Capital Account any amounts which such Partner is
obligated to restore pursuant to the terms of this Agreement or is deemed to be
obligated to restore pursuant to Treasury Regulations
Section 1.704-1(b)(2)(ii)(c) or pursuant to the penultimate sentences of
Treasury Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5); and     (b)  
Debit to such Capital Account the items described in paragraphs (4), (5) and
(6) of Treasury Regulations Section 1.704-1(b)(2)(ii)(d).

The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Section 1.704-1(b)(2)(ii)(d) of the Treasury Regulations to
the extent relevant thereto and shall be interpreted consistently therewith.
     “Advisory Board” shall mean the advisory board of the Partnership
established pursuant to Section 6.2(a).
     “Advisory Board Member” shall have the meaning ascribed thereto in
Section 6.2(a).
     “Affiliate” shall mean, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, or is
Controlled by, or is under common Control with, such Person. No Limited Partner
shall be deemed to be an “Affiliate” of the Partnership or the General Partner
solely by reason of being a Limited Partner of the Partnership.
     “Agreement” shall mean this Agreement of Limited Partnership, as amended
from time to time in accordance with the terms hereof.
     “Applicable Contributions” shall have the meaning ascribed thereto in
Section 2.2(d)(vii).



--------------------------------------------------------------------------------



 



 

     “Approved Budget” shall mean the annual budget for each Portfolio
Investment for the applicable Fiscal Year prepared by the applicable Property
Manager pursuant to and in incordance with its Property Management Agreement
that has been approved by the Advisory Board.
     “Approved Investment Structure” shall mean the acquisition of Portfolio
Invesments, directly or indirectly, through REIT Property Subsidiary pursuant to
the terms of this Agreement and/or the Purchase and Sale Agreement, as
applicable.
     “Approved Leasing Plan” shall mean the leasing plan for each Portfolio
Investment for the applicable Fiscal Year prepared by the applicable Property
Manager pursuant to and in incordance with its Property Management Agreement
that has been approved by the Advisory Board.
     “Bankruptcy Event” means, with respect to any Person, the occurrence of any
of the following events: (i) the filing by it of a voluntary petition in
bankruptcy, (ii) an adjudication that it is bankrupt or insolvent unless such
adjudication is stayed or dismissed within sixty (60) days, or the entry against
it of an order for relief of debtors in any bankruptcy or insolvency proceeding
unless such order is stayed or dismissed within ninety (90) days, (iii) the
filing by it of a petition or an answer seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any statute, law or regulation, (iv) the filing by it of an answer
or other pleading admitting or failing to contest the material allegations of
the petition filed against it in any proceeding of the nature described in the
preceding clause (iii), (v) its seeking, consenting to or acquiescing in the
appointment of a trustee, receiver or liquidator of it or of all or any
substantial part of its assets, or (vi) the failure within ninety (90) days
after the commencement of any proceeding against it seeking reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any statute, law or regulation, to have the proceeding stayed or
dismissed, or the failure within one hundred twenty (120) days after the
appointment without its consent or acquiescence of a trustee, receiver or
liquidator of it or of all or any substantial part of its assets to have such
the appointment vacated or stayed, or the failure within ninety (90) days after
the expiration of any such stay to have the proceeding dismissed or the
appointment vacated, or (vii) such party generally shall be unable to pay, or
shall admit in writing its inability to pay, its debts as they become due.
     “Bonus Percentage” shall have the meaning ascribed thereto in
Section 2.2(d)(vii).
     “Business Day” means any day other than Saturday, Sunday or any other day
on which banks or savings and loan associations in New York, New York are not
open for business.
     “Buy Sell Applicable Purchase Price” shall have the meaning ascribed
thereto in Section 9.4(a).
     “Buy Sell Deposit” shall have the meaning ascribed thereto in
Section 9.4(c).
     “Buy Sell Election Date” shall have the meaning ascribed thereto in
Section 9.4(b).
     “Buy Sell Exercise Period” means (a) with respect to the Cedar Partners,
any time on or after (i) the third (3rd) anniversary of the date of this
Agreement, or (ii) a Change of Control with respect to RioCan, or (iii) the
removal of Cedar GP as the General Partner pursuant to Section 9.10 hereof or
(iv) the removal of Cedar Operating Partnership (or its Affiliate) as a Property
Manager by reason of a Cause Event (as defined in the applicable Property
Management Agreement), and (b) with respect to RioCan, any time on or after
(i) the third (3rd) anniversary of the date of this Agreement, or (ii) a Change
of Control with respect to the Cedar Partners, or (iii) the removal of Cedar GP
as the General Partner pursuant to Section 9.10 hereof or (iv) the removal of
Cedar Operating Partnership (or its Affiliate) as a Property Manager by reason
of a Cause Event (as defined in the applicable Property Management Agreement).
     “Buy Sell Interests” shall have the meaning ascribed thereto in
Section 9.4(a).
     “Buy Sell Notice” shall have the meaning ascribed thereto in
Section 9.4(a).
     “Buy Sell Offeree” shall have the meaning ascribed thereto in
Section 9.4(a).
     “Buy Sell Offeror” shall have the meaning ascribed thereto in
Section 9.4(a).
     “Call Amounts” shall have the meaning ascribed thereto in
Section 2.2(c)(i).





--------------------------------------------------------------------------------



 



 



     “Call Notice” shall have the meaning ascribed thereto in Section 2.2(c)(i).
     “Capital Account” shall mean, with respect to each Partner, an account to
be maintained by the Partnership in accordance with the provisions of Treasury
Regulations Section 1.704-1(b)(2)(iv) and Section 3.2 of this Agreement.
     “Capital Contribution” shall mean, with respect to any Partner, the amount
of money and the Gross Asset Value of any property (other than money)
contributed or deemed contributed by such Partner to the capital of the
Partnership (for Portfolio Investments or otherwise, in each case, in accordance
with this Agreement) (net of any liabilities secured by such property or to
which such property is otherwise subject, or otherwise assumed by the
Partnership in connection with the acquisition of such property).
     “Capital Expenditures” means for any period, the amount expended for items
capitalized under GAAP.
     “Capital Transaction” means any of the following: (a) a sale, transfer or
other disposition of all or a portion of any Partnership Asset (other than
tangible personal property that (i) is not sold, transferred or otherwise
disposed in connection with the sale, transfer or other disposition of a fee
interest or leasehold interest in real property and (ii) is otherwise sold,
transferred or disposed in the ordinary course of business); (b) any
condemnation or deeding in lieu of condemnation of all or a portion of any
Partnership Asset; (c) any financing or refinancing of any Partnership Asset or
other financing obtained by the Partnership or any of its Subsidiaries; (d) the
receipt of proceeds due to any fire or other casualty to any Portfolio
Investment or any other Partnership Asset; and (e) any other transaction
involving Partnership Assets, in each case the proceeds of which, in accordance
with GAAP, are considered to be capital in nature.
     “Cause Event” means, with respect to any Partner, the occurrence of any of
the following events: (a) such Partner committed fraud, willful misconduct or
gross negligence in the performance of its duties and obligations under this
Agreement; (b) such Partner is in material default in the performance or
observance of any of its covenants or obligations under this Agreement, which
default continues uncured for a period of sixty (60) days after written notice
to such Partner, provided, that if such default is not reasonably susceptible of
being cured with such sixty (60) day period and such Partner shall have
commenced a cure of such default within such sixty (60) day period and is
diligently pursuing a cure of such default, such Partner shall have such
additional time as is reasonably necessary to cure such default; (c) in the case
of either Cedar Partner only, the Cedar Partners shall not be under common
Control; (d) in the case of either Cedar Partner only, if the Property Manager
is under common Control with the Cedar Partners, the removal of the Property
Manager by reason of a “Cause Event” pursuant to the terms of a Property
Management Agreement; or (e) any Bankruptcy Event with respect to such Partner.
Notwithstanding the foregoing, in no event shall any default under Section 2.2
(including, without limitation, a Default), 9.4 or 9.5 of this Agreement
constitute or give rise to a Cause Event.
     “Cedar Direct Contribution” shall have the meaning ascribed thereto in
Section 2.2(e).
     “Cedar GP” means ____ LLC, a Delaware limited liability company, and its
permitted successors and assigns hereunder.
     “Cedar LP” means ____ LLC, a Delaware limited liability company, and its
permitted successors and assigns hereunder.
     “Cedar Operating Partnership” means Cedar Shopping Centers Partnership,
L.P., a Delaware limited partnership.
     “Cedar Partners” means Cedar GP and Cedar LP.
     “Certificate” means the Certificate of Limited Partnership for the
Partnership that complies with Section 17-201 of the Delaware Act dated
[                    ] filed with the Secretary of State of the State of
Delaware pursuant to Section 17-206 of the Delaware Act, as the same may be
amended and restated.
     “Change of Control” shall mean, (a) with respect to the Cedar Partners, if
(i) either of the Cedar Partners shall no longer be Controlled or at least
fifty-one percent (51%) owned, directly or indirectly, by CSCI; (ii) there shall
be consummated (x) any consolidation or merger of CSCI in which CSCI is not the
continuing or surviving corporation or pursuant to which the stock of CSCI would
be converted into cash, securities or other



--------------------------------------------------------------------------------



 



 

property, other than a merger or consolidation of CSCI in which the holders of
CSCI’s stock immediately prior to the merger or consolidation hold more than
fifty percent (50%) of the stock or other forms of equity of the surviving
corporation immediately after the merger or (y) any sale, lease, exchange or
other transfer (in one transaction or series of related transactions) of all, or
substantially all, the assets of CSCI; (iii) the board of directors of CSCI
approves any plan or proposal for liquidation or dissolution of CSCI; or
(iv) any Person acquires more than twenty-five percent (25%) of the issued and
outstanding common stock of CSCI; and (b) with respect to RioCan, if (i) RioCan
shall no longer be Controlled and at least fifty-one percent owned, directly or
indirectly, by RioCan REIT; (ii) any direct or indirect interests in RioCan
(other than direct or indirect interests in RioCan REIT) are held by any Person
that is not an Institutional Investor; (iii) there shall be consummated (x) any
consolidation or merger of RioCan REIT in which RioCan REIT is not the
continuing or surviving corporation or pursuant to which the units of RioCan
REIT would be converted into cash, securities or other property, other than a
merger or consolidation of RioCan REIT in which the holders of RioCan REIT’s
units immediately prior to the merger or consolidation hold more than fifty
percent (50%) of the units or other forms of equity of the surviving corporation
immediately after the merger or (y) any sale, lease, exchange or other transfer
(in one transaction or series of related transactions) of all, or substantially
all, the assets of RioCan REIT; (iv) the board of directors of RioCan REIT
approves any plan or proposal for liquidation or dissolution of RioCan REIT; or
(v) any Person acquires more than twenty-five percent (25%) of the issued and
outstanding units of RioCan REIT.
     “Closing” shall mean the execution and delivery of this Agreement by the
General Partner and the Limited Partners.
     “Code” shall mean the United States Internal Revenue Code of 1986, as
amended from time to time.
     “Confidential Information” shall have the meaning ascribed thereto in
Section 12.2(b).
     “Consent Notice” shall have the meaning ascribed thereto as defined in
Section 6.3(c).
     “Control” means with respect to any specified Person, the power to direct
the management and policies of such Person, directly or indirectly, whether
through the ownership of voting securities or other beneficial interest, by
contract or otherwise; and the terms “Controlling” and “Controlled” have the
meanings correlative to the foregoing.
     “CSCI” means Cedar Shopping Centers, Inc., a Maryland corporation.
     “Default” shall have the meaning ascribed thereto in Section 2.2(d)(i).
     “Default Contribution” shall have the meaning ascribed thereto in
Section 2.2(d)(v).
     “Default Contribution Notice” shall have the meaning ascribed thereto in
Section 2.2(d)(v).
     “Default Loan” shall have the meaning ascribed thereto in
Section 2.2(d)(ii).
     “Default Loan Maturity Date” shall have the meaning ascribed thereto in
Section 2.2(d)(iii).
     “Default Loan Rate” means eighteen percent (18%) per annum, compounded
monthly.
     “Defaulting Partner” shall have the meaning ascribed thereto in
Section 2.2(d)(i).
     “Defaulting Partner Contribution” shall have the meaning ascribed thereto
in Section 2.2(d)(ii).
     “Delaware Act” shall have the meaning ascribed thereto in the Preamble.
     “Depreciation” shall mean, for each Fiscal Year or other period, an amount
equal to the depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such Fiscal Year or other period, except
that if the Gross Asset Value of an asset differs from its adjusted basis for
federal income tax purposes at the beginning of such Fiscal Year or other
period, Depreciation shall be an amount which bears the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation,
amortization, or other cost recovery deduction for such Fiscal Year or other
period bears to such beginning adjusted tax basis. If any asset shall have a
zero adjusted basis for federal income tax purposes, Depreciation shall be
determined utilizing





--------------------------------------------------------------------------------



 



 



any reasonable method selected by the Partners.
     “Dissolution Event” shall have the meaning ascribed thereto in 10.1.
     “Economic Risk of Loss” shall have the meaning ascribed thereto in
Regulations Section 1.752-2.
     “Escrow Agent” shall mean any reputable, nationally recognized and
financially solvent title insurance company designated by the Partner purchasing
an Interest, an Indirect Owner, a Property Owner or a Portfolio Investment.
     “Executive Order 13224” shall mean Executive Order 13224 – Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism, issued by OFAC.
“Fair Market Value” shall mean the value of the particular asset or interest in
question determined on the basis of an arm’s length transaction for cash between
an informed and willing seller (under no compulsion to sell) and an informed and
willing purchaser (under no compulsion to purchase), taking into account, among
other things, the anticipated cash flow, taxable income and taxable loss
attributable to the asset or interest in question. Except as otherwise expressly
set forth herein, in the case of any asset other than a marketable security, the
Fair Market Value shall be determined in good faith by the General Partner
provided, that if the General Partner determines Fair Market Value other than by
engaging an independent third-party appraiser, the Advisory Board shall have the
right to object in its reasonable discretion to any determination of Fair Market
Value made by the General Partner, in which case the Fair Market Value of the
asset(s) in question shall be re-determined at the expense of the Partners
(based on their respective Percentage Interests in the applicable Portfolio
Investment) by an independent third-party appraiser selected mutually by the
General Partner and the Advisory Board. In determining the value of any asset
other than a marketable security, the General Partner may, but shall not be
under any obligation to, engage an independent appraiser having recognized
qualifications necessary in order to make such determination and the fees and
expenses of such appraiser shall be borne by the Partnership. Except as
otherwise expressly set forth herein, in the case of any marketable security at
any date, the Fair Market Value of such security shall equal the closing sale
price of such security on the Business Day (on which any national securities
exchange is open for the normal transaction of business) next preceding such
date, as appearing in any published list of any national securities exchange
(other than NASDAQ Stock Market, Inc.) or in the Global Market List of NASDAQ
Stock Market, Inc., or, if there is no such closing sale price of such security,
the final price of such security at face value quoted on such Business Day by a
financial institution of recognized standing which regularly deals in securities
of such type.
     “Financing” means any indebtedness, financing or refinancing by debt,
bonds, sale and leaseback, derivatives (e.g., hedging instruments) or other form
of financing with respect to any Portfolio Investment or any of the direct or
indirect interests in the Partnership’s Subsidiaries or any debt or other
similar monetary obligation of the Partnership or any of its Subsidiaries (but
excluding trade payables incurred in the ordinary course of business).
     “Financing Document” shall mean any loan agreement, security agreement,
mortgage, deed of trust, indenture, bond, note, debenture or other instrument or
agreement relating to a Financing.
     “Fiscal Year” shall mean, except as otherwise required by law, the calendar
year, except that the first Fiscal Year of the Partnership shall have commenced
on the date of commencement of the Partnership and end on the next succeeding
December 31, and the last Fiscal Year of the Partnership shall end on the date
on which the Partnership shall terminate and commence on the January 1
immediately preceding such date of termination.
     “GAAP” shall mean generally accepted accounting principles of the United
States, consistently applied.
     “General Partner” shall mean the general partner or general partners, from
time to time, of the Partnership authorized to carry out the management of the
business and affairs of the Partnership pursuant to Article VI hereof. As of the
date of this Agreement, the General Partner is Cedar GP.
     “Governing Agreements” means, with respect to each Subsidiary of the
Partnership or any joint venture in which the Partnership owns a direct or
indirect interest, its operating agreement, partnership agreement, shareholder
agreement or similar governing agreement.



--------------------------------------------------------------------------------



 



 

     “Governmental Authority” shall mean: (i) any government or political
subdivision thereof, whether foreign or domestic, national, state, county,
municipal or regional; (ii) any agency or instrumentality of any such
government, political subdivision or other government entity (including any
central bank or comparable agency); and (iii) any court.
     “Gross Asset Value” shall mean, with respect to any asset, the asset’s
adjusted basis for federal income tax purposes, except as follows:

  (a)   The initial Gross Asset Value of any asset contributed by a Partner to
the Partnership shall be the gross Fair Market Value of such asset, as
determined by the Partners (as evidenced by this Agreement or an amendment
hereto);     (b)   The Gross Asset Values of all Partnership Assets shall be
adjusted to equal their respective gross Fair Market Values, (taking Section
7701(g) of the Code into account), as of the following times: (i) the
acquisition of an interest or an additional interest in the Partnership by any
new or existing Partner in exchange for more than a de minimis Capital
Contribution or other consideration; (ii) the distribution by the Partnership to
a Partner of more than a de minimis amount of property or money as consideration
for an Interest in the Partnership; (iii) a more than de minimis change in the
Interests of the Partners; and (iv) the liquidation of the Partnership within
the meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g); provided,
however, that adjustments pursuant to clauses (i) and (ii) above shall be made
only if the General Partner, acting reasonably and in good faith, determines
that such adjustments are necessary or appropriate to reflect the relative
economic interests of the Partners;     (c)   The Gross Asset Value of any
Partnership Asset distributed to a Partner shall be the gross Fair Market Value
(taking Section 7701(g) of the Code into account) of such asset on the date of
distribution;     (d)   The Gross Asset Values of Partnership Assets shall be
increased (or decreased) to reflect any adjustments to the adjusted basis of
such assets pursuant to Code Section 734(b) or Code Section 743(b), but only to
the extent that such adjustments are taken into account in determining Capital
Accounts pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m), clause
(f) of the definition of Profits and Losses and Section 5.2(a)(vii); provided,
however, that Gross Asset Values shall not be adjusted pursuant to this
paragraph (d) to the extent the General Partner determines that an adjustment
pursuant to paragraph (b) hereof is necessary or appropriate in connection with
a transaction that would otherwise result in an adjustment pursuant to this
paragraph (d); and     (e)   If the Gross Asset Value of an asset has been
determined or adjusted pursuant to paragraphs (a), (b) or (d), such Gross Asset
Value shall thereafter be adjusted by the Depreciation taken into account with
respect to such asset for purposes of computing Profits and Losses;

     “IFRS” shall mean International Financial Reporting Standards.
     “Impositions” shall mean all taxes (including sales and use taxes),
assessments (including all assessments for public improvements or benefits,
whether or not commenced or completed prior to the date hereof), water, sewer or
other rents, rates and charges, excises, levies, license fees, permit fees,
inspection fees and other authorization fees and other charges, in each case
whether general or special, ordinary or extraordinary, of every character
(including all interest and penalties thereon), which at any time may be
assessed, levied, confirmed or imposed by any Governmental Authority having
jurisdiction over the Partnership, any of its Subsidiaries or any Portfolio
Investment, as applicable, on or in respect of or be a lien upon (i) such
Portfolio Investment or any estate or interest therein, (ii) any occupancy, use
or possession of, or activity conducted on, such Portfolio Investment, or
(iii) the rents from such Portfolio Investment or the use or occupancy thereof.
     “Indemnified Losses” shall have the meaning ascribed thereto in
Section 6.6(a)(iii).
     “Indirect Owner” shall mean any entity that is a Subsidiary of REIT
Property Subsidiary and is an indirect owner of assets constituting a Portfolio
Investment.



--------------------------------------------------------------------------------



 



 

     “Initial Properties” means the Portfolio Investments acquired pursuant to
the Purchase and Sale Agreement.
     “Initial Real Property Costs” means with respect to any Portfolio
Investment, as of the date of determination thereof, without duplication, the
aggregate of:

  (a)   the aggregate acquisition cost of such Portfolio Investment including,
without any limitations or duplications, deposits paid on account of options for
the purchase or leasing of such real property, net of interest earned, whether
or not credited to the purchase price; cash payments made on account of the
purchase price of such real property, whether paid before, at, or after
acquisition of such real property; principal payments made as prepaid rentals or
in lieu of rentals to acquire a leasehold interest in real property; and
principal payments made upon mortgages, charges and encumbrances upon real
property, paid at or in connection with the acquisition of such real property;
and     (b)   the aggregate of all third party expenses ancillary to the
acquisition of such real property, including, without any limitation or
duplication, due diligence expenses, and subject to, clause (a) above, (y) any
travel, lodging or meal expenses of the Partners or their Affiliates, real
estate commissions, fees and expenses relating to obtaining financing, legal
fees, consultants fees, land transfer taxes, survey expenses, registration fees,
inspection fees, title premiums, insurance premiums, and all other acquisition
expenses relating to such acquisition;

Notwithstanding the foregoing, Initial Real Property Costs shall not include the
Net Consideration payable for any Initial Property.
     “Institutional Investor” means any of the following types of entities (or
any entity that is directly or indirectly wholly-owned (except de minimis
interests) and Controlled by any of the following types of entities), whether
domestic or Canadian: (a) a commercial bank, trust company (whether acting
individually or in a fiduciary capacity for another entity that constitutes an
Institutional Investor), savings and loan association, savings bank, financing
company or similar institution; (b) an insurance company; (c) an investment
bank; or (d) an employee’s welfare, benefit, profit-sharing, pension or
retirement trust, fund or system (whether federal, state, municipal, private or
otherwise); in each case on the condition that such Institutional Investor
(i) is regularly engaged in the business of owning or operating commercial real
estate properties, (ii) is recognized as a reputable investor, (iii) has net
assets (in name or under management) in excess of One Billion Dollars
($1,000,000,000), (iv) is not one of Persons described in Section 9.3(a) hereof,
(v) is neither one of the Persons listed on Exhibit C nor Controlled by any such
Persons, and (vi) is otherwise reasonably acceptable to the Cedar Partners, it
being acknowledged that CPP Investment Board, a Canadian corporation, is
acceptable to the Cedar Partners.
     “Interest” means, with respect to each Partner at a given time, the
interest of such Partner in the Partnership at such time, including the rights
and obligations of such Partner as provided in the Agreement and under
applicable law and any economic interest of such Partner in the Partnership.
     “Investment Period” shall mean the period ending on the second anniversary
of the Closing.
     “Joint Venture Investment” means a Portfolio Investment that is not 100%
owned, directly or indirectly, by the Partnership or any of its Subsidiaries.
     “Lending Eligible Partner” shall have the meaning ascribed thereto in
Section 2.2(d)(i).
     “Lending Partner” shall have the meaning ascribed thereto in
Section 2.2(d)(iii).
     “Limited Partner” means, at any time, any Person admitted and remaining as
a limited partner of the Partnership pursuant to the terms of this Agreement,
including any substituted limited partners admitted to the Partnership pursuant
to Article IX. As of the date of this Agreement, the Limited Partners of the
Partnership are Cedar LP and RioCan.
     “Liquidating Partner” shall have the meaning ascribed thereto in
Section 10.3(a).
     “Litigation” shall have the meaning ascribed thereto in
Section 6.3(b)(vii).

 



--------------------------------------------------------------------------------



 



 
          “Majority Decision” shall have the meaning ascribed thereto in
Section 6.3(b).
          “Maximum Rate” means the highest lawful rate of interest allowable
under applicable law.
          “Necessary Expenses” shall mean expenses incurred or required to be
incurred (without duplication) for (a) compliance with legal requirements,
(b) Impositions, (c) amounts payable by the Partnership under Section 6.6,
(d) obligations under any (i) ground lease existing as of the date hereof or
entered into in accordance with the Purchase and Sale Agreement or this
Agreement, pursuant to which the Partnership or any of its Subsidiaries is the
lessee, to the extent the expenses thereunder (or the amounts thereof) are
non-discretionary, (ii) other leases and contracts with third parties existing
as of the date hereof or entered into in accordance with the Purchase and Sale
Agreement or this Agreement, to the extent the expenses thereunder (or the
amounts thereof) are non-discretionary, (iii) Financing Documents existing as of
the date hereof or entered into in accordance with the Purchase and Sale
Agreement or this Agreement, other than amounts due upon maturity of the
applicable Financing unless the payment of such amounts has been unanimously
approved by the Advisory Board, and (iv) Governing Agreements with respect to
Joint Venture Investments existing as of the date hereof or entered into in
accordance with the Purchase and Sale Agreement or this Agreement, to the extent
the expenses thereunder (or the amounts thereof) are non-discretionary,
(e) utility charges, (f) amounts payable to or reimbursable to a Property
Manager under its Property Management Agreement, (g) amounts payable to or
reimbursable to the General Partner under this Agreement, (h) insurance, and
(i) protecting against (or deemed necessary or prudent in the good faith
judgment of the General Partner to protect against) injury to persons or damage
to property, including, without limitation, in respect of security and life
safety.
          “Net Cash Flow” means, with respect to the Partnership, with respect
to any period, the sum of all money available to the Partnership at the end of
that period for distribution to its Partners after (1) payment of all debt
service and other expenses (including, without limitation, payments due on or
with respect to operating and maintenance expenses, general and administrative
expenses, insurance costs, Impositions and other expenses paid or required to be
paid) by the Partnership or any of its Subsidiaries; (2) satisfaction of the
Partnership’s and each of its Subsidiaries’ liabilities as they come due; and
(3) establishment of (and contributions to) such reserves as are required under
any Financing Documents or additional reasonable reserves required to operate
the Partnership and/or any of its Subsidiaries (including the Portfolio
Investments) established in accordance with Section 6.3; provided, however, that
Net Cash Flow shall not include Net Proceeds of a Capital Transaction, Capital
Contributions, loans, tenant security deposits or earnest money deposits or any
interest thereon so long as the Partnership or one of its Subsidiaries has a
contingent obligation to return the same.
          “Net Proceeds of a Capital Transaction” means the net cash proceeds
(other than insurance proceeds for lost rental incomes) from a Capital
Transaction less any portion thereof used to (i) establish (and contribute to)
such reserves as are required under any Financing Documents or additional
reasonable reserves required to operate the applicable Portfolio Investment and
established in accordance with Section 6.3, (ii) repay any debts or other
obligations of the Partnership and/or its applicable Subsidiaries in connection
with such Capital Transaction, (iii) restore a Portfolio Investment following a
casualty or condemnation, (iv) pay costs reasonably and actually incurred in
connection with the Capital Transaction, or (v) pay creditors in the event of a
liquidation. “Net Proceeds of a Capital Transaction” shall include all
principal, interest and other payments as and when received with respect to any
note or other obligation received by the Partnership and/or any of its
Subsidiaries in connection with a Capital Transaction.
          “Nonrecourse Deductions” shall have the meaning set forth in Treasury
Regulations Section 1.704-2(b)(1). The amount of Nonrecourse Deductions for a
Fiscal Year equals the excess, if any, of the net increase, if any, in the
amount of Partnership Minimum Gain during that Fiscal Year, over the aggregate
amount of any distributions during that Fiscal Year of proceeds of a Nonrecourse
Liability that are allocable to an increase in Partnership Minimum Gain,
determined according to the provisions of Treasury Regulations
Section 1.704-2(c).
          “Nonrecourse Liability” shall have the meaning ascribed thereto in
Treasury Regulations Section 1.704-2(b)(3).
          “Notices” shall have the meaning ascribed thereto in Section 15.2.
          “OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
          “OFAC Lists” shall have the meaning ascribed thereto in
Section 9.3(a).



--------------------------------------------------------------------------------



 



 

          “Open Call Amount” shall have the meaning ascribed thereto in
Section 2.2(d)(i).
          “Partner” means, at any time, any person or entity admitted and
remaining as a partner of the Partnership pursuant to the terms of this
Agreement. As of the date of this Agreement, the Partners of the Partnership are
Cedar GP, Cedar LP and RioCan.
          “Partner Nonrecourse Debt” means “partner non-recourse debt” as set
forth in Treasury Regulations Section 1.704-2(b)(4).
          “Partner Nonrecourse Debt Minimum Gain” means an amount, with respect
to each Partner Nonrecourse Debt, equal to the Partnership Minimum Gain that
would result if such Partner Nonrecourse Debt were treated as a Nonrecourse
Liability, determined in accordance with Treasury Regulations
Section 1.704-2(i)(2) and (3).
          “Partner Nonrecourse Deductions” means “partner nonrecourse
deductions” as set forth in Treasury Regulations Section 1.704-2(i)(2). For any
Fiscal Year, the amount of Partner Nonrecourse Deductions with respect to a
Partner Nonrecourse Debt equals the excess, if any, of the net increase, if any,
in the amount of the Partner Nonrecourse Debt Minimum Gain attributable to such
Partner Nonrecourse Debt over the aggregate amount of any distributions during
such Year to the Partner that bears the Economic Risk of Loss for such Partner
Nonrecourse Debt to the extent such distributions are from proceeds of such
Partner Nonrecourse Debt and are allocable to an increase in Partner Nonrecourse
Debt Minimum Gain, determined according to the provisions of Treasury
Regulations Section 1.704-2(i)(2).
          “Partnership” shall mean [CR] L.P., a Delaware limited partnership.
          “Partnership Assets”means the assets and property, whether tangible or
intangible and whether real, personal, or mixed, at any time owned by or held
for the benefit of the Partnership and all direct or indirect interests in the
Partnership’s Subsidiaries and the Portfolio Investments.
          “Partnership Asset Price” shall have the meaning ascribed thereto in
Section 9.4(a)
          “Partnership Counsel” shall have the meaning ascribed thereto in
Section 6.5.
          “Partnership Decision” means a Majority Decision or a Unanimous
Decision, as applicable.
          “Partnership Minimum Gain” shall mean the amount of “partnership
minimum gain” determined in accordance with the principles of Treasury
Regulations Section 1.704-2(d).
          “Partnership Subsidiary GP” shall mean ____, a Delaware limited
liability company wholly owned by the Partnership that is the general partner of
REIT.
          “Percentage Interest” means, as to any Partner, the percentage
interest of such Partner specified in Section 3.1, as the same may be increased
or decreased pursuant to Section 2.2(d)(vii) or 2.2(e).
          “Person” shall mean an individual, a corporation, a company, a
voluntary association, a partnership, a joint venture, a limited liability
company, a trust, an estate, an unincorporated organization, a Governmental
Authority or other entity.
          “Portfolio Investment” shall mean all real property (including,
without limitation, leasehold interests) now owned or hereafter acquired by the
Partnership or any of its Subsidiaries pursuant to and in accordance with this
Agreement, and all improvements, fixtures, tangible and intangible personal
property, appurtenances, rights and interests in connection therewith,
including, without limitation, the Initial Properties, and any equity interest
now owned or hereafter acquired by the Partnership or any Subsidiary thereof in
or relating to such real property.
          “Profits” and “Losses” means for each Fiscal Year or other period, an
amount equal to the Partnership’s taxable income or loss for such Fiscal Year or
period, determined in accordance with Code Section 703(a) (for this purpose, all
items of income, gain, loss, or deduction required to be stated separately
pursuant to Code Section 703(a)(1) shall be included in taxable income or loss),
with the following adjustments:



--------------------------------------------------------------------------------



 



 

  (a)   Any income of the Partnership that is exempt from federal income tax,
and not otherwise taken into account in computing Profits or Losses pursuant to
this definition, shall be added to such taxable income or loss;     (b)   Any
expenditures of the Partnership described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits or Losses pursuant to this definition, shall be subtracted
from such taxable income or loss;     (c)   In the event the Gross Asset Value
of any Partnership Asset is adjusted pursuant to paragraph (b) or (c) under the
definition of “Gross Asset Value,” the amount of such adjustment shall be taken
into account as gain or loss from the disposition of such Partnership Asset for
purposes of computing Profits or Losses;     (d)   Gain or loss resulting from
any disposition of Partnership property with respect to which gain or loss is
recognized for federal income tax purposes shall be computed by reference to the
Gross Asset Value of the property disposed of, notwithstanding that the adjusted
tax basis of such property differs from its Gross Asset Value;     (e)   In lieu
of the depreciation, amortization and other cost recovery deductions taken into
account in computing such taxable income or loss, there shall be taken into
account Depreciation for such Fiscal Year or other period, computed in
accordance with the definition thereof;     (f)   In the event of an adjustment
of the Gross Asset Value of any Partnership Asset which requires that the
Capital Accounts of the Partnership be adjusted pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(e),(f) and (m), the amount of such
adjustment shall be taken into account as additional Profit or Loss; and     (g)
  Notwithstanding any other provision of this definitional Section, any items
which are specially allocated under this Agreement shall not be taken into
account in computing Profits or Losses.

          “Property Management Agreement” means any property management
agreement between a Property Owner and a Property Manager respecting the
management of a Portfolio Investment entered into in accordance with this
Agreement, as the same may be amended, restated, replaced, supplemented or
modified from time to time in accordance with this Agreement.
          “Property Manager” means any property manager engaged by a Property
Owner to manage a Portfolio Investment in accordance with this Agreement.
          “Property Owner” shall means any entity that is the direct owner of
real property assets (including, without limitation, leasehold interests)
constituting a Portfolio Investment.
          “Proposed Transfer” shall have the meaning ascribed thereto in
Section 12.2(a)(ii).
          “Protected Person” shall have the meaning ascribed thereto in
Section 6.6(d).
          “Purchase and Sale Agreement” means that certain Agreement Regarding
Purchase of Partnership Interests, dated October 26, 2009, between Cedar
Operating Partnership and RioCan.
          “Purchasing Partner” shall have the meaning ascribed thereto in
Section 9.4(c).
          “Receiving Party” shall have the meaning ascribed thereto in
Section 7.1(c).
          “Referring Party” shall have the meaning ascribed thereto in
Section 7.1(b).
          “Regulations” or “Treasury Regulations” means the Income Tax
Regulations promulgated under the Code as such regulations may be amended from
time to time (including Temporary Regulations).
          “Regulatory Allocations” shall have the meaning ascribed thereto in
Section 5.2(a)(viii).



--------------------------------------------------------------------------------



 



 

          “REIT” shall mean ____, a Delaware limited partnership that has
elected to be treated as a real estate investment trust for United States income
tax purposes.
          “REIT Property Subsidiary” shall mean ____, a Delaware limited
partnership that is owned 99.9% by REIT, as the limited partner, and 0.1% by
REIT Subsidiary GP, as the general partner.
          “REIT Subsidiary GP” shall mean ____, a Delaware limited liability
company wholly owned by REIT that is the general partner of REIT Property
Subsidiary.
          “Related Party” shall have the meaning ascribed thereto in
Section 6.8(b).
          “Related Party Transaction” shall have the meaning ascribed thereto in
Section 6.8(a).
          “Representatives” shall have the meaning ascribed thereto in
Section 12.2(a).
          “Restricted Party” shall have the meaning ascribed thereto in
Section 7.1(a).
          “RioCan” means RioCan Holdings USA Inc., a Delaware corporation, and
its permitted successors and assigns hereunder.
          “RioCan REIT” mean RioCan Real Estate Investment Trust, an Ontario
trust.
          “ROFR Interest” shall have the meaning ascribed thereto in
Section 9.5(a).
          “ROFR Offer Notice” shall have the meaning ascribed thereto in
Section 9.5(a).
          “ROFR Offeree” shall have the meaning ascribed thereto in
Section 9.5(a).
          “ROFR Offeror” shall have the meaning ascribed thereto in
Section 9.5(a).
          “ROFR Response Notice” shall have the meaning ascribed thereto in
Section 9.5(b).
          “ROFR Sale” shall have the meaning ascribed thereto in Section 9.5(a).
          “ROFR Third Party Offer” shall have the meaning ascribed thereto in
Section 9.5(c).
          “Selling Partner” shall have the meaning ascribed thereto in
Section 9.4(c).
          “Shortfall” means that the gross receipts of the Partnership, its
applicable Subsidiary or the applicable Portfolio Investment (including, without
limitation, proceeds under any applicable Financings) together with the proceeds
of any accessible reserve account maintained by or on behalf of the Partnership
or its applicable Subsidiary, are reasonably anticipated to be insufficient to
pay when due (a) all expenses incurred or reasonably anticipated to be incurred
by the Partnership or any of its Subsidiaries to own, operate, lease, develop,
construct, redevelop, manage, dispose of (in whole or in part) or otherwise deal
with such Portfolio Investment pursuant to the applicable Approved Budget, and
(b) all Necessary Expenses, irrespective of whether the same shall have been
included in the applicable Approved Budget.
          “Subsidiary” of any Person shall mean (i) a corporation all or any
portion of the outstanding voting stock of which is owned, directly or
indirectly, by such Person or by one or more other Subsidiaries of such Person
or by such Person and one or more Subsidiaries thereof, or (ii) any other Person
(other than a corporation) in which such Person, or one or more other
Subsidiaries of such Person or such Person and one or more other Subsidiaries
thereof, directly or indirectly, has an ownership interest and/or the power to
Control such other Person. The Subsidiaries of the Partnership include, without
limitation, REIT, Partnership Subsidiary GP, REIT Property Subsidiary, REIT
Subsidiary GP, the Indirect Owners and the Property Owners.
          “Target Investment” shall have the meaning ascribed thereto in
Section 7.1(a).
          “Tax Matters Partner” shall have the meaning ascribed thereto in
Section 6.11(a).
          “Tax Payments” shall have the meaning ascribed thereto in Section 4.4.



--------------------------------------------------------------------------------



 



 

          “Taxed Partner” shall have the meaning ascribed thereto in
Section 4.4.
          “Term” shall have the meaning ascribed thereto in Section 1.7.
          “Termination” shall mean the date of the cancellation or withdrawal of
the Certificate by the filing of a Certificate of Cancellation of the
Partnership in the Office of the Secretary of State of the State of Delaware
pursuant to Section 17-203 of the Delaware Act.
          “Transaction Documents” shall have the meaning ascribed thereto in
Section 15.14(a)(ii).
          “Transfer” shall have the meaning ascribed thereto in Section 9.1.
          “Unanimous Decision” shall have the meaning ascribed thereto in
Section 6.3(a).
          “United States” or “U.S.” shall mean the United States of America, its
territories and possessions, any State of the United States and the District of
Columbia, as the context requires.
          “Withdrawal Event” shall have the meaning ascribed thereto in
Section 9.6.
          “Withdrawn Partner” shall have the meaning ascribed thereto in
Section 9.6.
ARTICLE II
CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS;
DISTRIBUTIONS; ALLOCATIONS

2.1   Initial Capital Contributions.

  (a)   As of the date of this Agreement, the Partners shall be deemed to have
made Capital Contributions, and the Capital Accounts of the Partners shall be,
as follows:

              Capital Contribution
Cedar GP:
  $ 1  
Cedar LP:
  $ 19  
RioCan:
  $ 80  

  (b)   Except with the prior written consent of all of the Partners or as
otherwise provided in this Agreement, no Partner shall be required or permitted
to make any further Capital Contribution to the Partnership.

2.2   Additional Capital Contributions.

  (a)   Additional Capital Contribution Obligations. Each Partner shall be
required to make additional Capital Contributions from time to time in
accordance with this Section 2.2 to fund its Percentage Interest of (i) any
Initial Real Property Costs for a Portfolio Invesment approved for acquisition
in accordance with Section 7.1 and (ii) any Shortfall; provided, that if any
capital call to the Cedar Partners for Capital Expenditures in any single Fiscal
Year, when aggregated with all prior capital calls for Capital Expenditures
funded by the Cedar Partners in such Fiscal Year with respect to all of the
Portfolio Investments, exceeds Five Million Dollars ($5,000,000), such capital
call shall require the unanimous approval of the Advisory Board. No Partner
shall be entitled to interest on its Capital Contributions. All payments by the
Partners to the Partnership pursuant to this Section 2.2 shall be made in U.S.
Dollars and in immediately available funds.     (b)   Net Consideration for the
Initial Properties. On each Closing Date (as defined in the Purchase and Sale
Agreement) RioCan shall contribute to the Partnership as a Capital Contribution,
the Net Consideration (as defined in the Purchase and Sale Agreement) related to
the applicable Closing (as defined in the Purchase and Sale Agreement) in
exchange for the transfer by Cedar Operating Partnership (or its Subsidiaries)
of all of the ownership interests in the



--------------------------------------------------------------------------------



 



 



      related Indirect Owners and/or Property Owners, as applicable, to REIT
Property Subsidiary, all in accordance with the Purchase and Sale Agreement. The
amounts contributed by RioCan shall be distributed to the Cedar Partners.    
(c)   Call Amounts and Call Notices.

  (i)   Each Partner’s Capital Contribution required to be made pursuant to
subsections (a) and (b) above shall be paid to the Partnership as calls are made
by the General Partner upon the Partners, in such amounts (the “Call Amounts”)
and on such dates as shall be specified by the General Partner upon at least ten
(10) Business Days’ prior written notice (the “Call Notice”) by the General
Partner. With respect to each Call Notice, the Call Amount therein shall not
exceed the applicable Partner’s Percentage Interest of the total amount required
to be funded by all Partners. The General Partner may withdraw a Call Notice at
any time. Notwithstanding the foregoing, the parties acknowledge and agree that
the Advisory Board (at the election of a majority of the Advisory Board Members)
shall be entitled to send a Call Notice to the Partners in the event that the
General Partner shall have failed to make a call in accordance with
Section 2.2(a) if, in the reasonable judgment of such Advisory Board Members,
any further delay in making such a capital call would have an imminent material
adverse effect on a Portfolio Investment, the Partnership and/or any of its
Subsidiaries, in which event the provisions of this Section 2.2 shall apply to
such Call Notice.     (ii)   In addition to the Call Amount, each Call Notice
shall set forth (A) whether it relates to a Portfolio Investment (in each case
including a detailed itemized listing of such expenses) and other fees payable
by the Partnership to the General Partner (or its Affiliate) pursuant to this
Agreement, and (B) the aggregate amount of Capital Contributions to be made by
the Partners on such date.

  (d)   Defaults.

  (i)   If any Partner shall fail to contribute all or a portion of any Call
Amount on or before the date set forth on the applicable Call Notice (each of
the foregoing, a “Default”, such defaulting Partner being herein referred to as
a “Defaulting Partner,” and the unpaid portion of such Defaulting Partner’s
share of any Call Amount, the “Open Call Amount”), such Defaulting Partner shall
remain liable in respect of its obligation to fund its Call Amount and any other
amounts due and payable by such Partner hereunder, and the General Partner or
its Affiliate that is a Limited Partner (or if the Defaulting Partner is the
General Partner or such Affiliate, the other Limited Partner) may elect, in its
sole discretion, to take any one or more of the remedial actions set forth in
the remaining provisions of this subsection (d), provided that the General
Partner or such Affiliate (or if the Defaulting Partner is the General Partner
or such Affiliate, the other Limited Partner) shall have funded its entire Call
Amount under the applicable Call Notice and does not have an outstanding Default
Loan made to it hereunder (such non-defaulting Partner being referred to herein
as the “Lending Eligible Partner”).     (ii)   Default Loans. The Lending
Eligible Partner shall have the right, but not the obligation, to make a loan (a
“Default Loan”) to such Defaulting Partner in an amount equal to the Open Call
Amount at any time within forty-five (45) days after the funding date set forth
on the applicable Call Notice, provided that such Defaulting Partner has not
funded the entire Open Call Amount prior to the making of such Default Loan. If
a Default Loan shall be made in accordance with this Section 2.2(d)(ii), the
Lending Partner shall notify the Defaulting Partner of the amount and date of
the Default Loan, which, subject to Section 2.2(d)(vi) below, shall be deemed to
be a Capital Contribution (a “Defaulting Partner Contribution”) made by the
Defaulting Partner, and the Capital Account of the Defaulting Partner shall be
credited to reflect the payment of the proceeds of the Default Loan to the
Partnership. Each Default Loan shall be deemed to be made to



--------------------------------------------------------------------------------



 



 

      the Defaulting Partner, with the proceeds of each Default Loan being
delivered to the Partnership by the Lending Eligible Partner making same in
immediately available funds on such Defaulting Partner’s behalf. A Default Loan
shall be deemed to have been advanced on the date actually advanced. Default
Loans shall earn interest on the outstanding principal amount thereof at a rate
equal to the lesser of (i) the Default Loan Rate or (ii) the Maximum Rate, from
the date actually advanced until the same is repaid in full.

  (iii)   Default Loans shall be secured as provided in Section 2.2(d)(iv) and
shall have a term of one hundred eighty (180) days (the “Default Loan Maturity
Date”). A Lending Eligible Partner making a Default Loan (a “Lending Partner”)
may, in the exercise of such Partner’s sole and absolute discretion, extend the
term of a Default Loan for a period(s) to be determined by such Partner. If a
Default Loan has been made, the Defaulting Partner shall not receive any
distributions of Net Cash Flow or Net Proceeds of a Capital Transaction or any
proceeds from the transfer of all or any part of its Interest while the Default
Loan, including all interest thereon, if applicable, remains unpaid. Instead,
the Defaulting Partner’s share of Net Cash Flow and Net Proceeds of a Capital
Transaction or such other proceeds shall first be paid to the Lending Partner
until all Default Loans to such Defaulting Partner, including interest thereon,
shall have been repaid in full. Such payments shall be applied first to accrued
interest on such Default Loans and then to the repayment of the principal
amounts thereof, but shall be considered, for all other purposes of this
Agreement, to have been distributed to the Defaulting Partner. Distributions of
Net Cash Flow and Net Proceeds of a Capital Transaction to such Defaulting
Partner shall be immediately reinstated prospectively upon the full repayment of
a Default Loan, including all accrued and unpaid interest thereon, to the
Lending Partner. If a Default Loan, including all accrued and unpaid interest
thereon, has not been repaid in full on or before the date the same is due, in
addition to any other rights or remedies provided in this Agreement, the Lending
Partner shall have all rights and remedies available at law or in equity against
the Defaulting Partner. The Defaulting Partner shall be liable for the
reasonable fees and expenses incurred by the Lending Partner (including, without
limitation, reasonable attorneys’ fees and disbursements) in connection with any
enforcement or foreclosure upon any Default Loan and such costs, to the extent
enforceable under applicable law, shall be added to the principal amount of the
applicable Default Loan. In addition, at any time during the term of such
Default Loan, the Defaulting Partner shall have the right to repay, in full, the
Default Loan (including interest and other charges).     (iv)   The Defaulting
Partner shall be deemed to have pledged to the Lending Partner, and granted to
such Lending Partner, a continuing first priority security interest in all of
the Defaulting Partner’s Interest to secure the payment of the principal of, and
interest on, any Default Loans made in accordance with the provisions hereof,
and for such purpose this Agreement shall constitute a security agreement. The
Defaulting Partner shall promptly execute, acknowledge and deliver such
financing statements, continuation statements or other documents and take such
other actions as the Lending Partner shall request in order to perfect or
continue the perfection of such security interest; and, if the Defaulting
Partner shall fail to do so within seven (7) days after demand therefor, the
Lending Partner is hereby appointed the attorney-in-fact of, and is hereby
authorized on behalf of, the Defaulting Partner, to execute, acknowledge and
deliver all such documents and take all such other actions as may be required to
perfect such security interest. Such appointment and authorization are coupled
with an interest and shall be irrevocable.     (v)   Default Contributions.
Except as provided in Section 2.2(d)(vi) below, in lieu of making a Default
Loan, a Lending Eligible Partner may elect to make a Capital Contribution to the
Partnership (a “Default Contribution”) in the amount of the Open Call Amount by
delivering a notice (a “Default Contribution Notice”) to the Defaulting Partner
which shall include the following statement set forth in all capital letters
“NOTE: YOU HAVE FAILED TO MAKE A REQUIRED CAPITAL CONTRIBUTION TO [CR], L.P. IN
THE AMOUNT OF $                    , AND THE



--------------------------------------------------------------------------------



 



 

      UNDERSIGNED CAN ELECT TO FUND THE SAME AS A “DEFAULT CONTRIBUTION” AS
DEFINED IN SECTION 2.2(D)(V) OF THE AGREEMENT OF LIMITED PARTNERSHIP OF [CR],
L.P. IF SUCH REQUIRED CAPITAL CONTRIBUTION IS NOT MADE BY YOU ON OR BEFORE SEVEN
(7) DAYS FOLLOWING THE DATE HEREOF.” A Lending Eligible Partner shall have the
right, but not the obligation, to make a Default Contribution to the Partnership
in an amount equal to the Open Call Amount at any time within forty-five
(45) days after the seventh (7th) day following the delivery of a Default
Contribution Notice provided that such Defaulting Partner has not funded the
entire Open Call Amount prior to the making of such Default Contribution. If a
Default Contribution(s) shall be made in accordance with this Section 2.2(d)(v),
the Lending Eligible Partner shall notify the Defaulting Partner of the amount
and date of the Default Contribution(s), and the Capital Account of the Lending
Eligible Partner shall be credited to reflect the contribution of the Default
Contribution to the Partnership. A Default Contribution shall be deemed to have
been made on the date actually delivered to the Partnership.

  (vi)   A Lending Partner may elect at any time to convert all of a Default
Loan into a Default Contribution on the terms hereinafter provided at any time
after the seventh (7th) day following the delivery of a Default Contribution
Notice. If a Default Loan is converted into a Default Contribution, then as of
the date of such conversion, (1) the Lending Partner will be deemed to have made
a Default Contribution in the amount of the outstanding balance of principal and
accrued and unpaid interest under such Default Loan, (2) the Defaulting Partner
shall be treated as receiving a distribution in the amount of such Default
Contribution which distribution shall be deemed as having repaid the outstanding
balance of principal and interest under such Default Loan, and (3) the
Defaulting Partner Contribution shall be deemed refunded and shall be null and
void ab initio.     (vii)   At the time the Lending Eligible Partner makes a
Default Contribution or converts all of a Default Loan into a Default
Contribution, (x) the Percentage Interest of each Partner shall be recalculated
to equal the percentage equivalent of a fraction the numerator of which is the
amount by which (A) the sum of (1) all Applicable Contributions made or deemed
made by such Partner, and (2) an amount equal to ten percent (10%)(the “Bonus
Percentage”) of all Default Contributions made or deemed made by such Partner,
exceeds (B) the Bonus Percentage of all Default Contributions made or deemed
made by the other unaffiliated Partners (i.e., for purposes of this subparagraph
(vii), the Cedar Partners shall be “affiliates” of each other, but shall be
“unaffiliated” with RioCan); and the denominator of which is the total amount of
all Applicable Contributions by all Partners, and (y) the Capital Accounts and
Capital Contributions of each Partner shall be adjusted so that the ratio of
such Partner’s Capital Account and Capital Contributions to the aggregate
Capital Accounts and aggregate Capital Contributions, respectively, of all
Partners is equal to such Partner’s Percentage Interest (as adjusted hereunder).
As used herein, “Applicable Contributions” means all Capital Contributions to
the Partnership by all Partners, including Default Contributions and Defaulting
Partner Contributions, but excluding all Defaulting Partner Contributions that
are deemed to have been refunded pursuant to clause (3) of Section 2.2(d)(vi).  
  (viii)   Withdrawal. If a Partner is not a Lending Eligible Partner but
nevertheless funded all of its applicable Call Amount, or such Partner elects
not to make a Default Loan or Default Contribution (or fails to make a Default
Loan or Default Contribution in the time periods provided in Section 2.2(d)(ii)
and Section 2.2(d)(v), as applicable), at the election of such Partner, the
Capital Contribution advanced by such Partner in respect of such Call Amount
shall promptly be returned by the Partnership to such Partner.     (ix)   No
Third Party Beneficiaries. The right of a Partner to send a Call Notice or to
make a Default Loan or Default Contribution shall not confer upon any creditor
or other third party having dealings with the Partnership or any of its
Subsidiaries any right,



--------------------------------------------------------------------------------



 



 

      claim or other benefit, including the right to require any such Call
Notice, Default Loan or Default Contribution.

  (e)   If Cedar LP is required to make additional Capital Contributions
pursuant to Section 2.2(a) to fund Initial Real Property Costs or Shortfalls
with respect to any Portfolio Investment (other than any of the Initial
Properties), and Cedar LP, in good faith, has determined that making such
additional Capital Contributions directly to the Partnership may adversely
impact CSCI’s qualification as a “real estate investment trust” in accordance
with Section 856 of the Code or otherwise may have material adverse tax
consequences to the Cedar Partners, CSCI or Cedar Operating Partnership, Cedar
LP shall have the right to make a contribution (such contribution, a “Cedar
Direct Contribution”) to REIT Property Subsidiary, in an amount equal to the
applicable Call Amount in lieu of making a Capital Contribution of such amount
to the Partnership. Cedar LP shall notify RioCan of its intention to make a
Cedar Direct Contribution and the Partners shall work in good faith to amend
REIT Property Subsidiary’s partnership agreement to reflect the Cedar Direct
Contribution and to amend this Agreement to reflect the dilution of the
interests of Cedar LP in the Partnership that results from RioCan and Cedar GP
making contributions to the Partnership with respect to the applicable Call
Notice pursuant to Section 2.2(a) and as further provided in this
Section 2.2(e). The obligation of Cedar LP to make additional Capital
Contributions under Section 2.2(a) shall be reduced by the amount of any Cedar
Direct Contribution. It is the intention of the Partners that following such
amendments the aggregate interests, directly and indirectly, of the Cedar
Partners in the assets owned by REIT Property Subsidiary shall equal twenty
percent (20%) and the aggregate interests, directly and indirectly, of RioCan in
the assets owned by REIT Property Subsidiary shall equal eighty percent (80%),
subject, in each case, to any applicable adjustment that may have occurred
pursuant to Section 2.2(d)(vii). Prior to or simultaneously with the funding of
the first such Cedar Direct Contribution, REIT Property Subsidiary’s partnership
agreement shall also be amended to provide for the admission of Cedar LP as an
additional limited partner of REIT Property Subsidiary and the inclusion of such
other provisions that are analogous to the provisions of this Agreement as may
be necessary to preserve the substantive rights and obligations of the Partners
provided herein in all material respects (e.g., with respect to transfer rights,
in order to provide that all of the interests of Cedar LP in the Partnership and
REIT Property Subsidiary will be included in a sale pursuant to Section 9.4 or
9.5 and the analogous provisions of REIT Property Subsidiary’s partnership
agreement).

ARTICLE III
PARTNERSHIP INTERESTS

3.1   Percentage Interests of General Partner and Limited Partners.

          The Percentage Interest of Cedar GP as a general partner in the
Partnership shall be one percent (1%), the Percentage Interest of Cedar LP as a
limited partner in the Partnership shall be nineteen percent (19%) and the
Percentage Interest of RioCan as a limited partner in the Partnership shall be
eighty percent (80%). The Percentage Interests shall not be changed without the
prior written consent of all of the Partners, except as expressly provided in
Section 2.2(d)(vii) or (e).

3.2   Capital Accounts.

  (a)   Maintenance of Capital Accounts. The Partnership shall establish and
maintain a separate “Capital Account” for each Partner on the books of the
Partnership in accordance with the following provisions for accounting purposes:

  (i)   To each Partner’s Capital Account there shall be credited such Partner’s
Capital Contributions, such Partner’s allocable share of Profits, and any items
in the nature of income or gain that are specially allocated to such Partner
under this Agreement, and the amount of any Partnership liabilities that are
assumed by such Partner in accordance with the terms hereof (other than
liabilities that are secured by any Partnership Asset distributed to such
Partner).



--------------------------------------------------------------------------------



 



 

  (ii)   To each Partner’s Capital Account there shall be debited the amount of
cash and the Gross Asset Value of any Partnership property distributed to such
Partner pursuant to any provision of this Agreement (net of liabilities secured
by such distributed property that such Partner is considered to assume or take
subject to under Code Section 752), such Partner’s allocable share of Losses,
and any items in the nature of expenses or losses that are specially allocated
to such Partner under this Agreement, and the amount of any liabilities of such
Partner that are assumed by the Partnership (other than liabilities that are
secured by any property contributed by such Partner to the Partnership).    
(iii)   In the event an Interest is transferred in accordance with the terms of
this Agreement, the transferee shall succeed to the Capital Account of the
transferor to the extent it relates to the transferred Interest. In the case of
Transfer of an Interest at a time when an election under Code Section 754 is in
effect, the Capital Account of the transferee Partner shall not be adjusted to
reflect the adjustments to the adjusted tax bases of Partnership property
required under Code Sections 754 and 743, except as otherwise permitted by
Treasury Regulations Section 1.704-1(b)(2)(iv)(m).     (iv)   In determining the
amount of any liability for purposes of paragraphs (a) and (b) above, there
shall be taken into account Code Section 752(c) and the Treasury Regulations
promulgated thereunder, and any other applicable provisions of the Code and
Regulations.     (v)   The foregoing provisions and the other provisions of this
Agreement relating to the maintenance of Capital Accounts are intended to comply
with Treasury Regulations Section 1.704-1(b) and 1.704-2, and shall be
interpreted and applied in a manner consistent with such Regulations.

  (b)   Adjustments of Capital Accounts. The Partnership shall revalue the
Capital Accounts of the Partners in accordance with Regulations Section
1.704-1(b)(2)(iv)(f) at the following times: (i) immediately prior to the
contribution of more than a de minimis amount of money or other property to the
Partnership by a new or existing Partner as consideration for an interest in the
Partnership; (ii) the distribution by the Partnership to a Partner of more than
a de minimis amount of property as consideration for an Interest; and (iii) the
liquidation of the Partnership within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(g); provided, that adjustments pursuant to clauses
(i) and (ii) above need not be made if the General Partner reasonably determines
that such adjustments are not necessary or appropriate to reflect the relative
economic interest of the Partners.

3.3   Return of Capital.

          No Partner shall be liable for the return of the Capital Contributions
(or any portion thereof) of any other Partner, it being expressly understood
that any such return shall be made solely from the Partnership Assets. No
Partner shall be required to pay to the Partnership or to any other Partner any
deficit in its Capital Account upon dissolution of the Partnership or otherwise,
and no Partner shall be entitled to withdraw any part of its Capital
Contributions or Capital Account, to receive interest on its Capital
Contributions or Capital Account or to receive any distributions from the
Partnership, except as expressly provided for in this Agreement or under the
Delaware Act as then in effect.
ARTICLE IV
DISTRIBUTIONS

4.1   General.

          Net Cash Flow and/or Net Proceeds of a Capital Transaction shall be
distributed to the Partners as set forth in Section 4.2 and 4.3 below.

4.2   Net Cash Flow.

          Subject to Section 10.2, Net Cash Flow shall be distributed monthly
(if available) by the General



--------------------------------------------------------------------------------



 



 

Partner to the Partners in accordance with their respective Percentage
Interests.

4.3   Net Proceeds of a Capital Transaction.

          Subject to Section 10.2, Net Proceeds of a Capital Transaction shall
be distributed by the General Partner as soon as practicable after the receipt
thereof to the Partners in accordance with their respective Percentage
Interests.

4.4   Tax Payments.

          To the extent that any taxes or withholding taxes are due on behalf of
or with respect to any Partner and the Partnership is required by law to
withhold or to make such tax payments (“Tax Payments”), the Partnership shall
withhold such amounts and make such Tax Payments as so required. The
withholdings referred to in this Section 4.4 shall be made at the required
applicable statutory rate under the applicable tax law. Each Tax Payment made on
behalf of or with respect to a Partner shall be deemed a distribution of Net
Cash Flow in such amount to such Partner to the extent such Tax Payment was not
attributable to a Capital Transaction, and to the extent such Tax Payment is
attributable to a Capital Transaction, it shall be deemed a distribution of Net
Proceeds of a Capital Transaction to such Partner, and any such deemed
distribution shall be deemed to have been paid to the Partner on the earlier of
the date when the corresponding Tax Payment is made by the Partnership or the
date that the distributions, if any, giving rise to the obligation to make such
Tax Payment were made. If the Partnership is required to make a Tax Payment on
behalf of or with respect to any Partner (the “Taxed Partner”) and the amount of
such payment exceeds the cash that would otherwise be distributed to such Taxed
Partner, the Taxed Partner shall pay to the Partnership by wire transfer the
amount of such Tax Payment within ten (10) days of receipt by the Taxed Partner
of a notice from the General Partner that it is required to make such Tax
Payment. Any amounts paid by the Taxed Partner to the Partnership pursuant to
the preceding sentence shall not be treated as a Capital Contribution and the
remittance of such Tax Payment to the appropriate taxing authority shall not be
treated as a deemed distribution to the Taxed Partner. Each Partner for which
the Partnership is required to make a Tax Payment shall indemnify, defend and
hold the Partnership and the other Partners harmless of, from and against
Indemnified Losses incurred by the Partnership or any other Partner arising out
of or in connection with the Tax Payments or obligations attendant thereto.

4.5   Limitation on Distributions.

          Notwithstanding anything to the contrary contained herein, without the
prior consent of the Partners, no distribution of Net Cash Flow or Net Proceeds
of a Capital Transaction shall be made hereunder if such distribution would
cause the Partnership to violate Section 17-607 of the Delaware Act or any other
applicable law.
ARTICLE V
ALLOCATION OF PROFITS AND LOSSES

5.1   Allocations for Accounting Purposes.

  (a)   Profits and Losses. Except as otherwise provided in this Agreement,
Profits and Losses (and, to the extent necessary in the year of liquidation and
to the extent permitted by Section 761 of the Code, the prior year, individual
items of income, gain, loss, deduction or credit) of the Partnership shall be
allocated among the Partners for accounting purposes in a manner such that the
Capital Account of each Partner, immediately after making such allocation, is,
as nearly as possible, equal (proportionately) to the amount each Partner’s
Percentage Interests.     (b)   Tax Allocations. For United States federal,
state and local income tax purposes, items of income, gain, loss, deduction and
credit shall be allocated to the Partners in accordance with the allocations of
the corresponding items for Capital Account purposes under Section 5.1(a),
except that items with respect to which there is a difference between tax basis
and Gross Asset Value will be allocated in accordance with Section 704(c) of the
Code, the Regulations thereunder including Regulation Section 1.704-1(b)(4)(i).

5.2   Special Allocations.



--------------------------------------------------------------------------------



 



 

  (a)   The following special allocations shall be made in the following order:

  (i)   Minimum Gain Chargeback. Notwithstanding any other provision of this
Article V, subject to the exceptions set forth in Treasury Regulations Section
1.704-2(f), if there is a net decrease in Partnership Minimum Gain during any
Fiscal Year, the Partners shall be specially allocated items of Partnership
income and gain for such Fiscal Year (and, if necessary, subsequent Fiscal
Years) in an amount equal to such Partner’s share of the net decrease in
Partnership Minimum Gain, determined in accordance with Treasury Regulations
Section 1.704-2(g)(2). Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
Partner pursuant thereto. The items so allocated shall be determined in
accordance with Treasury Regulations Section 1.704-2(f). This Section 5.2(a)(i)
is intended to comply with the minimum gain chargeback requirement in
Section 1.704-2(f) of the Treasury Regulations and shall be interpreted
consistently therewith.     (ii)   Partner Nonrecourse Debt Minimum Gain
Chargeback. Notwithstanding any other provision of this Article V, except
Section 5.2(a), subject to the exceptions contained in Treasury Regulations
Section 1.704-2(i)(4), if there is a net decrease in Partner Nonrecourse Debt
Minimum Gain attributable to a Partner Nonrecourse Debt during any Fiscal Year,
each Partner who has a share of the Partner Nonrecourse Debt Minimum Gain
attributable to such Partner Nonrecourse Debt, determined in accordance with
Treasury Regulations Section 1.704-2(i)(5) as at the beginning of such Fiscal
Year, shall be specially allocated items of Partnership income and gain for such
Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount equal to
such Partner’s share of the net decrease in Partner Nonrecourse Debt Minimum
Gain attributable to such Partner Nonrecourse Debt, determined in accordance
with Treasury Regulations Section 1.704-2(i)(4) and 1.704-2(g)(2). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Partner pursuant thereto. The items so
allocated shall be determined in accordance with Treasury Regulations
Section 1.704-2(i)(4). This Section 5.2(a)(ii) is intended to comply with the
partner nonrecourse debt minimum gain chargeback requirement in such Section of
the Treasury Regulations and shall be interpreted consistently therewith.    
(iii)   Qualified Income Offset. In the event any Partner unexpectedly receives
any adjustments, allocations, or distributions described in paragraphs (4),
(5) and (6) of Treasury Regulations Section 1.704-1(b)(2)(ii)(d), modified, as
appropriate, by Treasury Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5),
items of Partnership income and gain for such Fiscal Year shall be specially
allocated to such Partners in an amount and manner sufficient to eliminate, to
the extent required by such Regulations, the Adjusted Capital Account deficit of
such Partners as quickly as possible, provided that an allocation pursuant to
this Section 5.2(a)(iii) shall be made only if and to the extent that such
Partners would have an Adjusted Capital Account deficit after all other
allocations provided for in this Section 5.2 have been tentatively made as if
this Section 5.2(a)(iii) were not in this Agreement.     (iv)   Nonrecourse
Deductions. Nonrecourse Deductions shall be allocated to the Partners in
accordance with their respective Percentage Interests.     (v)   Partner
Nonrecourse Deductions. Any Partner Nonrecourse Deductions for any Fiscal Year
or other period shall be specially allocated to the Partner who bears the
Economic Risk of Loss with respect to the Partner Nonrecourse Debt to which such
Partner Nonrecourse Deductions are attributable in accordance with Treasury
Regulations Section 1.704-2(i)(1). If more than one Partner bears the Economic
Risk of Loss, such deduction shall be allocated between or among such Partners
in accordance with the ratios in which such Partners share such Economic Risk of
Loss.     (vi)   Limitation on Allocation of Losses. Notwithstanding any
provision of this



--------------------------------------------------------------------------------



 



 

      Agreement, in no event shall Losses be allocated to a Partner to the
extent such allocation would result in such Partner having an Adjusted Capital
Account deficit at the end of any Fiscal Year. All such Losses shall be
allocated to the other Partners in proportion to their respective Percentage
Interests, provided, however, that appropriate adjustments shall be made to the
allocation of future Profits in order to offset such specially allocated Losses
hereunder.

  (vii)   Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Partnership Asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts as the result of distributions to a Partner, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or an item of loss (if the
adjustment decreases such basis) and such gain or loss shall be specially
allocated to the Partners in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such Section of the
Treasury Regulations as the result of distributions to a Partner in accordance
with their interests in the Partnership as determined under Regulations
Section 1.704-1(b)(3) in the event Regulations Section 1.704-1(b)(2)(iv)(m)(2)
applies, or to the Partner to whom such distribution was made in the event
Regulations Section 1.704-1(b)(2)(iv) (m)(4) applies.     (viii)   Curative
Allocations. The allocations contained in Sections 5.2(a)(i) through 5.2(a)(vii)
(the “Regulatory Allocations”) are intended to comply with certain requirements
of the Code and Treasury Regulations. The Partners intend that, to the extent
possible, all Regulatory Allocations shall be offset either by other Regulatory
Allocations or with special allocations of other items of Partnership income,
gain, loss or deduction pursuant to this Section 5.2(a)(viii). Therefore,
notwithstanding any other provisions of this Agreement (other than the
Regulatory Allocations), the Partnership shall make such offsetting special
allocations of Partnership income, gain, loss or deduction in whatever manner
they reasonably determine to be appropriate so that, after such offsetting
allocations are made, each Partner’s Capital Account balance is, to the extent
possible, equal to the Capital Account balance such Partner would have had if
the Regulatory Allocations were not part of this Agreement and all items were
allocated pursuant to Section 5.1. In exercising its discretion under this
Section 5.2(a)(viii), the Partnership shall take into account future Regulatory
Allocations under Section 5.2(a)(i) through Section 5.2(a)(viii) that are likely
to offset other Regulatory Allocations previously made.

5.3   Other Allocation Rules.

  (a)   For purposes of determining the Profits, Losses, or any other items
allocable to any period, Profits, Losses, and any such other items shall be
determined on a daily, monthly, or other basis, as reasonably determined by the
Partners using any permissible method under Code Section 706 and the Treasury
Regulations thereunder.     (b)   Except as otherwise provided in this
Agreement, all items of Partnership income, gain, loss, deduction, and any other
allocations not otherwise provided for shall be divided among the Partners for
tax purposes in the same proportions as they share Profits or Losses, as the
case may be, for the Fiscal Year.     (c)   The Partners are aware of the income
tax consequences of the allocations made by this Article V and hereby agree to
be bound by the provisions of this Article V in reporting their shares of
Partnership income and loss for income tax purposes.     (d)   Solely for
purposes of determining a Partner’s proportionate share of the “excess
nonrecourse liabilities” of the Partnership within the meaning of Treasury
Regulations Section 1.752-3(a)(3), the interest of the Partners in Partnership
Profits equals one hundred percent (100%), in proportion to their Percentage
Interests.



--------------------------------------------------------------------------------



 



 

  (e)   To the extent permitted by Treasury Regulations Section 1.704-2(h)(3),
the Partners shall treat distributions of Net Proceeds of a Capital Transaction
as not allocable to an increase in Partnership Minimum Gain to the extent the
distribution does not cause or increase a deficit balance in the Adjusted
Capital Account of any Partner.

5.4   Tax Allocations. Code Section 704(c).

  (a)   In accordance with Code Section 704(c) and the Treasury Regulations
thereunder, income, gain, loss, and deduction with respect to any property
contributed to the capital of the Partnership shall, solely for tax purposes, be
allocated among the Partners so as to take account of any variation between the
adjusted basis of such property to the Partnership for federal income tax
purposes and its initial Gross Asset Value using the “traditional method” with
curative allocations upon disposition.     (b)   In the event the Gross Asset
Value of any Partnership property is adjusted pursuant to paragraph (b) of the
definition of Gross Asset Value, subsequent allocations of income, gain, loss,
and deduction with respect to such asset shall take account of any variation
between the adjusted basis of such asset for federal income tax purposes and its
Gross Asset Value in the same manner as under Code Section 704(c) and the
Treasury Regulations thereunder using the traditional method.     (c)   Any
elections or other decisions relating to such allocations shall be made by the
General Partner, in any manner that reasonably reflects the purpose and
intention of this Agreement. Allocations pursuant to this Section 5.4 are solely
for purposes of federal, state, and local taxes and shall not affect, or in any
way be taken into account in computing, any Partner’s Capital Account or share
of Profits, Losses, other items, or distributions pursuant to any provision of
this Agreement.

ARTICLE VI
MANAGEMENT; LIABILITY OF PARTNERS; EXPENSES

6.1   Management.

  (a)   Except as otherwise expressly provided in this Agreement, the business
and affairs of the Partnership shall be exclusively vested in the General
Partner. The General Partner shall carry out and implement the day to day
affairs of the Partnership within the scope of the authority granted pursuant to
this Agreement. The General Partner shall keep the other Partners reasonably
informed as to all matters of concern to the Partnership and the Partners. The
General Partner shall devote to the Partnership’s business such time as
reasonably shall be necessary in connection with its duties and responsibilities
hereunder. Except to the extent limited by the provisions of Section 6.3 or
otherwise in this Agreement, the General Partner shall have the full, exclusive
and complete discretion in the management and control of the affairs of the
Partnership and no Limited Partner shall participate in the management of the
Partnership or have any control over the Partnership business or have any right
or authority to act for or by the Partnership, including, without limitation,
the authority provided by the Delaware Act and, in addition, the General Partner
shall have the power on behalf of the Partnership, without the consent of the
other Partners except as expressly provided in this Agreement, including without
limitation, Section 6.3, to (or cause any of its Subsidiaries to):

  (i)   acquire, hold, manage, own, operate, repair, maintain, remediate,
improve, develop, redevelop, construct, reconstruct, grant options with respect
to, sell, transfer, convey, assign, exchange or otherwise dispose of, grant
easements with respect to, or otherwise restrict the use of, all or any part of
any Portfolio Investment or the Partnership’s or any of its Subsidiaries’
interests therein, and to execute and deliver in the Partnership’s or any such
Subsidiary’s name any and all instruments necessary to effectuate such
transactions;     (ii)   execute, in furtherance of any or all of the purposes
of the Partnership or any of its Subsidiaries, any deed, assignment, lease,
easement, covenant, restriction, bill of



--------------------------------------------------------------------------------



 



 

      sale, contract or other document or instrument;

  (iii)   vote at any election or meeting of any Person, or by proxy, and
appoint agents to do so in its place and stead;     (iv)   enter into sale and
leaseback financing arrangements with respect to all or part of any Portfolio
Investment and, in connection therewith, execute for and on behalf of the
Partnership or any of its Subsidiaries any documents relating thereto;     (v)  
lease or sublease, in whole or in part, any Portfolio Investment, real and
personal, as lessor, sublessor, lessee or sublessee, and, in connection
therewith, execute for and on behalf of the Partnership or any of its
Subsidiaries any leases or subleases or agreements terminating, amending or
modifying leases or subleases;     (vi)   borrow money on behalf of the
Partnership or any of its Subsidiaries, and, in connection therewith, execute
for and on behalf of the Partnership or any of its Subsidiaries, bonds, notes,
mortgages, security agreements, financing statements, assignments, guarantees
and other agreements and documents creating liens on or otherwise affecting any
Portfolio Investment, and extensions, renewals, and modifications thereof, and
to repay in whole or in part, refinance, recast, increase, modify or extend any
indebtedness of the Partnership or any of its Subsidiaries;     (vii)   engage,
on behalf of the Partnership or any of its Subsidiaries, such Persons as it
shall reasonably deem advisable for the operation and management of the business
of the Partnership or any of its Subsidiaries, in each case as independent
contractors (and not as employees of the Partnership or any of its
Subsidiaries), including, without limitation, agents, managers, accountants,
attorneys, consultants, and brokers, all on such terms and for such compensation
as the General Partner shall reasonably determine to be proper;     (viii)  
make and implement all decisions for the Partnership and each of its
Subsidiaries, other than Partnership Decisions;     (ix)   implement all
Partnership Decisions made in accordance with Section 6.3;     (x)   deposit,
withdraw, invest, pay, retain and distribute the Partnership’s and each of its
Subsidiaries’ funds, and open and maintain bank accounts for such funds in the
name of the Partnership or its applicable Subsidiary and designate the persons
authorized on behalf of the Partnership or any of its Subsidiaries to make
deposits therein and withdrawals therefrom;     (xi)   pay, extend, renew,
modify, adjust, submit to arbitration, prosecute, defend or compromise any
obligation, suit, liability, cause of action or claim, either in favor of or
against the Partnership or any of its Subsidiaries, and execute all documents
and make all representations, admissions and waivers in connection therewith;  
  (xii)   enter into, execute, acknowledge and deliver any and all contracts,
agreements or other instruments the General Partner deems necessary or
appropriate in connection with the business or affairs of the Partnership or any
of its Subsidiaries;     (xiii)   apply for, file, prosecute, obtain, appeal and
challenge any permit, approval, authorization, filing or consent with respect to
the Partnership, any of its Subsidiaries or any Portfolio Investment issued by
any Governmental Authority;     (xiv)   either by itself or by contract with
others (including with a Person whose shareholders, partners, officers or
employees are also shareholders, partners, officers or employees of the General
Partner or its Affiliates), establish, have, maintain or close one or more
offices, and in connection therewith to maintain office space, facilities and
equipment and to engage and pay personnel and to do such other acts



--------------------------------------------------------------------------------



 



 

      and things, it being acknowledged and agreed that the Partnership and its
Subsidiaries will enjoy the benefit of the existing facilities and personnel of
the General Partner and its Affiliates without payment of any fees or expenses,
except as expressly set out herein or in the applicable Property Management
Agreement;

  (xv)   possess, transfer, or otherwise deal in, and to exercise all rights,
powers, privileges and other incidents of ownership or possession with respect
to, any Portfolio Investment or other property held or owned by the Partnership
or any of its Subsidiaries;     (xvi)   set aside funds for reasonable reserves,
anticipated contingencies and working capital;     (xvii)   to distribute the
Partnership’s funds in accordance with the provisions of this Agreement;    
(xviii)   take all actions that may be reasonably necessary or appropriate for
the continuation of the Partnership’s valid existence as a limited partnership
under the Delaware Act (and each of its Subsidiaries’ valid existence in
accordance with the applicable laws of its state of formation) and under the
laws of each other jurisdiction in which such action is necessary to protect the
limited liability of the Limited Partners or to enable the Partnership and each
of its Subsidiaries, consistent with such limited liability, to conduct the
business in which it is engaged;     (xix)   register or qualify the Partnership
or any of its Subsidiaries under any applicable United States federal or state
laws, or to obtain exemptions under such laws, if such registration,
qualification or exemption is reasonably deemed necessary or advisable by the
General Partner;     (xx)   enter into, make and perform all contracts,
agreements, instruments and other undertakings and pay all expenses as the
General Partner may reasonably determine to be necessary, advisable or
incidental to the carrying out of the purposes of the Partnership or any of its
Subsidiaries;     (xxi)   create special purpose entities to make or pursue
Portfolio Investments in accordance with the Approved Investment Structure;    
(xxii)   engage in any kind of activity and execute, perform and carry out
contracts of any kind necessary, or in connection with or convenient or
incidental to any of the foregoing or the Partnership’s or any of its
Subsidiaries’ purposes as set forth herein; execute any and all other documents
to carry out the intention and purpose hereof; and     (xxiii)   otherwise take
any other action in furtherance of the Partnership’s or any of its Subsidiaries’
stated purposes hereunder.

      No Person dealing with the Partnership or any of its Subsidiaries or their
respective assets (other than the Property Manager),whether as lender, assignee,
purchaser, lessee, grantee, or otherwise, shall be required to investigate the
authority of the General Partner in dealing with the Partnership or any of its
Subsidiaries or any of their assets, nor shall any Person entering into a
contract with the Partnership or any of its Subsidiaries or relying on any such
contract or agreement be required to inquire as to whether such contract or
agreement was properly approved by the General Partner. Any such Person may
conclusively rely on a certificate of authority signed by the General Partner
and may conclusively rely on the due authorization of any instrument signed by
the General Partner in the name and on behalf of the Partnership or the General
Partner.

  (b)   Standard of Conduct. The General Partner will exercise its powers and
discharge its duties under this Agreement diligently, honestly, and in good
faith. Without limitation, in making



--------------------------------------------------------------------------------



 



 

      decisions and managing the Partnership and its Subsidiaries, the General
Partner will exercise the standard of care that a prudent general partner of a
similar partnership would exercise in similar circumstances. The foregoing is
not intended to create any fiduciary responsibilities of the General Partner to
the Partnership or any other Partner.

  (c)   No Commissions, Rebates. The General Partner shall not accept for its
own account in the execution of its duties hereunder, any commissions,
reductions, finder’s fees or other concessions from tradesmen, suppliers,
contractors, insurers, or tenants. If such concessions are received by the
General Partner, they shall be remitted to or credited to the Partnership
forthwith after receipt.     (d)   Activities of the General Partner. The
General Partner shall, and shall cause (by contract or otherwise) the senior
management personnel of Cedar Operating Partnership to remain actively involved
in the affairs of the Partnership, the Partnership’s Subsidiaries and the
Portfolio Investments.

6.2   Advisory Board.

  (a)   Formation of Advisory Board. The Partnership shall have an advisory
board (the “Advisory Board”), the members (each, an “Advisory Board Member”) of
which shall be comprised of not more than three (3) natural Persons and shall
include two (2) representatives of RioCan and one (1) representative of Cedar LP
(and one or more alternate Advisory Board Members identified in writing by
RioCan or Cedar LP, as applicable, to the other Partners from time to time).
None of the Advisory Board Members shall receive any compensation in connection
with its position on the Advisory Board.     (b)   Functions of Advisory Board.
The functions of the Advisory Board will be to approve such matters as may be
required pursuant to the terms of this Agreement to be determined by the
“Advisory Board” or the “Partners”, other than matters expressly provided in
this Agreement to be determined by a Partner acting unilaterally; provided,
notwithstanding any other provision in this Agreement to the contrary, that if
any provision of this Agreement makes reference to the approval of the Advisory
Board Members or the Partners without specifying if unilateral, majority or
unanimous approval shall be required, such matter shall be deemed to require the
unanimous approval of the Advisiory Board Members. Notwithstanding anything to
the contrary contained herein, the participation by any representative of a
Limited Partner who is an Advisory Board Member in the activities of the
Advisory Board shall not be construed to constitute participation by such
Limited Partner in the control of the business of the Partnership.     (c)  
Meetings of Advisory Board. Regular meetings of the Advisory Board shall be held
as and when called by the General Partner or any Advisory Board Member but at
least annually beginning after the first full Fiscal Year, upon not less than
seven (7) Business Days’ prior written notice by the General Partner or any
Advisory Board Member to the Advisory Board Members. Special meetings of the
Advisory Board may be called by the General Partner or any Advisory Board Member
at any time, upon not less than seven (7) Business Days’ prior written notice by
the General Partner or any Advisory Board Member to the Advisory Board Members,
to consider matters for which the consent, approval, review, comment or waiver
of the Advisory Board is required by this Agreement or is requested by the
General Partner. Advisory Board Members may participate in a meeting of the
Advisory Board by means of conference telephone or similar communications
equipment by means of which all Persons participating in the meeting can hear
each other. A quorum for any meeting of the Advisory Board called to approve a
Unanimous Decision shall be three (3) Advisory Board Members and to approve a
Majority Decision shall be two (2) Advisory Board Members. All actions to be
taken by the Advisory Board shall be by the affirmative vote or written consent
of the requisite number of Advisory Board Members needed for the matter in
question as provided in this Agreement.     (d)   Advisory Board Notices.
Notices to the Advisory Board shall be deemed received if sent to each Limited
Partner that has appointed an Advisory Board Member.



--------------------------------------------------------------------------------



 



 

  (e)   Joint Venture Investments.

  (i)   With respect to any matter that would require a Partnership Decision,
the General Partner shall make the applicable election and exercise or waive the
rights of the Partnership or any of its Subsidiaries, in each case as a direct
or indirect shareholder, member or equity holder of any Joint Venture
Investment, only pursuant to the direction of the Advisory Board.     (ii)  
With respect to each Joint Venture Investment, (A) capital contributions shall
be made by the Partnership or its applicable Subsidiary only to the extent
required pursuant to the terms of the applicable Governing Agreements, (B) the
General Partner shall cause the Partnership or its applicable Subsidiary, as a
direct or indirect shareholder, member or equity holder of any such Joint
Venture Investment, to approve any matter and/or take any action only pursuant
to the direction of the Advisory Board if the same would constitute a
Partnership Decision hereunder to the extent that the Partnership or its
applicable Subsidiary shall have the right to approve any such matter or action
pursuant to the applicable Governing Agreements, including, without limitation,
approving any indemnification claim or vote for dissolution of the applicable
Joint Venture Investment, (C) except as required by applicable law or the
applicable Governing Agreements, the General Partner shall cause the Partnership
or its applicable Subsidiary, as a direct or indirect shareholder, member or
equity holder of any such Joint Venture Investment, to distribute all profits
received by the Partnership or such Subsidiary to the Partners on a monthly
basis in accordance with Article IV, (D) except as required by the applicable
Governing Agreements, the General Partner shall not cause or permit the
Partnership or its applicable Subsidiary, as a direct or indirect shareholder,
member or equity holder of any such Joint Venture Investment, to sell, assign,
transfer, convey, gift, exchange or otherwise dispose of any or all of its
interest in such Joint Venture Investment without the prior written consent of
the Advisory Board if the same would constitute a Partnership Decision
hereunder, and (E) except to the extent required by applicable law, the
Governing Agreements for the applicable joint venture entity may be amended
and/or otherwise modified only if approved by the Advisory Board, other than
with respect to changes that are ministerial or otherwise de minimis in nature.

6.3   Partnership Decisions.

  (a)   Notwithstanding the provisions of Section 6.1, without the unanimous
consent of the Advisory Board Members, in each instance (a “Unanimous
Decision”), the Partnership shall not and shall not cause any of its
Subsidiaries to:

  (i)   sell (including, without limitation, sell and leaseback), promise to
sell, assign, convey, exchange, pledge, transfer, give, dispose, hypothecate or
otherwise encumber, directly or indirectly, any Partnership Asset or Portfolio
Investment or any material part thereof or material interest therein, other than
(i) personal property which may be disposed of or replaced due to wear and tear
or obsolescence or otherwise in the ordinary course of business, (ii) easements
and other property rights granted in the ordinary course of business (and which
do not have a material adverse impact on the value of a Portfolio Investment),
and (iii) leases, which shall be governed by Section 6.3(b);     (ii)   except
as expressly provided in the Purchase and Sale Agreement and Section 7.1 hereof,
acquire other real or personal property or any direct or indirect interest in
another Person, or any material interest therein on behalf of the Partnership or
any of its Subsidiaries, either directly or indirectly, other than personal
property, easements and other property rights acquired in connection with the
ordinary operation of a Portfolio Investment;     (iii)   other than trade
payables incurred in the ordinary course of business, incur debt on



--------------------------------------------------------------------------------



 



 

      behalf of the Partnership or any of its Subsidiaries (or refinance or
recast or prepay such debt, other than as required pursuant to the terms of the
Financing Documents);

  (iv)   enter into, amend, modify or terminate any Financing Document except
for modifications or amendments which are ministerial or otherwise have a de
minimis impact on the Partnership or any of its Subsidiaries or otherwise
required pursuant to the terms of the Financing Documents;     (v)   except as
expressly provided in Article IX, admit any Person as a Partner or, except as
provided in Section 2.2(e) or as required by the applicable Governing Agreements
of a joint venture, admit any Person as a partner or member of any of the
Partnership’s Subsidiaries;     (vi)   demolish or redevelop any Portfolio
Investment and approve the plans and specifications for any redevelopment on
account of such demolition or redevelopment;     (vii)   guarantee the debts of
any other Person (other than wholly-owned Subsidiaries);     (viii)   make any
loans to any Person (other than wholly-owned Subsidiaries of the Partnership);  
  (ix)   cause the Partnership or any of its Subsidiaries to make any
distributions of cash or property except as provided in this Agreement;     (x)
  terminate any Property Management Agreement other than for a “Cause Event” or
consent to the assignment by the Property Manager of its interest in any
Property Management Agreement (except as otherwise expressly permitted
thereunder with respect to a designation by the Property Manager);     (xi)  
merge or consolidate the Partnership or any of its Subsidiaries with or into
another Person;     (xii)   execute and deliver any document which is prohibited
under the Delaware Act, this Agreement or any Financing Document;     (xiii)  
amend, modify or terminate this Agreement;     (xiv)   take any action not in
furtherance of the stated purposes or intended business of the Partnership as
set forth in this Agreement;     (xv)   take any action under applicable
bankruptcy, insolvency or similar laws with respect to the bankruptcy or
insolvency of the Partnership or any of its Subsidiaries;     (xvi)   enter into
any Related Party Transaction, except as provided in Section 6.8(b);     (xvii)
  enter into any Governing Agreement (other than on a form previously approved
for use by all of the Partners or the Advisory Board), or amend or modify any
Property Management Agreement, Approved Investment Structure, or Governing
Agreement of any of the Partnership’s Subsidiaries in any manner, in each case
(other than any Property Management Agreement), except for modifications or
amendments which are ministerial or otherwise have a de minimis impact on the
Partnership or any of its Subsidiaries, or are otherwise required pursuant to
the terms of any agreements entered into by the Partnership or any of its
Subsidiaries in accordance with the terms of this Agreement (such as, by way of
example only, changes to Governing Agreements required to comply with the terms
of any Financing Documents);     (xviii)   take any action which would cause the
REIT not to qualify as a “real estate



--------------------------------------------------------------------------------



 



 

      investment trust” within the meaning of Section 856 of the Code;

  (xix)   take any action on behalf of any Subsidiary of the Partnership
(including a Joint Venture Investment, unless non-discretionary) which, if taken
by the Partnership, would constitute a Unanimous Decision; or     (xx)   approve
any other matter set forth in this Agreement requiring unanimous approval of the
Advisory Board Members or the Partners, as applicable.

  (b)   Notwithstanding the provisions of Section 6.1, without the consent of a
majority of the Advisory Board Members, in each instance (a “Majority
Decision”), the Partnership shall not and shall not cause any of its
Subsidiaries to:

  (i)   approve any budget for the Partnership, any its Subsidiaries or any
Portfolio Investment or, once approved, modify any Approved Budget;     (ii)  
make any single Capital Expenditure or group of Capital Expenditures in any
Fiscal Year in respect of any single Portfolio Investment (including with
respect of any redevelopment thereof), except as provided for in the applicable
Approved Budget for such Portfolio Investment;     (iii)   make any single
expenditure or group of expenditures (other than Capital Expenditures) in any
Fiscal Year in respect of any single Portfolio Investment exceeding (1) a line
item of the applicable Approved Budget by more than fifteen percent (15%) or
(2) the aggregate amount of such Approved Budget by more than ten percent (10%)
(exclusive of increases attributable to temporary timing differences arising in
the ordinary course of business which the General Partner reasonably expects
will be reversed over time);     (iv)   set aside funds for reasonable reserves,
anticipated contingencies and working capital in excess of $100,000 in the
aggregate for any single Portfolio Investment, other than as required by law or
contract (including Financing Documents) or in accordance the applicable
Approved Budget;     (v)   approve any leasing plan for any Portfolio Investment
or, once approved, modify in any material respect any Approved Leasing Plan;    
(vi)   (w) enter into, terminate (including evict), modify or amend any lease of
space at any Portfolio Investment for an area in excess of 10,000 square feet of
the rentable area of the improvements on the property, or (x) enter into, modify
or amend any lease of space at any Portfolio Investment if such lease,
modification or amendment would set the net effective rent for such space below
ninety seven percent (97%) of the net effective rent for such space provided in
the applicable Approved Budget or Approved Leasing Plan, or such lease (or
amendment or modification thereof) is not otherwise materially in accordance
with the Approved Leasing Plan or (y) enter into, modify or amend any lease of
space at any Portfolio Investment if such lease, modification or amendment is
neither substantially in the standard form of lease for such Portfolio
Investment (with commercially reasonable changes thereto) nor is otherwise on
commercially reasonable terms, or (z) approve the plans and specifications for
the initial tenant and/or landlord work (or any major renovation) with respect
to any lease for an area in excess of 10,000 square feet of the rentable area of
the improvements on the property; provided, notwithstanding the foregoing, that
no such termination, modification, amendment or approval described in the
foregoing clauses (w), (x), (y) or (z) shall be a Majority Decision to the
extent the same is expressly required (or the Property Owner shall not have
approval rights, in the case of clause (z)) under an existing lease or if such
amendment or modification is ministerial or otherwise de minimis in nature (or
if such tenant improvements are de minimis in nature, with respect to clause
(z));



--------------------------------------------------------------------------------



 



 

  (vii)   initiate any action, suit, arbitration, or litigation (“Litigation”)
on behalf of the Partnership or any of its Subsidiaries, except any Litigation
initiated in the ordinary course of business or which could reasonably be
expected to result in payment to the Partnership or any of its Subsidiaries of
$100,000 or less;     (viii)   settle any Litigation except any Litigation which
is covered in full by an insurance policy which is in effect (other than for any
deductible which may apply) or that shall result in the payment by the
Partnership or any of its Subsidiaries of amounts in excess of $50,000 to the
counterparty in such Litigation;     (ix)   settle or adjust any insurance claim
or condemnation action with respect to any single Portfolio Investment that
individually or, with respect to a series of related claims in any Fiscal Year
with respect to such Portfolio Investment, in the aggregate, exceeds $100,000;  
  (x)   approve any audited financial statements of the Partnership;     (xi)  
object to the determination of, or thereafter approve on behalf of the Advisory
Board, the selection of an independent third party appraiser to determine, the
“Fair Market Value” of any Partnership Asset as provided in the definition of
such term set forth in Section 1.8 of this Agreement;     (xii)   approve the
plans and specifications for any single project for common area improvements
with respect to a Portfolio Investment that would require Capital Expenditures
of $100,000 or more;     (xiii)   approve any material change to an insurance
program, it being acknowledged and agreed that the insurance program in place as
of the date of this Agreement is acceptable to the Advisory Board;     (xiv)  
take any action on behalf of any Subsidiary of the Partnership (including a
Joint Venture Investment, unless non-discretionary) which, if taken by the
Partnership, would constitute a Majority Decision; or     (xv)   approve any
other matter set forth in this Agreement requiring majority approval of the
Advisory Board Members or the Partners, as applicable.

  (c)   All requests for approval of a Partnership Decision shall be made by the
General Partner or any Advisory Board Member in writing and shall be accompanied
by (x) pertinent information regarding such proposed Partnership Decision, and
(y) a description of the Partnership Decision proposed to be taken by the
Partnership and the basis on which the General Partner or Advisory Board Member
recommends taking the proposed Partnership Decision action (a “Consent Notice”).
Each Consent Notice shall also specify the date by which the Advisory Board
Members shall respond to such Consent Notice, which date shall be not less than
ten (10) days after delivery thereof to the Advisory Board. If any Advisory
Board Member shall not deliver a written response to a proposed Partnership
Decision prior to the date specified in the Consent Notice pertaining thereto,
then such Advisory Board Member shall be deemed not to have consented to such
Partnership Decision.

6.4   Duties and Conflicts.

  (a)   The Partners, in connection with their respective duties and
responsibilities hereunder, shall at all times act in good faith and, except as
expressly set forth herein, any decision or exercise of right of approval,
consent, disapproval or deferral of approval by a Partner is to be made by such
Partner pursuant to the terms of this Agreement in good faith. Except for
reimbursement of the General Partner’s expenses pursuant to and in accordance
with the terms of this Agreement, or as otherwise agreed to in writing by the
Partners, no Partner or any partner, officer, shareholder or employee of any
Partner shall receive any salary or other remuneration for its services rendered
pursuant to this Agreement.



--------------------------------------------------------------------------------



 



 



  (b)   Subject to the terms of Article VII, each Partner recognizes that the
Partners have or may have other business interests, activities and investments,
some of which may be in conflict or competition with the business of the
Partnership (or any of its Subsidiaries) and that the other Partners are
entitled to carry on such other business interests, activities and investments.
No Limited Partner shall be obligated to devote all or any particular part of
its time and effort to the Partnership and its affairs.     (c)   Except as set
out in Article VII, any Partner or Affiliate thereof may engage in or possess an
interest in any other business ventures of any nature or description,
independently or with others, similar or dissimilar to the business of the
Partnership (or any of its Subsidiaries), and neither the Partnership (nor any
of its Subsidiaries) nor any Partner shall have any rights by virtue of this
Agreement or the relationship created hereby in or to any other ventures or
activities engaged in by any Partner or Affiliate thereof, or to the income or
proceeds derived therefrom, and the pursuit of such ventures or activities by
any Partner or its Affiliate shall not be deemed wrongful or improper, even to
the extent the same are competitive with the business activities of the
Partnership (or any of its Subsidiaries). Except as set out in Article VII, no
Partner or Affiliate thereof shall be obligated to present any particular
investment opportunity to the Partnership (or any of its Subsidiaries) even if
such opportunity is of a character which, if presented to the Partnership (or
any of its Subsidiaries), could be taken by the Partnership (or any of its
Subsidiaries), and except as set out in Article VII, any Partner or Affiliate
thereof shall have the right to take for its own account (individually or as a
partner, partner or fiduciary) or to recommend to others any such particular
investment opportunity.

6.5   Partnership Counsel.

          To the extent that the General Partner deems necessary, the
Partnership shall retain one or more law firms to be the Partnership’s legal
counsel (the “Partnership Counsel”). The fees and expenses of the Partnership
Counsel shall be a Partnership expense. Nothing herein shall restrict the
Partnership Counsel from acting as counsel to any Partner or any Affiliate of
such Partner (at the expense of such Partner or Affiliate), but Partnership
Counsel may not represent such Partner or any Affiliate of such Partner in any
dispute involving any other Partner or the Partnership (or any of its
Subsidiaries).

6.6   Exculpation/Indemnification.

  (a)   Limited Partners and Advisory Board Members.

  (i)   Under the laws of the State of Delaware, to the extent that, at law or
in equity, any Limited Partner has any duties (including, without limitation,
fiduciary duties) and liabilities relating thereto to the Partnership or to the
other Partners, such duties are hereby waived and eliminated and superceded by
the provisions of this Agreement.     (ii)   No Limited Partner shall be liable
to the Partnership or to any other Partner for any act performed or omitted to
be performed by it on behalf of the Partnership (or any of its Subsidiaries)
provided such act or omission was taken in good faith, and did not constitute
fraud, gross negligence or willful misconduct (including, without limitation, an
intentional material breach of the terms of this Agreement).     (iii)   The
Limited Partners shall be indemnified, defended and held harmless by the
Partnership from and against any and all expenses (including reasonable
attorneys’ fees), losses, damages, liabilities, charges and claims of any kind
or nature whatsoever including the cost of seeking to enforce this
indemnification right (collectively “Indemnified Losses”), incurred by them in
their capacities as Limited Partners, arising out of or incidental to any act
performed or omitted to be performed by any one or more of the Limited Partners
in good faith in their capacities as Limited Partners and/or in connection with
the business of the Partnership (or any of its Subsidiaries), including any act
or omission constituting ordinary negligence of such Limited Partners, provided
that such act or omission did not constitute fraud, gross negligence or willful
misconduct (including, without limitation, an intentional material breach of the
terms of this Agreement).



--------------------------------------------------------------------------------



 



 

  (iv)   The Partnership and the other Partners shall be indemnified and held
harmless by each Limited Partner from and against any and all Indemnified Losses
arising out of or incidental to any act or omission taken in bad faith by such
Limited Partner, or any fraudulent act, gross negligence, or willful misconduct
(including, without limitation, an intentional material breach of the terms of
this Agreement) performed or committed by such Limited Partner.     (v)   No
Advisory Board Member, nor the Limited Partner such Advisory Board Member
represents, nor any other Protected Person, shall be liable to any Partner or
the Partnership by virtue of such Advisory Board Member acting as an “Advisory
Board Member” hereunder, and each of the foregoing Persons shall be indemnified,
defended and held harmless by the Partnership from and against any and all
Indemnified Losses incurred by them by virtue of such Advisory Board Member
acting as an “Advisory Board Member” hereunder; provided, notwithstanding the
foregoing, that the Limited Partner represented by an Advisory Board Member
shall be liable for any fraudulent act, gross negligence or willful misconduct
(including, without limitation, an intentional material breach of the terms of
this Agreement) performed or committed by such Advisory Board Member. Under the
laws of the State of Delaware, to the extent that, at law or in equity, the
Advisory Board Members have any duties (including fiduciary duties) and
liabilities relating thereto to the Partnership or to the Partners, such duties
are hereby eliminated to the fullest extent permitted under such laws.

  (b)   General Partner.

  (i)   Under the laws of the State of Delaware, to the extent that, at law or
in equity, the General Partner has any duties (including, without limitation,
fiduciary duties) and liabilities relating thereto to the Partnership or to the
other Partners, such duties are hereby waived and eliminated and superceded by
the provisions of this Agreement.     (ii)   The General Partner shall not be
liable to the Partnership or to any Limited Partner for any act performed or
omitted to be performed by it on behalf of the Partnership (or any of its
Subsidiaries) provided such act or omission was taken in good faith, and did not
constitute fraud, gross negligence or willful misconduct (including, without
limitation, an intentional material breach of the terms of this Agreement).    
(iii)   The General Partner shall be indemnified, defended and held harmless by
the Partnership from and against any and all Indemnified Losses incurred by it
in its capacity as a General Partner, arising out of or incidental to any act
performed or omitted to be performed by it in good faith in its capacity as the
General Partner and/or in connection with the business of the Partnership (or
any of its Subsidiaries) including, without limitation, any act or omission
constituting ordinary negligence of the General Partner, provided that such act
or omission did not constitute fraud, gross negligence or willful misconduct
(including, without limitation, an intentional material breach of the terms of
this Agreement).     (iv)   The General Partner shall indemnify each Limited
Partner and the Partnership (each, and “Indemnified Party”), for any Indemnified
Losses resulting from any fraudulent act, gross negligence and/or willful
misconduct (including, without limitation, an intentional material breach of the
terms of this Agreement) by the General Partner.

  (c)   General.

  (i)   All indemnification obligations under this Agreement shall also run to
the benefit of any Affiliate of any Partner or any principal, partner, member,
manager, shareholder, controlling person, officer, director, agent or employee
of any of the aforesaid Persons (each of the foregoing a “Protected Person”).



--------------------------------------------------------------------------------



 



 

  (ii)   The Partnership shall promptly reimburse (or advance, to the extent
reasonably requested by a Protected Person other than in connection with
Indemnified Losses resulting from claims made by the Partnership or any Partner)
each Protected Person for reasonable legal or other expenses (as incurred) of
each Protected Person in connection with investigating, preparing to defend or
defending any claim, lawsuit or other proceeding relating to any Indemnified
Losses for which the Protected Person may be indemnified pursuant to
Section 6.6(a) or 6.6(b), as applicable; provided, that such Protected Person
executes a written undertaking to repay the Partnership for such reimbursed or
advanced expenses if it is finally judicially determined that such Protected
Person is not entitled to the indemnification provided by Section 6.6(a) or
6.6(b), as applicable.     (iii)   The provisions of this Section 6.6 shall
continue to afford protection to each Protected Person regardless of whether
such Protected Person remains in the position or capacity pursuant to which such
Protected Person became entitled to indemnification under this Section 6.6 and
regardless of any subsequent amendment to or termination of this Agreement.

  (d)   The provisions of this Section 6.6 shall survive a termination of this
Agreement.

6.7   Cedar LP Obligations

  (a)   As a material inducement to RioCan to enter into this Agreement, Cedar
LP shall guarantee to RioCan, the payment and performance of the obligations of
Cedar GP under this Agreement.     (b)   Cedar LP hereby agrees and acknowledges
that it is a primary obligor for the obligations of Cedar GP hereunder and not
merely a surety and hereby absolutely, irrevocably and unconditionally
guarantees the full and punctual payment and performance of such obligations
without the necessity for any suit or proceeding of any kind or nature
whatsoever brought by the Partnership or any Limited Partner and without the
necessity of any notice or demand to which Cedar LP might otherwise be entitled
(including, without limitation, diligence, presentment, notice of maturity,
extension of time, change in nature or form of Cedar LP or the obligations,
acceptance of security, release of security, imposition or agreement arrived at
as to the amount of or the terms of the obligations, notice of adverse change in
Cedar LP’s financial condition an any other fact which might materially increase
the risk to Cedar LP).     (c)   The provisions of this Section 6.7 shall solely
be for the benefit of RioCan and shall not confer upon any creditor or other
third party having dealings with the Partnership or any of its Subsidiaries any
right, claim or other benefit.     (d)   The provisions of this Section 6.7
shall survive a termination of this Agreement.

6.8   Transactions with Partners or Affiliates.

  (a)   Neither the Partnership nor any of it Subsidiaries may enter into any
transaction with any Partner or any of its Affiliates (each, a “Related Party
Transaction”), without first obtaining the unanimous written consent of the
Advisory Board and satisfying the remaining requirements of this Section 6.8.  
  (b)   No Related Party Transaction between the Partnership or any of its
Subsidiaries on the one hand and any Partner or any Affiliate of any Partner
(each, a “Related Party”) on the other hand shall be void or voidable solely by
reason of such relationship. The entering into of any Related Party Transaction
by the Partnership or any of its Subsidiaries shall not subject the
participating Related Party or any of its Affiliates, or their respective
officers, directors, managers, partners or stockholders to liability to the
Partnership, any of its Subsidiaries or any Partner if all of the material facts
as to the Related Party Transaction and the nature of any conflict of interest
are disclosed or are known to the Advisory Board Members prior to entering into
the Related Party Transaction. In furtherance of the foregoing, the Partners



--------------------------------------------------------------------------------



 



 

      acknowledge and agree that Cedar Operating Partnership or an affiliate of
Cedar Operating Partnersip, as determined by Cedar GP (provided such affiliate
is directly or indirectly wholly-owned by Cedar Operating Partnership or CSCI
and generally manages the other properties directly or indirectly owned by Cedar
Operating Partnership) shall act as Property Manager for each Portfolio
Investments pursuant to a Property Management Agreement substantially in the
form attached hereto as Exhibit A, and the foregoing Related Party Transactions
shall not require the consent of the Advisory Board for so long as Cedar GP
remains the General Partner. In the event of a default under a Related Party
Transaction between the Partnership and any of the Cedar Partners or any
Affiliate or permitted assignee thereof, RioCan shall have the right to enforce
the terms of such Related Party Transaction on behalf of the Partnership. In the
event that any of the Property Management Agreements with respect to which Cedar
Operating Partnership or its Affiliate is the Property Manager is terminated,
with respect to any decision to enter into a replacement Property Management
Agreement the following procedure shall govern:

  (i)   RioCan shall forthwith submit to the Cedar Partners the names of at
least three (3) property managers (the “Nominees”) each of whom is at arm’s
length to RioCan, and is an experienced operator of properties similar to the
Portfolio Investments, and the market terms and conditions on which each of the
Nominees is prepared to manage the Portfolio Investments (the “Proposed Terms”);
and     (ii)   Cedar shall consider, in good faith acting reasonably, the
Nominees and the Proposed Terms and within ten (10) Business Days after RioCan
has submitted the names of the Nominees and their respective Proposed Terms,
Cedar shall notify RioCan which one of the Nominees it has selected. All
selections made in this regard shall be binding upon the Partners.

6.9   Rights of the Limited Partners.

          Except as otherwise expressly provided in this Agreement, neither the
Advisory Board nor the Limited Partners shall take part in the management or
control of the business of the Partnership (or any of its Subsidiaries) or
transact any business for or in the name of the Partnership (or any of its
Subsidiaries), nor shall any Advisory Board Member or Limited Partner have the
power to sign for or bind the Partnership (or any of its Subsidiaries). Except
as otherwise expressly provided herein, any exercise by the Advisory Board or
the Limited Partners of their rights under this Agreement shall be deemed to be
an action affecting the agreement among the Partners and not an action affecting
the management or control of the business of the Partnership (or any of its
Subsidiaries).

6.10   Expenses.

          The General Partner shall be reimbursed for all of its reasonable and
actual out-of-pocket expenses (not including any general office overhead) in
accordance with the terms of this Agreement and the Approved Budgets.

6.11   Certain Tax Matters.

  (a)   Tax Matters Partner. The “Tax Matters Partner” (as such term is defined
in Section 6231(a)(7) of the Code) of the Partnership shall be the General
Partner. The Tax Matters Partner shall cause to be prepared and filed all
returns of the Partnership and each Limited Partner shall take all actions
required to authorize and appoint the General Partner as the party with the sole
authority to handle all tax matters of the Partnership. The provisions of
Section 8.3(f) shall govern tax elections to be made on behalf of the
Partnership. The Tax Matters Partner shall comply with the responsibilities
outlined in Sections 6221 through 6233 of the Code (including the Regulations
promulgated thereunder) and shall have all powers necessary to perform fully in
such capacity. The Tax Matters Partner is authorized to represent the
Partnership before taxing authorities and courts in tax matters affecting the
Partnership and the Partners in their capacity as such and shall keep the
Partners informed of any such administrative and judicial proceedings and shall
allow the Limited Partners to participate, at their own expense, in such
proceedings; provided, that the Tax Matters Partner shall have no right to enter
into any settlement agreement or otherwise settle or compromise any matter in



--------------------------------------------------------------------------------



 



 

      its capacity as Tax Matters Partner without the majority consent of the
Advisory Board. The Tax Matters Partner shall be entitled to be reimbursed by
the Partnership for all costs and expenses incurred by it in connection with any
administrative or judicial proceeding affecting tax matters of the Partnership
and the Partners in their capacity as such and to be indemnified by the
Partnership (solely out of Partnership Assets) with respect to any action
brought against it in connection with any judgment in or settlement of any such
proceeding (subject to any limitation on the right to indemnification pursuant
to Section 6.6 hereof). Any Partner who enters into a settlement agreement with
respect to any Partnership item shall notify the Tax Matters Partner of such
settlement agreement and its terms within thirty (30) days after the date of
settlement. The Tax Matters Partner shall also manage audits of the Partnership
conducted by the Internal Revenue Service or any other taxing authority pursuant
to the audit procedures under the Code and the Treasury Regulations promulgated
thereunder or other applicable law. This provision shall survive any termination
of this Agreement.

  (b)   Classification as a Partnership. The parties hereto intend the
Partnership be classified as a partnership for United States federal, state and
local income tax purposes effective as of the date of this Agreement. No Partner
shall elect to have the Partnership classified as an association taxable as a
corporation for United States federal income tax purposes pursuant to
Regulations Section 301.7701-3. The Tax Matters Partner shall, for and on behalf
of the Partnership, take all steps as may be required to maintain the
Partnership’s classification as a partnership for United States federal income
tax purposes, including, if necessary, affirmatively filing Internal Revenue
Service Form 8832 no later than seventy-five (75) days after the effective date
of this Agreement. By executing this Agreement, each of the parties hereto
consents to the authority of the Tax Matters Partner to make any such election
and shall cooperate in the making of such election (including providing consents
and other authorizations that may be required).     (c)   Tax Election. The
Partners shall take all actions necessary to cause the REIT to be qualified,
operated and maintained as a real estate investment trust for federal, state
and, if applicable, local income tax purposes.     (d)   Transparent Entities.
The General Partner will use commercially reasonable efforts to cause Portfolio
Investments to be owned through entities that are treated as “transparent” for
Canadian tax purposes, provided that the use of such entities does not have an
adverse impact on the ability of either CSCI or the REIT to qualify as a real
estate investment trust under the Code, and provided, further, that the General
Partner’s obligation under this Section 6.11(d) shall be deemed satisfied with
respect to any transaction structure that has been approved by the Advisory
Board.

ARTICLE VII
INVESTMENT OPPORTUNITIES; NONCOMPETITION AND NONSOLICITATION

7.1   Investment Opportunities.

  (a)   Notwithstanding anything to the contrary contained in this Agreement,
during the Investment Period, if any opportunity to acquire a freehold,
leasehold or indirect ownership interest (i.e., through the purchase of the
ownership interests in a property owning entity or its direct or indirect
owners) with respect to a Target Investment is identified by, presented or
offered to any Partner or any of its Restricted Parties, that such Person
desires to pursue, such Partner shall provide notice of such proposed investment
to the other Partners and the Advisory Board and such investment shall be
offered to the other Partners for investment by the Partnership as a Portfolio
Investment in accordance with subsection (b) below. For the purposes of this
subsection (a), “Target Investment” means a potential Portfolio Investment that
is: (i) primarily a supermarket-anchored retail property or other
retail-anchored property; (ii) comprised of at least 50,000 square feet of gross
leaseable area, provided that this subparagraph (ii) shall not apply to any
supermarket-anchored retail property; (iii) located in Connecticut, Maryland,
Massachusetts, New Jersey, New York, Pennsylvania or Virginia; and (iv) not part
of a larger portfolio primarily comprised of real estate properties that include



--------------------------------------------------------------------------------



 



 

      properties that are not in one of the States listed in subparagraph
(iii) above; provided however, except for the redevelopment of existing
supermarket-anchored or other retail-anchored properties, a Target Investment
for purposes of this Section 7.1 only shall not include any potential Portfolio
Investment that requires ground-up construction of substantially all of the
improvements to be located on the applicable site. For purposes of this
Agreement, “Restricted Parties” shall mean (1) with respect to the Cedar
Partners only, CSCI, Cedar Operating Partnership, or any Subsidiary of CSCI or
Cedar Operating Partnership (other than the Partnership and its Subsidiaries),
and (3) with respect to RioCan only, RioCan REIT, RioCan Private REIT, Inc. or
any Subsidiary of RioCan REIT or RioCan Private REIT, Inc. (other than the
Partnership and its Subsidiaries); provided, that “Restricted Parties” shall not
include any Subsidiary of CSCI, Cedar Operating Partnership, RioCan REIT or
RioCan Private REIT, Inc. which is a joint venture existing as of the date of
this Agreement pursuant to which CSCI, Cedar Operating Partnership, RioCan REIT
or RioCan Private REIT, Inc., as applicable, does not have the right, directly
or indirectly, to prevent such joint venture from acquiring a Target Investment
or soliciting and hiring employees; and, anything contained herein to the
contrary notwithstanding, in no event shall the provisions of this Section 7.1
apply to any Target Investment owned as of the date hereof, in whole or in part,
directly or indirectly, by any of CSCI, Cedar Operating Partnership, RioCan REIT
or RioCan Private REIT, Inc. (including, without limitation, if a direct or
indirect interest in a Target Investment is offered to a Restricted Party
pursuant to the exercise of a buy/sell, right of first offer, right of first
refusal or similar right provided in the Governing Agreements of any
Subsidiaries of such Persons that are joint ventures). For purposes of
Section 7.1 only, “Subsidiary” shall mean any Subsidiary of the applicable
Person that is Controlled or at least fifty percent (50%) owned, directly or
indirectly, by such Person.

  (b)   Any notice provided pursuant to subparagraph (a) above shall set out the
material terms of the acquisition of the applicable Target Investment then known
or in the possession or control of the party sending the notice (the “Referring
Party”). The notice shall include a reasonably detailed report related to such
Target Investment which includes, based upon information then known or in the
possession or control of the Referring Party:

  (i)   an investment summary containing such details and information regarding
the acquisition of such Target Investment as set out in Exhibit B annexed
hereto;     (ii)   a good faith estimate of the Initial Real Property Costs to
be required in connection with the acquisition of such Target Investment;    
(iii)   a copy of the agreement of purchase and sale (if available), the letter
of intent (if applicable), and/or the basic terms and conditions (or permitted
parameters of terms and conditions) respecting a proposed offer to be made or
agreement of purchase and sale to be entered into in connection with the
acquisition of such Target Investment ;     (iv)   a development pro-forma (if
applicable) and valuation and returns analysis of such Target Investment,
including an ARGUS report (if applicable);     (v)   a summary of material terms
of any proposed financing with respect to the acquisition of such Target
Investment, if any, including the status of discussions with respect thereto;  
  (vi)   copies of building condition reports and environmental reports (if
available) with respect to such Target Investment; and     (vii)   a list of
properties which are directly or indirectly owned or managed by the Referring
Party or any of its Restricted Parties which may compete with the Target
Investment or would otherwise trigger the restrictions set forth in Section
7.2(a).

  (c)   The party receiving the notice provided for in subsection (a) (in each
case, the “Receiving Party”) shall have (i) fifteen (15) days from receipt of
such notice, in the case of a Target Investment which has an estimated purchase
price which is below $15,000,000 as set out in



--------------------------------------------------------------------------------



 



 

      such notice or (ii) thirty (30) days from receipt of such notice, in the
case of a Target Investment with an estimated purchase price of $15,000,000 or
more as set out in such notice, to elect pursuant to a written notice delivered
to the other Partners to cause the Partnership (through one of its Subsidiaries)
to acquire such Target Investment. Any failure by the Receiving Party to make
such election in writing as and when required in this subsection (c) shall
constitute a rejection of such Target Investment.

  (d)   During the period of time referred in subsection (c), the Partners will
cause their Advisory Board Members to be available to meet at mutually
convenient times to discuss the applicable Target Investment. In addition to the
information to be provided with the aforesaid notice, the Referring Party shall
provide such additional information as may be reasonably requested by the
Receiving Party in connection with the applicable Target Investment as shall be
in the possession or control of the Referring Party at such time. Any
assumptions, analyses and conclusions contained in the reports provided pursuant
to subsection (b) shall be without representation or warranty by the Referring
Party including, without limitation, any representation or warranty with respect
to the realization of incremental value with respect to such Target Investment.
    (e)   If the Receiving Party approves a Target Investment within the period
of time provided in subsection (c) above, the General Partner shall proceed to
cause such Target Investment to be acquired by the Partnership (through one of
its Subsidiaries) in accordance with the Approved Investment Structure, provided
that (i) the acquisition shall be on terms and conditions materially the same as
(or more favorable to the Partnership or its applicable Subsidiary than) those
contained in the notice provided for in subsection (a); (ii) all reports of
consultants (including environmental, audits and building condition reports)
will be provided to the Advisory Board; and (iii) the Partnership (or its
applicable Subsidiary) will not proceed to waive any material conditions to its
obligation to acquire the applicable Target Investment unless same are approved
by a majority of the Advisory Board.     (f)   If the Receiving Party rejects
(or is deemed to have rejected in accordance with subsection (c)) any Target
Investment, the Referring Party shall have the right to pursue the acquisition
of such Target Investment alone or with any other third party; provided that
(i) if the terms of any such acquistion become more favorable to the Referring
Party in any material respect than those previously disclosed pursuant to the
notice provided for in subsection (a), the Referring Party shall be obliged to
deliver another notice to the Receiving Party disclosing the terms of such
acquisition in accordance with the provisions of this Section 7.1 and each
Partner shall comply again with such provisions, and (ii) such investment
complies with the requirements of Section 7.2.

7.2   Noncompetition.

  (a)   During the Investment Period, each of the Partners agrees, except as
otherwise provided herein, not to (and not permit any of its Restricted Parties
to), directly or indirectly, within three (3) miles in any direction on any
road, street, highway, freeway or other public or private thoroughfare fronting,
adjacent, parallel to or providing access to or from each respective Portfolio
Investment, own any interest in, manage, operate, develop or control any Target
Investment (including, without limitation, any Target Investment to be developed
or redeveloped, but excluding any Target Investment that will be included in a
portfolio acquisition if such Target Investment constitutes less than ten
percent (10%) of the gross leasable area of the entire portfolio and such
portfolio acquisition includes not more than two (2) Target Investments). The
Partners further acknowledge and agree that the prohibition on ownership of
Target Investments described herein shall not constitute, and shall not be
construed to constitute, a prohibition on any Person’s non-controlling ownership
of stock in any publicly traded companies listed on any national stock exchange.
    (b)   Each of the Partners acknowledges and agrees that (i) the other
Partners would not have agreed to acquire the Portfolio Investments by and
through the Partnership and its Subsidiaries without the provisions of this
Section 7.2 and each and every provision in this Section 7.2, including without
limitation the provisions of subsection (c) below, and (ii) the



--------------------------------------------------------------------------------



 



 

      foregoing territorial and time limitations and restrictive covenants are
reasonable and properly required for the adequate protection of the business and
affairs of the Partnership and its Subsidiaries, and in the event any such
territorial or time limitation is found to be unreasonable by a court of
competent jurisdiction, each of the Partners agrees and submits to the reduction
of either said territorial or time limitation or both, to such an area or period
as the court may determine to be reasonable.

  (c)   Each of the Partners acknowledges that the Partnership and/or its
Subsidiaries will suffer damages incapable of ascertainment in the event that
any of the provisions of Section 7.2(a) hereof are breached and that Partnership
and/or its Subsidiaries will be irreparably damaged in the event that the
provisions of Section 7.2(a) are not enforced. Therefore, should any dispute
arise with respect to the breach or threatened breach of Section 7.2(a), each of
the Partners agrees and consents, that in addition to any and all other remedies
available to the Partnership or its Subsidiaries, an injunction or restraining
order or other equitable relief may be issued or ordered by a court of competent
jurisdiction restraining any breach or threatened breach of Section 7.2(a). Each
of the Partners agrees not to assert in any such action that an adequate remedy
exists at law. All expenses, including, without limitation, reasonable
attorney’s fees and expenses incurred in connection with any legal proceeding
arising as a result of a breach or threatened breach of Section 7.2(a) shall be
borne by the losing party to the fullest extent permitted by law and the losing
party hereby agrees to indemnify and hold the other party harmless from and
against all such expenses.

7.3   Nonsolicitation.

  (a)   During the Term, no Partner shall, and each Partner shall cause their
respective Restricted Parties not to, without the prior written consent of the
other Partners, directly or indirectly, solicit to hire (or cause to leave the
employ of such Partner or its Restricted Parties) any employee of such Partner
or its Restricted Parties unless such Person ceased to be an employee of such
Partner or its Restricted Parties due to such Partner’s or such Restricted
Parties’ termination of such Person, or, in the case of such Person’s voluntary
termination of employment with such Partner or its Restricted Parties, at least
six (6) months has elapsed since such Person’s voluntary termination; provided,
however, that nothing in this Section 7.3(a) shall prohibit or restrict any
Partner or any of its Restricted Parties from soliciting or hiring any such
employee pursuant to any general solicitation. In addition, no Partner shall,
and each Partner shall cause their respective Restricted Parties not to,
directly, or indirectly, during the Term, call on, solicit or service any
tenant, subtenant, landlord, licensee, licensor or other business relation of
the Partnership or any of its Subsidiaries in order to induce or attempt to
induce such Person to (x) cease doing business with the Partnership or any of
its Subsidiaries or (y) deal with any competitor of the Partnership or any of
its Subsidiaries.     (b)   Each of the Partners acknowledges that the
Partnership and/or its Subsidiaries will suffer damages incapable of
ascertainment in the event that any of the provisions of Section 7.3(a) hereof
are breached and that Partnership and/or its Subsidiaries will be irreparably
damaged in the event that the provisions of Section 7.3(a) are not enforced.
Therefore, should any dispute arise with respect to the breach or threatened
breach of Section 7.3(a), each of the Partners agrees and consents, that in
addition to any and all other remedies available to the Partnership or its
Subsidiaries, an injunction or restraining order or other equitable relief may
be issued or ordered by a court of competent jurisdiction restraining any breach
or threatened breach of Section 7.3(a). Each of the Partners agrees not to
assert in any such action that an adequate remedy exists at law. All expenses,
including, without limitation, reasonable attorney’s fees and expenses incurred
in connection with any legal proceeding arising as a result of a breach or
threatened breach of Section 7.3(a) shall be borne by the losing party to the
fullest extent permitted by law and the losing party hereby agrees to indemnify
and hold the other party harmless from and against all such expenses.

ARTICLE VIII
BOOKS AND RECORDS, REPORTS TO PARTNERS

8.1   Bank Accounts.

 



--------------------------------------------------------------------------------



 



 
          Subject to Section 6.3, the General Partner shall have authority to
open bank accounts and designate signatories with respect thereto on behalf of
the Partnership or any of its Subsidiaries as it shall deem necessary or
desirable for the conduct of Partnership’s or any of its Subsidiaries’ business.
One or more individuals designated by the General Partner, from time to time,
shall at all times be designated signatories with respect to such bank accounts.
The funds of the Partnership and each of its Subsidiaries shall not be
commingled with any other funds.

8.2   Books of Account.

          The Partnership shall keep books of account and records showing the
assets and liabilities, operations, transactions and financial condition of the
Partnership, its Subsidiaries and the Portfolio Investments on an accrual basis
in accordance with GAAP. The books of account and records of the Partnership,
its Subsidiaries and the Portfolio Investments shall at all times be maintained
at the principal office of the Partnership. All such books of account and
records may be inspected, copied and audited (including, without limitation,
internal control testing) by any Partner, its designees or representatives from
time to time upon reasonable prior written notice to the General Partner at the
office of the Partnership. The General Partner will consult the Limited Partners
on all accounting policies and shall, as soon as possible, advise the Limited
Partners in writing in advance of any proposed material change. The General
Partner will provide to a Limited Partner, upon request, a description of its
principal internal controls and results of testing as they relate to the
Portfolio Investments and such other matters relating to internal controls as
such Limited Partner may reasonably request from time to time.

8.3   Audit and Reports.

  (a)   Operating Statements. The General Partner shall, as a Partnership
expense, at least once every calendar year have the Partnership’s books and
records audited by the Accountant. A copy of the annual audited financial
statements of the Partnership shall be submitted, promptly after completion, to
all Partners and shall include:

  (i)   a balance sheet;     (ii)   a statement of the income for such year;    
(iii)   a statement of cash flows;     (iv)   a statement of each Partner’s
Capital Account, including such Partner’s allocations and share of Profits,
Losses and Regulatory Allocations pursuant to Section 5.2(a)(viii); and     (v)
  all notes to the financial statements; and     (vi)   supplemental unaudited
consolidating statements of income and balance sheets.

      The General Partner shall cause such submission to occur not later than
ninety (90) days after the end of each Fiscal Year. Each of the items described
in clauses (i) through (vi) above shall be prepared in accordance with GAAP. All
financial information required to be provided to the Partners or otherwise
required hereunder shall be compiled in U.S. Dollars. The Cedar Partners
acknowledge that RioCan and its shareholders will be subject to IFRS commencing
January 1, 2011 with retroactive impact to January 1, 2010. Consequently,
periodic third party appraisals may be necessitated and the General Partner will
cause the Property Manager to oversee such process; provided that RioCan shall
bear the cost of any appraisals not required under any Financing and any audit
expenses in connection therewith, if applicable. In addition, the Cedar Partners
will make all reasonable efforts to provide RioCan with the information it
requires in connection with the conversion to IFRS.     (b)   Tax Information.
Within forty (40) days following the end of the Fiscal Year of the Partnership,
the General Partner shall, as a Partnership expense, furnish each Partner with



--------------------------------------------------------------------------------



 



 

      copies of the Partnership’s federal partnership Return of Income and other
income tax returns, together with each Partner’s Schedule K-1 or analogous
schedule, in draft form which returns shall be signed by the chief financial
officer of Cedar Shopping Centers Inc., if Cedar GP is the Tax Matters Partner.
The General Partner shall also provide such other information reasonably
requested by a Partner to assist the Partner in preparing its tax returns.    
(c)   Quarterly Reports. Within thirty (30) days after the end of each quarter
of each Fiscal Year, the General Partner shall cause to be prepared and made
available to each Limited Partner through the General Partner’s web site:

  (i)   unaudited financial information for the Partnership, including a
complete set of financial statements comprising a balance sheet, income
statement, cash flow statement and statement of partner’s capital and
consolidating statements of income and balance sheets;     (ii)   reports for
each Portfolio Investment prepared on GAAP basis in accordance with the Property
Management Agreement, Section 10; and     (iii)   an internal control
certificate signed by the chief financial officer of Cedar Shopping Centers
Inc., if Cedar GP is the General Partner.

  (d)   Partnership Records. The General Partner hereby agrees (a) to cause the
Partnership to preserve all financial and accounting records pertaining to the
Partnership during the Term and for six (6) years thereafter (in electronic
form, at the General Partner’s election), (b) to prepare its financial
statements in accordance with GAAP, (c) to not take or fail to take any action
that would cause the auditor’s report of such statements to include any
qualifications due to scope of limitations, lack of sufficient component
evidential matter, or a departure from GAAP, and (d) that the following items
shall be included with the package of information containing the audited
financial statements: (i) a schedule of all Partners, (ii) the annual
independent auditor’s statement, (iii) any management representation letter that
the General Partner provides to its auditors in connection with the preparation
of the Partnership’s financial statements, and (iv) schedule of unadjusted
errors.     (e)   Tax Returns. The General Partner shall, as a Partnership
expense, use commercially reasonable efforts to cause to be filed all tax
returns related to the Partnership, its Subsidiaries and each Portfolio
Investment in a timely manner. The General Partner shall use commercially
reasonable efforts to provide the Limited Partners with drafts of all tax
returns thirty (30) days prior to the date such returns are filed. Each of the
Partners shall promptly provide to the General Partner such information as may
be in its possession as shall be necessary or appropriate for the preparation of
such returns. The Limited Partners shall have no obligation to deliver any
document or other instrument to the General Partner or to any other party except
to the extent that such document or instrument is otherwise publicly available,
and in no event shall any Limited Partner have any obligation to execute any
agreement, certificate or other document unless the same is in a form reasonably
acceptable to such Limited Partner. No later than forty (40) days after the end
of each Fiscal Year of the Partnership, the Partnership shall, as a Partnership
expense, furnish the Partners with all necessary tax reporting information
required by the Partners for the preparation of their respective federal, state
and local income tax returns, including each Partner’s pro rata share of income,
gain, loss, deductions and credits for such Fiscal Year. The General Partner
shall supervise the Accountant in the preparation of the Partnership’s tax
returns, the cost of which shall be a Partnership expense.     (f)   Elections.
Except as otherwise provided in this Agreement, all decisions as to accounting
principles, whether for the Partnership’s books or for income tax purposes (and
such decisions may be different for each such purpose) and all elections
available to the Partnership under applicable tax law, shall be made by the Tax
Matters Partner (subject to approval by the Advisory Board with respect to any
such decision or election that would have a disproportionate material adverse
effect on RioCan). Upon the request of any Partner in connection with the
transfer of all or part of such Partner’s Interest, the Partnership shall make
an election under Code Section 754. The General Partner shall not elect to have
the



--------------------------------------------------------------------------------



 



 

      Partnership classified as an association taxable as a corporation for
federal income tax purposes and shall take any steps required to maintain the
Partnership’s classification as a partnership for such purposes.     (g)  
Internal Reports. The Cedar Partners shall, at no cost or expense to the Cedar
Partners, cooperate with RioCan in good faith in connection with the preparation
of internal reports required to be prepared by or on behalf of RioCan or RioCan
REIT, including providing readily available information to RioCan in connection
therewith.     (h)   Portfolio Investments. As soon as reasonably practicable
after the consummation of the acquisition of a Portfolio Investment other than
an Initial Property (taking into account the time reasonably necessary to record
the closing of a transaction in the appropriate registry(s), as applicable), but
in any event not more than thirty (30) days after such acquisition, the General
Partner will deliver to the Limited Partners a letter prepared by the General
Partner, that (i) states that the transaction has been completed, (ii) lists the
amount of dollars that were transferred to the seller of the Portfolio
Investment, (iii) contains a sources and uses chart detailing how invested
capital was obtained and applied and (iv) states that title to the Portfolio
Investment has transferred to the applicable Subsidiary of the Partnership.    
(i)   REIT Compliance. The General Partner will (i) monitor the compliance of
the REIT with the rules governing “real estate investment trusts” as provided in
Section 856 of the Code (the “REIT Rules”) and (ii) provide quarterly reporting
to the Limited Partners, within thirty (30) days after the end of each quarter,
regarding the REIT’s compliance with the REIT Rules.     (j)   RioCan’s
Reporting Expenses. Notwithstanding anything to the contrary contained in this
Agreement, if RioCan shall request additional information or materials that are
not readily available to the General Partner, or the preparation of additional
reports not customarily prepared by the General Partner or the Property Manager
(if and to the extent it is an Affiliate of the General Partner), the reasonable
cost and expense of providing such information, materials and reports shall be
paid by RioCan promptly following demand. The provisions of this Section 8.3(j)
shall only apply to supplemental or additional information, materials and
reports requested by RioCan, and not to the specific information, materials and
reports expressly required to be provided under this Agreement.     (k)   Audit
Procedures. Audit procedures, as agreed upon with RioCan, are required to be
performed by the Accountant not later than thirty (30) days after the end of
each Fiscal Year so as to allow for the completion of the audit of RioCan REIT’s
financial statements.

8.4   Accountants.

          The General Partner shall cause the Partnership to retain Ernst &
Young or any other recognized and reputable national independent certified
public accounting firm selected by the General Partner to be the accountant and
auditor for the Partnership and approved by the Advisory Board (the
“Accountant”). The fees and expenses of the Accountant shall be a Partnership
expense.

8.5   Annual Budget.

          The General Partner shall prepare and deliver to the other Partners an
annual budget for the Partnership, each of its Subsidiaries and/or each
Portfolio Investment for each Fiscal Year, not later than ninety (90) days prior
to the commencement of each Fiscal Year. All budgets will be reforecasted on a
quarterly basis. Budgeted income will be prepared in accordance with GAAP.

8.6   Accounting Fee.

          The Partnership shall pay to Cedar GP $25,000 per annum fee for each
Portfolio Investment directly or indirectly owned by the Partnership for costs
related to the specific reports required to be produced hereunder and under the
Property Management Agreements; provided, that the foregoing per annum fee
payable for each Portfolio Investment owned directly or indirectly by the
Partnership beyond the tenth (10) Portfolio Investment shall be $15,000 per
annum in respect each such Portfolio Investment and in no event shall Cedar GP
be entitled to payment of an aggregate amount under this Section 8.6 in excess
of $500,000 per annum.



--------------------------------------------------------------------------------



 



 

ARTICLE IX
TRANSFER; WITHDRAWAL; REMOVAL OF GENERAL PARTNER

9.1   Transfers Generally.

          Except as otherwise expressly set forth in this Article IX, no Partner
may sell, assign, pledge, transfer, give, hypothecate or otherwise encumber any
direct or indirect interest in the Partnership or any of its Subsidiaries (any
such sale, assignment, pledge, transfer, gift, hypothecation, encumbrance or
acquisition being hereinafter referred to as a “Transfer”), without the prior
written consent of all of the other Partners, which may be granted or withheld
in the sole and absolute discretion of such other Partners. For the purposes
hereof, “Transfer” shall include a change in ownership of any Partner. Any
Transfer of any direct or indirect interest in the Partnership or any of its
Subsidiaries in contravention of this Article IX shall be null and void and
shall be deemed a material breach of the terms of this Agreement, and the other
Partners shall have all the rights and remedies available under this Agreement
and applicable law. Notwithstanding anything to contrary contained in this
Agreement, (x) transfers of direct or indirect interests in CSCI, Cedar
Operating Partnership and RioCan REIT shall be permitted without the consent of
any Partner and without the obligation to comply with the further provisions of
this Article IX, but subject, however, to the rights of Partners in the event of
a Change of Control, and (y) a one time transfer of either (A) forty-nine
percent (49%) or a lesser amount of the direct or indirect interests in RioCan
to a single Institutional Investor or (B) RioCan’s entire Interest to a U.S.
entity that is wholly owned and Controlled by RioCan REIT and a single
Institutional Investor and at least fifty-one percent (51%) owned, directly or
indirectly, by RioCan REIT and not more than forty-nine percent (49%) owned,
directly or indirectly, by such Institutional Investor, shall be permitted
without the consent of the Cedar Partners, subject to the remaining requirements
of this Article IX and the rights of the Cedar Partners in the event of a Change
of Control with respect to RioCan; provided, that simultaneously with any
assignment under the foregoing clause (B), RioCan shall cause such U.S. entity
to assume all of the obligations of RioCan under the Purchase and Sale Agreement
(including, without limitation, the obligation to pay the Earn-Out Proceeds (as
defined therein) to Cedar Operating Partnership as and when required thereunder)
pursuant to an assumption agreement reasonably satisfactory to the Cedar
Partners.

9.2   Succession by Operation of Law/Prorations/Cooperation.

          If any direct or indirect interest in the Partnership or any of its
Subsidiaries is Transferred or proposed to be Transferred pursuant to this
Article IX, the parties hereto agree to reasonably cooperate with each other in
good faith to structure such Transfer to avoid or minimize transfer fees to
lenders and any transfer, deed or similar taxes due in connection therewith and,
if so desired, to avoid termination of the Partnership for Federal income tax
purposes. All expenses of the Partnership, including transfer taxes (if any),
legal, accounting and general audit expenses, occasioned by the sale, assignment
or transfer by a Partner of any direct or indirect interest in the Partnership
or any of its Subsidiaries or the death, insanity, incompetence or Bankruptcy of
a Partner, shall be paid by such Partner or, as applicable, by the transferee of
such direct or indirect interest, promptly upon demand thereof, as a condition
to the effectiveness of such Transfer.

9.3   General Conditions Applicable to Transfers.

  (a)   Notwithstanding anything in this Agreement to the contrary (including
but not limited to any of the other sections of this Article IX), except as set
forth in clause (x) of Section 9.1, in no event shall (i) any Transfer be made,
recognized or consented to by the Partners or deemed effective unless such
Transfer will not constitute or result in a material violation or default under
any Financing Document or (ii) any direct or indirect interest in the
Partnership or any of its Subsidiaries be Transferred to a Person who is the
subject of any pending bankruptcy proceedings, or to an individual Person who is
a minor or who otherwise lacks legal capacity, and any attempt to effect a
Transfer to such a Person shall be void and of no effect and shall not bind the
Partnership or (iii) any direct or indirect interest in the Partnership or any
of its Subsidiaries be Transferred to a Person (A) named on any list of Persons
and governments issued by OFAC pursuant to Executive Order 13224, as in effect
on the date hereof, or any similar lists publicly issued by OFAC or any other
department or agency of the United States of America (“OFAC Lists”), (B)
included in, owned by, controlled by, knowingly acting for or on behalf of,
knowingly providing assistance, support, sponsorship, or services of any kind
to, or otherwise knowingly associated with any of the Persons referred to or
described in the OFAC Lists, or (C) who has knowingly conducted business with or
knowingly engaged in



--------------------------------------------------------------------------------



 



 

      any transaction with any Person named on any of the OFAC Lists.     (b)  
In the event that any filing, application, approval or consent is required in
connection with any Transfer, whether by any Governmental Authority or other
third-party, the transferring Partner shall promptly make such filing or
application or obtain such approval or consent, at its sole expense.     (c)  
Notwithstanding anything to the contrary contained in this Agreement, each
Partner shall be an entity organized under the laws of the United States.    
(d)   Notwithstanding anything to the contrary contained in this Agreement
(including but not limited to the other sections of this Article IX), no
Transfer of all or any portion of any Partner’s Interest shall be binding upon
the other Partners or the Partnership, and the Partnership shall be entitled to
treat the record owner of any Interest as the absolute owner thereof in all
respects, unless and until (i) true copies of the instruments of transfer
executed and delivered pursuant to or in connection with such Transfer shall
have been delivered to the General Partner, (ii) the transferee shall have
delivered to the General Partner an executed and acknowledged assumption
agreement pursuant to which the transferee assumes all the obligations of the
transferor arising and accruing from and after the date of such Transfer under,
and agrees to be bound by all the provisions of, this Agreement, (iii) the
transferee shall have executed, acknowledged and delivered any instruments
required under any applicable laws to effect such Transfer and, if applicable,
its admission to the Partnership, and (iv) the transferee shall have executed
and delivered such other instruments, documents and agreements reasonably
required by the General Partner in connection with such Transfer which are
consistent with the other terms hereof including, without limitation, a
favorable opinion of counsel reasonably satisfactory to General Partner that
such Transfer shall not constitute a violation of the Securities Act of 1933, as
amended, or of any law or statute of any state and shall have no materially
adverse federal income tax impact on the Partnership. Upon compliance with the
provisions of this Section 9.3(d) any Person who acquires an Interest in a
transaction permitted by this Article IX shall, unless otherwise provided in
this Agreement, be admitted as a Partner. Except as otherwise set forth herein,
upon the execution and delivery of such assumption agreement, the transferor
shall have no further obligation hereunder after the date of the Transfer except
that the transferor shall remain primarily liable for all accrued obligations
(as of the date of Transfer) of the transferor under this Agreement,
notwithstanding any Transfer pursuant to this Article IX.     (e)   Except as
otherwise expressly provided herein, all reasonable costs and expenses incurred
by the Partnership in connection with any Transfer of an Interest and, if
applicable, the admission of a Person as a Partner hereunder, shall be paid by
the transferor. Upon compliance with all provisions hereof applicable to any
transferee of an Interest becoming a Partner, all Partners hereby agree to
execute and deliver such reasonable amendments hereto as are necessary to
constitute such person or entity a Partner of the Partnership.     (f)   If any
Person acquires all or any part of the Interest of a Partner in violation of
this Article IX whether by operation of law, judicial proceeding, or other
manner not expressly permitted hereunder, such Person shall have no rights under
this Agreement with respect to the Interest so acquired.     (g)   If a Transfer
of an Interest occurs at any time other than the end of a Fiscal Year, the
various items of Partnership income, gain, deduction, loss, credit and allowance
as computed for United States federal income tax purposes shall be allocated
between the transferor Partner and the transferee Partner in accordance with
Section 706 of the Code and the Regulations promulgated thereunder, and the
transferor Partner agrees to reimburse the Partnership for any incidental
accounting fees and other expenses incurred by the Partnership in making such
allocation.

9.4   Buy Sell Rights.

  (a)   Either Cedar LP and Cedar GP acting collectively, on the one hand, and
RioCan, on the other hand (“Buy Sell Offeror”), shall have the right from time
to time to effect the provisions of



--------------------------------------------------------------------------------



 



 

      this Section 9.4 at any time during the Buy Sell Exercise Period by
delivering written notice (the “Buy Sell Notice”) to RioCan or the Cedar
Partners, respectively (“Buy Sell Offeree”) (A) of its or their intention to
effect the provisions of this Section 9.4(a), (B) designating its or their
determination (which shall be made in its or their sole discretion) of the fair
market value of all Partnership Assets (the “Partnership Asset Price”), and
(C) designating its estimate of the Buy Sell Applicable Purchase Price with
respect to each Partner’s Interest calculated as if the closing were to occur on
the date of the Buy Sell Notice. For the purposes hereof, the “Buy Sell
Applicable Purchase Price” payable to any Partner that sells its Interest
pursuant to this Section 9.4 shall be the amount (as adjusted as provided below)
that such selling Partner would receive as of the applicable calculation date if
the Partnership Assets were sold at the Partnership Asset Price and the
Partnership and its Subsidiaries were liquidated in accordance with the
provisions of subsection 10.2(c) (without giving effect to clause (ii) thereof,
and assuming no prepayment premiums, penalties or similar charges shall be due
in connection with the repayment of all Financings in connection with such
sale). Any disputes as to the Buy Sell Applicable Purchase Price shall be
resolved by the Accountant and such determination shall be binding on the
Partners. The Partners agree to promptly provide the Accountant with all
information necessary to resolve such dispute and shall instruct the Accountant
to resolve such dispute as expeditiously as possible.     (b)   Upon receipt of
the Buy Sell Notice given pursuant to Section 9.4(a) hereof, Buy Sell Offeree
shall then be obligated either to:

  (i)   purchase the Interests of Buy Sell Offeror for cash at a price equal to
the Buy Sell Applicable Purchase Price; or     (ii)   sell its Interests to Buy
Sell Offeror for cash at a price equal to the Buy Sell Applicable Purchase Price
(the Interests being sold pursuant to this Section 9.4 are hereinafter referred
to as the “Buy Sell Interests”).

      Buy Sell Offeree shall give written notice of its election to Buy Sell
Offeror within thirty (30) days after receipt of the Buy Sell Notice (the date
of election being the “Buy Sell Election Date”). Failure of Buy Sell Offeree to
give Buy Sell Offeror notice within such time shall be a conclusive election
under subsection (b)(ii) above.     (c)   Within ten (10) Business Days after
Buy Sell Offeree’s election or deemed election under subsection 9.4(b), the
Partner(s) purchasing the Buy Sell Interests (the “Purchasing Partner”) shall
deposit with the Escrow Agent in cash an amount equal to the greater of (I) Five
Hundred Thousand Dollars ($500,000) and (II) an amount equal to five percent
(5%) of the Buy Sell Applicable Purchase Price (“Buy Sell Deposit”). If the
Purchasing Partner shall fail to deposit the Buy Sell Deposit within such ten
(10) Business Day period, the Purchasing Partner shall be in default hereunder,
the other Partner(s) (the “Selling Partner”) shall have all remedies available
at law or in equity, and the Selling Partner shall have the right, exercisable
by delivery of written notice to the Purchasing Partner within ten (10) days of
the expiration of such ten (10) Business Day period, to purchase (pursuant to
the terms of this Section 9.4) the Interests of the Purchasing Partner for cash
at a price equal to ninety percent (90%) of the Buy Sell Applicable Purchase
Price and on a date which is not less than thirty (30) days and not more than
one hundred twenty (120) days from the Buy Sell Election Date (as selected by
the (former) Selling Partner upon not less than ten (10) days notice to the
(former) Purchasing Partner). If the Selling Partner does not elect to purchase
the Interests of the Purchasing Partner, the rights of the Partners under this
Section 9.4 shall be as they were prior to the delivery of the applicable Buy
Sell Notice, except that the Purchasing Partner shall lose its right to initiate
the buy sell procedures pursuant to this Section 9.4 for a period of eighteen
(18) months following the date of the Buy Sell Notice. The charges of the Escrow
Agent shall be paid by the Partnership. The Escrow Agent shall hold the Buy Sell
Deposit in an interest bearing account pursuant to a written agreement among the
Selling Partner, the Purchasing Partner and the Escrow Agent, which agreement
shall be satisfactory to such parties in the exercise of their respective
reasonable discretion and shall provide, among other things, that the Escrow
Agent shall not commingle the Buy Sell Deposit with any other funds. In the
event of a closing pursuant to the terms of this subsection 9.4(c), the Buy Sell
Deposit,



--------------------------------------------------------------------------------



 



 

      together with any interest earned thereon, shall be credited against the
Buy Sell Applicable Purchase Price and paid to the Selling Partner. In the event
of a default by the Purchasing Partner in its obligation to purchase the Buy
Sell Interests pursuant to, and in accordance with, the terms of this subsection
9.4(c) (other than the failure of the Purchasing Partner to make the Buy Sell
Deposit as aforesaid), the Buy Sell Deposit, and any interest thereon, shall be
paid to the Selling Partner by the Escrow Agent promptly following written
request therefor as the Selling Partner’s sole and exclusive remedy, except that
the Selling Partner shall have the right, exercisable by delivery of written
notice to the Purchasing Partner within thirty (30) days of the Partnership’s
receipt of the Buy Sell Deposit, to purchase (pursuant to the terms of this
Section 9.4) the Interests of the Purchasing Partner for cash at a price equal
to ninety-five percent (95%) of the Buy Sell Applicable Purchase Price. If the
Selling Partner does not elect to purchase the Interests of the Purchasing
Partner, the rights of the Partners under this Section 9.4 shall be as they were
prior to the delivery of the applicable Buy Sell Notice, except that the
Purchasing Partner shall lose its right to initiate the buy sell procedures
pursuant to this Section 9.4 for a period of eighteen (18) months following the
date of the Buy Sell Notice. If the Selling Partner shall default in any of its
obligations under this subsection 9.4(c), the Buy Sell Deposit, and any interest
earned thereon, shall be returned to the Purchasing Partner promptly following
written request therefor, the Purchasing Partner shall have all other remedies
available to it at law or in equity (including, without limitation, an action
for specific performance), and the Selling Partner shall lose its right to
initiate the buy sell procedures pursuant to this Section 9.4 for a period of
eighteen (18) months following the date of the Buy Sell Notice. Upon deposit by
the Purchasing Partner of the Buy Sell Deposit with the Escrow Agent as
aforesaid, (i) a binding contract shall be deemed to exist between the Selling
Partner and the Purchasing Partner with respect to the Buy Sell Interests, and
(ii) the closing shall be held pursuant to an escrow arrangement acceptable to
the Partners in the exercise of their reasonable judgment on a Business Day
selected by the Purchasing Partner not less than thirty (30) days and not more
than one hundred twenty (120) days from the Buy Sell Election Date. The
Purchasing Partner shall pay the Buy Sell Applicable Purchase Price (less the
Buy Sell Deposit and any interest earned thereon and as adjusted as provided
herein) by wire transfer of immediately available federal funds to an account
designated in writing by the Selling Partner. At the closing, (A) the Selling
Partner shall deliver to Purchasing Partner an assignment of all of the Buy Sell
Interests, which such assignment shall be free and clear of all legal and
equitable claims (other than the legal and equitable claims, if any, of the
Purchasing Partner pursuant to this Agreement) and all liens and encumbrances
(other than liens and encumbrances under this Agreement and Financing Documents
that shall remain in full force and effect following the closing), and (B) the
Purchasing Partner shall deliver to the Selling Partner an assumption of the
Selling Partner’s obligations under this Agreement arising from and after the
date of such assignment.     (d)   At the closing, (A) all expenses of the
Partnership and its Subsidiaries due in connection with a Transfer of the Buy
Sell Interests pursuant to Section 9.4(c), including, without limitation, any
transfer, controlling interest or other tax, and any prepayment premium or
lender transfer fees which are actually due and payable in connection with such
Transfer, shall be paid by the Purchasing Partner, (B) the Accountant shall
close the books of the Partnership and each of its Subsidiaries as of the
closing date, and all items of the Partnership’s and each of its Subsidiary’s
income and expense shall be apportioned in calculating Net Cash Flow (and such
other items that are customarily apportioned between sellers and purchasers of
real properties shall be apportioned) as of 11:59 p.m. of the day preceding the
closing date, (C) Net Cash Flow earned through the closing date and Net Proceeds
of a Capital Transaction received prior to the closing date shall be distributed
in accordance with the provisions of Article IV, which provisions shall survive
the closing pursuant hereto for purposes of making or correcting any closing
adjustments, (D) the Buy Sell Applicable Purchase Price (calculated as of the
closing date) shall be (x) increased by the aggregate amount of all additional
Capital Contributions made by the Selling Partner in the period between the date
of the Buy Sell Notice and the closing date (excluding additional Capital
Contributions made for payment of ordinary operating expenses), (y) decreased by
any amounts of Net Proceeds of a Capital Transaction received by the Partnership
with respect to the sale or disposition of any portion of the Portfolio
Investments during the period between the date of the Buy Sell Notice and the
closing date and distributed to the Selling Partner pursuant to the terms
hereof, and (z) adjusted to account for, and fully repay, all outstanding
Default Loans (and any accrued and



--------------------------------------------------------------------------------



 



 

      unpaid interest thereon), (E) the Partners shall execute all amendments to
fictitious name, partnership or similar certificates necessary to effect the
withdrawal of the Selling Partner from the Partnership and, if applicable, the
termination of the Partnership, and (F) the Purchasing Partner shall use
diligent efforts to secure the release from all lenders (without releasing any
claim the Partnership or any of its Subsidiaries may have against the applicable
guarantor) of outstanding guaranties in connection with any Financings executed
by the Selling Partner or its Affiliates; provided that an entity reasonably
acceptable to the Selling Partner shall, pursuant to an agreement in form and
content reasonably acceptable to the Selling Partner, defend, indemnify and hold
harmless the Selling Partner and its Affiliates, as the case may be, for any
claims that arise under such outstanding guaranties for events occurring after
the close of the sale of the Selling Partner’s Interest if the Purchasing
Partner is not able to procure any such release.     (e)   The Partners shall
cooperate with each other to effectuate a transfer of the Buy Sell Interests in
a manner that will minimize taxes (including, without limitation, transfer
taxes) and, if applicable, loan assumption fees; including, without limitation,
structuring any such transfer as an entity transfer of the applicable
Subsidiaries of the Partnership.     (f)   At the closing, the Selling Partner
and the Purchasing Partner shall execute an agreement acceptable to the Selling
Partner and the Purchasing Partner in the exercise of their reasonable judgment
whereby (X) each shall represent and warrant to the other that each is duly
organized, validly existing, has the necessary corporate power and authority to
consummate the subject transactions and requires no consents which have not been
obtained and (Y) the Selling Partner shall represent to the Purchasing Partner
that the Selling Partner is the owner of the Buy Sell Interests free and clear
of all liens and encumbrances (other than liens and encumbrances under this
Agreement and Financing Documents that shall remain in full force and effect
following the closing) and that the Transfer is being made free and clear of all
legal and equitable claims (other than the legal and equitable claims of the
Purchasing Partner pursuant to this Agreement).     (g)   The Purchasing Partner
may, at its option, cause the Buy Sell Interests to be acquired by one or more
of Purchasing Partner’s designees; provided that any such assignment of the
Purchasing Partner’s rights hereunder for purposes of accomplishing such
purchase by any such designee shall not relieve the Purchasing Partner of any
obligation or liability with respect thereto.     (h)   Each Partner agrees that
it shall be reasonable and cooperate with the other Partners, including, without
limitation, executing any documents which may be reasonably required, in order
to consummate the transactions contemplated by this Section 9.4.     (i)   For
purposes of the terms of this Section 9.4, Cedar LP and Cedar GP shall be deemed
to be one Partner and shall act collectively except solely to the extent that
the interests of each are to be transferred to different purchasers.     (j)  
Notwithstanding anything to the contrary set forth herein, in the event any
rights under Section 9.5 shall be exercised prior in time to the exercise of any
rights under this Section 9.4, the rights under Section 9.5 shall supersede any
other right existing pursuant to this Section 9.4 (and no Partner shall be
entitled to exercise any right hereunder until such time as the procedure under
Section 9.5 has been terminated or consummated).

9.5   Right of First Refusal.

  (a)   Anything contained in Section 9.1 of this Agreement to the contrary
notwithstanding, if, during the Buy Sell Exercise Period, either Cedar LP and
Cedar GP acting collectively, on the one hand, or RioCan, on the other hand (the
“ROFR Offeror”) desires to sell its or their entire Interest(s) (the “ROFR
Interest”) to a third party pursuant to a ROFR Third Party Offer (any such sale
being hereinafter referred to as a “ROFR Sale”), the ROFR Offeror shall give
prompt written notice (the “ROFR Offer Notice”) to RioCan or the Cedar Partners,
respectively (the “ROFR Offeree”) following the ROFR Offeror’s receipt of any
ROFR Third Party Offer. The ROFR Offer Notice shall include a true and complete
copy of the



--------------------------------------------------------------------------------



 



 

      ROFR Third Party Offer. The ROFR Offer Notice shall disclose the identity
of such third party, including the principals thereof, and evidence that such
third party possesses the financial means to close the contemplated transaction
as required under Section 9.5(c) hereof. The ROFR Offer Notice shall be deemed
an offer by the ROFR Offeror to sell the ROFR Interest to the ROFR Offeree or
the ROFR Offeree’s designee on the terms and conditions and for the purchase
price set forth in the ROFR Third Party Offer, as modified by this Section 9.5.
    (b)   The ROFR Offeree shall, within six (6) months after its receipt of the
ROFR Offer Notice, give written notice (a “ROFR Response Notice”) to the ROFR
Offeror electing to invoke one of the two options described in subparagraphs
(i) and (ii) below. If the ROFR Offeree shall fail to send a ROFR Response
Notice within such six (6) month period, or shall fail in the ROFR Response
Notice to elect one of the two options described in subparagraphs (i) and
(ii) below, the ROFR Offeree shall be deemed to have elected to invoke the
option described in subparagraph (ii) below.

  (i)   The ROFR Offeree may elect in the ROFR Response Notice to purchase the
ROFR Interest. In such event, (A) the economic terms and conditions of the ROFR
Third Party Offer shall govern such purchase (including, without limitation, the
purchase price, apportionments, and payment of transfer taxes and other closing
costs, but excluding remedies upon default) and (B) the non-economic provisions
of Section 9.4(c) through (i) of this Agreement (including, without limitation,
the timing of closing, deliveries, required consents and remedies upon default)
shall govern such purchase, mutatis mutandis, as if the same were an election to
purchase a Partner’s Interest pursuant to Section 9.4, provided that: (1) the
ROFR Offeree shall be the “Purchasing Partner”, (2) the ROFR Offeror shall be
the “Selling Partner”, (3) the ROFR Interest shall be the “Buy Sell Interests”,
(4) the purchase price set forth in the ROFR Third Party Offer shall be the “Buy
Sell Applicable Purchase Price”, (5) the closing of such purchase shall occur on
the first Business Day that is at least sixty (60) days following the ROFR
Offeror’s receipt of the ROFR Response Notice (subject to adjournment for not
more than sixty (60) days in the aggregate to obtain all required third party
consents to such purchase, including, without limitation, the consent of each
lender under a Financing), and (6) in no event shall such purchase be
conditioned upon the repayment of any Financing or the satisfaction or release
of any Financing Document.     (ii)   The ROFR Offeree may elect not to purchase
the ROFR Interest pursuant to subparagraph (i) above. In such event, the ROFR
Offeror shall be permitted to sell the ROFR Interest to the third party
identified in the ROFR Offer Notice in accordance with the terms of the ROFR
Third Party Offer, in all but de minimis respects, including, without
limitation, the closing date set forth therein. If the ROFR Sale does not occur
on such terms on or prior to the closing date set forth in the ROFR Third Party
Offer, the ROFR Interest shall again become subject to the right of first
refusal provisions of this Section 9.5.

  (c)   For purposes of this provision, a “ROFR Third Party Offer” shall mean an
offer by a bona fide third party not affiliated with the ROFR Offeror and having
the financial means to close the underlying acquisition to purchase the ROFR
Interest, as evidenced by an executed and binding purchase agreement or letter
of intent that (i) contains the material terms and conditions of such offer,
(ii) is subject to the terms and conditions of this Agreement, (iii) provides
that (A) the purchase price shall be payable only in the form of cash, (B) the
ROFR Interest shall be delivered free and clear of all liens and encumbrances
other than any Financings, and no other property or assets shall be included in
such ROFR Sale, and (C) the closing shall be a particular date that is not later
than ninety (90) days after the date on which the ROFR Response Notice is given,
and (iv) is accompanied by a deposit in the form of a certified check in the
amount of at least five percent (5%) of the total purchase price.
Notwithstanding the foregoing, (1) the Cedar Partners shall not be permitted,
without RioCan’s prior written consent (which may be withheld in its sole and
absolute discretion), to consummate a ROFR Sale with any third party that is not
(or is not wholly owned by) a Person that is regularly engaged in the business
of owning, managing or operating



--------------------------------------------------------------------------------



 



 

      commercial real estate properties, (2) RioCan shall not be permitted,
without the prior written consent of the Cedar Partners (which may be withheld
in their sole and absolute discretion) to consummate a ROFR Sale with any third
party that is not an Institutional Investor, (3) no Partner shall be permitted,
without the prior written consent of the other Partners (which may be withheld
in their sole and absolute discretion) to consummate a ROFR Sale with any third
party that is (or is an Affiliate of) the owner of any retail space that, if
directly acquired by any Partner, would violate the provisions of Section 7.2 of
this Agreement, and (4) each ROFR Sale shall be subject to the provisions of
Section 9.3 hereof.     (d)   Notwithstanding anything to the contrary set forth
herein, in the event any rights under Section 9.4 shall be exercised prior in
time to the exercise of any rights under this Section 9.5, the rights under
Section 9.4 shall supersede any other right existing pursuant to this
Section 9.5 (and no Partner shall be entitled to exercise any right hereunder
until such time as the procedure under Section 9.4 has been terminated or
consummated).

9.6   Bankruptcy or Withdrawal of a Partner.

          Upon the occurrence of a Bankruptcy Event or any other occurrence with
respect to a Partner of any event which under the Delaware Act causes the
Partner to cease to be a partner of a limited partnership (a “Withdrawal
Event”), the Partner affected by such Withdrawal Event shall, unless the other
Partners shall otherwise consent within ninety (90) days of such Withdrawal
Event, be deemed to have withdrawn as a Partner on the expiration of such ninety
(90) day period. In the event that a Partner is deemed to have withdrawn from
the Partnership pursuant to this Section 9.6, then such Partner (a “Withdrawn
Partner”) shall continue to have the rights of an assignee of its Interest which
was not admitted as a Partner and shall not be entitled to participate in the
management of the Partnership or to vote, approve or consent to any matter for
which the vote, approval or consent of any Partners is required. Unless the
Partners (other than the Withdrawn Partner) otherwise agree, the Partnership
shall not terminate or dissolve upon the occurrence of a Withdrawal Event,
provided (to the extent required by any Financing Document) that in the event
that the Partnership has two or more General Partners at least one of which is
solvent, the Partners shall not agree to terminate or dissolve the Partnership
upon the occurrence of a Withdrawal Event. No Partner shall withdraw or retire
from the Partnership without the prior written consent of all of the other
Partners, except in connection with a Transfer of its entire Interest as
expressly permitted under and in accordance with the terms of this Agreement. In
furtherance of the foregoing, each Partner hereby waives any and all rights such
Partner may have to withdraw and/or resign from the Partnership pursuant to
Sections 17-602 and 17-603 of the Delaware Act and hereby waives any and all
rights such Partner may have to receive the fair value of such Partner’s
Interest upon such resignation and/or withdrawal pursuant to Section 17-604 of
the Delaware Act, and such Partner shall continue to hold its Interest in
accordance with the provisions hereof.

9.7   Death or Incompetency of an Individual Partner.

          Upon the death or legal incompetency of an individual Limited Partner
(including a substituted Limited Partner), his or her legally authorized
personal representatives shall have all of the rights of a Limited Partner for
the purpose of settling or managing his or her estate, and shall have such power
as the decedent, incompetent, bankrupt or insolvent individual Limited Partner
possessed hereunder to make an assignment of his or her interest in the
Partnership in accordance with the terms hereof. No such representative shall be
admitted as a Limited Partner in the Partnership except in compliance with the
provisions of this Article IX.

9.8   General Partner’s Withdrawal Rights.

          If at any time the Partnership shall have more than one General
Partner, a General Partner may withdraw as a General Partner of the Partnership
upon obtaining the written consent of all of the other Partners. From and after
the effective date of any such withdrawal, the withdrawing General Partner shall
automatically cease to serve as the General Partner of the Partnership and such
General Partner’s Interest shall be deemed to be converted to a limited
partnership interest in the Partnership and all references in this Agreement to
the “General Partner” shall be deemed to be references to the remaining General
Partner only. Except as provided in Article IX, the General Partner may not
voluntarily withdraw from the Partnership or dissolve or liquidate.

9.9   Intentionally Omitted.



--------------------------------------------------------------------------------



 



 

9.10   Removal of General Partner.

  (a)   Generally. The General Partner may be removed upon at least seven (7)
days’ prior written notice given by a Limited Partner to the General Partner if
a Cause Event has occurred, at which time the applicable General Partner shall
automatically cease to serve as the General Partner of the Partnership, such
General Partner’s Interest shall be deemed to be converted to a limited
partnership interest in the Partnership and all references in this Agreement to
the “General Partner” shall be deemed to be references to the remaining General
Partner as provided in Section 9.8 or the replacement General Partner elected
pursuant to Section 9.10(a).     (b)   Election of a Replacement General
Partner. If the General Partner shall be removed or has withdrawn (or is deemed
to have withdrawn), a successor General Partner shall be admitted as a General
Partner if the following terms and conditions are satisfied;

  (i)   the admission of such Person shall have been consented to by the Limited
Partner that is not an affiliate of the former General Partner;     (ii)   the
Person shall have accepted and agreed to be bound by all the terms and
provisions of this Agreement by executing a counterpart hereof and such other
documents or instruments as may be required or appropriate in order to effect
the admission of such Person as a General Partner as of the effective date of
the removal or withdrawal of the former General Partner and the newly admitted
General Partner is authorized to and shall continue the business of the
Partnership without dissolution;     (iii)   a certificate evidencing the
admission of such Person as a General Partner shall have been filed as provided
in the Delaware Act; and     (iv)   if Cedar GP is the General Partner that has
been removed or withdrawn, the replacement General Partner must be a direct or
indirect wholly-owned subsidiary of RioCan or RioCan REIT.

  (c)   Suspension of Capital Calls. In the event that the General Partner is
removed as general partner of the Partnership, the obligation of the Partners to
make Capital Contributions to the Partnership shall be suspended until such time
as a new general partner has been approved by the Limited Partner that is not an
affiliate of the former General Partner, and such new general partner is
admitted as the General Partner in accordance with Section 9.10(b).

ARTICLE X
TERMINATION

10.1   Dissolution.

     Except as hereinafter provided to the contrary, the Partnership shall be
dissolved and its business wound up upon the happening of any of the following
events (each, a “Dissolution Event”), whichever shall first occur:

  (a)   The sale, condemnation or other disposition of all or substantially all
of the Partnership Assets and the receipt of all consideration therefor except
that if non-monetary consideration is received upon such disposition the
Partnership shall not be dissolved pursuant to this clause until such
consideration is converted into money or money equivalent;     (b)   subject to
Sections 9.6 and 9.10, upon the dissolution or withdrawal of the General
Partner;     (c)   subject to Sections 9.6 and 9.10, upon the occurrence of any
Bankruptcy Event with respect to the General Partner;



--------------------------------------------------------------------------------



 



 

  (d)   at any time that there is no General Partner or any Limited Partners
unless the remaining Partners take the necessary action pursuant to
Section 17-801(3) or (4) of the Delaware Act, as applicable, to continue the
Partnership; and     (e)   the occurrence of any other event which causes
dissolution of a limited partnership under the Delaware Act, unless the Partners
agree to continue the Partnership pursuant to the Delaware Act.

The General Partner promptly shall notify each of the other Partners in writing
of the occurrence of a Dissolution Event.

10.2   Termination.

          Notwithstanding any other provision of this Agreement, in all cases of
dissolution of the Partnership, the business of the Partnership shall be wound
up and the Partnership terminated as promptly as practicable thereafter, and
each of the following shall be accomplished:

  (a)   The Liquidating Partner shall cause to be prepared (i) statements
setting forth the assets and liabilities of the Partnership as of the date of
dissolution and as of the date of complete liquidation, a copy of such
statements shall be furnished to all of the Partners and (ii) a report in
reasonable detail of the manner or disposition of assets.     (b)   The
Partnership Assets shall be liquidated by the Liquidating Partner as promptly as
possible, but in an orderly and businesslike and commercially reasonable manner.
The Liquidating Partner may, in the exercise of its business judgment and if
commercially reasonable, determine to defer the sale of all or any portion of
the Partnership Assets if deemed necessary or appropriate to realize the fair
market value of any such Partnership Assets.     (c)   The proceeds of sale and
all other Partnership Assets shall be applied and distributed as follows and in
the following order of priority:

  (i)   To the payment of (x) the debts and liabilities of the Partnership and
its Subsidiaries (including any outstanding amounts due on any recourse
indebtedness encumbering any Portfolio Investment, or any part thereof) and
(y) the expenses of liquidation.     (ii)   To the setting up of any reserves
which the Liquidating Partner shall determine in its commercially reasonable
judgment to be reasonably necessary for contingent, unliquidated or unforeseen
liabilities or obligations of the Partnership, any of its Subsidiaries or the
Partners arising out of or in connection with the Partnership or any of its
Subsidiaries. Such reserves may, in the commercially reasonable discretion of
the Liquidating Partner, be paid over to a national bank or national trust
company selected by the Partners and authorized to conduct business as an escrow
agent to be held by such bank or trust company as escrow agent for the purposes
of disbursing such reserves to satisfy the liabilities and obligations described
above, and at the expiration of such period distributing any remaining balance
as provided in clause (iii) below.     (iii)   The balance to the Partners in
accordance with their respective Percentage Interests.

      Distributions pursuant to the preceding clause (iii) shall be made by the
end of the Fiscal Year during which the dissolution of the Partnership occurs
(or, if later, within ninety (90) days of such dissolution). To the fullest
extent permitted by applicable law, the Partners hereby waive any rights to
distributions under Section 17-604 of the Delaware Act.     (d)   The
Liquidating Partner shall cause the filing of the Certificate of Cancellation
pursuant to Section 17-203 of the Delaware Act and shall take all such other
actions as may be necessary to terminate the Partnership.

10.3   Liquidating Partner.



--------------------------------------------------------------------------------



 



 



  (a)   The term “Liquidating Partner” shall mean (i) the General Partner in the
case of a termination of the Partnership pursuant to clause (a) of Section 10.1
hereof, (ii) Cedar GP in the case of a termination of the Partnership pursuant
to clause (e) of Section 10.1 hereof if RioCan shall be the Partner causing the
termination event pursuant to said clause, (iii) Cedar LP in the case of a
termination of the Partnership pursuant to clause (b) or (c) of Section 10.1
hereof if the General Partner was RioCan or an Affiliate of RioCan, (iv) RioCan
in the case of a termination of the Partnership pursuant to clause (e) of
Section 10.1 hereof if Cedar LP or Cedar GP shall be the Partner causing the
termination event pursuant to said clause, (v) RioCan in the case of a
termination of the Partnership pursuant to clause (b) or (c) of Section 10.1
hereof if the General Partner was Cedar GP, and (vi) the last remaining Partner
(or its personal representative or nominee) in the case of a termination of the
Partnership pursuant to clause (d) of Section 10.1 hereof.     (b)   Without
limiting the foregoing, the Liquidating Partner shall, upon the dissolution and
upon completion of the winding up of the affairs of the Partnership, file
appropriate certificate(s) to such effect in the proper governmental office or
offices under the Delaware Act as then in effect. Notwithstanding the foregoing,
each Partner, upon the request of the Liquidating Partner, shall promptly
execute, acknowledge and deliver all such documents, certificates and other
instruments as the Liquidating Partner shall reasonably request to effectuate
the proper dissolution and termination of the Partnership, including the winding
up of the business of the Partnership.

10.4   Partnership Assets Reserved and Pending Claims.

  (a)   Assets Reserved. If, upon a Dissolution Event, there are any Partnership
Assets that, in the judgment of the Liquidating Partner, cannot be sold without
sacrificing a significant portion of the value thereof or where such sale is
otherwise impractical at the time of the Dissolution Event, such Partnership
Assets may be retained by the Partnership if the Liquidating Partner determines
that the retention of such Partnership Assets is in the best interests of the
Partners and such Partnership Assets shall not be considered for purposes of
computing Capital Accounts upon winding-up and amounts distributable pursuant to
Section 10.2(c). Upon the sale of such Partnership Assets or a determination by
the Liquidating Partner that circumstances no longer require their retention
(but in no event more than (2) two years after the Dissolution Event), such
Partnership Assets (at their Fair Market Value, as determined in good faith by
the Liquidating Partner) or the proceeds of their sale shall be taken into
account in computing Capital Accounts on winding-up and amounts distributable
pursuant to Section 10.2(c) and distributed in accordance with such value.    
(b)   Pending Claims. If there are any claims or potential claims (including
potential Partnership expenses in connection therewith) against the Partnership
(either directly or indirectly, including potential claims for which the
Partnership might have an indemnification obligation) for which the possible
loss cannot, in the judgment of the Liquidating Partner, be reasonably
ascertained, then such claims shall initially be taken into account in computing
Capital Accounts upon winding-up and distributions pursuant to Section 10.2(c)
at an amount estimated by the Liquidating Partner to be sufficient to cover any
potential loss or liability on account of such claims (including such potential
Partnership expenses), and the Partnership shall retain funds (or assets)
determined by the Liquidating Partner acting reasonably as a reserve against
such potential losses and liabilities, including expenses associated therewith.
The Liquidating Partner may in its reasonable discretion obtain insurance or
create escrow accounts or make other similar arrangements with respect to such
losses and liabilities. Upon final settlement of such claims (including such
potential Partnership expenses) or a determination by the Liquidating Partner
that the probable loss therefrom can be definitively ascertained, such claims
(including such potential Partnership expenses) shall be taken into account in
the amount at which they were settled or in the amount of the probable loss
therefrom in computing Capital Accounts on winding-up and amounts distributable
pursuant to Section 10.2(c).

10.5   No Redemption.

          The Partnership may not acquire, by purchase, redemption or otherwise
any Interest of any Partner.





--------------------------------------------------------------------------------



 



 



10.6   Governance.

Notwithstanding a dissolution of the Partnership, until the termination of the
business of the Partnership, the affairs of the Partners, as such, shall
continue to be governed by this Agreement. The Liquidating Partner shall be
subject to the same restrictions on transactions with related parties or
involving conflicts of interest as applied prior to the dissolution of the
Partnership, including but not limited to the consent requirements set forth
herein of any such transaction. The Liquidating Partner shall also be required
to perform its duties under this Agreement using the same standard of care that
would be required of the Liquidating Partner if the Liquidating Partner were
acting as the General Partner.

10.7   Return of Capital.

          No Partner shall have any right to receive the return of its Capital
Contribution or to seek or obtain partition of assets of the Partnership, other
than as expressly provided in this Agreement.
ARTICLE XI
INTENTIONALLY OMITTED
ARTICLE XII
CONFIDENTIALITY

12.1   Disclosure.

          Notwithstanding any terms or conditions in this Agreement to the
contrary, but subject to restrictions reasonably necessary to comply with
federal or state securities laws, any person may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided relating to such tax treatment and tax structure.
For the avoidance of doubt, this authorization is not intended to permit
disclosure of the names of, or other identifying information regarding, the
participants in the transaction, or of any information or the portion of any
materials not relevant to the tax treatment or tax structure of the transaction.

12.2   Confidentiality.

  (a)   Confidentiality. Each of the Partners shall, and shall direct those of
its directors, officers, partners, members, employees, attorneys, accountants,
consultants, trustees, Affiliates and advisors (the “Representatives”) who have
access to Confidential Information to, keep confidential and not disclose any
Confidential Information without the express consent, in the case of
Confidential Information acquired from the Partnership or with respect to the
Partnership (or from, or with respect to, any Subsidiary of the Partnership or
any Portfolio Investment) or, in the case of Confidential Information acquired
from the other Partners or their Representatives, such other Person, unless:

  (i)   such disclosure shall be required by applicable law, governmental rule
or regulation, court order, administrative or arbitral proceeding or by any
regulatory authority having jurisdiction over the Person required to make such
disclosure;     (ii)   such disclosure of Confidential Information relating to
the Partnership or any any of its Subsidiaries or any Portfolio Investment is
reasonably required in connection with any proposed assignment, sale or other
disposition of all or any part of an Interest in the Partnership (e.g., to an
Institutional Investor pursuant to Section 9.1 or 9.5) (a “Proposed Transfer”);
provided, that with respect to the use of any Confidential Information in any
Proposed Transfer referred to in this clause (ii), reasonable advance notice
shall be given to the Person whose information will be disclosed so that it may
require any proposed transferee to enter into a confidentiality agreement with
terms substantially similar to the terms of this Section 12.2(a) prior to the
disclosure of such Confidential Information.

  (b)   Confidential Information. “Confidential Information” shall mean any
confidential, non- public information related to the activities, as applicable,
of the (i) Partnership, the General



--------------------------------------------------------------------------------



 



 

      Partner, any Subsidiary of the Partnership and the respective Affiliates
of each of the foregoing, (ii) any Partner and/or its Affiliates or (iii) any
Portfolio Investment, provided, however, that the parties acknowledge that this
Agreement and the Purchase and Sale Agreement may be included in an SEC filing
and a filing required by the Ontario Securities Commission and shall not be
Confidential Information.     (c)   Disclosure of Confidential Information. In
the event that any Person bound by the terms of this Section 12.2 or any
Representative of such Person is required to disclose any Confidential
Information, such Person will provide the applicable Partner with prompt written
notice so that such Person, as applicable, may seek a protective order or other
appropriate remedy, and such Person required to disclose the Confidential
Information will use reasonable efforts (but without expense to such Partner) to
cooperate with the Person whose information is required to be disclosed, as
applicable, in any effort any such Person undertakes to obtain a protective
order or other similar remedy. In the event that such protective order or other
remedy is not obtained, the disclosing Partner and its Representatives will
furnish only that portion of the Confidential Information that is required and
will exercise all reasonable efforts to obtain reasonably reliable assurance
that the Confidential Information will be accorded confidential treatment.    
(d)   Limited Partner Disclosure Restrictions. Except as otherwise required by
applicable law, each of the Partners agrees that it will not, and it will cause
its Affiliates, the Partnership, the Partnership’s Subsidiaries and their
respective other Affiliates not to, without the prior written consent of the
other Partners, (i) use in advertising, publicity, or otherwise the name of such
other Partners or their Affiliates, or (ii) represent, directly or indirectly,
that any product or any service provided by any of the foregoing has been
approved or endorsed by such other Partners or their Affiliates. This provision
shall survive termination of the Partnership.

12.3   Additional Information/Deliveries.

          In addition to any reports required by the express terms of this
Agreement, the General Partner will provide to each Limited Partner any
additional information and reports regarding the operations of the Partnership
and any Portfolio Investment or Subsidiary as such Limited Partner may
reasonably request including, without limitation, such additional reports and
deliveries set forth on Schedule 7.4 attached hereto. In addition, the General
Partner agrees to work with each Limited Partner and its shareholders,
employees, agents and/or authorized consultants to provide on a periodic basis,
to the extent not already provided to such Limited Partner pursuant to this
Agreement, and upon the written request of such Limited Partner, data regarding
the performance of the Partnership and any Portfolio Investment or Subsidiary,
the valuation of the Partnership Assets and total returns, including
time-weighted returns, of such Limited Partner’s investment in the Partnership.
The General Partner further agrees that, at the request of any Limited Partner,
upon reasonable prior written notice and during reasonable business hours, it
will meet with such Limited Partner and any of its shareholders, its employees,
agents and/or authorized consultants at the offices of the Partnership to review
the Partnership’s performance and the valuation of the Partnership Assets. Upon
the reasonable request of any Limited Partner, the General Partner shall provide
to such Limited Partner, without representing or warranting to such Limited
Partner the accuracy thereof, good faith calculations of anticipated investment
returns determined on a nominal basis. Notwithstanding anything to the contrary
contained in this Agreement, if any Limited Partner shall request additional
information or materials that are not readily available to the General Partner
(or a Property Manager that is the General Partner’s Affiliate), or the
preparation of additional reports not customarily prepared by the General
Partner (or a Property Manager that is the General Partner’s Affiliate), the
reasonable cost and expense of providing such information, materials and reports
shall be paid by such Limited Partner promptly following demand. The provisions
of this Section 12.3 shall only apply to supplemental or additional information,
materials and reports requested by a Limited Partner, and not to the specific
information, materials and reports expressly required to be provided under this
Agreement.
ARTICLE XIII
POWER OF ATTORNEY
          Each of the Limited Partners hereby irrevocably constitutes and
appoints the General Partner, or any successor General Partner, its true and
lawful attorney-in-fact with the power and authority to act in such Limited
Partner’s name and on his behalf in his place and stead, upon five (5) Business
Days notice to such Limited Partner, to make, execute, acknowledge, file and
record the following documents:



--------------------------------------------------------------------------------



 



 

  (a)   Amendments to this Agreement as required by the laws of the State of
Delaware, or by any other state, including amendments required for the admission
or substitution of a Limited Partner, the admission or substitution of a General
Partner, and the continuation of the business of the Partnership after the
withdrawal or removal of a General Partner;     (b)   Any cancellation of this
Agreement as required by the laws of the State of Delaware upon dissolution or
termination of the Partnership;     (c)   Amendments to the Certificate as
required under the laws of the State of Delaware, or the laws of any other state
in which such Certificate (and amendments) are required to be filed or recorded;
    (d)   All such other instruments, documents and certificates which may from
time to time be required by the laws of the State of Delaware, the United States
of America or any other jurisdiction which the Partnership shall determine to do
business in accordance with the terms of this Agreement, or any other political
subdivision or agency thereof, to effectuate, implement, continue and defend the
validity and existence of the Partnership; and     (e)   Any business
certificate, fictitious name certificate, certificate of limited partnership,
amendment thereto or other instrument or document of any kind necessary to
accomplish the business, purposes and objectives of the Partnership.

          The power of attorney hereby granted to the General Partner is a
special power of attorney coupled with an interest, is irrevocable, and shall
survive the death of any Limited Partners that are individuals. This power of
attorney may be exercised by the General Partner for each Limited Partner by
listing all of the Limited Partners executing any instrument with a signature of
the General Partner acting as attorney-in-fact for all of them. In addition,
this power of attorney shall survive the delivery of an assignment by a Limited
Partner of the whole or any portion of its Interest; except that where the
transferee of a Limited Partner has been approved by the General Partner for
admission to the Partnership as a substitute Limited Partner, the power of
attorney shall survive the delivery of such assignment for the sole purpose of
enabling the General Partner to execute, acknowledge, and file any instrument
necessary to effect such substitution.
ARTICLE XIV
AMENDMENTS; WAIVER

14.1   Amendments; Waiver.

          Any amendment to this Agreement shall require the unanimous written
consent of the Advisory Board Members.
ARTICLE XV
MISCELLANEOUS

15.1   Further Assurances.

          Each Partner agrees to execute, acknowledge, deliver, file, record and
publish such further reasonable certificates, amendments to certificates,
instruments and documents, and do all such other reasonable acts and things as
may be required by law, or as may be required to carry out the intent and
purposes of this Agreement so long as any of the foregoing do not increase any
Partner’s obligations hereunder or decrease any Partner’s rights hereunder.

15.2   Notices.

          All notices, demands, consents, approvals, requests or other
communications which any of the parties to this Agreement may desire or be
required to give hereunder (collectively, “Notices”) shall be in writing and
shall be given by personal delivery (including by hand or reputable
international courier service) or facsimile or United States or Canada, as
applicable, registered or certified air mail (postage prepaid, return receipt
requested) addressed as hereinafter provided; provided, however, that any Notice
given by facsimile shall also be given by personal delivery or United States or
Canada, as applicable, registered or certified air mail. Except as otherwise
specified herein, the time period in which a response to any notice or other
communication must be made, if



--------------------------------------------------------------------------------



 



 

any, shall commence to run on the earliest to occur of (a) if by personal
delivery, the date of receipt, or attempted delivery, if such communication is
refused; (b) if given by facsimile, the date on which such facsimile is
transmitted and confirmation of delivery thereof is received if received before
5:00 p.m. on a Business Day, or otherwise on the next Business Day; and (c) if
sent by mail (as aforesaid), the date of receipt or attempted delivery, if such
mailing is refused. Until further notice, notices and other communications under
this Agreement shall be addressed to the parties listed below as follows:

  (i)   If to the Partnership, Cedar GP or Cedar LP, to:         Cedar Shopping
Centers, Inc.
44 South Bayles Avenue
Port Washington, NY 11050
Attention: Leo S. Ullman
Facsimile: (516) 767-6497

with a copy to:

Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, New York 10038
Attention: Steven Moskowitz, Esq.
Facsimile: (212) 806-6006     (ii)   If to RioCan, to:         Yonge Eglinton
Centre
2300 Yonge Street
Suite 500, P.O. Box 2386
Toronto, Ontario
M4P 1E4
Attention: Rags Davloor
Facsimile: (416) 866-3020

and to:

Yonge Eglinton Centre
2300 Yonge Street
Suite 500, P.O. Box 2386
Toronto, Ontario
M4P 1E4
Attention: Jonathan Gitlin
Facsimile: (416) 866-3020

and to (if prior to December 20, 2009):

Goodmans LLP
250 Yonge Street, Suite 2400
Toronto, Ontario M5B 2M6
Attention: Juli Morrow
Facsimile: (416) 979-1234

or to (if on or after December 20, 2009):

Goodmans LLP
333 Bay Street, Suite 3400
Bay Adelaide Centre, West Tower
Toronto, Ontario M5H 2S7
Attention: Juli Morrow




--------------------------------------------------------------------------------



 



 

      Facsimile: (416) 979-1234

     Any Partner may designate another addressee (and/or change its address) for
Notices hereunder by a Notice given pursuant to this Section. Copies of all
Notices required to be sent by a Partner to the Partnership under the terms of
this Agreement shall also be sent to each Partner in accordance with the terms
hereof.

15.3   Applicable Law.

     THIS AGREEMENT, THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO, AND ANY
CLAIMS OR DISPUTES RELATING THERETO SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE (BUT NOT INCLUDING THE CHOICE
OF LAW RULES THEREOF).

15.4   Headings, Etc.

     All titles or captions contained in this Agreement are inserted only as a
matter of convenience and for reference and in no way define, limit, extend, or
describe the scope of this Agreement or the intent of any provision hereof.

15.5   Gender.

     All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, and neuter, singular and plural, as the identity of the
party or parties may require.

15.6   Successors and Assigns.

     This Agreement shall be binding upon the parties hereto and their
respective executors, administrators, legal representatives, heirs, successors
and assigns, and shall inure to the benefit of the parties hereto and, except as
otherwise provided herein, their respective executors, administrators, legal
representatives, heirs, successors and permitted assigns.

15.7   No Waiver.

     Except as otherwise expressly provided herein, no delay or omission in the
exercise of any power, remedy or right herein provided or otherwise available to
a Partner or the Partnership shall impair or affect the right of such Partner or
the Partnership thereafter to exercise the same. Any extension of time or other
indulgence granted to a Partner hereunder shall not otherwise alter or affect
any power, remedy or right of any other Partner or of the Partnership.

15.8   Rule of Construction.

     The general rule of construction for interpreting a contract, which
provides that the provisions of a contract should be construed against the party
preparing the contract, is waived by the parties hereto. Each party acknowledges
that such party was represented by separate legal counsel in this matter who
participated in the preparation of this Agreement or such party had the
opportunity to retain counsel to participate in the preparation of this
Agreement but elected not to do so. None of the provisions of this Agreement
shall be for the benefit of or enforceable by any creditor of the Partnership or
any third party. No Partner shall be obligated personally for any debt,
obligation or liability of the Partnership solely by being a Partner of the
Partnership. Without the consent of all the Partners, the Partnership shall not
do business in or otherwise have contact with any jurisdiction other than the
State of Delaware and any State or Commonwealth in which any Portfolio
Investment is located, if same would result in any Partner being obligated
personally for any debt, obligation or liability of the Partnership solely by
reason of being a Partner of the Partnership and exercising its rights under
this Agreement and the Delaware Act.

15.9   Severability.

     In case any one or more of the provisions contained in this Agreement or
any application thereof shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and other application thereof shall not in any way be affected
or impaired thereby.



--------------------------------------------------------------------------------



 



 

15.10   Consents.

          Except as otherwise expressly provided herein, any consent or approval
to any act or matter required under this Agreement must be in writing and shall
apply only with respect to the particular act or matter to which such consent or
approval is given, and shall not relieve any Partner from the obligation to
obtain the consent or approval, as applicable, wherever required under this
Agreement to any other act or matter.

15.11   Entire Agreement.

          This Agreement contains the entire agreement between the parties
relating to the subject matter hereof and all prior agreements relative hereto
which are not contained herein are terminated. Amendments, variations,
modifications or changes herein may be made effective and binding upon the
parties by, and only by, the setting forth of same in a document duly executed
by each party, and any alleged amendment, variation, modification or change
herein which is not so documented shall not be effective as to any party. Each
of the parties agrees that in the event of a conflict between the terms and
conditions of this Agreement and the terms and conditions of any Governing
Agreements, the terms and conditions of this Agreement shall control.

15.12   Consent to Jurisdiction.

          Any action, suit or proceeding in connection with this Agreement may
be brought against any Partner or the Partnership in a court of record of the
State of New York, County of New York, or in the United States District Court
for the Southern District of New York, each Partner and the Partnership hereby
consenting and submitting to the jurisdiction thereof. Service of process may be
made upon any Partner or the Partnership, by certified or registered mail, at
the address to be used for the giving of notice to such Partner under
Section 15.9. Each Partner hereby appoints Corporation Service Company, 80 State
Street, Albany, New York 12207 as its agent for service of process, with any
fees therefore to be borne by the Partnership. Nothing herein shall affect the
right of any Partner to commence legal proceedings or otherwise to proceed
against any other Partner or the Partnership in any other jurisdiction or to
serve process in any manner permitted by applicable law. In any action, suit or
proceeding in connection with this Agreement, each Partner and the Partnership
hereby waives trial by jury, and any claim that New York County or the Southern
District of New York is an inconvenient forum.

15.13   Counterparts.

          This Agreement may be executed in any number of counterparts, and each
such counterpart will for all purposes be deemed an original, and all such
counterparts shall constitute one and the same instrument.

15.14   Representations and Warranties.

  (a)   Cedar LP represents and warrants and covenants as follows:

  (i)   Cedar LP is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware.     (ii)   The
execution and delivery of this Agreement and all other documents, instruments
and agreements to be executed in connection with the transactions contemplated
by this Agreement (the “Transaction Documents”) have been duly and validly
authorized by all necessary actions of Cedar LP, and shall constitute the legal,
valid and binding obligations of Cedar LP enforceable against Cedar LP in
accordance with the terms hereof and thereof except as the enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, liquidation,
receivership, moratorium or other similar laws related to or affecting the
enforcement of creditors’ rights generally or by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.     (iii)   No consent, waiver, approval or authorization of
or notice to any other Person (including any Governmental Authority) is required
to be made, obtained or given by Cedar LP in connection with the execution and
delivery of this Agreement or any



--------------------------------------------------------------------------------



 



 

      other Transaction Document except for those which have been heretofore
obtained.     (iv)   Neither the execution or delivery of this Agreement nor any
other Transaction Document does or will, with or without the giving of notice,
lapse of time or both, (i) violate, conflict with or constitute a default under
any term or provision of (A) any agreement to which Cedar LP is a party or by
which it is bound, or (B) any judgment, decree, order, statute, injunction, rule
or regulation of a Governmental Authority applicable to Cedar LP, or by which it
or its assets or properties are bound, or (ii) result in the creation of any
lien or encumbrance upon Cedar LP or its assets.     (v)   As of the Closing,
Cedar LP is a wholly-owned subsidiary of Cedar Operating Partnership.

  (b)   Cedar GP represents and warrants and covenants as follows:

  (i)   Cedar GP is a limited liability company duly formed, validly existing
and in good standing under the laws of the State of Delaware.     (ii)   The
execution and delivery of this Agreement and all other Transaction Documents
have been duly and validly authorized by all necessary actions of Cedar GP, and
shall constitute the legal, valid and binding obligations of Cedar GP
enforceable against Cedar GP in accordance with the terms hereof and thereof
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, liquidation, receivership, moratorium or other similar laws
related to or affecting the enforcement of creditors’ rights generally or by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.     (iii)   No consent, waiver,
approval or authorization of or notice to any other Person (including any
Governmental Authority) is required to be made, obtained or given by Cedar GP in
connection with the execution and delivery of this Agreement or any other
Transaction Document except for those which have been heretofore obtained.    
(iv)   Neither the execution or delivery of this Agreement nor any other
Transaction Document does or will, with or without the giving of notice, lapse
of time or both, (i) violate, conflict with or constitute a default under any
term or provision of (A) any agreement to which Cedar GP is a party or by which
it is bound, or (B) any judgment, decree, order, statute, injunction, rule or
regulation of a Governmental Authority applicable to Cedar GP, or by which it or
its assets or properties are bound, or (ii) result in the creation of any lien
or encumbrance upon Cedar GP or its assets.     (v)   As of the Closing, Cedar
GP is a wholly-owned subsidiary of Cedar Operating Partnership.

  (c)   RioCan represents and warrants and covenants as follows:

  (i)   RioCan is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.     (ii)   The execution and
delivery of this Agreement and all other Transaction Documents have been duly
and validly authorized by all necessary actions of RioCan and shall constitute
the legal, valid and binding obligations of RioCan enforceable against RioCan in
accordance with the terms hereof and thereof except as the enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, liquidation,
receivership, moratorium or other similar laws related to or affecting the
enforcement of creditors’ rights generally or by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.



--------------------------------------------------------------------------------



 



 

  (iii)   No consent, waiver, approval or authorization of or notice to any
other Person (including any Governmental Authority) is required to be made,
obtained or given by RioCan in connection with the execution and delivery of
this Agreement or any other Transaction Document except for those which have
been heretofore obtained.     (iv)   Neither the execution or delivery of this
Agreement nor any other Transaction Document does or will, with or without the
giving of notice, lapse of time or both, (i) violate, conflict with or
constitute a default under any term or provision of (A) any agreement to which
RioCan is a party or by which it is bound, or (B) any judgment, decree, order,
statute, injunction, rule or regulation of a Governmental Authority applicable
to RioCan or by which RioCan or its assets or properties are bound, or
(ii) result in the creation of any lien or encumbrance upon RioCan or its
assets.     (v)   As of the Closing, RioCan is wholly-owned and Controlled by
RioCan REIT (except for ownership of a de minimis interest by such outside
investors as are necessary for RioCan to qualify as a “real estate investment
trust” pursuant to Section 856 of the Code).

15.15   Partnership Name.

    If, at any time, the Partnership name shall include the name of, or any
trade name used by, a Partner or any of its Affiliates, neither the Partnership
nor any other Partner shall acquire any right, title or interest in or to such
name or trade name.

15.16   Ownership of Partnership Property.

     The interest of each Partner in the Partnership shall be personal property
for all purposes. All real and other property owned by the Partnership shall be
deemed owned by the Partnership as Partnership property. No Partner,
individually, shall have any direct ownership of such property and title to such
property shall be held in the name of the Partnership.

15.17   Time of the Essence.

     Except as otherwise expressly provided in this Agreement, time shall be of
the essence with respect to all time periods set forth in this Agreement.

15.18   Status Reports.

     Recognizing that each Partner may find it necessary from time to time to
establish to third parties, such as accountants, banks, mortgagees, prospective
transferees of its Interest, or the like, the then current status of performance
of the Portfolio Investments and the Partnership hereunder, each Partner shall,
within ten (10) Business Days following the written request of another Partner
made from time to time, furnish a written statement on the status of the
following:

  (a)   that this Agreement is unmodified and in full force and effect (or if
there have been modifications, that the Agreement is in full force and effect as
modified and stating the modifications);     (b)   stating whether or not to the
best knowledge of such certifying Partner (i) the requesting Partner is in
default in keeping, observing or performing any of the terms contained in this
Agreement and, if in default, specifying each such default (limited to those
defaults of which the certifying Partner has knowledge), and (ii) there has
occurred an event that with the passage of time or the giving of notice, or
both, would ripen into a default hereunder on the part of the requesting Partner
(limited to those events of which the certifying Partner has knowledge); and    
(c)   to the best of the knowledge and belief of the Partner making such
statement, with respect to any other matters as may be reasonably requested by
the requesting Partner.

     Such statement may be relied upon by the requesting Partner and any other
Person for whom such



--------------------------------------------------------------------------------



 



 

     statement is requested, but no such statement shall operate as a waiver as
to any default or other matter as to which the Partner executing it did not have
actual knowledge.

15.19   Waiver of Partition.

     Except as otherwise expressly provided for in this Agreement, no Partner
shall, either directly or indirectly, take any action to require partition or
appraisement of the Partnership or any of its assets or properties or cause the
sale of any Partnership assets or property, and notwithstanding any provisions
of applicable law to the contrary, each Partner (for itself and its legal
representatives, successors and assigns) hereby irrevocably waives any and all
right to partition, or to seek, bring or maintain any action for partition, or
to compel any sale with respect to its interest in, or with respect to, any
assets or properties of the Partnership regardless of the manner in which title
to such property may be held, except as expressly provided in this Agreement.

15.20   Calculation of Days

     The provisions of this Agreement relative to number of days shall be deemed
to refer to calendar days, unless otherwise specified. When the date for
performance of any monetary obligation of any Partner falls on a non-business
day, such obligation need not be performed until the next-following Business
Day.

15.21   Dollar Amounts.

     All references in this Agreement to dollar amounts shall be to U.S.
Dollars.

15.22   No Third-Party Rights.

     Except for the Protected Persons and the rights of such parties expressly
created hereby, this Agreement is intended solely for the benefit of the parties
hereto and is not intended to confer any benefits upon, or create any rights in
favor of, any Person other than the parties hereto.
[Remainder of Page Intentionally Left Blank]
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written.

                              GENERAL PARTNER:    
 
                            [                     ] GP, LLC,
a Delaware limited liability company    
 
                            By:   Cedar Shopping Centers Partnership, L.P.,
a Delaware limited partnership, its sole member    
 
                                By:   Cedar Shopping Centers, Inc.,
a Maryland corporation, its general partner    
 
                       
 
          By:            
 
             
 
Leo S. Ullman    
 
              President    
 
                            LIMITED PARTNERS:

[                     ] LP, LLC,    



--------------------------------------------------------------------------------



 



EXHIBIT A: PROPERTY MANAGEMENT AGREEMENT
In the form attached as Exhibit D to the Purchase and Sale Agreement





--------------------------------------------------------------------------------



 



EXHIBIT B: PROPERTY INFORMATION
Investment Highlights

§   percentage leased   §   description of Anchor tenants   §   description of
mix of national, regional and local retailers, as available   §   description of
competing anchors (e.g., grocers), if any — if none, state this   §  
description of parking   §   description of the retained attributes   §   lease
expiry schedule

Asset Overview

§   location   §   date of construction, expansions, remodelling and details,
when available

Financial Information

§   purchase price analysis   §   NOI and Cashflow (preferably in ARGUS format)

Site Description

§   site acreage   §   gross leasable area of building   §   description of
additional buildable density.

Major Tenants Schedule Including
Tenant, Rentable Area, Basic Rent and Expiry
acquisition financing
Current Details including principal, interest, amortization, non-recourse nature
Challenges/issues
Insert Overview of challenges/issues (e.g., lease renewals, environmental,
capital expenditures, to the extent available)





--------------------------------------------------------------------------------



 



EXHIBIT C: EXCLUDED PARTIES
Acadia Realty Trust
Angelo Gordon
AREA Advisors
ARC
Black Rock
Blackstone
CBRE Investors
Centro
Cole
Coventry Real Estate Advisors
Crow Holdings
Dividend Capital
DLC
DRA
Edens & Avant
Emmes
Equity One
First Washington Realty, Inc.
Gazit Globe
Global Investors
Hampshire Companies
Harvard Behringer
Heitman
Homburg Invest
ING
Investcorp International
IRC/Inland Western, Etc.
JP Morgan
Kimco
Kite Realty
Konover
Kroll
Levin Management Corp.
Lightstone Group
Loeb Partners
Macquarie
Madison Marquette
Millbrook Properties
Morgan Stanley
National Development
One Liberty
Perella Weinberg
Phillips Edison
Prime Commercial Properties
Ramco Gershenson
RD Capital
Regency
Retail Opportunity Investments Corp.
Rockpoint
RVG Management
Saul Centers
Scout Capital
Stoltz
Urdang
Urstadt Biddle
Vornado
WP Realty
WS Capital Partners





--------------------------------------------------------------------------------



 



EXHIBIT C
PRE-RIOCAN OWNER AGREEMENTS

      Property   Exhibit #
Columbus Crossing
  C (i)
Franklin Village
  C (ii)
Loyal Plaza
  C (iii)
Stop & Shop — Bridgeport
  C (iv)
Blue Mountain Commons
  C (v)
Sunset Crossing
  C (vi)
Shaw’s Plaza
  C(vii)

 



--------------------------------------------------------------------------------



 



EXHIBIT C (i)

•   Amended and Restated Agreement of Limited Partnership of Delaware 1851
Associates, L.P. dated December 9”1, 2003;

•   Limited Liability Company Agreement of Cedar-Columbus, LLC dated December 9,
2003;

•   Limited Liability Company Agreement of CSC-Columbus LLC dated December 9,
2003;

•   Limited Liability Company Agreement of Cedar Lender, LLC dated October 31,
2003;

EXHIBIT C (ii)

•   Limited Liability Company Agreement of Cedar-Franklin Village LLC dated
October 22, 2004;

•   Limited Liability Company Agreement of Cedar-Franklin Village 2 LLC dated
October 21, 2004;

EXHIBIT C

•   Limited Partnership Agreement of Loyal Plaza Associates, L.P. dated June 28,
2002;

  o   First Amendment to Partnership Agreement of Loyal Plaza Associates, L.P.
dated June 23, 2002;     o   Assignment and Assumption of Partnership Interest
dated March 18, 2008;

•   Limited Partnership Agreement of CIF-Loyal Plaza Associates, L.P, dated
June 2002;   •   Limited Liability Company Agreement of Cedar-Second Member LLC
dated June 7, 2005;   •   State of Delaware Corrected Certificate of
Incorporation of CIF-Loyal Plaza Associates, Corp. A Stock Corporation filed on
June 20, 2002;

  o   By-Laws of CIF-Loyal Plaza Associates, Corp.

•   Amended and Restated Limited Liability Company Agreement of Cedar Center
Holdings L.L.C. 3 dated September 14, 2001,

EXHIBIT C (iv)

•   Operating Agreement of Cedar-Bridgeport, LLC dated March 2008;

EXHIBIT C (v)

•   Limited Liability Company Agreement of Cedar-Clock Tower, LLC dated
October 2006;

EXHIBIT C (vi)

•   Limited Liability Company Agreement of Cedar Sunset Crossing, LLC dated
December 9, 2003;

EXHIBIT C (vii)

•   Limited Liability Company Agreement of Cedar-Raynham, LLC dated May 11,
2006;

 



--------------------------------------------------------------------------------



 



EXHIBIT D
PROPERTY MANAGEMENT AGREEMENT
[                    ]
     THIS PROPERTY MANAGEMENT AGREEMENT (this “Agreement”) made as of
[                    ]     , 20      by and among [                     ], a
[                     ] (“Owner”), CEDAR SHOPPING CENTERS PARTNERSHIP, L.P., a
Delaware limited partnership (“Agent”) and RIOCAN REAL ESTATE INVESTMENT TRUST,
an Ontario trust (“RioCan REIT”).
BACKGROUND
     A. Owner owns or ground leases certain land and improvements known as
[                    ], located in [                    ] (the “Property”).
     B. Owner desires to retain Agent as its exclusive agent for the purposes of
leasing and managing the Property on behalf of Owner, and Agent is willing to
act as agent for Owner with respect to the Property, on the terms and conditions
of this Agreement as more fully set forth herein.
     NOW THEREFORE, in consideration of the agreements and covenants herein
contained, and intending to be legally bound hereby, Owner, Agent and RioCan
REIT agree as follows:
     1. Retainer: Owner hereby retains Agent to manage and lease, as the
exclusive broker, the

 



--------------------------------------------------------------------------------



 



Property upon the terms and conditions hereinafter set forth for an initial term
of three (3) years from the date hereof unless otherwise extended, renewed or
terminated as hereinafter set forth. This Agreement is not one of agency between
the Agent for Owner but one with the Agent engaged independently in the business
of managing the Property as an independent contractor. All employment
arrangements are therefore solely Agent’s concern, and Owner shall have no
liability with respect thereto. Nothing herein shall create an agency coupled
with an interest. All records maintained by Agent with respect to the operation
or maintenance of the Property shall, at all times, be and constitute the
property of Owner and shall be surrendered to Owner in accordance with the terms
hereof, without charge or expense.
     2. Standard of Care: The Agent will exercise its powers and discharge its
duties under this Agreement diligently, honestly, and in good faith. Without
limitation, in making decisions and managing the Property, the Agent will
exercise the standard of care that a prudent manager of similar properties would
exercise in similar circumstances (the “Standard of Care”).
     3. Duties: The Agent shall, at the Owner’s sole cost and expense, carry out
and perform the following services in accordance with the Standard of Care,
subject to the terms and conditions of this Agreement, including, without
limitation, the availability of funds to operate the Property:
     3.1 Use its best efforts to lease or cause brokers or other agents to lease
on behalf of Owner all available space in the Property in accordance with the
Approved Budget and Approved Leasing Plan (as such terms are hereinafter
defined), provided that approval of the Owner shall be required for all leases
which require approval pursuant to Section 6.3(a) of the Limited Partnership
Agreement of [CR] L.P. (the “Partnership”), of even date, as amended from time
to time (the “Partnership Agreement”). In connection with such efforts the Agent
will conduct appropriate credit reviews of prospective tenants, and enter into
negotiations and finalize leases with Tenants (as hereinafter defined) wishing
to enter into, renew, extend, renegotiate or restructure their Leases (as
hereinafter defined) or expand the leased premises;
     3.2 Diligently to collect rents, additional rents and all other sums due
from Tenants when due and, where necessary or appropriate, and except as
directed otherwise by Owner, take all such actions as Agent shall deem necessary
or advisable to enforce all rights and remedies of Owner under the leases
relating to the Property (the “Leases”) or to protect the interest of Owner,
including, without limitation, the preparation and delivery to tenants under the
Leases (“Tenants”) of all “late payment”, default, and other appropriate
notices, requests, bills, demands, and statements. Agent may retain counsel,
collection agencies, and such other persons and firms as Agent shall deem
appropriate or advisable to enforce, after notification to Owner, by legal
action the rights and remedies of Owner against any Tenant in default in the
performance of its obligations under a Lease. Agent shall promptly notify Owner
of the progress of any such legal action;
     3.3 To pay from the operating funds of the Property or such other funds as
are provided by Owner bills and expenses for the maintenance, repair and
operation of the Property, (including all utilities and realty taxes), provided,
however, that all expenditures in excess of (a) 115% of any line item of an
Approved Budget; or (b) in excess of 110% of the total of an Approved Budget,
shall require the prior approval of the Owner. The Agent shall dispute, settle
or compromise claims for such expenses and charges where appropriate;
     3.4 Use commercially reasonable efforts, at Owner’s expense, to do or cause
to be done all such things as are necessary to ensure material compliance by the
Owner as landlord with all its covenants, duties, agreements, obligations, terms
and conditions of the contracts and encumbrances affecting the Property, and all
Leases and any ground lease (if applicable), including, without limitation,
providing annual operating cost statements as required by the Leases (with
copies to RioCan REIT if it so requests), in each case, to the extent the Agent
shall have knowledge of the same;
     3.5 To establish and maintain such books of account, records, and other
documentation pertaining to the operation and maintenance of the Property as are
customarily maintained by managing agents of properties similar in location and
size to that of the Property. The Agent shall notify RioCan REIT from time to
time upon request of the location of such records. Financial records shall be
maintained in accordance with United States generally accepted accounting
principles consistently applied (“GAAP”) and in sufficient detail to facilitate
adequate audit and review thereof. Agent shall prepare or cause to be prepared
and file all returns and other reports relating to the Property, other than
income tax returns and any reports or returns that may be required of any
foreign owner of U.S. real property (except as expressly set forth herein);
     3.6 Select all lawyers and such other professional advisors necessary or
appropriate to be retained by the Agent to advise in connection with the
management, operation, repair, maintenance, administration and

 



--------------------------------------------------------------------------------



 



supervision of the Property and the costs of same shall at all times be subject
to the Approved Budget or otherwise approved by the Owner, except as otherwise
set out herein;
     3.7 To account for all advance deposits of Tenants;
     3.8 To take such steps as may be necessary to evaluate, and if appropriate
appeal, any assessment for realty, and any other business taxes relating to the
Property, and subject to the Approved Budget or approval of the Owner, ensure
applications for rebates for vacant space (if any) are made;
     3.9 To refund to Tenants from escrow accounts, funds of the Property or
funds provided by Owner, as appropriate, pro rated rents, rebates, allowances,
advance deposit refunds, and such other amounts as are legally due Tenants;
     3.10 To consider and advise the Owner from time to time as to rules and
regulations to be made by the Owner with respect to the Property or any
additional rules and regulations required to be made under the Leases for the
better or more efficient operation of the Property and to use commercially
reasonable efforts to cause the same to be fulfilled by the Tenants;
     3.11 To collect from Tenants all insurance policies, Tenant insurance
certificates, or other evidence of insurance required to be carried by Tenants;
     3.12 Unless otherwise instructed by Owner, to secure for and on behalf of
and at the expense of Owner such insurance, including without limitation,
employee dishonesty insurance, fire and extended coverage property insurance,
public liability insurance and workers’ compensation insurance, as may be deemed
by Owner (or any mortgagees) to be necessary or appropriate, in amounts
satisfactory to Owner and Agent and naming Owner and Agent as co-insureds and in
form and substance satisfactory to Owner, Agent and any mortgagees; provided,
however, that if Agent promptly notifies Owner of the insurance so secured on
behalf of Owner, and promptly complies with Owner’s instructions regarding such
insurance, Owner releases and holds Agent harmless of and from any claims, loss,
damages and liability of any nature whatsoever based upon or in any way relating
to Agent’s securing or failure to secure any insurance, or any decision made by
Agent with respect to the amount or extent of coverage thereof or the company or
companies issuing, brokering or negotiating such insurance, provided that the
foregoing shall not affect Agent’s obligations under Section 19 hereof;
     3.13 To respond to complaints and inquiries by Tenants, prospective tenants
and others, and to take such corrective actions as Agent deems appropriate;
     3.14 Use commercially reasonable efforts, at Owner’s expense, to ensure
material compliance by the Owner with all restrictive covenants, easements,
cost-sharing agreements with “shadow anchors” and other title agreements to the
extent the Agent shall have knowledge of the same and to use commercially
reasonable efforts to monitor compliance by the other party to such agreements
of its material obligations under all such agreements;
     3.15 To contract on behalf of and at the expense of Owner for such supplies
and services in reasonable quantities and at reasonable prices as may be
appropriate with respect to the Property, and to supervise and administer such
contracts, including, without limitation, contracts for utilities, mechanical
maintenance (including preventative maintenance), window and facade maintenance
and cleaning, metal maintenance, pest control, trash removal, janitorial and
maintenance supplies, security, public relations, collection and credit
reporting, legal and accounting services, computer services, architectural and
engineering services, laundry services, and janitorial or cleaning services. In
so contracting, Agent may contract with entities or persons affiliated with it,
provided, however, that the rates and charges of the affiliated entity or person
are generally competitive and consistent with rates and charges by
non-affiliated entities and will obtain a minimum of two (2) competitive bids
from non-affiliated contractors who the Agent is satisfied are able to perform
such contracts and duties respecting any contract exceeding Twenty Thousand
Dollars ($20,000.00) annually. Notwithstanding anything to the contrary
contained herein, Agent shall not enter into, amend or modify any contract of
the type described in this Section 3.15 unless such contract (A) is either
(x) contained within the then current Approved Budget or is otherwise approved
by Owner or (y) terminable without termination fee, premium or penalty by Owner
upon not more than thirty (30) days notice and (B) does not provide or allow for
annual consideration payable thereunder in excess of $100,000;

 



--------------------------------------------------------------------------------



 



     3.16 At the expense of Owner in accordance with the Approved Budget, to
provide through Agent’s (or its affiliates’) employees or third party
contractors, all work, labor and services necessary or appropriate to operate,
maintain and repair the Property, which employees may include, but are not
necessarily limited to, a building executive director or supervisor, building
manager, leasing specialist or leasing agent, secretarial and clerical staff,
maintenance personnel, porters, laborers, security staff and watchmen. All
matters pertaining to the employment, contracting, supervision, compensation,
promotion and discharge of such employees or contractors shall be the
responsibility of Agent. None of such persons shall be employees of the Owner.
All amounts payable to such parties, including without limitation, all salaries,
benefits, wages, recruitment, termination, severance and all other employment
related costs and expenses for those personnel retained in accordance with this
subsection shall be reimbursed to Agent to the extent provided in the applicable
line items of the Approved Budget or as otherwise approved by the Owner. The
Agent shall be entitled to allocate personnel costs on a fair and equitable
basis among the Property and the other properties of which the Agent is the
property manager as reflected in an Approved Budget or as otherwise approved by
the Owner;
     3.17 To supervise and coordinate the moving in and moving out of Tenants to
accomplish efficient and time saving use of personnel and elevators and so that
there will be a minimum of disturbance and inconvenience to the normal operation
of the Property, and maintain appropriate public relations with Tenants and
prospective tenants;
     3.18 To prepare and file and/or cause to be prepared and filed necessary
forms for insurance, hospitalization, benefits, social security taxes, union
dues and contributions and such other forms, documents and returns as may be
required by any governmental authority, a collective bargaining agreement, or
otherwise with respect to employees and contractors, if applicable, of Agent at
the Property and comply with all applicable laws and regulations relating
thereto in all material respects. The Agent will keep Owner fully advised in a
timely manner of any circumstances known to Agent that could lead to a labour
disruption;
     3.19 To prepare and file or cause to be prepared and filed on behalf of
Owner such applications for permits, and/or licenses as may be required for the
operation of the Property;
     3.20 To prepare and, where appropriate, transmit payroll records,
accounting reports, vacancy and occupancy reports, delinquency reports, cash
flow reports, and disbursement ledgers. Agent may contract with others,
including but not limited to entities or persons affiliated with it, or provide
its own personnel for the performance of accounting, bookkeeping and computer
services in connection with such preparation and transmittal, all without any
additional charge to Owner;
     3.21 Unless otherwise directed by Owner, to institute and prosecute on
behalf of Owner such legal actions or proceedings as the Agent deems
appropriate; to collect sums due Owner; with Owner’s approval, to evict a
Tenant, former Tenant or occupant of the Property; to regain possession of the
Property or any part thereof; to contest any bill or charge asserted against or
with respect to the Property; to defend any administrative or legal action
brought against Agent and/or Owner with respect to the Property; with Owner’s
approval, to commence litigation pertaining to any labor or employment related
dispute; to administratively process or litigate any tax related issue or other
issues relating to the Property; to appeal all such proceedings and lawsuits;
and to settle or compromise any claims, lawsuits, judgments and proceedings
relating to the Property. Notwithstanding the foregoing, Agent shall obtain the
consent of Owner prior to initiating, settling or adjusting any action, suit,
arbitration, or litigation as and to the extent the same shall constitute a
Partnership Decision (as defined in the Partnership Agreement);
     3.22 To maintain such bank or similar accounts on behalf of Owner as are
necessary or appropriate in the operation of the Property, including such
reserve, investment, security, escrow and other accounts and to deposit all
amounts collected pursuant to Leases in such accounts (or as otherwise required
by any applicable financing documents). Such funds are not to be commingled with
the Agent’s other funds;
     3.23 To open and maintain accounts on behalf of Owner with such suppliers
and vendors as are necessary or appropriate for the efficient operation of the
Property;
     3.24 To join and participate on Owner’s behalf in such professional, trade
or industry organizations and associations relating to shopping centers as is
necessary or appropriate with respect to the operation of the Property;
     3.25 Use commercially reasonable efforts, at Owner’s expense, to ensure
that the Owner is in

 



--------------------------------------------------------------------------------



 



material compliance with all then current federal, state and municipal laws and
regulations (including, without limitation, all laws and regulations relating to
the environment or any health and safety matters), and/or any permits or
authorizations granted thereunder and to notify Owner of any material violations
of any laws, orders, rules, or determinations of any governmental authority or
agency affecting the Property promptly after such violation or determination is
known to Agent and, subject to the other terms and provisions of this Agreement,
to propose to Owner and implement at Owner’s expense remedies of any such
violations. Without limiting the generality of the foregoing, the Agent shall
prepare all environmental protocols, policies and procedures as required by law
and use reasonable commercial efforts to implement and enforce such protocols,
policies and procedures;
     3.26 To notify Owner of any catastrophe or major loss or damage or other
material adverse change with respect to the Property, and to similarly notify
all appropriate insurance authorities of the same, promptly upon Agent’s
knowledge thereof;
     3.27 If from time to time, the Owner may elect to make physical changes to
the Property, the Agent shall conduct to the best of its ability any
negotiations with any Tenants which may be required in respect of business
interruption, physical changes to premises or relocations (temporary or
permanent) and shall consult with the Owner on a regular basis during such
required negotiations as to what actions are most desirable. The Agent shall
also arrange for the supervision of all work required to be performed by the
Owner in order to prepare space in the Property for marketing or occupancy by
Tenants or any alterations of the common areas or the systems or structures of
the Property, all in accordance with plans and specifications approved by the
Owner and the Approved Budget;
     3.28 The Agent shall be paid a construction supervision fee in the amount
of (a) five percent (5%) of the total Hard Construction Costs incurred for all
construction work performed by or on behalf of Owner at, in or about the
Property from and after the date hereof and (b) one percent (1%) of the total
Hard Construction Costs incurred for all construction work performed by or on
behalf of a Tenant at, in or about the Property from and after the date hereof
on a reverse build-to-suit basis (i.e., whereby a Tenant shall construct
improvements for the benefit of Owner which Owner shall retain fee title
following the term of the applicable Lease) (each a “Construction Fee”). For the
purposes hereof, “Hard Construction Costs” means all actual construction costs
incurred, including, without limitation, costs or materials, supplies,
equipment, labour and services, but excluding all costs commonly referred to as
“soft costs” including, without limitation, architectural, engineering and
consultants fees and disbursements, insurance, permits and financing costs and
expenses, interest, salaries and the Construction Fee. Construction Fees shall
be due and payable monthly on the basis of receipts for Hard Construction Costs
incurred for the prior month (or portion thereof). Except as expressly provided
above, no Construction Fee shall be payable by Owner in connection with Tenant
performed construction; provided, however, Agent shall be entitled to
compensation on account of supervising Tenant performed construction if and to
the extent such compensation shall be provided for in the applicable Lease;
     3.29 The Agent shall be responsible for reviewing, or retaining and
supervising professionals, to review, any plans or specifications for any Tenant
changes or leasehold improvements in premises within the Property required by
the provisions of any Lease and for planning and arranging for and monitoring
the execution of any such work, which plans and specifications shall be subject
to the approval of the Owner. The Agent shall use its reasonable commercial
efforts to carry out any obligations of the Owner required to effect alterations
or improvements to premises within the Property in connection with the leasing
of such premises on a timely basis and in accordance with an Approved Budget so
that the Tenant’s move into such premises is accomplished in accordance with the
applicable Lease. The Agent shall also arrange payment of all inducements and
improvements or other allowances as set out in an Approved Budget or as
otherwise approved by the Owner to be paid in connection with Leases upon
fulfillment of all conditions with respect to such payment and the Owner agrees
to fund such payments in a timely manner;
     3.30 Upon request of Owner, to provide or arrange for such engineering,
architectural, design or consulting services with respect to construction,
rehabilitation or decorating work or proposed construction, rehabilitation or
decorating work at the Property, all such services to be paid for by Owner;
     3.31 To handle on behalf of Owner the submission to appropriate insurance
officials of insurance claims and the settlement thereof, provided however, that
with respect to any proceeds or reimbursements with respect to such claim which
is in excess of Twenty Five Thousand Dollars ($25,000), Agent shall be paid a
processing fee, in addition to all other fees set forth herein, in an amount
equivalent to three percent (3%) of the amount received by Owner with respect to
that claim;

 



--------------------------------------------------------------------------------



 



     3.32 To prepare such customary reports, data, presentations, market surveys
or other material as Owner reasonably requests in connection with the sale,
refinancing, disposition or leasing of the Property;
     3.33 To institute at Owner’s expense, advertising, marketing and public
relations campaigns pertaining to the Property;
     3.34 To recommend to Owner, where Agent deems it appropriate, programs for
the rehabilitation, remodeling, repairs and marketing of the Property;
     3.35 To prepare and file on behalf of the Owner all Sales and Use Taxes
returns relating to the Property and remit with such returns any net tax owing
by the Owner on such returns. The Agent shall deposit any net tax refunds
received in the accounts maintained for the Owner;
     3.36 To use commercially reasonable efforts, at Owner’s expense, to cause
compliance with all material terms and conditions contained in any mortgage,
deed of trust or other security instruments affecting the Property or any
document governing the Loan described in Section 22 to the extent the Agent
shall have knowledge of the same; and
     3.37 To perform such other customary services on behalf of Owner with
respect to the Property as shall be reasonably requested from time to time by
Owner. If Owner and Agent disagree as to which services are customarily
performed by property managers as aforesaid, Agent shall not be required to
perform such service until resolution of such dispute, and such non-performance
shall not be the basis of termination by Owner of this Agreement.
     4. Structural Changes: Owner expressly withholds from Agent any power or
authority to make any structural changes in any building or to make any other
major alterations or additions in or to any such building or equipment therein,
or to incur any expense chargeable to Owner other than expenses related to
exercising the express powers above vested in Agent without the prior written
approval of Owner (or any party that Owner shall direct), except such emergency
repairs as may be required because of danger to life or property or which are
immediately necessary for the preservation and safety of the Property or the
safety of the occupants thereof or are required to avoid the suspension of any
necessary service to the Property.
     5. Payments to Owner: Agent agrees to remit promptly to the account
designated by Owner, all receipts received in the prior calendar month with
respect to the Property in excess of budgeted operating expenses and reserves.
In the event that the amount of costs and expenses incurred by the Agent in the
management of the Property exceed the amount held in trust by the Agent for the
Owner, the Agent shall thereupon furnish the Owner with an accounting of same.
     6. Owner to Provide Funds: Owner shall, at all times, provide necessary
funds to maintain and operate the Property as efficiently as possible and in a
first class manner in keeping with the standards of operations for similarly
situated shopping centers in the area. Owner shall advance such funds to Agent
no later than thirty (30) days after its receipt from Agent of notice of the
necessity for such advance. Owner agrees to provide any anticipated cash
deficits thirty (30) days prior to its occurrence.
     7. Access to Books and Records: The Agent will, at reasonable intervals,
and during normal business hours, on reasonable prior written notice, permit the
Owner or RioCan REIT or the authorized agents of any of the foregoing to examine
all books of account, records, reports and other papers of the Agent, where
practicable in electronic format, relating to the services performed by the
Agent under this Agreement for the Property and to make copies thereof and to
make extracts therefrom. The Agent agrees with the Owner that, if in connection
with any financing of the Property, any documentation is required in addition to
the documentation provided for in this Article, the Agent shall fully co-operate
with the Owner, at Owner’s expense, and deliver same to such person or entity as
the Owner may designate. No such records shall be destroyed by the Agent within
six (6) years of the making thereof without the prior approval of the Owner and
RioCan REIT. The Agent shall co-operate with Owner’s auditor in the preparation
of financial statements and their presentation to the Owner. The Agent shall
co-operate with RioCan REIT’s internal auditor in relation to internal controls
over financial reporting at RioCan REIT’s expense.
     8. Auditors and Appraisers: The Agent shall make available to the Owner,
the auditor, and to any appraiser such information and material as and when the
same may be reasonably requested by the Owner or RioCan REIT and otherwise give
such co-operation as may be reasonably necessary for such persons to carry

 



--------------------------------------------------------------------------------



 



on their duties. The Agent shall assist in the conduct of any spot or internal
audit that RioCan REIT requests to be performed from time to time, at RioCan
REIT’s expense.
     9. Budgets: The Agent shall prepare and submit to the Owner for its
approval not later than ninety (90) days prior to the commencement of each year
in the format required by the Owner with respect to the Property:

  (a)   an operating and cash flow budget for the next ensuing three (3) years
to be calculated on a monthly basis for the next ensuing year and on an annual
basis for the following two (2) years which budget shall set forth both
anticipated gross revenues and operating expenses on an accrual basis in
accordance with GAAP and which shall include the assumptions used in its
preparation;     (b)   an annual capital expenditure budget for the next ensuing
three (3) years broken down on a monthly basis for the next ensuing year and on
an annual basis for the following two (2) years;     (c)   a leasing plan
(which, once approved, shall become the “Approved Leasing Plan” for such year)
for the next ensuing three (3) years broken down on a monthly basis for the next
ensuing year and on an annual basis for the following two (2) years which shall
set forth projected monthly or annual lease revenue for the next ensuing three
(3) years for the Property and each Tenant including lease start date, lease
termination date, renewal increase assumptions, renewal commencement
assumptions, lease amounts, known tenant build-out cost assumptions and any
other commentary of significance for each Tenant;     (d)   commentary
summarizing the principal conclusions and assumptions of the Approved Leasing
Plan; and     (e)   such other financial information as reasonably requested by
the Owner.

               Each of the foregoing budgets and plans shall be in such detail
as the Owner shall reasonably require. Agent shall make such reasonable
modifications to each proposed pro forma budget it prepares in accordance with
this Section 9 until Owner shall have approved the budget in writing (such
budget when approved, the “Approved Budget”). During any period when the
Advisory Board (as defined in the Partnership Agreement) shall fail to approve
any proposed budget prior to the commencement of the fiscal year to which such
budget relates, the Property shall be operated pursuant to the proposed budget
for such fiscal year with respect to those portions approved by the Advisory
Board and with respect to those portions not approved by the Advisory Board, in
accordance with the prior year’s Approved Budget (except for non-recurring
expenditures which shall be deemed removed from such prior year’s Approved
Budget) with each non-approved line item increased by three and one-half percent
(3.5%) from such prior year’s Approved Budget; provided, however, that
expenditures by the Agent for Necessary Expenses (as defined in the Partnership
Agreement) shall not be limited by amounts set forth in the prior year’s
Approved Budget.
               The Agent shall from time to time as circumstances may warrant
(but not less often than quarterly) prepare and submit to the Owner for its
approval any proposed revisions to any previously Approved Budget, it being
understood that where a budget revision is so submitted the previously Approved
Budget will not be amended until the revision with respect to which approval of
the Owner is sought, is approved by the Owner.

  10.   Reports:     10.1   The Agent covenants and agrees to prepare and submit
to the Owner electronically:     (a)   monthly, within fifteen (15) days for
preliminary financial results, and twenty (20) days after the end of each month,
the following:

  (i)   in the format required by the Owner, a balance sheet, a trial balance, a
summary operating statement, a detailed operating statement and a cash flow
statement each showing the month’s Approved Budget items in comparison with the
actual amounts thereof as well as the year to date totals thereof and an annual
budget to the end of

 



--------------------------------------------------------------------------------



 



      the year which shall explain any material variances, provide management
fees as a separate line item, and include a schedule of fees paid to the Agent
for the month;     (ii)   a statement of arrears of rents on an aged basis,
including commentary on any Tenant with material arrears;     (iii)   a report
on status of existing litigation, threatened litigation and contemplated
litigation;     (iv)   a report on Tenant sales in the Property, on a Tenant by
Tenant basis, for the previous twenty-four (24) months, obtained in accordance
with the provisions of Leases (or if otherwise obtained by the Agent) with
respect to all Leases pursuant to which percentage rent is payable, recognizing
that amounts of percentage rent are small at most of Agent’s properties;     (v)
  a report apprising as to any damage to the Property and the repair and
replacement thereof, and as to any anticipated or required change or alteration
to the improvements and to the equipment or systems, in each case comprising
part of the Property;     (vi)   a net cash flow report, including a twelve
(12) month cash flow forecast, which forecast shall include estimated timing of
disbursements to and from the Owner;     (vii)   a bank reconciliation for the
month;     (viii)   a list of cheques issued for the month;     (ix)   a current
rent roll summarizing all Leases in effect in the Property including the
relevant rental (including percentage rental where applicable), area occupied,
expiry date, any other material conditions and renewal options;     (x)   a
leasing activity report including a comparison to budget;     (xi)   a capital
expenditures report including a comparison to budget;     (xii)   a mortgage
payable amortization schedule, together with a summary of the details of any
financial covenants and restrictions and the compliance therewith;     (xiii)  
details of all fees payable to the Agent hereunder; and     (xiv)   a report on
any other matters relating to the Property in the month which the Agent
reasonably believes are significant and should be brought to the Owner’s
attention or which the Owner believes to be significant and has drawn to the
attention of the Agent and/or any material workplace health and safety issues
relating to the Property and/or any material environmental issues relating to
the Property and/or material violations of laws,

all as may be revised from time to time in accordance with the requirements of
the Owner acting reasonably together with such other reports and information as
may be requested by the Owner from time to time acting reasonably;

  (b)   from and after the happening of any damage to or destruction of the
Property, on the first Business Day (as hereinafter defined) of each month
commencing on the first Business Day of the month following the happening of
such damage or destruction and continuing until the first Business Day of the
month next following the month in which any work authorized by the Owner shall
have been completed, written reports specifying in such detail as the Owner
shall require, acting reasonably, a monthly status report as to the repair,
replacement or correction of such damage or destruction duly authorized by the
Owner;

 



--------------------------------------------------------------------------------



 



  (c)   in addition to the monthly reports outlined above, after the end of each
of the first, second, third and fourth quarters in each year prepare and provide
to the Owner, within thirty (30) days of the end of such quarter reports in the
format required by the Owner, acting reasonably, in writing including:

  (i)   a report commenting on the financial results for each period;     (ii)  
updated tax basis reporting (to allow the calculation of current and deferred
taxes on temporary differences);     (iii)   leasing reports for the Property in
the form presently discussed in regular management meetings of Agent including,
but not limited to, (A) a leasing report depicting information for new Leases
being negotiated, (B) a lease reporting form depicting information for new
Leases completed, (C) a leasing expirations and renewals report depicting
information for Leases due to expire within twelve months, and (D) a competition
report depicting information on competing properties in the area;     (iv)   a
list of non recurring committed expenditures in excess of Twenty Five Thousand
Dollars ($25,000) each and the anticipated date of payment thereof;     (v)   a
fixed asset continuity schedule; and     (vi)   a report on any other matters
pertaining to the Property in the quarter which the Agent reasonably believes
are significant and should be brought to the Owners’ attention or which the
Owner believes to be significant and have drawn to the attention of the Agent
and on any material litigation affecting the Property and on any material
workplace health and safety issues relating to the Property and on any material,
physical or environmental issues relating to the Property, all as may be revised
from time to time in accordance with the requirements of the Owner acting
reasonably, together with such other reports and information as may be requested
by the Owner or RioCan REIT from time to time, acting reasonably.

  10.2   The Agent covenants and agrees as follows:     (a)   not later than
April 30 of each year, to prepare and provide to the Owner and each of the
Tenants a reconciliation on account of recoveries from Tenants for operating
expenses for the prior year in accordance with the Leases;     (b)   to prepare
all budgets and reports in accordance with GAAP; and     (c)   at RioCan REIT’s
request, to review and approve the purchase price allocation model used in the
financial statements prepared pursuant to this Agreement.

     10.3 The Agent recognizes that RioCan REIT, will be subject to
International Financial Reporting Standards (“IFRS”) commencing January 1, 2011,
with retroactive impact to January 1, 2010. Consequently, periodic third party
appraisals may be necessitated and the Agent will oversee such process, provided
that RioCan REIT shall pay for the costs of any appraisals not required by
credit facilities of Cedar Shopping Centers Inc. (or any subsidiary thereof, or
financings on the Property) and any audit expenses in connection therewith, if
applicable. The Agent will also use reasonable efforts to provide to RioCan REIT
information it requires to convert to GAAP financial information to IFRS.
     10.4 The Agent will allow RioCan REIT to perform, at its expense, from time
to time, internal control auditing of all expenses of the Property (including
information technology and other infrastructures as RioCan REIT deems
necessary).
     10.5 The Agent will assist RioCan REIT in preparing any necessary tax
certificates for foreign owners.

 



--------------------------------------------------------------------------------



 



     10.6 The Agent agrees that (i) it will deliver to RioCan REIT copies of all
reports, statements, plans, budgets and other deliveries to be delivered to the
Owner pursuant to Section 9 and this Section 10 at the same time as the same are
delivered to the Owner; and (ii) RioCan REIT shall have the same entitlements as
are granted to the Owner under Section 9 and this Section 10 to reasonably
request any additional information or reporting, or to require reasonable
changes in format.
     10.7 Notwithstanding anything to the contrary contained in this Agreement,
if RioCan REIT shall request additional information or materials that are not
readily available to Agent, or the preparation of additional reports not
customarily prepared by Agent, the reasonable cost and expense of providing such
information, materials and reports shall be paid by RioCan REIT promptly
following demand. The provisions of this Section 10.7 shall only apply to
supplemental or additional information, materials and reports requested by
RioCan REIT, and not to the specific information, materials and reports
expressly required to be provided under this Agreement.
     11. Data Transfer: The Agent will provide all the information called for in
Sections 9 and 10, and any other information as deemed necessary through the
Agent’s intranet site or other electronic transfer.
     12. Fees: Except as otherwise provided for herein, Owner shall pay to Agent
a property management fee in an amount equal to three and one-half percent
(3.5%) of the gross receipts of the Property (the “Management Fee”). This fee
shall be payable in monthly installments from the operating accounts maintained
pursuant to Section 3.22 hereof. “Gross receipts” of the Property shall include
all rents, percentage rents, tenant charges, reimbursements from Tenants for
common area maintenance charges, insurance, utilities and real estate taxes,
forfeited deposits and such other amounts as are collected from Tenants and
shall exclude sales taxes collected from Tenants, deposits from Tenants (other
than forfeited deposits), proceeds from any sale or refinancing of the Property
or any portion thereof and proceeds of any lease termination payment,
settlement, insurance award (except as provided in Section 3.31) or condemnation
award. The Management Fee does not include payment for leasing services, which
shall be payable to Agent pursuant to Section 12.2 below.
     12.1 To the extent that operating revenues of the Property are insufficient
to pay the Management Fee in full when due, and to the extent that Agent agrees
in writing in advance to defer receipt by it of any part of the Management Fee
due it, the amount so deferred shall bear interest at the rate of two
(2) percentage points in excess of the “prime rate” or “base rate” from time to
time announced by Citibank, N.A., New York New York compounded monthly. Nothing
herein contained, however, shall be construed to obligate Agent to defer receipt
by it of any Management Fee or other fees whatsoever.
     12.2 [INSERT FOR BLUE MOUNTAIN AND FRANKLIN VILLAGE ONLY: Subject to the
terms and provisions of Section 6(c) of that certain Purchase and Sale Agreement
dated as of October 26, 2009, by and between Agent and RioCan Holdings USA
Inc.,] Agent or its affiliate shall be the leasing agent for the Property. Owner
shall pay Agent or its affiliate a leasing commission for each Lease signed by a
Tenant and Owner at any time after October 26, 2009 (a “Leasing Commission”) in
an amount equal to:

  (a)   five percent (5%) of the Minimum Rent payable during the lesser of
(i) the entire primary term of such Lease and (ii) the first five (5) years of
the primary term of such Lease, if the premises demised thereunder is less than
5,000 square feet of gross leasable area; and     (b)   $3.00 per square foot of
gross leasable area, if the premises demised thereunder is 5,000 square feet or
more of gross leasable area.

     In the event of a lease renewal or extension, the Leasing Commission
payable to Agent shall be an amount equal to:

  (a)   two and one-half percent (2.5%) of the Minimum Rent payable during the
lesser of (i) the entire renewal term of such Lease and (ii) the first five
(5) years of the renewal term of such Lease, if the premises demised thereunder
is less than 5,000 square feet of gross leasable area; and     (b)   $1.50 per
square foot of gross leasable area, if the premises demised thereunder is 5,000
square feet or more of gross leasable area.

     For the purposes hereof, “Minimum Rent” shall mean all fixed rent stated in
the Lease in question

 



--------------------------------------------------------------------------------



 



(regardless of how such rent is denominated), but excluding the following items
of additional rent (regardless of how such items are denominated):

  (a)   amounts which are above or in addition to the fixed rent, whether
payable by Tenant as adjustments or otherwise, for realty taxes, cleaning costs,
all other operating expense escalations or pass-throughs, and percentage rentals
(if any);     (b)   amounts paid by Tenant, or melded into Tenant’s rental under
the Lease, for work performed for Tenant in excess of Landlord’s Work as
specified in the Lease shall be excluded;     (c)   amounts added to or melded
into Tenant’s rental under the Lease to reimburse landlord for Tenant’s space in
another property which landlord agrees to “take over” and credits allowed to
Tenant against Lease rental for payments made by Tenant to its landlord(s) to
satisfy, cancel or discharge leasehold obligations of Tenant. These payments
shall be deducted as allowed or made against Tenant’s rental under the Lease;  
  (d)   amounts agreed to be paid by landlord to landlords of Tenant to satisfy,
cancel or discharge Tenant’s obligations under its existing leases or agreements
and losses incurred in assigning such leases or subletting such space. Such
payments shall be deducted when paid and losses shall be deducted when incurred;
    (e)   amounts paid for additional cleaning, security and/or other services
not commonly supplied to other Tenants of the Property shall be excluded;    
(f)   amounts paid by Tenant in connection with Tenant’s option to cancel its
Lease, if any, shall be excluded; and     (g)   rent concessions, work letter
allowances and rent allowances granted to Tenant shall be deducted.

     In the case of gross rents or semi-gross rents, an appropriate allocation
will be made to reflect the portions of such rents which would be equivalent to
the minimum rent payable on a net lease.
     All Leasing Commissions shall be reduced by 25% if an outside broker is
used. Fifty percent (50%) of the amount of any Leasing Commission due hereunder
shall be payable to Agent or its affiliate upon the payment by the Tenant to
Owner of the first month’s rent due under the applicable lease or lease renewal
(other than any security deposit) and the lease or renewal being fully executed,
and the remaining fifty percent (50%) thereof shall be payable to Agent or its
affiliate if and when the Tenant has opened for business (it being acknowledged
and agreed that the full Leasing Commission shall be due and payable if the
foregoing events shall occur simultaneously). In addition, Owner shall reimburse
Agent for the reasonable actual out-of pocket costs of all advertising plans and
promotional materials and all reasonable attorneys’ fees incurred by Agent in
connection with the leasing of any space at the Property.
     12.3 Upon the sale or transfer, directly or indirectly, of the Property by
Owner by deed, or by transfer of all of the ownership interests in Owner or
otherwise, Owner shall pay to Agent a disposition fee (a “Disposition Fee”)
equal to one-half of one percent (0.5%) of the gross sales price paid by the
purchaser of the Property; provided, however, that any Disposition Fee payable
hereunder shall not exceed $150,000. The Disposition Fee shall be deemed earned,
and, therefore, shall be paid, as and when title (by deed or transfer of
ownership interests) to the Property closes and without regard to whether one or
more outside brokers were engaged in connection with such sale or transfer.
Notwithstanding the foregoing, for so long as Agent or any of its affiliates
shall be partners of any ultimate owner of the Owner (Agent or such affiliated
partner(s) in their respective capacity as partners of Owner, being “Cedar
Affiliated Partner(s)”), Agent shall not be entitled to a Disposition Fee
hereunder in the event of any transfer of interests in Owner by and among any of
the then existing partners of Owner or any sale or transfer by deed of the
Property to any of the then existing partners of Owner.
     12.4 Upon any financing or refinancing by debt, sale and leaseback or other
form of financing with respect to the Property arranged by the Agent (other than
in connection with (i) any company loan from any partner of Owner to Owner and
(ii) any trade payable incurred in the ordinary course of business), Owner shall
pay to Agent a financing fee (the “Financing Fee”) equal to one-quarter of one
percent (0.25%) of the original

 



--------------------------------------------------------------------------------



 



principal amount of the Financing; provided, however, that fifty percent (50%)
of any Financing Fee shall be paid to RioCan REIT if RioCan REIT was the sole
procuring party with respect to such financing or refinancing; provided further,
that any Financing Fee payable hereunder shall not exceed $50,000. The Financing
Fee shall be deemed earned, and, therefore, shall be paid, as and when the
subject financing closes and without regard to whether one or more outside
brokers were engaged in connection with such financing.
     13. Expenses: Owner shall reimburse Agent for reasonable, actual out of
pocket expenses including telephone and facsimile charges, postage and express
mail service and travel and food expenses incurred by Agent in connection with
Agent’s on site supervision of the Property by Agent’s officers and personnel
(evidenced by receipts submitted to Owner). Agent shall not accept for its own
account in the execution of its duties hereunder, any commissions, reductions,
finder’s fees or other concessions from tradesmen, suppliers, contractors,
insurers, or tenants. If such concessions are received by the Agent, they shall
be remitted to or credited to the Owner promptly after receipt.
     14. Legal Services: The Agent, on behalf of Owner, shall engage Stuart H.
Widowski, Esq., or his successor, as legal counsel to provide legal services for
Owner and the Property. Such services shall be provided as required and at a
rate of $275 per hour.
     15. Sales and Financing:

  (a)   If the Owner executes a listing agreement with a broker for the sale of
the Property, the Agent shall co-operate with such broker so that the respective
activities of the Agent and broker may be carried on without friction and
without material interference with Tenants. The Agent will provide access to the
Property during reasonable business hours on reasonable prior written notice.  
  (b)   If the Owner elects to sell, finance or refinance the Property or its
interest therein then upon the written request of the Owner, the Agent agrees at
Owner’s expense (i) to assist in the setting up of due diligence rooms or
websites, copying documents, obtaining consents and delivering notices; (ii) to
assist the Owner in the evaluation of the truth, correctness and completeness of
any and all facts (collectively, the “Representations”) requested by a
prospective buyer or lender, in connection with its operation, maintenance,
repair, servicing, compliance with governmental requirements and other matters,
but without representation or warranty by the Agent; and (iii) to conduct a good
faith review of its files to determine which Representations can be made and to
disclose to the Owner which Representations cannot be made, but without
representation or warranty by the Agent.     (c)   In connection with any sale
or financing of the Property, the Agent shall assist in the preparation of any
required statement of adjustments and shall provide any ongoing services
required in connection with the sale after closing, including, without
limitation, collection of receivables, readjustment of the statement of
adjustments and tenant billings, subject to the continuation of the term of this
Agreement during any such period, including, without limitation, the payment of
all fees provided hereunder to the Agent.

     16. Compliance with Laws: In performing its obligations hereunder, Agent
shall comply with all applicable federal, state and local laws and regulations.
     17. Term and Termination: The initial term of this Agreement shall be for a
period of three (3) years from the date hereof and this Agreement shall
automatically renew from year to year thereafter unless and until terminated by
either party upon ninety (90) days’ prior written notice thereof.
Notwithstanding the foregoing, Owner shall be entitled to terminate this
Agreement (with no additional compensation) at any time upon seven (7) days’
prior written notice to Agent (which notice may be given by RioCan REIT on
behalf of Owner) if a Cause Event shall have occurred and be continuing.
Notwithstanding the foregoing, Agent shall be entitled to terminate this
Agreement at any time upon seven (7) days’ prior written notice to Owner and
RioCan REIT if (I) for so long as Agent and the general partner of Owner shall
be under common control, the general partner of Owner shall be removed by reason
of a “Cause Event” pursuant to the terms of the Partnership Agreement, (II) a
Bankruptcy Event shall occur with respect to Owner or (III) Owner is in material
default in the performance or observance of any of its covenants or obligations
under this Agreement (other than, for so long as Agent and the general partner
of Owner shall be under common control, a default by Owner resulting from the
wilful default of the general partner of Owner under the Partnership Agreement),
which default

 



--------------------------------------------------------------------------------



 



continues uncured for a period of sixty (60) days after written notice to Owner
and RioCan REIT, provided, that if such default is not reasonably susceptible of
being cured with such sixty (60) day period and Owner shall have commenced a
cure of such default within such sixty (60) day period and is diligently
pursuing a cure of such default, Owner shall have such additional time as is
reasonably necessary to cure such default. This Agreement shall terminate
automatically if:

  (i)   all or substantially all of the Property is condemned or acquired by
eminent domain; or     (ii)   all or substantially all of the Property is
destroyed by fire or other casualty as a result of which all or substantially
all of the Tenants are unable to continue the normal conduct of their business
in their respective occupied spaces and are permanently released under their
respective Leases from the payment of all rent thereunder; or     (iii)   all of
the Property is sold or ground leased to an unrelated, third party purchaser; or
    (iv)   upon the transfer by all of the Cedar Affiliated Partners of all of
their respective indirect interests in the Owner to one or more unaffiliated
parties.

               For the purposes hereof, (A) “Cause Event” means, with respect to
Agent, the occurrence of any of the following events: (a) Agent commits fraud,
willful misconduct or gross negligence in the performance of its duties and
obligations under this Agreement; (b) Agent is in material default in the
performance or observance of any of its covenants or obligations under this
Agreement, which default continues uncured for a period of sixty (60) days after
written notice to Agent, provided, that if such default is not reasonably
susceptible of being cured with such sixty (60) day period and Agent shall have
commenced a cure of such default within such sixty (60) day period and is
diligently pursuing a cure of such default, Agent shall have such additional
time as is reasonably necessary to cure such default; (c) any Bankruptcy Event
with respect to Agent; (d) Agent and the general partner of Owner shall not be
under common control, or (e) for so long as Agent and the general partner of
Owner shall be under common control, the general partner of Owner shall be
removed by reason of a “Cause Event” pursuant to the terms of the Partnership
Agreement and (B) “Bankruptcy Event” means, with respect to any entity, the
occurrence of any of the following events: (i) the filing by it of a voluntary
petition in bankruptcy, (ii) an adjudication that it is bankrupt or insolvent
unless such adjudication is stayed or dismissed within sixty (60) days, or the
entry against it of an order for relief of debtors in any bankruptcy or
insolvency proceeding unless such order is stayed or dismissed within ninety
(90) days, (iii) the filing by it of a petition or an answer seeking for itself
any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any statute, law or regulation, (iv) the
filing by it of an answer or other pleading admitting or failing to contest the
material allegations of the petition filed against it in any proceeding of the
nature described in the preceding clause (iii), (v) its seeking, consenting to
or acquiescing in the appointment of a trustee, receiver or liquidator of it or
of all or any substantial part of its assets, or (vi) the failure within ninety
(90) days after the commencement of any proceeding against it seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any statute, law or regulation, to have the proceeding
stayed or dismissed, or the failure within one hundred twenty (120) days after
the appointment without its consent or acquiescence of a trustee, receiver or
liquidator of it or of all or any substantial part of its assets to have such
the appointment vacated or stayed, or the failure within ninety (90) days after
the expiration of any such stay to have the proceeding dismissed or the
appointment vacated, or (vii) such party generally shall be unable to pay, or
shall admit in writing its inability to pay, its debts as they become due.
     17.1 Owner shall pay or reimburse Agent for any monies due it under this
Agreement for services prior to termination, notwithstanding termination of this
Agreement. All provisions of this Agreement that require Owner to have insured
or to defend, reimburse or indemnify Agent shall survive any termination and, if
Agent is or becomes involved in any proceeding or litigation by reason of having
been Owner’s Agent, such provisions shall apply as if this Agreement were still
in effect. Owner agrees that Agent may withhold funds for thirty (30) days after
the end of the month in which this Agreement is terminated to pay bills
previously incurred but not yet invoiced, and to close accounts.
     17.2 On termination of this Agreement:

  (a)   the Agent shall within fifteen (15) days thereafter render a final
accounting to the Owner and

 



--------------------------------------------------------------------------------



 



      pay over any balance in the Agent’s trust account remaining at the credit
of the Owner (subject to Section 17.1 hereof);     (b)   the Agent shall
promptly surrender to the Owner all property, documents and information of Owner
acquired in the course of or incidental to this Agreement including, but not
limited to all lease agreements, computer programs and records and other files,
records, contracts and information to the continuing operation of the Property;
    (c)   the Agent shall surrender any space occupied by Agent in the Property
in connection with its responsibilities under this Agreement;     (d)   the
Agent shall assign to the Owner all contracts related to the Property and
entered into in accordance with this Agreement, if applicable and assignable,
and that were entered into in accordance with this Agreement and the Owner (or a
replacement property manager) shall assume all such contracts;     (e)   the
Agent shall give notices to Tenants and other persons as Owner may direct with
respect to such termination; and     (f)   the Agent shall cooperate fully with
Owner and Owner’s agents and representatives to effectuate an orderly transition
in connection with the management and/or operation of the Property.     18.  
Indemnity:

     18.1 The Agent shall be indemnified, defended and held harmless by the
Owner from and against any and all expenses (including reasonable attorneys’
fees), losses, damages, liabilities, charges and claims of any kind or nature
whatsoever including the cost of seeking to enforce this indemnification right
(collectively “Indemnified Losses”), incurred by Agent arising out of or
incidental to any act performed or omitted to be performed by Agent in its
capacity as property manager and/or in connection with the Property, including,
without limitation, any act or omission constituting ordinary negligence of
Agent, provided that such act or omission did not constitute gross negligence,
willful misconduct (including, without limitation, an intentional breach of the
terms of this Agreement) or fraud.
     18.2 All indemnification obligations under this Agreement shall also run to
the benefit of any affiliate of any Agent or any principal, partner, member,
manager, shareholder, controlling person, officer, director, agent or employee
of Agent (each of the foregoing, together with Agent, a “Protected Person”).
     18.3 The Owner shall promptly reimburse (or advance, to the extent
reasonably requested by a Protected Person other than in connection with
Indemnified Losses resulting from claims made by Owner) each Protected Person
for reasonable legal or other expenses (as incurred) of each Protected Person in
connection with investigating, preparing to defend or defending any claim,
lawsuit or other proceeding relating to any Indemnified Losses for which the
Protected Person may be indemnified pursuant to this Section 18 provided, that
such Protected Person executes a written undertaking to repay Owner for such
reimbursed or advanced expenses if it is finally judicially determined that such
Protected Person is not entitled to the indemnification provided by this
Section 18.
     18.4 The provisions of this Section 18 shall continue to afford protection
to each Protected Person regardless of whether such Protected Person remains in
the position or capacity pursuant to which such Protected Person became entitled
to indemnification under this Section 18 and regardless of any subsequent
amendment to or termination of this Agreement.
     18.5 The Owner shall be indemnified, defended and held harmless by Agent
from and against any and all Indemnified Losses incurred by Owner arising out of
the gross negligence, willful misconduct (including, without limitation, an
intentional breach of the terms of this Agreement) or fraud of Agent.
     18.6 The provisions of this Section 18 shall survive the expiration or any
termination of this Agreement.

 



--------------------------------------------------------------------------------



 



     19. Insurance:
     19.1 The Agent shall place and maintain in its capacity as manager and
throughout the term of this Agreementunder its corporate insurance policy:

  (i)   comprehensive dishonesty, disappearance and destruction insurance for an
amount of not less than $2,000,000, and     (ii)   errors and omissions
insurance coverage of $1,000,000.

Any liability insurance policy or policies obtained by or on behalf of Owner
shall name the Agent as an additional named insured so as to protect and
indemnify the Agent from liability in the same manner and to the same extent as
the Owner. All policies of insurance shall contain a waiver of any rights of
subrogation which the insurers may have against the Agent whether or not the
damage was caused by the act, omission or negligence of the Agent.
     19.2 All insurance policies placed pursuant to this Section 19 shall name
the Owner as an additional named insured so as to protect and indemnify them in
the same manner and to the same extent as the Agent. All policies of insurance
shall contain a waiver of any rights of subrogation of which the insurers may
have against the Owner.
     19.3 Owner and Agent shall each waive any claim for loss or damage against
the other and mutually agree to hold each other harmless for loss to the
Property to the extent that either party is reimbursed or indemnified by
insurance coverage.
     19.4 The provisions of this Section 19 shall survive the expiration or any
termination of this Agreement.
     20. Violations of Law: Agent will promptly notify Owner of any violations
of any requirements of any statute, ordinance, law or regulation of any
governmental body or any public authority or official thereof having
jurisdiction with respect to the Property known to the Agent and shall promptly
use commercially reasonable efforts at Owner’s expense to cure such violations
and to prevent any civil or criminal liability from being imposed.
     20.1 In the event (A) it is alleged or charged that the Property or any
equipment therein or any act or failure to act by the Owner or its agents with
respect to the Property or the sale, rental, or other disposition thereof fails
to comply with, or is in violation of, any of the requirements of any provision,
statute, ordinance, law, or regulation of any Governmental body or any order or
ruling of any public authority or official thereof having or claiming to have
jurisdiction thereover, (B) Agent notifies Owner and RioCan REIT of such
violation pursuant to Section 20 or any other provision of this Agreement and
Owner fails to contest such violation in good faith and/or to commence and
diligently prosecute to completion (or permit Agent, at Owner’s expense to
commence and diligently prosecute) the cure of such violation, and (C) Agent, in
its sole and absolute discretion, considers that the action or position of Owner
may result in damage or liability to Agent, Agent shall have the right to cancel
this Agreement at any time by giving not less than thirty (30) days’ prior
written notice to Owner and RioCan REIT of its election so to do, which
cancellation shall be effective upon the service of such notice. Such notice may
be served personally or by United States or Canadian certified mail, and if
served by mail shall be deemed to have been served when deposited in the United
States or Canadian mail system. Such cancellation shall not release the
indemnities of Owner and Agent set forth herein and shall not terminate (i) any
liability or obligation of Owner or RioCan REIT to Agent for any payment,
reimbursement, or other sum of money then due and payable to Agent hereunder as
of the date of such cancellation, or (ii) any obligation of Agent to remit
moneys to Owner or to complete its obligations hereunder to the date of such
cancellation. Agent shall cooperate with Owner to ensure a smooth and efficient
transition to a new managing agent, including but not limited to, prompt
delivery of files relating to the Property.
     21. Confidentiality: The Agent agrees that all confidential information
acquired in the course of or incidental to this Agreement including, but not
limited to, customer information, trade secrets or other commercial property of
the Owner will not be disclosed or communicated in any way by the Agent during
the term of this Agreement or thereafter, except to employees of the Agent and
its agents, contractors, subcontractors and consultants (provided they agree in
writing to be bound by this provision) as required to carry out their duties
under this Agreement and as may be required by law. The parties acknowledge that
this

 



--------------------------------------------------------------------------------



 



Agreement may be included in an SEC filing and a filing required by the Ontario
Securities Commission, and shall not be confidential information.
     22. The Loan: Agent acknowledges that Owner has obtained a loan from
[                    ] (“Lender”) in the principal amount of up to
$[                    ] (the “Loan”), which is governed by a certain
[                    ] made by Owner for the benefit of Lender, dated the date
hereof (the “Loan Agreement”). For so long as the Loan is outstanding:

  (a)   this Agreement shall be terminable by Lender or its nominee without
penalty or premium following the occurrence of an Event of Default (as such term
is defined in the Loan Agreement) or by Owner after Lender has notified Owner in
writing that Agent is unsatisfactory to Lender, in each case upon thirty
(30) days prior written notice to Agent;     (b)   all payments hereunder shall
be subject and subordinate in lien and priority of payment to the payment of all
principal and interest and all other amounts due under the Loan; and     (c)  
Agent shall promptly notify Lender with respect to any default hereunder and
promptly deliver to Lender a copy of each notice, report, plan or statement
delivered by Agent to Owner hereunder.     23.   General Provisions: It is
expressly agreed by the parties that:

     23.1 The parties have entered into this Agreement without any inducements,
representations, statements, warranties or agreements made by either party other
than those expressly stated herein.
     23.2 This Agreement embodies the entire understanding of the parties with
respect to the subject matters stated herein and there are no other
understandings or undertakings related to the within subject matters. This
Agreement may be modified only by a written agreement signed by the parties
hereto. No waiver of any of the provisions of this Agreement shall be binding
unless executed in writing by the parties, save and except for any termination
of this Agreement that arises under the express terms hereof. No waiver of any
of the provisions of this Agreement shall be deemed or shall constitute a waiver
of any other provision (whether or not similar) nor shall such waiver constitute
a continuing waiver. Failure on the part of a party to complain of any act or
failure to act of another party or to declare another party in default,
irrespective of how long such failure continues, shall not constitute a waiver
by such first mentioned party of its rights hereunder.
     23.3 The provisions of this Agreement are severable and to the extent that
any provision herein is determined by court order, law or rule to be invalid,
such invalidity shall in no way affect nor invalidate the other provisions of
this Agreement.
     23.4 Agent and Owner acknowledge that as of the date of this Agreement
Agent is an affiliate of the general partner of Owner. Any action of Agent
hereunder or approval required to be given by the Owner hereunder shall in each
case be subject to the approval of the Advisory Board to the extent required
pursuant to the express terms of Section 6.3(a) and (b) of the Partnership
Agreement. If the approval of the Advisory Board shall not be required pursuant
to the express terms of Sections 6.3(a) and (b) of the Partnership Agreement,
for so long as Agent shall remain an affiliate of Owner, Agent shall have the
authority to make determinations and decisions, and grant approvals, on behalf
of Owner. Notwithstanding the terms of Section 23.8 of this Agreement, with
respect to notices and information required to be delivered to Owner pursuant to
this Agreement, such notices and information shall not be required to be
delivered to RioCan REIT unless expressly provided in this Agreement or in the
Partnership Agreement.
     23.5 This Agreement shall be governed by and construed in accordance with
the laws of the State of New York.
     23.6 With respect to any and all disputes under or relating to this
Agreement, the parties consent to the exclusive jurisdiction and venue of the
Supreme Court of the State of New York, Nassau County and the United States
District Court for the Eastern District of New York and the appellate courts
with supervisory powers thereover.
     23.7 The parties agree that in any litigation or proceeding commenced by
either party against the other, service of process shall be deemed to be
effective either by hand delivery thereof or by the mailing

 



--------------------------------------------------------------------------------



 



thereof via certified mail, postage prepaid, with a proof of mailing receipt
validated by the U.S. or Canadian Postal Service constituting the sufficient
evidence of service of process.
     23.8 With respect to any notices that are required or permitted to be made
pursuant to this Agreement, they shall be in writing and either delivered
personally, sent by United States or Canadian mail or by facsimile (provided
that if delivered by facsimile, a confirmation copy of such notice must also be
delivered personally or by United States or Canadian mail) addressed as follows:
As to Owner:
Cedar Shopping Centers Partnership, L.P.
c/o Cedar Shopping Centers, Inc.
44 South Bayles Avenue, Suite 304
Port Washington, New York 11050
Attention: Leo S. Ullman
Facsimile: (516) 767-6497
with a copy to:
RioCan
c/o RioCan Real Estate Investment Trust
2300 Yonge Street
Suite 500, P.O. Box 2386
Toronto, Ontario
M4P 1E4
Attention: Jonathan Gitlin
Facsimile: (416) 866-3020
As to RioCan REIT:
RioCan
c/o RioCan Real Estate Investment Trust
2300 Yonge Street
Suite 500, P.O. Box 2386
Toronto, Ontario
M4P 1E4
Attention: Jonathan Gitlin
Facsimile: (416) 866-3020
As to Agent:
Cedar Shopping Centers Partnership, L.P.
c/o Cedar Shopping Centers Partnership, L.P.
44 South Bayles Avenue, Suite 304
Port Washington, New York 11050
Attention: Brenda J. Walker
Facsimile: (516) 767-6497
          Any party hereto may change its address for notice or facsimile
transmission number by notice to the other parties hereto in the manner set
forth herein. Any notice, consent or instrument aforesaid, if delivered or sent
by facsimile transmission shall be deemed to have been given or made on the date
on which it was delivered to such party or if sent by facsimile transaction
shall be deemed to be given on the day transmitted if transmitted before 5:00
p.m. on a Business Day and otherwise on the next Business Day or if mailed,
shall be deemed to have been given or made on the fifth Business Day following
the date on which it was mailed, unless at the time of mailing or within
seventy-two (72) hours thereafter, there shall be a strike, labor interruption
or lockout in the postal service, in which case, the notice, direction or other
instrument as aforesaid shall be delivered by one party to the address of the
other.

 



--------------------------------------------------------------------------------



 



     23.9 This Agreement may not be assigned by Agent without the prior written
consent of Owner, provided, however, that Owner consents to Agent’s designating
a wholly-owned subsidiary or affiliate of Agent to act on behalf of Agent as
leasing and rental agent for the Property (so long as such entity remains a
wholly-owned subsidiary or affiliate of Agent). This Agreement shall be binding
upon and benefit the parties hereto and their respective successors and
permitted assigns.
     23.10 For purposes of this Agreement, “Business Day” means any day other
than Saturday, Sunday or any other day on which banks or savings and loan
associations in New York, New York are not open for business.
     23.11 EACH PARTY HERETO, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO
CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION BROUGHT WITH RESPECT TO THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY
COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
ANY PARTY TO THIS AGREEMENT. NO PARTY HERETO SHALL SEEK TO CONSOLIDATE, BY
COUNTERCLAIM OR OTHERWISE, ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED
WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.
[SIGNATURE PAGE FOLLOWS]
     IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties
have executed this Property Management Agreement as of the day and year first
set forth above.

                      OWNER    
 
                    [                    ]    
 
                    By:   [                    ]    
 
               
 
      By:        
 
         
 
Leo S. Ullman    
 
          President    
 
                    AGENT    
 
                    CEDAR SHOPPING CENTERS PARTNERSHIP,
L.P., a Delaware limited partnership    
 
                    By:   Cedar Shopping Centers, Inc., a Maryland            
corporation, its general partner    
 
               
 
  By:                          
 
                    RIOCAN REIT    
 
                    RIOCAN REAL ESTATE INVESTMENT TRUST    
 
               
 
  By:                          

 



--------------------------------------------------------------------------------



 



EXHIBIT E
ALLOTTED CONSIDERATION
Cedar and RioCan agree that the Consideration for the Interests shall be
allocated among the assets owned by the Property Owner as of the Closing as
follows:

     
Cash and Cash Equivalents (Class I)
  Dollar amount as of the Closing Date
 
   
Supplies, Prepaid Expenses and Other Current Assets (Class V)
  Tax basis as of the Closing Date
 
   
Equipment, Furniture and Fixtures (Class V)
  Tax basis as of the Closing Date
 
   
Real Property Lease and Improvements, and Construction of Improvements in
Progress (Class V)
  Balance
 
   
Goodwill, Going Concern Value and Other Section 197 Intangibles (Classes VI and
VII)
  None

              Allotted Property   Consideration
Columbus Crossing
  $ 19,630,000  
Franklin Village*
  $ 43,980,000  
Loyal Plaza
  $ 21,560,000  
Stop & Shop at Bridgeport
  $ 7,180,000  
Blue Mountain Commons
    n/a  
Sunset Crossing
  $ 7,880,000  
Shaw’s Plaza
  $ 16,290,000  
TOTAL:
  $ 116,520,000  

 

*   Includes escrow holdback estimates for 5 spaces (Franklin Village Renewal
Lease Spaces) with pending lease renewals with an estimated NOI of $65,000 and a
lease value equal to $5,467,000. Eighty percent (80%) of the lease value for the
5 renewal tenancies, rounded, equals $4,380,000. The Allotted Consideration for
Franklin Village does not include additional Earn-Out Proceeds related to the
Franklin Village Applebee’s Space and the Franklin Village New Lease Space.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM
ESCROW AGREEMENT
     THIS ESCROW AGREEMENT (this “Agreement”), dated as of the [ ] day of
October, 2009, is among COMMONWEALTH LAND TITLE INSURANCE COMPANY, Two Grand
Central Tower 140 East 45th Street, 22nd Floor, New York, NY 10017 (“Escrowee”),
CEDAR SHOPPING CENTERS PARTNERSHIP, L.P., a Delaware limited partnership, having
an office at 44 South Bayles Avenue, Port Washington, New York 11050 (“Cedar”)
and RIOCAN HOLDINGS USA INC., a Delaware corporation, having an office c/o
RioCan Real Estate Investment Trust, RioCan Yonge Eglinton Centre, 2300 Yonge
St., Suite 500, P.O. Box 2386, Toronto, Ontario, M4P 1E4 (“RioCan”).
W I T N E S S E T H
     WHEREAS, Cedar and RioCan entered into that certain Agreement Regarding
Purchase of Partnership Interests (hereinafter referred to as the “Purchase and
Sale Agreement”); dated as of the date hereof, for the purchase and sale of the
Interests.
     WHEREAS, the Purchase and Sale Agreement provides for the terms and
conditions applicable to the sale and purchase of the Interests and the
performance obligations and rights of Cedar and RioCan; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, Cedar and RioCan agree, pursuant to the Purchase and Sale
Agreement, that Escrowee shall hold, in escrow the Deposit in accordance with
the terms and conditions of the Purchase and Sale Agreement and this Agreement.
     NOW, THEREFORE, the parties hereto agree as follows:
     1. Appointment of Agent.
          (a) Cedar and RioCan hereby appoint Escrowee to act as their escrow
agent on the terms and conditions hereinafter set forth, and Escrowee accepts
such appointment.
          (b) RioCan shall deliver the Deposit to Escrowee pursuant to the wire
instructions attached hereto as Exhibit A in accordance with the terms of the
Purchase and Sale Agreement. Escrowee agrees to hold the Deposit on behalf of
the parties to the Purchase and Sale Agreement, and to apply, disburse and
deliver the Deposit as provided in the Purchase and Sale Agreement and this
Agreement. In the event of any conflict between the terms and conditions of the
Purchase and Sale Agreement and the terms or conditions of this Agreement, as to
the obligations of Escrowee, the terms and conditions of this Agreement shall
govern and control, and as to Cedar and RioCan, the terms and conditions of the
Purchase and Sale Agreement shall control.
     2. Disposition of the Required Deposit.
          (a) Escrowee shall hold the Deposit in an interest bearing segregated
account at [JPMorgan Chase Bank, N.A.] which rate of interest need not be
maximized. Escrowee shall not commingle the Deposit with any other funds.
          (b) Escrowee shall pay the Deposit in accordance with the terms of the
Purchase and Sale Agreement. If, prior to any Closing, either party makes a
written demand upon Escrowee for delivery of the Deposit, Escrowee shall give
written notice to the other party of such demand. If a written notice of
objection to the proposed payment is not received from the other party within
seven (7) Business Days after the giving of notice by Escrowee, Escrowee is
hereby authorized to deliver the Deposit to the party who made the demand. If
Escrowee receives a written notice of objection within said period, then
Escrowee shall continue to hold the Deposit and thereafter pay it to the party
entitled when Escrowee receives (a) written notice from the objecting party
withdrawing the objection, or (b) a written notice signed by both parties
directing disposition of the Deposit, or (c) a judgment or order of a court of
competent jurisdiction.
          (c) Nothing in this Section 2 shall have any effect whatsoever upon
Escrowee’s rights, duties, and obligations under Section 3.
     3. Concerning Escrowee.
          (a) Escrowee shall be protected in relying upon the accuracy, acting
in reliance upon the contents, and assuming the genuineness of any notice,
demand, certificate, signature, instrument or other document which is given to
Escrowee without verifying the truth or accuracy of any such notice, demand,
certificate, signature, instrument or other document;
          (b) Escrowee shall not be bound in any way by any other contract or
understanding between Cedar and RioCan, whether or not Escrowee has knowledge
thereof or consents thereto unless such consent is given in writing;
          (c) Escrowee’s sole duties and responsibilities shall be to hold and
disburse the Deposit in accordance with this Agreement and the Purchase and Sale
Agreement;
          (d) Upon the disbursement of the Deposit in accordance with this
Agreement, Escrowee shall be relieved and released from any liability under this
Agreement;
          (e) Escrowee may resign at any time upon at least fifteen
(15) Business Days prior written notice to Cedar and RioCan hereto. If, prior to
the effective date of such resignation, Cedar and RioCan hereto shall have
approved, in writing, a successor escrow agent, then upon the resignation of
Escrowee, Escrowee

 



--------------------------------------------------------------------------------



 



shall deliver the Deposit to such successor escrow agent. From and after such
resignation and the delivery of the Deposit to such successor escrow agent,
Escrowee shall be fully relieved of all of its duties, responsibilities and
obligations under this Agreement, all of which duties, responsibilities and
obligations shall be performed by the appointed successor escrow agent. If for
any reason Cedar and RioCan shall not approve a successor escrow agent within
such period, Escrowee may bring any appropriate action or proceeding for leave
to deposit the Deposit with a court of competent jurisdiction, pending the
approval of a successor escrow agent, and upon such deposit Escrowee shall be
fully relieved of all of its duties, responsibilities and obligations under this
Agreement;
          (f) Cedar and RioCan hereby agree to, jointly and severally,
indemnify, defend and hold harmless Escrowee from and against any liabilities,
damages, losses, costs or expenses incurred by, or claims or charges made
against, Escrowee (including reasonable attorneys’ fees and disbursements) by
reason of Escrowee performing its obligations pursuant to, and in accordance
with, the terms of this Agreement, but in no event shall Escrowee be indemnified
for its gross negligence, willful misconduct or breach of the terms of this
Agreement;
          (g) In the event that a dispute shall arise in connection with this
Agreement or the Purchase and Sale Agreement, or as to the rights of Cedar and
RioCan in and to, or the disposition of, the Deposit, Escrowee shall have the
right to (w) hold and retain all or any part of the Deposit until such dispute
is settled or finally determined by litigation, arbitration or otherwise, or (x)
deposit the Deposit in an appropriate court of law, following which Escrowee
shall thereby and thereafter be relieved and released from any liability or
obligation under this Agreement, or (y) institute an action in interpleader or
other similar action permitted by stakeholders in the State of New York, or
(z) interplead Cedar or RioCan in any action or proceeding which may be brought
to determine the rights of Cedar and RioCan to all or any part of the Deposit;
and
          (h) Escrowee shall not have any liability or obligation for loss of
all or any portion of the Deposit by reason of the insolvency or failure of the
institution of depository with whom the escrow account is maintained.
     4. Termination.
          This Agreement shall automatically terminate upon the delivery or
disbursement by Escrowee of the Deposit in accordance with the terms of the
Purchase and Sale Agreement and terms of this Agreement, as applicable.
     5. Notices.
          All notices, demands, consents, reports and other communications
provided for in this Agreement shall be in writing, shall be given by a method
prescribed in this Section and shall be given to the party to whom it is
addressed at the address set forth below or at such other address(es) as such
party hereto may hereafter specify by at least seven (7) days’ prior written
notice.
To Cedar:
c/o Cedar Shopping Centers, Inc.
44 South Bayles Avenue
Port Washington, New York 11050
Attention: Leo S. Ullman
Facsimile: (516) 767-6497
With a copy to:
Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, New York 10038-4982
Attention: Steven P. Moskowitz, Esq.
Facsimile: (212) 806-6006
To RioCan:

 



--------------------------------------------------------------------------------



 



Yonge Eglinton Centre
2300 Yonge Street
Suite 500, P.O. Box 2386
Toronto, Ontario
M4P 1E4
Attention: Rags Davloor
Facsimile: (416) 866-3020
With a copy to:
Yonge Eglinton Centre
2300 Yonge Street
Suite 500, P.O. Box 2386
Toronto, Ontario
M4P 1E4
Attention: Jonathan Gitlin
Facsimile: (416) 866-3020
With a copy to:
Goodmans LLP
250 Yonge Street
Suite 2400
Toronto, Ontario
M5B 2M6
Attention: Juli Morrow
Facsimile: (416) 979-1234
To Escrowee:
Commonwealth Land Title Insurance Company
Two Grand Central Tower
140 East 45th Street, 22nd Floor
New York, New York 10017
Attention: Robert Fitzgerald
Facsimile: (212) 986-3215
Telephone: (212) 973-4809
     Any party hereto may change the address to which notice may be delivered
hereunder by the giving of written notice thereof to the other parties as
provided hereinbelow. Any notice or other communication delivered pursuant to
this Section 5 may be mailed by United States or Canadian certified air mail,
return receipt requested, postage prepaid, deposited in a United States or
Canadian Post Office or a depository for the receipt of mail regularly
maintained by the United States Post Office or the Canadian Post Office, as
applicable. Such notices, demands, consents and reports may also be delivered
(i) by hand or reputable international courier service which maintains evidence
of receipt or (ii) by facsimile with a confirmation copy delivery by hand or
reputable international courier service which maintains evidence of receipt. Any
notices, demands, consents or other communications shall be deemed given and
effective when delivered by hand or courier or facsimile, or if mailed only,
five (5) Business Days after mailing. Notwithstanding the foregoing, no notice
or other communication shall be deemed ineffective because of refusal of
delivery to the address specified for the giving of such notice in accordance
herewith. The provisions of this Section 5 shall survive the Closings and/or a
termination of this Agreement.
     6. Capitalized Terms.
          Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Purchase and Sale Agreement.

 



--------------------------------------------------------------------------------



 



     7. Governing Law.
          THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE CONFLICTS OF LAW
PRINCIPLES OF SUCH STATE. THE PARTIES HERETO WAIVE TRY BY JURY IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.
     8. Successors.
          This Agreement shall be binding upon and inure to the benefit of the
respective successors and permitted assigns of the parties hereto; provided,
however, that except as expressly provided herein as to the Escrowee, this
Agreement may not be assigned by any party without the prior written consent of
the other parties.
     9. Entire Agreement.
          This Agreement, together with the Purchase and Sale Agreement,
contains the entire agreement and understanding between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings relating to such subject matter.
     10. Amendments.
          Except as expressly provided in this Agreement, no amendment,
modification, termination, cancellation, rescission or supersession to this
Agreement shall be effective unless it shall be in writing and signed by each of
the parties hereto.
     11. Counterparts and/or Facsimile Signatures.
          This Agreement may be executed in any number of counterparts,
including counterparts transmitted by facsimile, any one of which shall
constitute an original of this Agreement. When counterparts or facsimile copies
have been executed by all parties, they shall have the same effect as if the
signatures to each counterpart or copy were upon the same documents and copies
of such documents shall be deemed valid as originals. The parties agree that all
such signatures may be transferred to a single document upon the request of any
party. This Agreement shall not be binding unless and until it shall be fully
executed and delivered by all parties hereto. In the event that this Agreement
is executed and delivered by way of facsimile transmission, each party
delivering a facsimile counterpart shall promptly deliver an ink-signed original
counterpart of the Agreement to the other party by overnight courier service;
provided however, that the failure of a party to deliver an ink-signed original
counterpart shall not in any way effect the validity, enforceability or binding
effect of a counterpart executed and delivered by facsimile transmission.
     12. Severability.
          If any provision of the Agreement or the application of any such
provision to any person or circumstance shall be held invalid, illegal, or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof.
     13. EIN.
          Cedar shall provide its employer identification numbers to Escrowee
promptly following execution and delivery of this Agreement. Each of the parties
hereto shall execute and deliver to the others any documents reasonably
necessary for establishing the escrow account for the Deposit promptly following
request.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Escrow
Agreement as of the date and year first above written.

                      ESCROWEE:    
 
                    COMMONWEALTH LAND TITLE INSURANCE COMPANY    
 
               
 
  By:                          
 
      Name:        
 
      Title:        
 
                    CEDAR:    
 
                    CEDAR SHOPPING CENTERS PARTNERSHIP, L.P., a         Delaware
limited partnership    
 
                    By:   Cedar Shopping Centers, Inc., a Maryland            
corporation, its general partner    
 
               
 
      By:        
 
               
 
          Leo S. Ullman    
 
          President    
 
                    RIOCAN:    
 
                    RIOCAN HOLDINGS USA INC., a Delaware corporation    
 
               
 
  By:                          
 
      Name:        
 
      Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
     THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made as of
the                     day of                     , 20_, by and between [CEDAR
SHOPPING CENTERS PARTNERSHIP, L.P., a Delaware limited partnership] (“Assignor”)
and [REIT PROPERTY SUBSIDIARY], a Delaware limited partnership (“Assignee”).
W I T N E S S E T H:
     WHEREAS, Assignor is the owner of one hundred percent (100%) of the limited
[partnership / liability company] interests in [                    ], a
[                    ] (the “Interests”) pursuant to that certain
[                    ] dated as of [                     ] (the
“[Partnership/Operating] Agreement”);
     WHEREAS, pursuant to that certain Agreement Regarding Purchase of
Partnership Interests, dated as of October [                    ], 2009 (the
“Contract”), between Cedar Shopping Centers Partnership, L.P., a Delaware
limited partnership (“Cedar”), and RioCan Holdings USA Inc., a Delaware
corporation (“RioCan”), Cedar and

 



--------------------------------------------------------------------------------



 



     RioCan have agreed, among other things, to cause Assignee to acquire all
right, title and interest of Assignor in and to the Interests; and
     WHEREAS, all capitalized terms used but not defined herein shall have the
meanings set forth in the Contract.
     NOW, THEREFORE, for valuable consideration in hand paid, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
     1. Assignor hereby assigns, conveys, transfers and sets over unto Assignee,
without recourse, representation or warranty except as set forth in the
Contract, all right, title and interest of Assignor in and to the Interests.
     2. Subject to the terms of the [Partnership/Operating] Agreement, Assignee
hereby accepts such assignment and assumes all obligations with respect to the
Interests.
     3. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and each of their respective successors and assigns. None of the
provisions of this Agreement shall be for the benefit of or enforceable by any
other person or entity.
     4. This Agreement may be executed in any number of counterparts, and each
such counterpart will for all purposes be deemed an original, and all such
counterparts shall constitute one and the same instrument.
     5. Each party represents and warrants that the individual signing this
Agreement on its behalf is duly authorized to do so.
     6. The parties hereto covenant and agree that they will execute, deliver
and acknowledge from time to time at the request of the other, and without
further consideration, all such further instruments of assignment or assumption
of rights and/or obligations as may be required in order to give effect to the
transactions described herein.
     7. This Agreement shall be construed in accordance with and governed by the
internal laws of the State of Delaware (without regard to principles of
conflicts of laws).
[Remainder of Page Intentionally Left Blank]
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the                     day of                     20_.

                      ASSIGNOR:    
 
                    CEDAR SHOPPING CENTERS PARTNERSHIP, L.P., a         Delaware
limited partnership    
 
                    By:   Cedar Shopping Centers, Inc.,             a Maryland
corporation, its general partner    
 
               
 
      By:        
 
         
 
Leo S. Ullman    
 
          President    
 
                    ASSIGNEE:    
 
                    [REIT PROPERTY SUBSIDIARY],    
 
                    a Delaware limited partnership    
 
                    By:   [REIT PROPERTY SUBSIDIARY GP],             a Delaware
limited liability company,             its general partner    
 
               
 
      By:        
 
               
 
          Leo S. Ullman    
 
          Authorized Person    

 



--------------------------------------------------------------------------------



 



EXHIBIT H
ADDITIONAL MATERIALS
1. COLUMBUS CROSSING

  •   Super Fresh. Exhibit B (Site Plan) need legible copy     •   Old Navy —
Fully executed copy of Non-Disturbance and Attornment Agreement dated
03/23/2004.

2. FRANKLIN

  •   Applebees - Memorandum Establishing Commencement Date of Lease, date
03/03/1988. In addition, only the first page of the Lease Statement and
Agreement dated 02/02/1988 was provided.     •   Marshalls     •   Waiver re
Teppanyaki     •   Radio Shack - Rider to Extension and Amendment to Lease
Agreement dated 12/12/1997.     •   Stop & Shop - Exhibit AA from the Amendment
dated August 7, 1987     •   GNC - Letter dated June 27, 1996.

3. LOYAL PLAZA

  •   Kmart - Amendments dated 08/09/1976, 08/13/1976 and 10/07/1976 Waivers
from Kmart regarding use of pylon sign     •   PLCB - Ex. B     •   Red Lobster
- A complete and executed copy of a Memorandum of Lease

4. SUNSET

  •   Giant Food Stores - Exhibit B from the Lease.     •   Holiday Hair -
Exhibit A of an estoppel dated 12/04/03.     •   Premier Tanning - Lease
Modification Agreement dated 11/14/07, the Consent and Ratification therein is
not executed by David Evans, one of the guarantors.

 



--------------------------------------------------------------------------------



 



EXHIBIT I
BLUE MOUNTAIN DEVELOPMENT PARCEL

 



--------------------------------------------------------------------------------



 



October 23, 2009
LEGAL DESCRIPTION OF
FUTURE DEVELOPMENT AREA
TO ACCOMPANY “FUTURE DEVELOPMENT EXHIBIT°
SUSQUEHANNA TOWNSHIP, DAUPHIN COUNTY, PENNSYLVANIA
JMB PROJECT #1216-B
BEGINNING AT A POINT marked by an iron pin at the northwest corner of lands now
or formerly owned by Cedar-Clock Tower, LLC, the southwest corner of lands now
or formerly owned by McNaughton Company, and on the eastern property line of
lands now or formerly owned by Hoa Van Nguyen, said point being the “POINT OF
BEGINNING.”
Thence, from said “POINT OF BEGINNING” along the northern property line of lands
now or formerly owned by Cedar-Clock Tower, LLC north 88 degrees 18 minutes 20
seconds east a distance of 1190.10 feet; thence from said point south 10 degrees
21 minutes 52 seconds west a distance of 53.35 feet; thence from said point
south 04 degrees 36 minutes 50 seconds west a distance of 149.53 feet; thence
from said point south 65 degrees 21 minutes 16 seconds east a distance of 52.68
feet; thence from said point south 37 degrees 03 minutes 14 seconds west a
distance of 264.01 feet; thence from said point south 33 degrees 20 minutes 44
seconds west a distance of 10.15 feet; thence from said point south 88 degrees
18 minutes 20 seconds west a distance of 1123.25 feet; thence from said point
north 09 degrees 13 minutes 37 seconds east a distance of 446.48 feet to a
point, said point being the “POINT OF BEGINNING.”
The above described area contains 522,800.33 square feet or 12,00 acres as
depicted on the “FUTURE DEVELOPMENT EXHIBIT” prepared by J. Michael Brill &
Associates, Inc. dated October 23, 2009.

 



--------------------------------------------------------------------------------



 



EXHIBIT J
FRANKLIN VILLAGE EARN-OUT SPACE

                          SUITE         TENANT   #   SQ. FT.   NOTES Franklin
Village New Lease Space    
Vacant
    034       3,908     1,600 for Sally Beauty and 2,300 sf for Five Guys
(Executed LOIs)
Vacant
  OA201     490     Nurse Staffing (Executed Lease)
Applebees Space
                   
Applebees
    038       5,682       Franklin Village Renewal Lease Space    
L’Equipe
    037       2,070      
Olympia Sports
    014       3,550      
Radio Shack
    004       2,000      
The Men’s Wearhouse
    026       3,600      
Dress Barn
    021       10,150      

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
EXISTING OWNERSHIP CHARTS

              Property   Property Owner   Schedule #
Columbus Crossing
  Delaware 1851 Associates, LP     1 (i)
Franklin Village
  Cedar-Franklin Village LLC   1(ii)
Loyal Plaza
  Loyal Plaza Associates, L.P.   1(iii)
Stop & Shop — Bridgeport
  Cedar-Bridgeport, LLC   1(iv)
Blue Mountain Commons
  Cedar-Clock Tower, LLC     1 (v)
Sunset Crossing
  Cedar Sunset Crossing, LLC   1(vi)
Shaw’s Plaza
  Cedar-Raynham, LLC   1(vii)

 



--------------------------------------------------------------------------------



 



Columbus Entity Structure
(FLOW CHART) [w80015w8001504.gif]

 



--------------------------------------------------------------------------------



 



Franklin Village
Organizational Chart
(FLOW CHART) [w80015w8001505.gif]

 



--------------------------------------------------------------------------------



 



Loyal Plaza Entity Structure
as of 2/13/09
(FLOW CHART) [w80015w8001506.gif]

 



--------------------------------------------------------------------------------



 



Cedar-Bridgeport, LLC
Entity Structure
(FLOW CHART) [w80015w8001507.gif]

 



--------------------------------------------------------------------------------



 



Cedar-Clock Tower, LLC
Organizational Chart
(FLOW CHART) [w80015w8001508.gif]

 



--------------------------------------------------------------------------------



 



Sunset Crossing Entity Structure
(FLOW CHART) [w80015w8001509.gif]

 



--------------------------------------------------------------------------------



 



Cedar-Raynham, LLC
Organizational Chart
Ownership Percentages
(FLOW CHART) [w80015w8001510.gif]

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
REORGANIZATION STEPS

 



--------------------------------------------------------------------------------



 



Cedar/RioCan Tax Planning Steps — Pennsylvania Restructuring
October 26, 2009
Cedar/RioCan Transaction Planning, Pennsylvania State & Local Realty Transfer
Tax Consequences
Loyal Plaza

  1.   Cedar Shopping Centers Partnership, L.P, is the sole shareholder and sole
member of each of CIF-Loyal Plaza Associates, Corp. and Cedar Center Holdings
L.L.C. 3, respectively. Cedar Shopping Centers Partnership, L.P. is the sole
member of Cedar-Second Member LLC. CIF-Loyal Plaza Associates Corp. is the
general partner of CIF-Loyal Plaza Associates, L.P., and Cedar Center Holdings
L.L.C. 3 is the limited partner of CIF-Loyal Plaza Associates, L.P. CIF-Loyal
Plaza Associates, L.P, is the general partner of Loyal Plaza Associates, L.P.
and Cedar-Second Member LLC is the limited partner of Loyal Plaza Associates,
L.P. Loyal Plaza Associates, L.P. is the holder of the Loyal Plaza property in
Williamsport, PA.     2.   Cedar Shopping Centers Partnership, L.P. will serve
as the sole member of a newly created Delaware limited liability company (LLC2)
and as the 99.9% limited partner of a newly created limited partnership, New LP,
    3.   CIF-Loyal Plaza Associates Corp. assigns its 0.1% general partnership
interest in CIF-Loyal Plaza Associates, L.P. to newly created LLC2.     4.  
Cedar Center Holdings LLC3 distributes its interests in CIF-Loyal Plaza
Associates, L.P, to Cedar Shopping Centers Partnership, L.P.     5.   Cedar
Shopping Centers Partnership, L.P. creates two (2) limited liability companies,
Cedar NewCo GP LLC and Cedar NewCo LP LLC, which hold a combined 20% interest in
a newly created Partnership, RioCan Holdings USA Inc. will own an 80% interest
in Partnership. Partnership will own a 99.9% interest in a newly created REIT
that is a partnership for Canadian tax purposes and a Corporation for U.S. tax
purposes, REIT will own a 99.9% interest in a newly created REIT Property
Subsidiary which is the single member of a newly created LLC. Partnership
Subsidiary GP is created to hold a 0.1% interest in REIT and REIT Subsidiary GP
holds a 0.1% general partnership interest in each of REIT Property Subsidiary
and CIF-Loyal Plaza Associates, L.P.     6.   Cedar Shopping Centers
Partnership, L.P. will contribute its interest in CIF-Loyal Plaza Associates,
L.P. to REIT Property Subsidiary. LLC2 distributes its interest in CIF-Loyal
Plaza Associates, L.P. to. Cedar Shopping Centers Partnership, L.P., which
contributes the CIF-Loyal Plaza Associates, L.P. interest to REIT Subsidiary GP,
For Pennsylvania purposes, the transfer of a top tier entity does not trigger
realty transfer tax because the ownership of the top tier entity is not
attributed to the ownership the lower tier entity pursuant to 61 Pa, Code §
91.201(b)(2),

 



--------------------------------------------------------------------------------



 



  7.   Cedar Shopping Centers Partnership, L.P. contributes New LP to REIT
Property Subsidiary and LLC2 interests to REIT Subsidiary GP. Cedar Shopping
Centers Partnership, L.P. causes Cedar-Second Member LLC to transfer its 75%
interest in Loyal Plaza Associates, L.P. to New LP. LLC2 interests are
contributed to REIT Subsidiary GP. For Pennsylvania purposes, the transfer of a
top tier entity does not trigger realty transfer tax because the ownership of
the top tier entity is not attributed to the ownership the lower tier entity
pursuant to 61 Pa. Code § 91.201(b)(2).

 



--------------------------------------------------------------------------------



 



Columbus Crossing

  1.   Cedar Shopping Centers Partnership, L.P. is the sole member of each of
CSC-Columbus LLC and Cedar-Columbus LLC. CSC-Columbus LLC is the limited partner
of Delaware 1851 Associates, LP, and Cedar-Columbus LLC is the general partner
of Delaware 1851 Associates, LP. Delaware 1851 Associates, LP is the holder of
the Columbus Crossing Shopping Center, Specific “Preferred Holders” have
received a loan from Cedar Lender LLC, and the preferred holders have preferred
interests in Delaware 1851 Associates, LP.     2.   Cedar Shopping Centers
Partnership, L.P. contributes U.S. Treasuries (or other marketable securities
other than securities in companies that own real estate) comprising at least 10%
of market value of CSC-Columbus LLC total gross assets. According to Phil. Code,
§ 19-1402(11)(b), the Definition of Real Estate Company includes a corporation
that holds, directly or indirectly, ninety percent (90%) or more of the value of
its assets, an interest in a real estate company. If greater than 10% of the
assets of CSC-Columbus LLC at the time of the transfer consist of items other
than interests in real estate or a real estate company, CSC-Columbus will not be
a real estate company for Philadelphia transfer tax purposes. In determining the
“value” of CSC-Columbus LLC, the gross assets are not netted by liabilities,
Fed. Realty Inv. Trust v. Tax Review Board, No, 9902-0588 (Phil. 1999), aff’d,
769 A.2d 1255 (Pa. Commw.Ct. 2001) (unreported). Based upon our understanding of
the facts conveyed by the Clients, the amount of Treasuries or other marketable
securities should be approximately $2 million.     3.   CSC-Columbus LLC will be
converted to a Limited Partnership. Cedar Shopping Centers Partnership, L.P.
will be the 99.9% limited partner and Cedar-Columbus LLC will be the 0.1%
general partner. Under principles of Exton Plaza Associates v. COP, 763 A.2d 521
(Pa. Cmwlth. 2000) conversions are exempt from Pennsylvania realty transfer tax
if there is identity of ownership before and after the conversion. Philadelphia
regulations and rulings do not specifically address this type of conversion.
However, a conversion of a general partnership to a limited partnership does not
trigger Philadelphia realty transfer tax (provided the conversion along with any
other ownership changes during the prior three years does not amount to an
ownership change of 10 percent or more of the ownership interests in the
partnership).     4.   Cedar Shopping Centers Partnership, L.P. creates two
(2) limited liability companies, Cedar NewCo GP LLC and Cedar NewCo LP LLC,
which hold a combined 20% interest in a newly created Partnership. RioCan
Holdings USA Inc. will own an 80% interest in the Partnership. The Partnership
will own a 99.9% interest in a newly

 

1   The preferred interest in Delaware 1851 Associates, L.P. is held by four
holders. The preferred interest. comprises a 10-year loan of $6.367 million with
an annual interest payout at 6.755%. The value of the PA real estate held by
Delaware 1851 Associates, L.P. is approximately $24 million, The value of real
estate held by Delaware 1851 Associates, L.P. is $17.633 million, Since
CSC-Columbus LLC owns 99.9% of Delaware 1851 Associates, L.P., CSC-Columbus LLC
is $17.615 million. As a result, CSC-Columbus LLC should place in excess of
$2 million in securities in Delaware 1851 Associates, L.P. (e.g., greater than
$1,957 million to exceed the 10% threshold).

 



--------------------------------------------------------------------------------



 



      created REIT that is a partnership for Canadian tax purposes and a
Corporation for U.S. tax purposes. The REIT will own a 99.9% interest in a newly
created REIT Property Subsidiary which is the sole member of a newly created
LLC. Partnership Subsidiary GP is created to hold a 0.1% interest in REIT, and
REIT Subsidiary GP holds a 0.1% general partnership interest in each of REIT
Property Subsidiary and CSC-Columbus, LP.     5.   Cedar Shopping Centers
Partnership, L.P. contributes CSC-Columbus LP to REIT Property Subsidiary.
Cedar-Columbus LLC interests are transferred to LLC. The assets of Cedar Lender
LLC are transferred to a newly created New Columbus Crossing Preferred Partner
LLC. For Pennsylvania purposes, the transfer of a top tier entity does not
trigger realty transfer tax because the ownership of the top tier entity is not
attributed to the ownership the lower tier entity pursuant to 61 Pa. Code §
91.201(b)(2). If a corporation is not defined as a real estate company for
Philadelphia transfer tax purposes, the transfer of such a company does not
create an acquired real estate company. See Phil. Code. § 19-1402(11)(b)
referenced above.     6.   The Note from the specific “Preferred Holders” is
transferred by Cedar Lender LLC (which continues to be owned by Cedar Shopping
Centers Partnership, L.P.) to newly-created New Columbus Crossing Preferred
Partner Lender LLC (whose sole member is REIT Property Subsidiary).

- 4 -



--------------------------------------------------------------------------------



 



Blue Mountain

  1.   Cedar Shopping Centers Partnership, L.P. is the sole member of
Cedar-Clock Tower, LLC, which is the holder of the Blue Mountain Marketplace
Property.     2.   Cedar Shopping Centers Partnership, L.P. will form LLC2, LP2,
and LP3 with minimal capital. Cedar Shopping Centers Partnership, L.P. will be
the 99.9% limited partner of LP2 and the sole member of LLC2. LP2 will be the
99.9% limited partner of LP3, and LLC2 will be the 0.1% general partner of LP2
and LP3.     3.   Cedar-Clock Tower, LLC will merge into the newly formed LP3.
Mergers in Pennsylvania are not subject to the realty transfer tax unless the
primary intent of the merger is the avoidance of the realty transfer tax. See.
72 P.S. Sec. 8102-C.3(12). The primaly intent of the merger is to establish a
partnership entity to hold real estate as required by RioCan Holdings USA Inc.,
the Canadian investor.     4.   Cedar Shopping Centers Partnership, L.P. creates
two (2) limited liability companies, Cedar NewCo GP LLC and Cedar NewCo LP LLC,
which hold a combined 20% interest in a newly created Partnership. RioCan
Holdings USA Inc. will own an 80% interest in the Partnership. The Partnership
will own a 99.9% interest in a newly created REIT that is a partnership for
Canadian tax purposes and a Corporation for U.S. tax purposes. The REIT will own
a 99.9% interest in a newly created REIT Property Subsidiary which is the sole
member of a newly created LLC. Partnership Subsidiary GP is created to hold a
0,1% interest in REIT, and REIT Subsidiary GP holds a 0.1% general partnership
interest in REIT Property Subsidiary.     5.   Cedar Shopping Centers
Partnership, L.P. contributes interests in the newly created LP2 to REIT
Property Subsidiary. LLC2 interests are transferred to LLC that is the general
partner of each of LP2 and LP3. For Pennsylvania purposes, the transfer of a top
tier entity does not trigger realty transfer tax because the ownership of the
top tier entity is not attributed to the ownership the lower tier entity
pursuant to 61 Pa. Code § 91 ,201 (b)(2).

 



--------------------------------------------------------------------------------



 



Sunset Crossing

  1.   Cedar Shopping Centers Partnership, L.P. is the sole member of Sunset
Crossing, LLC, which is’the holder of the Sunset Crossing Property.     2.  
Cedar Shopping Centers Partnership, L.P. will form LLC2, LP4, and LP5 with
minimal capital. Cedar Shopping Centers Partnership, L.P. will be the 99.9%
limited partner of LP4 and the sole member of LLC2. LP4 will be the 99.9%
limited partner of LP5, and LLC2 will be the 0.1% general partner of LP4 and
LP5.     3.   Cedar Sunset Crossing, LLC will merge into the newly formed LP5.
Mergers in Pennsylvania are not subject to the realty transfer tax unless the
primary intent of the merger is the avoidance of the realty transfer tax. See.
72 P.S. Sec. 8102-C.3(12). The primary intent of the merger is to establish a
partnership entity to hold real estate as required by RioCan Holdings USA Inc.,
the Canadian investor,     4.   Cedar Shopping Centers Partnership, L.P. creates
two (2) limited liability companies, Cedar NewCo GP LLC and Cedar NewCo LP LLC,
which hold a combined 20% interest in a newly created Partnership. RioCan
Holdings USA Inc, will own an 80% interest in the Partnership. The Partnership
will own a 99.9% interest in a newly created REIT that is a partnership for
Canadian tax purposes and a Corporation for U.S. tax purposes. The REIT will own
a 99.9% interest in a newly created REIT Property Subsidiary which is the sole
member of a newly created LLC. Partnership Subsidiary GP is created to hold a
0.1% interest in REIT, and REIT Subsidiary GP holds a 0.1% general partnership
interest in REIT Property Subsidiary.     5.   Cedar Shopping Centers
Partnership, L.P. contributes interests in the newly created LP4 to REIT
Property Subsidiary. LLC2 interests are transferred to LLC that is the general
partner of each of LP4 and LP5. For Pennsylvania purposes, the transfer of a top
tier entity does not trigger realty transfer tax because the ownership of the
top tier entity is not attributed to the ownership the lower tier entity
pursuant to 61 Pa. Code § 91 .201 (b)(2).

 



--------------------------------------------------------------------------------



 



Cedar/RioCan Restructuring Steps — MA and CT Properties
Franklin Village

  •   Cedar Shopping Centers Partnership, L.P. is the sole member of
Cedar-Franklin Village 2 LLC. Cedar-Franklin Village 2 LLC is the sole member of
Cedar-Franklin Village LLC. Cedar-Franklin Village LLC (“Cedar Franklin
Village”) is the owner of the Franklin Village Shopping Center,     •   Cedar
Shopping Centers Partnership, L.P. will form Franklin GP LLC with minimal
capital.     •   Cedar Franklin Village will be converted into a limited
partnership, FV LP. Cedar-Franklin Village 2 LLC will be the 99.9% limited
partner and Franklin GP LLC will be the 0.1% general partner of FV LP.
Authority: Title 6, Section 17-217 of the Delaware Limited Partnership Act —
Conversion of certain entities to a limited partnership.     •   Cedar Shopping
Centers Partnership, L.P. will create (2) limited liability companies, Cedar CR
GP LLC and Cedar CR LP LLC, which will hold a combined 20% interest in a newly
created Partnership. RioCan Holdings USA Inc. will own an 80% interest in
Partnership. Partnership will own a 99.9% interest in a newly created REIT,
which will be a partnership for Canadian tax purposes and a corporation for U.S.
tax purposes. REIT will own a 99.9% limited partnership interest in a newly
created Delaware limited partnership, REIT Property Subsidiary. REIT will be the
sole member of REIT Subsidiary GP, a Delaware limited liability company. REIT
Subsidiary GP will own a 0.1% general partnership interest in REIT Property
Subsidiary.     •   Cedar-Franklin Village 2 LLC will contribute its limited
partnership interest in FV LP to REIT Property Subsidiary. Cedar-Franklin
Village 2 LLC will then dissolve. Cedar Shopping Centers Partnership, L.P. will
contribute its interest in Franklin GP LLC (which is the general partner of FV
LP) to REIT Property Subsidiary.

1



--------------------------------------------------------------------------------



 



Bridgeport

  •   Cedar Shopping Centers Partnership, L.P. is the sole member of
Cedar-Bridgeport, LLC (“Cedar Bridgeport”), which is the owner of the Bridgeport
Stop & Shop Property.     •   Cedar Shopping Centers Partnership, L.P. will form
Bridgeport GP LLC with minimal capital.     •   Cedar Bridgeport will be
converted into a limited partnership, BP LP, Cedar Shopping Centers Partnership,
L.P. will be the 99.9% limited partner and Bridgeport GP LLC will be the 0.1%
general partner of BP LP. Authority: Title 6, Section 17-217 of the Delaware
Limited Partnership Act — Conversion of certain entities to a limited
partnership,     •   Cedar Shopping Centers Partnership, L.P. will create
(2) limited liability companies, Cedar CR GP LLC and Cedar CR LP LLC, which will
hold a combined 20% interest in a newly created Partnership. RioCan Holdings USA
Inca will own an 80% interest in • Partnership. Partnership will own a 99.9%
interest in a newly created REIT, which will be a partnership for Canadian tax
purposes and a corporation for U.S. tax purposes. REIT will own a 99.9% limited
partnership interest in a newly created Delaware limited partnership, REIT
Property Subsidiary. REIT will be the sole member of REIT Subsidiary GP, a
Delaware limited liability company, REIT Subsidiary GP will own a 0.1% general
partnership interest in REIT Property Subsidiary.     •   Cedar Shopping Centers
Partnership, L.P. will contribute its limited partnership interest in BP LP and
its interests in Bridgeport GP LLC (which is the general partner of Cedar-BP LP)
to REIT Property Subsidiary.

2



--------------------------------------------------------------------------------



 



Raynham

  •   Cedar Shopping Centers Partnership, L.P. is the sole member of
Cedar-Raynham, LLC (“Cedar Raynhana”), which is the owner of the Shaw’s Plaza
Property.     •   Cedar Shopping Centers Partnership, L.P. will form Raynham GP
LLC with minimal capital.     •   Cedar Raynham will be converted into a limited
partnership, CR LP. Cedar Shopping Centers Partnership, L.P. will be the 99.9%
limited partner and Raynham GP LLC will be the 0.1% general partner of CR LP.
Authority: Title 6, Section 17-217 of the Delaware Limited Partnership Act —
Conversion of certain entities to a limited partnership.     •   Cedar Shopping
Centers Partnership, L.P. will create (2) limited liability companies, Cedar CR
GP LLC and Cedar CR LP LLC, which will hold a combined 20% interest in a newly
created Partnership, RioCan Holdings USA Inc; will own an 80% interest in
Partnership: Partnership will own a 99.9% interest in a newly created REIT,
which will be a partnership for Canadian tax purposes and a corporation for U.S,
tax purposes. REIT will own a 99.9% limited partnership interest in a newly
created Delaware limited partnership, REIT Property Subsidiary. REIT will be the
sole member of REIT Subsidiary GP, a Delaware limited liability company. REIT
Subsidiary GP will own a 0.1% general partnership interest in REIT Property
Subsidiary.     •   Cedar Shopping Centers Partnership, L.P. will contribute its
limited partnership interest in CR LP and its interests in Raynham GP LLC (which
is the general partner of CR LP) to REIT Property Subsidiary.

3



--------------------------------------------------------------------------------



 



SCHEDULE 3
POST CLOSING CHARTS
(see attached)

      Property   Schedule #
Columbus Crossing
  3-1
Franklin Village
  3-2
Loyal Plaza
  3-3
Stop & Shop — Bridgeport
  3-4
Blue Mountain Commons
  3-5
Sunset Crossing
  3-6
Shaw’s Plaza
  3-7

 



--------------------------------------------------------------------------------



 



Columbus Crossing 3

 



--------------------------------------------------------------------------------



 



Multi-tier entity Cedar-owned properties
prior to transactions (Columbus Crossing- Philadelphia)
(FLOW CHART) [w80015w8001511.gif]

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHIC) [w80015w8001562.gif]

US Treas = FMV gross assets Legend: Ownership & profits/capital interest Cedar
Affiliate 3rd Party Step 1: Cedar SC Pp, LP contributes to CSC-Columbus LLC US
Treasuries (*or other marketable securities other than securities in companies
that own real estate) comprising at least 10% of market value of CSC-Columbus
LLC total gross assets (which are not netted by liabilities). Authority: For
Philadelphia purposes, a holding company whose interests in “real estate
companies” comprise less than 90% of total gross assets will not for that reason
be a “real estate company” under Phila. City Code § 19-1402(11)(b). Gross assets
are not netted by liabilities. Fed. Realty Inv. Trust v. Tax Review Board,
No. 9902-0588 (Phila. 1999), affd, 769 A.2d 1255 (Pa. Commw.Ct. 2001)
(unreported).





--------------------------------------------------------------------------------



 



Step 2: Convert CSC-Columbus LLC to a Limited Partnership.
(FLOW CHART) [w80015w8001513.gif]

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHIC) [w80015w8001563.gif]

Legend: wnership & profits/capital interest Partnership—Can; Corp — US Cedar
Affiliate 3rd Party Cedars.geiider,:. 100% 100% referre olders;i:
lopp),‘Ft41107A xammizmnotzani4” 99.9% 0.1% Step 3: Cedar NewCo GP LW and Cedar
NewCo LP LLC are created and hold interests in Partnership which holds a 99.9%
limited partnership interest in REIT which holds a 99.9% limited partnership
interest in REIT Property Subsidiary. Partnership Subsidiary GP is created to
hold a 0.1% interest in REIT and REIT Subsidiary GP is created to hold 0_1%
general partnership interests in each of REIT Property Subsidiary and
CSC-Columbus LP. Cedar SC Pp, LP contributes CSC- Columbus LP to REIT Property
Subsidiary. Cedar-Columbus LLC interests are transferred to LLC. The Note from
these specific Preferred Holders is transferred by Cedar Lender LLC to newly
created Authority: — 61 Pa. Code § 91.201(b)(2): Ownership of top tier entity
not attributed to ownership of lower tier. Philadelphia regulations mirror PA
Regulations See. § 601(b)(2).





--------------------------------------------------------------------------------



 



Franklin Village 3-2

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [w80015w8001515.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [w80015w8001516.gif]

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHIC) [w80015w8001564.gif]

3rd Party Legend: 1 Ownership & profits/capital interest





--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHIC) [w80015w8001566.gif]

Step 3: Cedar CR GP LLC and Cedar CR LP LLC are created and hold interests in
The Partnership, which holds an interest in REIT, which holds an interest in
REIT Property Subsidiary. Cedar-Franklin Village 2 LLC contributes its LP
interest in FV LP





--------------------------------------------------------------------------------



 



Loyal Plaza 3-3

 



--------------------------------------------------------------------------------



 



Step 1: Create LLC2 and New LP.
(FLOW CHART) [w80015w8001520.gif]

 



--------------------------------------------------------------------------------



 



Step 2. CIF-Loyal Plaza Associates Corp assigns its 0.1% interest in CIF-Loyal
Plaza Associates LP to LLC2.
(FLOW CHART) [w80015w8001521.gif]

 



--------------------------------------------------------------------------------



 



Step 3: Cedar Center Holdings LLC 3 distributes its interest in CIF-Loyal Plaza
Associates, LP to Cedar SC Pp, LP.
(FLOW CHART) [w80015w8001522.gif]

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHIC) [w80015w8001567.gif]

Step 4: Cedar NewCo GP LLC and Cedar NewCo LP LLC are created and hold interests
in Partnership which holds a 99.9 limited partnership in REIT which holds a
99.9% limited partnership’ interest in REIT Property Subsidiary. Partnership
Subsidiary GP and REIT Subsidiary GP are created to hold 0.1% general
partnership interests in REIT and REIT Property Subsidiary, respectively_ Cedar
SC Pp, LP contributes CIF-Loyal Plaza Associates, LP to REIT Property
Subsidiary. LLC2 distributes its interest in CIF-Loyal Plaza Associates, LP to
Cedar SC Pp, LP which contributes it to REIT Subsidiary GP. Cedar SC Pp, LP
contributes New LP to REIT Property Subsidiary and LLC2 interests to REIT
Subsidiary GP. Cedar SC Pp, LP causes Cedar-Second Member LLC to transfer its
75% interest in Loyal Plaza Associates, LP to New LP. LLC2 interests are
contributed to





--------------------------------------------------------------------------------



 



Stop & Shop — Bridgeport 3-4

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHIC) [w80015w8001569.gif]

Cedar-Bridgeport, LLC: Prior to Transaction





--------------------------------------------------------------------------------



 



Step 1: SPE ‘Bridgeport GP LLC is formed with minimal capital.   Stroock &
Stroock & Lavan
LLP, 10/26/09    

(FLOW CHART) [w80015w8001525.gif]

 



--------------------------------------------------------------------------------



 



(FULL PAGE) [w80015w8001570.gif]

Stroock & Stroock & Lavan LLP, 10/26/09 Step 2: Cedar-Bridgeport converts to a
LP (“BP LP”); Cedar SC Pp is the limitedpartner, and Bridgeport GP LLC is theGP
of BP LP.Stroock & Stroock & Lavan LLP, 10/26/09Primary intent ofconversion: To
establish partnership entity to hold real estate as requiredby Canadian
investor. Authority: Title 6, Section 17-217 of the Delaware Limited Partnership
Act — Conversion of certain entities to a limited partnership

 



--------------------------------------------------------------------------------



 



(FULL PAGE) [w80015w8001572.gif]

Step 3: Cedar CR GP LLC and Cedar CR LP LLC are created and hold interests in
The Partnership, which holds an interest in REIT, which holds an interest in
REIT Property Subsidiary. Cedar SC Pp, LP contributes its LP interests in BP LP
to REIT Property Subsidiary and its interests inBridgeport GP LLC to REIT
Property Subsidiary.Stroock & Stroock & Lavan LLP, 10/26/09Legend: Ownerthip &
profits/capital interestPartnership—Can;Cedar Affiliate3rd Party

 



--------------------------------------------------------------------------------



 



Blue Mountain Commons 3-5

 



--------------------------------------------------------------------------------



 



Single-tier entity Cedar-owned property prior to transactions (Blue Mountain
Marketplace)
(LOGO) [w80015w8001528.gif]

 



--------------------------------------------------------------------------------



 



Step 1 : SPEs LLC2, LP2 & LP3 are formed with minimal capital.
(LOGO) [w80015w8001529.gif]





--------------------------------------------------------------------------------



 



Step 2: Cedar Clock Tower, LLC merges into LP3.
(LOGO) [w80015w8001530.gif]

 



--------------------------------------------------------------------------------



 



Step 3: Cedar NewCo GP LLC and Cedar NewCo LP LLC are created and hold interests
in Partnership which holds an interest in REIT which holds an interest in REIT
Property Subsidiary. Cedar SC Pp, LP contributes LP2 interests to REIT Property
Subsidiary; LLC2 interests are transferred to LLC.
(LOGO) [w80015w8001531.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [w80015w8001573.gif]

Multi-tier entity Cedar-owned properties prior to transactions (Loyal Plaza)
Various Ltd Partners Legend: I Ownership & profits/capital interest Cedar
Affiliate 3rd Party

 



--------------------------------------------------------------------------------



 



Sunset Crossing 3-6

 



--------------------------------------------------------------------------------



 



Single-tier entity Cedar-owned property prior to transactions (Sunset Crossing
Property)
(LOGO) [w80015w8001533.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [w80015w8001576.gif]

Step 1: SPEs LLC2, LP4 & LP5 are formed with minimal capital. Legend: Ownership
& profits/capital interest Cedar Affiliate 3rd Party

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [w80015w8001575.gif]

S tep 2: Cedar Sunset Crossing, LLC merges into LP5 Primary intent of merger: To
establish partnership entity to hold real estate as required by Canadian
investor Legend: Ownership & profits/capital interest Cedar Affiliate 3rd Party
Authority: 72 RS. Sec. 8102-C.3(12): Statutory mergers of “corps,” which
includes LLCs, unless primary intent is to avoid Realty Transfer Tax

 



--------------------------------------------------------------------------------



 



(LOGO) [w80015w8001536.gif]

 



--------------------------------------------------------------------------------



 



Shaw’s Plaza 3-7

 



--------------------------------------------------------------------------------



 



Cedar-Raynham, LLC:
Prior to Transactions   Stroock & Stroock & Lavan
LLP, 10/26/09  

(LOGO) [w80015w8001537.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [w80015w8001574.gif]

Step 1:SPE Raynham GP LLC is formed with minimal capital. Cedar Affiliate 3rd
Party Legend: Ownership & profits/capital interest





--------------------------------------------------------------------------------



 



Step 2: Cedar-Raynham converts to a
LP (“CR LP”); Cedar SC Pp is the limited
partner, and Raynham GP LLC is the GP
of CR LP.   Stroock & Stroock & Lavan
LLP, 10/26/09    

(LOGO) [w80015w8001539.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [w80015w8001577.gif]

Step 3: Cedar CR GP LLC and Cedar CR LP LLC are created and hold interests in
The Partnership, which holds an interest in. REIT, which holds an interest in
REIT Property Subsidiary. Cedar SC Pp, LP contributes its LP interests in CR LP
to REIT Property Subsidiary and its interests in Raynham GP LLC are contributed
to REIT Property Subsidiary. Various Partners Legend: Ownership &
profits/capital interest Partnership—Can; Corp—US Cedar Affiliate 3rd Party





--------------------------------------------------------------------------------



 



SCHEDULE 4: SERVICE CONTRACTS
SCHEDULE 4 (i)
Columbus Crossing
Delaware 1851 Associates, LP

  •   The Brickman Group, LTD.- Landscaping     •   Bird Control Services, Inc.
    •   Blast To The Past, Inc. — Pressure Washing     •   Cenova Inc. — Snow
Removal & De-Ice Services     •   Energy Management Systems, Inc. — Sub-Meter
Readings & Billing Services     •   George Smith Towing Inc.     •   Bramble’s
Sweeping, Inc. — parking lot sweeping (new contract in process of being
negotiated)     •   Waste Management trash removal     •   Oliver Sprinkler —
sprinkler inspections/repair     •   Vector Security — phone line monitoring    
•   Ehrlich Pest Control (ongoing month-to-month service)

SCHEDULE 4 (ii)
Franklin Village
Cedar-Franklin Village LLC

  •   Allied Waste Services — Trash Removal     •   Sweep Away, Inc. — Parking
Lot Sweeping     •   D.B, Landscaping — Landscaping     •   A & M Fire
Protection — Sprinkler & Backflow Device Inspections     •   Asian Electric,
Inc. — Monitoring     •   Dewey Pest & Wildlife — Pest & Termites     •   On
Call Services — Executive Building & 500 FVD Cleaning     •   Team Security —
Security for the center on weekends

SCHEDULE 4 (iii)
Loyal Plaza
Loyal Plaza Associates, L.P.

    R. & J. Ertel, Inc. — HVAC     •   D.A.D.’s Landscaping     •   HRI, Inc. —
Snow Removal (awaiting signature)     •   Custom Maintenance Service, Inc. —
Sweeping Services     •   Waste Management of Central PA

SCHEDULE 4 (iv)
Stop& Shop at Bridgeport
Cedar-Bridgeport, LLC
       Not applicable (ground-leased to Stop & Shop)

 



--------------------------------------------------------------------------------



 



SCHEDULE 4 (v)
Blue Mountain Commons
Cedar-Clock Tower, LLC.

  •   Vector Security, Inc. — Fire Contract     •   Other contracts pending;

SCHEDULE 4 (vi)
Sunset Crossing
Cedar Sunset Crossing, LLC

  •   Vector Security, Inc. — Fire Contract     •   Pro Gro Landscaping
Specialists, Inc. — Landscaping Contract     •   Pro Gro Landscaping
Specialists, Inc. — Snow Contract (awaiting signature)     •   Allied Barton
Security Services, Inc. — Security Contract     •   Kleen Keeper, Inc. —
Sweeping Contract     •   Waste Management of Pennsylvania, Inc.— Trash Contract

SCHEDULE 4 (vii)
Shaw’s Plaza
Cedar-Raynham, LLC

  •   Steve’s Landscaping — Landscaping & Snow Plowing (awaiting signature)    
•   A&M Fire Protection — Sprinkler

 



--------------------------------------------------------------------------------



 



SCHEDULE 5 LEASES
SCHEDULE 5 (1)
Columbus Crossing
     I. AC Moore, Inc.

  •   Lease Agreement Dated: 7.12.01     •   First Amendment of Lease Dated:
7.12.01

     2. Bath & Body Works, LLC

  •   Lease Agreement Dated: 12.18.00     •   Notice of Legal Address Change
Dated: 3.3.09

     3. Cingular Wireless

  •   Lease Agreement Dated: 3.27.00     •   Lease Modification Agreement Dated:
6.28.06

     4. Famous Footwear (Brown Group Retail, Inc.)

  •   Lease Agreement Dated: 9.11.00     •   Notice of Change of Address Dated:
5.27.08

     5. Joyce Leslie, Inc.

  •   Lease Agreement Dated: 5.20.01

     6. Lane Bryant, Inc.

  •   Lease Agreement Dated: 12.18.00

     7. Old Navy, LLC

  •   Lease Agreement Dated: 8.16.00     •   First Amendment to Lease Dated:
06.25.02     •   Assignment Due to Entity Conversion Dated: 1.30.04     •  
Non-Disturbance and Attomment Agreement Dated: 3.23.04     •   Exercise of
Option Notice/Change of Address Dated: 9.25.07     •   Settlement Agreement and
Release Dated: 12.15.08

     8. Super Fresh Food Markets, Inc.

  §   Lease Agreement Dated: 3.18.99     •   Memorandum of Lease Dated: 3.18.99
    •   Guaranty Dated: 3.18.99     •   Amendment to Lease Dated: 3.18.99     •
  Assignment and Assumption of Lease Agreement Dated: 4.29.99     •   Amendment
to Lease Dated: 12.6.99     •   Amendment to Lease Dated: 9.18.00

SCHEDULE 5 ID
Franklin Village
     1. AAA of Southern New England

  - •   Lease Agreement Dated: 9.7.01     •   Commencement Agreement Dated:
11.20.01     •   Extension/Renewal Letter Dated: 2.15.06

 



--------------------------------------------------------------------------------



 



     2. Applebee’s Northeast, Inc. (Restaurant)

  •   Lease Agreement Dated: 12.17.87     •   Limited Guaranty Dated: 2.8,88    
•   Lessee’s Lease Statement and Agreement Dated: 2.8.88     •   First Amendment
of Lease Dated: 9.15.89     •   Second Amendment of Lease Dated: 2.25.94     •  
Third Amendment of Lease Dated: 6.20.03     •   Fourth Amendment of Lease Dated:
8.31.04     •   Notice of Non-Renewal Dated: 8.25.09

     3. Applebee’s Northeast, Inc. (Office)

  •   Lease Agreement Dated: 5.29.88     •   Memorandum Establishing
Commencement Date Dated: 7.31.98     •   First Amendment of Lease dated: 9,19.02
    •   Lease Modification Agreement Dated: 1.23.06     •   Chance of Notice
Address Dated: 4,28.08.

     4. Arthur Pappas

  •   Lease Agreement Dated: 10.13.08     •   Delivery of Possession to Tenant
Dated: 10.1.08

     5. Bank of American (ATM)

  •   Lease Agreement Dated: 11.18.87     •   Commencement Agreement Dated:
3.14.88     •   First Amendment of Lease Dated: 8.18,97     •   Second Amendment
& Extension of Lease Dated: 9.9.02

     6. Bank of America

  •   Lease Agreement Dated: 11.26.01     •   Memorandum Establishing
Commencement Dated: 11.26.01     •   Commencement Agreement Dated: 3.21.02     •
  Change of Address Notice Dated: 6.15.07     •   Lease Modification Agreement
Dated: 3.25.08     •   Notice of Address Change Dated: 7.14.09

     7. Bath & Body Works

  •   Lease Agreement Dated: 6.15.01     •   Possession Notice Dated: 6.15.01  
  •   Confirmation of Lease Dated: 10.25.01     •   Notice of Legal Address
Change Dated: 4.2.09

     8. California Nails

  •   Lease Agreement Dated: 7.14.97     •   Guaranty Dated: 7.18.97     •  
Letter of Possession Dated: 8.28.97     •   Extension/Renewal Letter Dated:
3.21.02     •   First Amendment of Lease Dated: 7.29.02     •   Second Amendment
of Lease Dated: 10.27.05

     8. Cataldo Law Office, LLC

  •   Lease Agreement Dated: 6.18.08     •   Delivery of Possession Dated:
8,8,08     •   Rent Commencement Letter Dated: 8.28.08

 



--------------------------------------------------------------------------------



 



  •   Substitution of Signage Letter Dated: 10.31.08

     9. Chemical Solutions

  •   Lease Agreement Dated: 2.10.95     •   Guaranty Dated: 2.10.95     •  
Amendment and Extension to Lease Dated: 5.1.01     •   Second Amendment and
Extension to Lease Dated: 4.9.04     •   Lease Modification Agreement Dated:
6.5.06     •   Lease Modification Agreement Dated: 9.29.09

     10. Cingular Wireless

  •   Guaranty Dated: 7.13.95     •   Lease Agreement Dated: 7.14.95     •  
Commencement Agreement Dated: 12.2.96     •   Assignment of Lease Dated: 4.18.97
    •   First Amendment of Lease Dated: 11.29.00     •   Second Amendment of
Lease Dated: 1.19.06

     11. Crystal Card & Gifts

  •   Lease Agreement Dated: 7,16.87     •   Amendment and Extension to Lease
Dated: 2.6.98     •   Assignment and Consent to Lease Dated: 8.16.99     •  
Amendment and Extension to Lease Dated: 6.24.02     •   Lease Modification
Agreement Dated: 12.31.07

     12. Curves for Women (Unique Creations, Inc.)

  •   Lease Agreement Dated: 12.14.04     •   Guaranty Dated: 12.14.04     •  
License Agreement Dated: 7.6.07

     13. D’Angelos, Inc.

  •   Lease Agreement Dated: 6.11.87     •   Notice of Lease Dated: 7.29.87    
•   Commencement Akeement Dated: 1.25.88     •   Consent to Assignment Dated:
1.25.88     •   Assignment of Lease Dated: 12.2.93     •   Guaranty Dated:
12.2.93     •   Extension/Renewal Letter Dated: 5.22.97     •   First Amendment
of Lease Dated: 3.9.02     •   Lese Modification Agreement Dated: 9.18.06

     14. Daniel O’Connel’s Sons, Inc.

  •   Lease Agreement Dated: 6.19,08     •   Delivery of Possession Notice
Dated: 8.1.08

     15. Dr. Jamila Khalil (New England Dental Associates)

  •   Guaranty Dated: 9.27.94     •   Lease Agreement dated: 10.3.94     •  
Commencement Agreement Dated: 12.21.94     §   Extension/Renewal Letter Dated:
4.14.00     •   Lease Modification Agreement Dated: 4.2.07

     16. Dr. Robert Gushard

 



--------------------------------------------------------------------------------



 



  •   Lease Agreement Dated: 4.13.99     •   Commencement Agreement Dated:
6.4.99     •   Amendment and Extension to Lease Agreement Dated: 7.5.04     •  
Tenant Agreement Dated: 10.8.04     •   Second Amendment of Lease Dated: 5.9.05
    •   Lease Modification Agreement Dated: 11.28.05     •   Lease Modification
Agreement Dated: 5.2.07     •   Lease Modification Agreement Dated: 5.5.08     •
  Lease Modification Agreement Dated: 8.25.08     •   Lease Modification
Agreement Dated: 8.31.09

     17. Dress Barn, Inc.

  •   Lease Agreement Dated: 8.14.87     •   Lessee’s Lease Statementand
Agreement Dated: 9.21.87     •   Subordination Agreement Dated: 5.27.88     •  
Commencement Agreement Dated: 6.188     •   First Amendment of Lease Dated:
4.2.90     •   Second Amendment of Lease Dated: 4.3.97     •   Renewal Letter
Dated: 12.10.01     •   Renewal Letter Dated: 11.8.04     •   Follow Up Renewal
Letter: 12.30,04     •   Lease Modification Agreement Dated: 6.23.09

     18. Elizabeth Grady Salon (Karen Roche)

  •   Lease Agreement Dated: 3.31.92     •   Guaranty Dated: 4.16.92     •  
Commencement Agreement Dated: 12.1,92     •   Extension/Renewal Letter Dated:
1.3.97     •   Consent to Assignment and Amendment to Lease Dated: 6.22.99     •
  Extension/Renewal Letter Dated: 7,7.03     •   Amendment to Lease Dated:
6.11.09

     19. Empire Vision Centers, Inc.

  •   Lease Agreement Dated: 8.10.87     •   Delivery of Possession Letter
Dated: 8.10.87     •   First Amendment of Lease Dated: 11.30.87     •  
Memorandum Establishing Commencement Date of Lease Dated: 6,27.89     •  
Landlord Consent Dated: 4.3.97     •   Second Amendment of Lease Dated: 6.15.97
    •   Renewal Letter Dated: 8.18.02     •   Notice of Assignment of Lease to
Tenant dated: 5.9.05     •   Lease Modification Agreement Dated: 1.24,08

     20. Famous Footwear (Brown Group Retail, Inc.)

  •   Lease Agreement Dated: 6.20.06     •   Delivery of Possession Dated:
8.21.06     •   Term Commencement Agreement Dated: 10.31.06     •   Notice of
Change of Address Dated: 5.27.08

     21. Game Stop, Inc.

  •   Lease Agreement Dated: 6,15.94     •   Addendum to Lease Dated: 6.15.94  
  •   Memorandum Establishing Commencement Date of Lease Dated: 6.30.94

 



--------------------------------------------------------------------------------



 



  •   Option Renewal Letter Dated: 3.31.97     •   First Amendment and Extension
of Lease Dated: 5.27.97     •   Second Amendment and Extension of Lease Dated:
5.28.00     •   Option to Renew Letter Dated: 1223.02     •   Lease Modification
Agreement Dated: 4.18,07     •   Lease Modification & Premise Relocation
Agreement Dated: 11.21.08     •   New Rent Commencement Dated: 2.9.09     •  
Delivery of Possession Dated: 2.13.09     •   Notice of Lease Dated: 2.26.09

     22. General Nutrition

  •   Lease Agreement Dated: 6.26.95     •   Possession Letter Dated: 6.27.95  
  •   Sublease Dated: 7.10.95     •   Commencement Agreement Dated: 8,11.95    
•   Extension/Renewal dated: 12.14.99     •   Sublease Extension: 2.2.00     •  
Second Amendment Dated: 6.30.05     •   Second Lease Modification Dated: 5.22.08

     23. Gilmore Rees & Carlson

  •   Lease Agreement Dated: 1.23.97     •   Guaranty Dated: 1.23.97     •  
Commencement Agreement Dated: 1.30.97     •   Extension/Renewal Letter Dated:
5.1.97     •   Extension/Renewal Letter Dated: 5,1,99     •   First Amendment of
Lease Dated: 1998     •   Second Amendment of Lease Dated: 8.23.00     •   Third
Amendment of Lease Dated: 10.19.01     •   Fourth Amendment of Lease Dated:
5.3.02     •   Fifth Amendment of Lease Dated: 10.22.04     •   Renewal Letter
Dated: 1.23.06     •   Landlord’s Consent to Sublease Dated: 9.17.08

     24. Hawthorne Securities Corp.

  •   Lease Agreement Dated: 2.21.06     •   Commencement Letter Dated: 4.3,06  
  •   Lease Modification Agreement Dated: 3.31.09

     25. Hormel Foods Sales, LLC

  •   Lease Agreement Dated: 12.15.92     •   Acceptance of Premises Memorandum
Dated: 2.3.93     •   Subordination Agreement Dated: 12.30.93     •   First
Amendment of Lease Dated: 12.8.97     •   Second Amendment of Lease Dated:
3.2002     •   Lease Assignment Dated: 1.4.05     •   Lease Modification
Agreement Dated: 3.30.07     •   Lease Modification Agreement Dated: 8.18.09

     26. Jenny Craig Operations, Inc.

  •   Lease Agreement Dated: 8,19.08     •   Landlord Delivery of Possession to
Tenant Dated: 8.27,08     •   Rent Commencement Letter Dated: 10.15.08

 



--------------------------------------------------------------------------------



 



     27. Jepsky and Sack, LLC

  •   Lease Agreement Dated: 1.16.94     •   Lease Extension Agreement Dated:
5.13.98     •   First Amendment of Lease Dated: 2.28.04     •   Lease
Modification Agreement Dated: 6.20.08     •   Rent Commencement Letter Dated:
7.17.088     •   Landlord Delivery of Possession (Suite 102) Dated: 7.18.08    
•   Tenant Delivery of Possession (Suite 302) to Landlord Dated: 7.21.08

     28. Kendig Ratcliff (Pavento, Ratcliffe & Renzi & Co, LLC)

  •   Lease Agreement dated: 10.20.99     •   Guaranties (4) Dated: 10.20.99    
•   Amendment & Extension of Lease Dated: 10.25.04     •   Lease Modification
Agreement Dated: 9.28.09

     29. L’equipe

  •   Lease Agreement Dated: 11.2.99     •   Guaranty Dated: 11.2.99     •  
Memorandum Establishing Commencement Date Dated: 11.9.00     •   Option Renewal
Letter Dated: 2.25.05

     30. Logic Vision, Inc.

  •   Lease Agreement Dated: 10.26.99     •   Amendment and Extension to Lease
Agreement Dated: 6.2.04     •   Lease Modification Agreement dated: 12.19.07

     31. Longhorn Steakhouse (Rare Hospitality International, Inc.)

  •   Lease Agreement Dated: 2.10.00     •   Memorandum Dated: 2.10.00     •  
Letter Agreement Dated: 8.15.00     •   Change of Notice Address Dated: 10.1.07
    •   First Option to Extend Lease Dated: 8.12.09

     32. Marriott Management (Sodexho)

  •   Lease Agreement Dated: 4.10.92     •   Commencement Memorandum dated:
6.1.92     •   Renewal Letter Dated: 6.25.96     •   Extension to Lease Dated:
7.11.96     •   Amendment and Extension to Lease Dated: 9.8.00     •   Second
Amendment of Lease Dated: 3.3,06

     33. Mentor Planning & Consulting

  •   Lease Agreement Dated: 5.19.08     •   Lease Guaranty Dated: 5.19.08     •
  Delivery of Possession Dated: 7.1.08     •   Delivery of Possession Dated:
8.21.08     •   Rent Commencement Letter Dated: 9.19.08

     34. Milford Regional

  •   Lease Agreement Dated: 6.2.03     •   Commencement Letter Dated: 6.20.03  
  •   Exercise of Lease Extension Option Dated: 10.24.07

 



--------------------------------------------------------------------------------



 



     35. Next Level

  •   Lease Agreement Dated: 10,1.03     •   Guaranty Dated: 10.1.03     •  
Lease Modification Agreement Dated: 12.29.08

     36. Nurse Staffing LLC d/b/a Nurses 24 6

  •   Lease Agreement Dated: 10.15.09

     37. Olympia Sport Center, Inc.

  •   Lease Agreement dated: 10.5.04

     38. Panera Bread

  •   Lease Agreement Dated: 3.21.01     •   Guaranty Dated: 3.21.01     •  
Certificate of Manager Dated: 3.21,01     •   Landlord Waiver Dated: 3.21.01    
•   Possession Notice Dated: 4.4.01     •   Commencement Letter Dated: 5.30.01

     39. Papa Gino’s

  •   Lease Agreement Dated: 6.24.87     •   Subordination (Tenant’s Acceptance
Letter) Dated: 4.22.88     •   Commencement Memorandum Dated: 8.23.88     •  
Consent to Assignment Dated: 10.30.91     •   Assignment Dated: 3.6.92     •  
Extension/Renewal Letter Dated: 3.26.97     •   First Amendment & Extension of
Lease Dated: 3.9.02     •   Lease Modification Agreement Dated: 9.18.06

     40. Pepper Terrace (TTN Thai Food)

  •   Lease Dated: 6.8.98     •   Guaranty Dated: 6.8.98     •   Assignment,
Consent to Assignment, Release & Amendment to Lease Dated: 8.21.00     •  
Guaranty (Exhibit A to Assignment) Dated: 8.21.00     •   Renewal Letter Dated:
6.3.02     •   Lease Modification Agreement Dated: 1.31.07

     41. Radio Shack •

  •   Lease Agreement Dated: 9.30.87     •   Letter Confirming Terms of Lease
Dated: 1.14.88     •   Memorandum Establishing Commencement Dated: 2.5.88     •
  Non-Disturbance, Subordination, Attornment & Tenant Acceptance Letter Dated:
3.30.88     •   Extension and Amendment to Lease Agreement Dated: 12.12.97     •
  Landlord’s Waiver Dated: 3.21.01     •   Letter Agreement dated: 5.23.01     •
  Letter Agreement Dated: 6,4,01     •   Option Renewal Letter Dated: 6.4.01    
•   Letter Agreement Re: Satellite System Dated: 7.24.01     •   Option Renewal
Letter Dated: 7.7.05

     42. Regis Corp. (Supercuts)

  •   Lease Agreement Dated: 3.15.07

 



--------------------------------------------------------------------------------



 



  •   Delivery of Possession Letter Dated: 4.27.07     •   Commencement date
Agreement dated: 9.6.07     •   License Agreement Dated: 5.6.09

     43. Remax (BC Executive Realty, Inc.)

  •   Lease Agreement Dated: 11.1.01 •     •   Guaranty (George Joseph) Dated:
11.1.01     •   Guaranty (William Wright) Dated: 11.1.01     •   Memorandum
Establishing Commencement Dated; 2.12.04     •   Lease Modification Agreement
Dated: 2,19.09

     44. Sally’s Alley

  •   Lease Agreement Dated: 8.9.04

     45. Saylent Technologies

  •   Lease Agreement Dated: 4.17.07

     46. Smilage Dental

  •   Lease Agreement Dated: 9.7.95         Commencement Dated Agreement Dated:
11.10.95     •   Extension/Renewal Dated: 3,3,00         First Amendment of
Lease Dated: 9.28.05

     47. Sprint (Nextel)

  •   Communication Site Lease Agreement Dated: 11.7.05     •   Commencement
Notice Dated: 10.5.06     •   Change of Notice Address Dated: 5,4.07

     48. Stop & Shop

  •   -Notice of Lease Dated: 6.24.86     •   Lease Dated: 7.1.86     •   Letter
Agreement Dated: 7.1.86     •   Consent Agreement Re: D’ Angelo’s Dated: 1,2,87
    •   Consent Agreement Re: Papa Gino’s Dated: 1.27.87     •   Amendment of
Lease Dated: 8.7.87     •   Consent Agreement Re: Applebee’s Dated: 1.6.88     •
  Consent Agreement Re; Office Building Dated: 5.23.88     •   Commencement
Agreement Dated: 8.22.88     •   Consent Letter Re: Side Walk Sale Dated:
8.22.90     •   Consent Agreement Re: Taco Bell Dated: 8.28,91     •   Consent
Agreement Re: Coffee Shop Building Dated: 3.31.92     •   Consent Agreement Re:
Fwico Land Dated: 6.30.94     •   Letter Agreement Regarding Village Cafe Dated:
7.15,98     •   Consent Agreement Re: Longhorn Steakhouse Dated; 1.18.00     •  
Consent Agreement Re: Sylvan Learning Center dated: 4.6.00     •   Consent
Agreement Re; Panera Bread Dated; 3.14.01     •   Second Amendment of Lease
Dated: 114,01     •   Third Amendment of Lease Dated; 4.2.04     •   Notice of
Lease as Amendment dated; 6.3.04     •   ROFR Dated: 6.30.04     •   Letter Re:
3rd Amendment of Lease Dated: 10.26.04     •   Notice of Waiver of Right of 1’
Refusal Dated: 10.27.04

 



--------------------------------------------------------------------------------



 



     49. Strata Bank (0B101 & OB 207)

  •   Lease Agreement dated: 5.23.95     •   Memorandum Establishing
Commencement Date of Lease Dated: 9.25,95     •   Amendment and Extension to
Lease Dated: 6.1.98     •   Notice of Exercise of Option Dated; 7.25.07     •  
Surrender Agreement (Suite 207) Dated: 10.13,09     •   Delivery of Possession
Dated: 10.15.09

     50. Sun Pro, Inc.

  •   Lease Agreement Dated: 3.20.02     •   Guaranty Dated: 3.20.02

     51. Sylvan Learning Center

  •   Lease Agreement Dated: 5.12.00     •   Modification/Extension/Renewal
Dated: 2.4.02     •   First Amendment of Lease Dated: 9.2005

     52. Taco Bell (Lockwood/McKinnon Taco Ventures, Inc.)

  •   Lease Agreement Dated: 6.26.91     •   Memorandum Establishing
Commencement Dated Dated: 3.19.92     •   Memorandum of Assignment and
Assumption of Lease Agreement and Consent Dated: 4.28.98     •   Assignment and
Assumption of Lease Agreement and Consent Dated: 4.28.98     •   Special Power
of Attorney Dated: 1.19,99     •   Transfer of Guaranty Dated: 2.16.00     •  
Option Renewal Letter Dated: 1.31.00     •   Letter Defining Lease Terms Dated:
7.19.01     •   Change of Address Notice Dated: 12.9.05

     53. Trainer Town (Team Fitness Franklin)

  •   Lease Agreement Dated: 7.5.07     •   Lease Guaranty Dated: 7.3.07     •  
License Agreement dated: 9,18.07     •   Landlord Delivery of Possession to
Tenant Dated: 11.20.07     •   Rent Commencement Letter Dated: 2.11.08

     54. Teppanyaki (Fel Ye)

  •   Lease Agreement Dated: 5.1.03     •   Guaranty Dated: 5.1.03

     55. The Men’s Warehouse

  •   Lease Agreement Dated: 5.22.92     •   Memorandum Establishing
Commencement Date of Lease Dated: 6.3.92     •   Amendment and Consent to
Assignment and Assumption of Lease Agreement Dated: 8.21,96     •   Memorandum
Establishing Commencement Dated f Lease Dated: 1023.96     •   Letter Agreement
Dated: 11.14.00     •   Letter Agreement Dated: 7.31.02     •   Second Amendment
of Lease Agreement Dated: 8.29.02     •   Approval to Install a Satellite
Antenna System Dated: 11.22.02     •   Lease Modification Agreement Dated:
1.10.08

     56. The UPS Store (MJACK Enterprises, Inc.)

  •   Lease Agreement Dated: 6.12.97

 



--------------------------------------------------------------------------------



 



  •   Lessor’s Agreement dated: 5.2.04     •   Guaranty Dated: 5.3.04     •  
Guaranty Dated: 5,7.04     •   Consent to Assignment and Amendment to Lease
Dated: 5.11.04     •   Assignment of Lease Dated: 5,14.04     •   Renewal Letter
Dated: 5.21.08

     57. Thrixologie (Blacbar, LLC)

      D. Lease Agreement Dated: 5.7.04     •   Guaranty Dated: 5.7.04     •  
Landlord’s Consent of Assignment and Assumption Dated: 3.11.08     •  
Assignment and Assumption Agreement Dated: 3.11.08

     58. TJX (Marshall’s)

  •   Lease Agreement Dated: 7.24.86     •   Memorandum of Commencement Date
Dated: 8.10,86     •   Letter Agreement Dated: 2.17.88     •   First Amendment
of Lease Dated: 8.10.88     •   Second Amendment and Extension to Lease Dated:
7.25.90     •   Letter Agreement Dated: 9.2.92     •   Omnibus Assumption
Agreement Dated: 10.9,96     •   Letter Agreement Dated: 2.14.97     •   Consent
Letter Dated: 6.1.00     •   Renewal Letter Dated: 7.25.03     •   Letter
Defining Terms of Lease Dated: 10.26.04     •   Extension of Lease Letter
Agreement Dated: 5.23.07

     59. Villa Trading Company, Inc. (Terrazza Home & Garden)

  •   Lease Agreement Dated: 7,10.08         Delivery of Possession Agreement
Dated: 7.28.08     •   Commencement Agreement Dated: 9.19.08

     60. Village Mall Liquors

  •   Lease Agreement Dated: 4.5.00     •   Guaranty Dated: 4.5.00     •  
Commencement Agreement Dated: 4.4.02     •   First Amendment of Lease Dated:
5.22.03     •   Extension/Renewal Letter Dated: 9.30.04     •   Second Amendment
of Lease Dated: 10.29.04     •   Third Amendment of Lease Dated: 2.14.07     •  
Exercise of Lease Option Dated: 6.16.09

     61. Voice Box

  •   Lease Agreement Dated: 1.20.03     •   Guaranty Dated: 1.14.03     •  
Option Renewal Letter Dated: 8.22.05

     62. Young S. Kim & Ok Mi Kim

  •   Lease Agreement Dated: 11.13.08     •   Landlord’s Delivery of Possession
to Tenant Dated: 11.17.08     •   Rent Commencement Dated: 1.21.09     •   Rent
Commencement Letter Agreement Dated: 1.26.09

 



--------------------------------------------------------------------------------



 



SCHEDULE 5 Oil)
Loyal Plaza
     1. Blockbuster Video

  •   Lease Dated: 2.6.92     •   First Amendment of Lease Dated: 6.24.92     •
  Commencement Agreement Dated: 11.18.93     •   Warranty Assignment of Lessor’s
Interest in Tenant and Assumption Agreement Dated: 1.26.94     •   Assignment of
Tenant Leases, Guaranties and Security Deposits Dated: 5.31.01     •   Renewal
Letter Dated: 5.14.02     •   Exercise of Option Letter Dated: 11.19.07     •  
Consent Letter to Exercise of Option Dated: 11.29.07

     2. Dollar Tree

  •   Lease Dated: 2.28.01

     3. Eckerd Drug

  •   Lease Dated: 7.27.98     •   Memorandum Dated: 7.27.98     •   Consent of
Ground Lessor Dated: 7.31.98 (mention in Estoppel but not in file)     •   Lease
Amendment Agreement Dated: 4.22.99     •   Fee Owner’s Agreement Dated: 4.26.99

     4. Fashion Bug

  •   Lease Dated: 3.19,91     •   Guaranty Dated: 3.19.91     •   Letter
Agreement Dated: 1,18.94     •   Warranty Assignment of Lessor’s. Interest in
Tenant Leases and Assumption Agreethent: 1.26.94     •   Renewal Letter Dated:
6,22.01     •   Renewal Letter Dated: 5.5.06

     5. Venice Pizza Shop (Gaspare Saladino)

  •   Lease Dated: 2.9.90     •   Lease Modification and Extension Agreement
Dated: 5.1.93     •   First Amendment of Lease Dated: 2.3.97     •   Second
Amendment of Lease Dated: 7.13.99     •   Third Amendment to Lease Dated:
6.13.01     •   Fourth Lease Modification Agreement Dated: 7.27.06

     6. General Mills Restaurants, Inc. (Red Lobster0

  •   Lease Dated: 7.9.91     •   Warranty Assignment of Lessor’s Interest in
Tenant Leases and Assumption Agreement Dated: 1.26.94     •   Articles of
Amendment to Articles of Incorporation Dated: 3,30.95

     7. Giant Food Stores

  •   Lease Dated: 2,8.99     •   SNDA Dated: Undated (Exhibit E of Lease)     •
  Guaranty Dated: 12.21.98     •   Lease Commencement Agreement Dated: 2.28.01

 



--------------------------------------------------------------------------------



 



     8. Hallmark Gold Crown (Barbara Longo Shollenberger)

  •   Lease Dated: 8.30.99     •   Supplement to Lease Modification Agreement
No. 1 Dated: 6.18.01     •   Lease Modification Agreement No. 1 Dated: 6.18.01  
  •   Letter Agreement Exercising Lease Option Dated: 1.19.07

     9. Jackson Hewitt Tax Service (Thomas McNamara)

  •   Lease Dated: 10.11.04     •   Commencement Letter Dated: 12.3.04     •  
Lease Modification Agreement Dated: 9.29.09

     10. Kmart

  •   Lease Dated: 8.9.76     •   First Amendment of Lease Dated: 8.3.92     •  
Warranty Assignment of Lessor’s Interest in Tenant Leases and Assumption
Agreement Dated: 1.26,94     •   Renewal Letter Dated; 6.12.95     •  
Assignment Letter Dated: 11.9.99     •   Renewal Letter Dated: 5.15.00     •  
Renewal Letter Dated: 8.18.05     •   Notice of Address Change Dated: 3.12.07  
  •   Notice of Assignment of Lease Dated: 2.1.07

     11. Professional Hair Styling (Martin J. Jennings III)

  •   Lease Dated: 1.14,85     •   Assigiunent of Lease Dated: 7.11.90     •  
Lease Modification, Renewal and Extension Agreement Dated: 11.1.92     •  
Assignment of Lease Dated: 12.1.92     •   Warranty Assignment of Lessor’s
Interest in Tenant Leases and Assumption Agreement Dated: 1.26.94     •  
Assignment and Assumption of Lease Agreement Dated: 2.18.98     •   Lease
Modification Agreement No. 2 Dated: 5.10.99     •   Renewal Letter Dated;
1022.02     •   Exercise of Lease Extension Option Dated: 6.5.07

     12. Nail Trix, Inc.

  •   Lease Dated: 6.27.08     •   Lease Modification Agreement Dated: 11.21.08

     13. Olympia Sport Center, Inc.

  •   Lease Dated: 7.9.04     •   Deliveiy of Possession Dated: 9,30.04     •  
Commencement Letter Dated: 11.2.04     •   Lease Modification Agreement Dated:
5.15.09

     14. PA Liquor Control Board

  •   Real Estate Rental Option Dated: 2.1995     •   Lease Dated: 10.10.95    
•   Renewal Letter Dated: 9.22.99     •   Real Estate Option Dated: 10.31.03    
•   Lease Amendment Dated: 3.21.05

     15. Payless Shoesource, Inc.

  •   Lease Dated: 11.18.91

 



--------------------------------------------------------------------------------



 



  •   Addendum Dated: 2.10.92         Warranty Assignment of Lessor’s Interest
in Tenant Leases and Assumption Agreement Dated: 1.26.94     •   Lease
Modification Agreement Dated: 10.28.99     •   Renewal Letter Dated: 7.26.10    
•   Letter Exercising Option Dated: 10.13.06

     16. RadioShack

  •   Lease Dated: 2,27.81     •   Amendment and Extension of Lease- Agreement
Dated: 12.8.86     •   Warranty Assignment of Lessor’s Interest in Tenant Leases
and Assumption Agreement Dated: 1.26.94     •   Second Amendment and Extension
of Lease Dated: 9.29.97     •   Third Amendment and Extension of Lease Dated:
Not Signed or Dated     •   Renewal Letter Dated: 8.8.01     •   Third Amendment
Dated: 8.21.06     •   Sign Agreement Dated: 2.13.08

     17. Holiday Hair (Regis Corporation)

  •   Lease Dated: 11.28.95     •   Lease Modification Agreement No. I Dated:
11.28.00     •   Assignment and Amendment of Lease Agreement Dated: 3.23.04    
•   Renewal Letter Dated: 3.8.05

     18. Rent-A-Center East, Inc.

  •   Warranty Assignment Dated: 1.26.94     •   Lease Dated: 9.6.95     •  
Lease Dated: 9,6.95     •   Lease Modification Agreement: 2.25.98     •   Lease
Extension and Modification Agreement: 5.31.01     •   Amendment of Lease:
6.24.04     •   Exercise of Lease Option Dated: 8,25.08 (executed January 30,
2008)

     19. Rent-Way, Inc.

  •   Lease Dated: 11.12.97     •   Landlord’s Agreement Dated: 11.20.97     •  
Lease Modification Agreement Dated: 12.8.00     •   Second Amendment of Lease
Dated: 10.21.05

     20. Sally Beauty Supply, LLC

  •   Lease Dated; 9.4.91     •   Addendum to Lease: 9.4.91     •   Addendum
Letter Dated: 9.5.91     •   Agreement Setting Lease Terms: 11.12.91     •  
Warranty Assignment Dated: 1.26.94     •   Renewal Letter Dated; 9.9.96     •  
Amendment to Lease: 7,11.01     •   Renewal Letter Dated: 2.20.06     •  
Certificate of Conversion (Name Change) Dated: 12,1.06

     21. Staples

  •   Lease Dated: 6.24.04     •   Memorandum (Part of Lease): 6.24,04

 



--------------------------------------------------------------------------------



 



  •   SNDA Dated: 8.26.04     •   Commencement Letter Dated: 11.12.04     •  
Commencement Date Agreement: 11.12.04     •   First Amendment to Lease &
Commencement Date Agreement: 5.25.05

     22. Verizon Wireless (Celle° Partnership)

  •   Lease Dated: 1,7.98     •   Assignment and Assumption of Lease Agreement
Dated: 6.29.00     •   Assignment and Assumption of Lease Agreement Dated:
6.30,00     •   Assignment, Assumption and Consent Agreement Dated: 6.6.02     •
  Amendment to Lease Agreement Dated: 10.28.02     •   Lease Modification
Agreement Dated: 11.25.08

     23. Vision Max

  •   Lease Dated: 6.1.99     •   Landlord’s Consent Dated: 10.2.99     •  
Landlord’s Subordination Agreement: 10.28.99     •   Renewal Letter: July 20,
2004

     24. Western Auto Supply (Advanced Auto)

  •   Lease Dated; 4.3.95     •   Agreement Amending Lease Agreement Dated:
7.31.95     •   SNDA Agreement Dated: 9.13.95     •   Assignment of Lease Dated:
6.16.98 ( Mentioned in Estoppel but not in file)     •   Renewal Letter Dated:
1.13.00     •   Assigmnent of Lease Dated: 5.31.01 (Mentioned in Estoppel but
not in file)     •   Renewal Letter Dated: 1.19.05

     25. Williamsport National Bank

  •   Lease Dated: December 8, 2000     •   Option Renewal Letter Dated:
April 28, 2009

     26. Super Crown Buffet (Zun Zheng/ Jinxing Yang)

  •   Lease Dated: 5,6.94     •   Assignment and Assumption of Lease Agreement
Dated: 10.29.98     •   Amendment of Lease Dated: 6.20.03

SCELEDULE 5 (iv)
Stop & Shop at Bridgeport
     1. Stop & Shop Supermarket

  •   Ground Lease Dated: 9,11.03     •   Memorandum of Lease Dated: 9.11.03    
•   Letter Agreement (re: Landlord’s Work) Dated: 9,11.03     •   Letter
Agreement (re: incentive funding) Dated: 9.11.03     •   Agreement between
Ground Owner, Landlord and Tenant Dated: 12.2004     •   Guaranty Agreement
Dated: 12.8.04     •   Notice of Lease and Right of Last offer with Respect to
Certain Property Dated: 12.8.04     •   Lease Recognition and Estoppel Agreement
Dated: 12.8.04     •   Opinion Letter (Michael Strauss) Dated: 1.12,05     •  
Attorney Opinion Letter (Gerbrand Van Bokhorst) Dated: 1.14.05     •  
Memorandum of Lease Dated: 2.14.07

 



--------------------------------------------------------------------------------



 



  •   2007 Amendment to Lease Dated: 2.14.07     •   Letter Agreement (re:
Property Control Payment) Dated: 2.21.07     •   SNDA Agreement Dated: 2,28.07  
  •   Ahold Guaranty Dated: 4.4.08

SCHEDULE 5 (v) •
Blue Mountain Commons
     1. Brother’s Pizza (Giovanni Barone)

  •   Lease Agreement Dated: 5.12.08     •   Subordination of Landlord’s Lien
Dated: 11.4.08     •   Delivery of Possession Dated: 6.5,09     •   Rent
Commencement Letter Dated: 9.30.09

     2. Giant Food Stores, LLC

  •   Lease Agreement Dated: 10.11.06     •   Memorandum of Lease Dated:
10.11.06     •   First Amendment to Lease Agreement Dated: 1.9.07     •  
Delivery of Possession Dated: 9.22,09

     3. PNC Bank, NA

  •   Lease Agreement Dated: 2,1.08

     4. Sonic Drive-in Restaurant (Harrisburg Drive-In, LLC)

  •   Ground Lease Dated: 7.30.09     •   Lease Guaranty Dated: 7.30.09

     5. Subway Real Estate Corp,

  •   Lease Agreement Dated: 7.15.09     •   Sublease Agreement Dated: 10.23.09

     6. Supercuts, Inc.

  •   Lease Agreement Dated: 6.30.08     •   Delivery of Possession Dated:
6.5.09     •   Rent Commencement Letter Dated: 9.30,09

     7. Verizon Wireless (Go Wireless, Inc.)

  •   Lease Agreement Dated: 9.30.09

SCHEDULE 5 (vi)
Sunset Crossing
     1. Beauty Nail Salon (Ziuna Zheng and Bao Wen Lin)

  •   Lease Dated: 6.21.07     •   Lease Modification Agreement Dated: 3.10.08

     2. Dollar Surplus

  •   Lease Dated: 1.3.08     •   Lease Guaranty Dated: 1.3.08 (Exhibit G of
Lease)     §   Lease Commencement Letter Dated: 6.6.08     •   Lease
Modification Agreement Dated: 5,14,09

     3. Giant Food Stores

  •   Lease Dated: 2.27.01     •   Fueling Station Lease Dated: 2.27.01

 



--------------------------------------------------------------------------------



 



  •   Memorandum of Lease Dated: 2.27.01     •   Agreement Dated: 4.2.01     •  
Stipulations against Liens Dated: 7.25.01     •   Preliminary Memorandum Dated:
7.2,01     •   Extension. Deposit Agreement Dated: 7.2.01     •   Deed of
Easement Dated: 7.25.01     •   Deed of Easement Dated: 7.31.01     •   Deed of
Easement Dated: 8.6.01     •   Deed Dated: 9.11.01     •   Consent and Agreement
of Mortgage Dated: 10.1.01     •   Deed of Easement and Right of Way Dated:
9.28.01     •   Guarantee Dated: 10.03.01     •   Right of Way Agreement Dated:
11.14.01     •   Amendment Dated: 6.10.02     •   Rent Commencement Letter
Dated: 6,12.02     •   Consent Letter Agreement (Re: Tanning Salon) Dated:
11.8.02

     4. Holiday Hair

  •   Lease Dated: 5.28.02     •   Assignment & Amendment Dated: 3.23.04     •  
Exercise of Option letter Dated: 3.5.07

     5. Kam Wei Kitchen (LI Zhong Zhu)

  •   Lease Dated: 6.26.08

     6. Premiere Tanning

  •   Lease Dated: 12.6.02     •   Guaranty Dated: 12.6.02     •   Lease
Modification Agreement Dated: 11,14,07

SCHEDULE 5 MO
Shaw’s Plaza
     1. AAA Southern New England

  •   Lease Dated: 1.16.01     •   Letter Exercising Extension Option Dated:
10.30.06     •   Exercise of Lease Extension Option Dated: 9.14.07     •  
License Agreement Dated: 8.31.09     •   Addendum to License Agreement Dated:
8.31.09

     2. Bank of America

  •   Lease Dated: 1.10,02     •   First Amendment to Lease Dated: 7.31.02     •
  Notice of Lease Dated: 7.31.02     •   Notice of Address Change Dated: 7.14.09

     3. Bank of America ATM

  •   Lease Dated: 12.31,89     •   First Amendment to Lease Dated: 3.30.94    
•   Letter Extending Term of Lease Dated: 11.29.00     •   Notice of Extension
and Modification Dated: 10.21.05

     4. CVS

  •   Lease Dated: 2.27.98

 



--------------------------------------------------------------------------------



 



  •   Short Form memorandum Notice of Lease Dated: 2.27.98     •   Guaranty
Dated: 3.26.96     •   Escrow Agreement Dated: 5,15.98     •   Commencement
Letter Dated: 3.23.01

     5. The Dress Barn Inc.

  •   Lease Dated: 12.9.98     •   First Amendment of Lease Dated: 12.28.01    
•   Letter Agreement Dated: 2.12.03     •   Lease Modification Agreement Dated:
1.9.09

     6. Fashion Bug

  •   Lease Dated: 6.8.85     •   Letter Agreement Dated: 5.12.86     •   Letter
Agreement Dated: 5.23.86     •   Confirmation of Lease Terms Dated: 12.1.86    
•   Amendment ‘Agreement Dated: 5.12.89     •   Second Amendment to Lease Dated:
3.18.96     •   License Agreement Dated: 7.3.07

     7. Garnestop, Inc.

  •   Lease Dated: 3.28.03     •   Option to Renew Notice: 5.19.08

     8. iParty Retail Stores, Corp.

  •   Lease Dated: 2.25.97     •   Memorandum of Lease Dated: 2.25.97     •  
SNDA Dated: 3.10.97     •   Lanlord’s Waiver Dated: 5.15.98     •   First
Amendment to Lease Dated: 1.21.99     •   Assignment and Assumption of Leases,
Contracts and Other Assumed Obligations Dated: 8.2000     •   Renewal Option
Notice Dated: 8.24.06     •   Change of Address Notice Dated: 6.5.07

     9. To-Ann Stores

  •   Lease Dated: 7.8.91     •   Letter Agreement Dated: 1.10.92     •   Notice
of Lease Dated: 3.11.93     •   Letter Exercising Option to Renew Dated: 4.27.01
    •   Letter Exercising option to Renew Dated: 4,26,06

     10. Marshal’s

  •   Lease Dated: 12.22,83     •   Notice of Lease Dated: 1.24,84     •  
Non-Disturbance and Attornment Agreement Dated: 8.15.88     •   Letter Agreement
Dated: 8.15.88     •   Letter Exercising Option of Extension Dated: 4.17.89    
•   Letter Agreement Dated: 2.24.93     •   Letter Exercising Option of
Extension Dated: 4.12.94     •   Letter Agreement Dated: 4.3,96     •   Letter
Agreement Dated: 5.23.96     •   Omnibus Assumption Agreement Dated: 10.9.96

 



--------------------------------------------------------------------------------



 



  •   Letter Agreement Dated: 6.6.97     •   Letter Exercising Option of
Extension Dated: 4.27.99     •   Amendment to Lease Dated: 4,10.01     •  
Amended and Restated Notice of Lease Dated: 4.26.01     •   Letter Agreement
Dated: 4.18.07     •   Extension of Lease Letter Agreement Dated: 5.23.07     •
  Amendment to Lease Dated: 7.1.09

     11. Nextel Communication of the Mid-Atlantic, Inc.

  •   Lease Dated: 10.27.05     •   Memorandum: 10.27.05     •   Change of
Notice Address Dated: 5.4.07

     12. Radio Shack

  •   Lease Dated: 2.12.96     •   Letter Agreement Dated: 4,8.96     •  
Renewal Letter Dated: 8.29,00     •   Pylon Sign Agreement Dated: 9.24.03     •
  Renewal Letter Dated: 9.28.05

     13. Regis Corp. d/b/a Best Cuts

  •   Lease Dated: 11.4,85     •   First Amendment to Lease Dated: 11.20.90    
•   Second Amendment to Lease Dated: 1.9.96     •   Third Amendment to Lease
Dated: 8,8,00     •   Assignment and Amendment of Lease Agreement Dated:
10.15.04     •   Fourth Amendment to Lease Dated: 6,20.05

     14. Renssi Cleaners

  •   Lease Dated: 7,12.93     •   Letter Agreement Dated: 6.3.93     •  
Landlord’s Consent and Waiver of Lien Dated: 7.16.97     •   Letter Agreement
Regarding Cooling Tower Dated: 8.12.97     •   Fax Exercising Renewal Option
Dated: 8.1.97     •   Amendment to Lease Dated: 3.7.03     •   Landlord’s
Consent Dated: 5.22.03     •   Assignment of Lease Dated: 5.22.03     •  
Landlord — Waiver Dated: 5.22.03

     15, Shaw’s Supennarkets

  •   Lease Dated: 7.25.83     •   Notice of Lease Dated: 7.25.83     •   Side
letter Agreement Dated: 7.25.83     •   Letter Dated: 6.18.86     •   Letter
Dated: 9.22.88     •   Second Amendment of Lease Dated: 12.17.93     •   Third
Amendment of Lease Dated: 4.3.98     •   Fourth Amendment of Lease Dated:
10.8.98     •   Letter Agreement Dated: 5.14.99     •   Fifth Amendment of Lease
Dated: 10.31.01     •   Letter Dated: 3.5.02     •   Letter Agreement Dated:
4.22.02

 



--------------------------------------------------------------------------------



 



     16. Sovereign Bank

  •   Lease Dated: 1.18.01     •   Letter Agreement Dated: 6.18.01

     17. Vision Works Express, Inc.

  •   Lease Dated: 2.14.97     •   Letter Exercising Option to Extend Lease
Dated: 6.1.01     •   Lease Modification Agreement Dated: 2.20.07     •   Lease
Modification Agreement Dated: 6.5.09

 



--------------------------------------------------------------------------------



 



SCHEDULE 6
EXISTING TITLE POLICIES

    Schedule 6 (i) — Columbus Crossing

  •   Issued by Old Republic National Title Insurance Company     •   Issue date
— 11.21.03     •   Policy # SQ 200515

    Schedule 6 (ii) — Franklin Village

  •   Issued by Commonwealth Land Title Insurance Company     •   Issue date —
11.12.04     •   Policy # 206-0015601

    Schedule 6 (iii) — Loyal Plaza

  •   Issued by Commonwealth Land Title Insurance Company     •   Issue date —
10.22.09     •   Effective Date — 7.10.02     •   Policy # — H187358EP

    Schedule 6 (iv) — Stop & Shop Plaza

  •   Issued by Commonwealth Land Title Insurance Company     •   Issue date —
4.10.08     •   Policy # — C30-0117937

    Schedule 6 (v) — Blue Mountain Commons

  •   Issued by Commonwealth Land Title Insurance Company     •   Issue date —
10.12.06     •   Policy # 10-874-997

    Schedule 6 (vi) — Sunset Crossing

  •   Issued by Commonwealth Land Title Insurance Company     •   Issue date —
12.30.03-     •   Policy # — 165-728633

    Schedule 6 (vii) — Shaw’s Plaza

  •   Issued by Lawyers Title Insurance Corporation     •   Issue date — 7.21.06
    •   Policy # C8565-OP

 



--------------------------------------------------------------------------------



 



SCHEDULE 7 — LITIGATION
-SCHEDULE,7 (i)
Unitnis.Crosing
DeaWa!*1851 Associates,
None
SCHEDULE.7:.(ii)
Franklin Village
Cedar-Franklin Village LLC
None
SCHEDULE 7 (iii)
Loyal Plaza
Loyal. Plaza Associates, L.P.
None
SCHEDULE 7 (iv)
Stop & Shop at Bridgeport
Cedar-Bridgeport, LLC
None
SCHEDULE 7 (v)
Blue Mountain Commons
Cedar-Clock Tower, LLC
None
SCHEDULE 7 (vi)
Sunset Crossing
Cedar Sunset Crossing, LLC
None
SCHEDULE 7 (vii)
Shaw’s Plaza
Cedar-Raynham, LLC
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 8
LOAN DOCUMENTS

      Property   Schedule #
Columbus Crossing
  8 (i)
Franklin Village
  8 (ii)
Loyal Plaza
  8 (iii)
Stop & Shop — Bridgeport
  8 (iv)
Shaw’s Plaza
  8 (v)
Columbus Crossing Preferred Partner Loan
  8 (vi)

 



--------------------------------------------------------------------------------



 



SCHEDULE 8 (i)
Columbus Crossing

a)   Commitment Letter dated 5,7.2009

b)   Loan Agreement with an effective date of 6.12.2009

c)   Promissory Note dated 6.12.2009

d)   Open-End Mortgage and Security Agreement with an effective date of
6.12.2009

e)   Surety Agreement with an effective date of 6,12.2009

f)   Assignment of Leases and Rents with an effective date of 6.12.2009

g)   Disclosure for Confession of Judgment (Promissory Note) dated 6.12.2009

h)   Disclosure for Confession of Judgment (Surety Agreement) dated 6.12.2009

i)   Explanation and Waiver of Rights (Promissory Note) — with an effective date
of 6.12.2009

j)   Explanation and Waiver of Rights (Surety Agreement) — with an effective
date of 6.12.2009

k)   UCC Financing Statements dated 6.12.2009   1)   Opinion Letters:

  •   Stroock & Stroock & Lavan, LLP dated 6,12.2009     •   Naka, Huttar &
Oldhouser, LLP dated 6.12,2009

 



--------------------------------------------------------------------------------



 



SCHEDULE 8 (ii)
Franklin Village

a)   Application dated 10.4.2004

b)   Side Letter dated 10.4.2004 (regarding Reliance on Third Party
Environmental and Engineering Reports)

c)   Side Letter dated 10.12.2004 (amending Application)

d)   Side Letter dated 11.1.2004 (amending Application)

e)   Promissory Note dated 11.1.2004

f)   Loan Agreement dated 11.1.2004

g)   Mortgage and Security Agreement dated 11.1.2004

h)   Assignment of Leases and Rents dated 11.1.2004

i)   Assignment of Management Agreement and Subordination of Management Fees
dated 11.1.2004

j)   Cash Management Agreement dated 11.1.2004   k)   Clearing Account Agreement
dated 11.1.2004   l)   Guaranty dated 11.1.2004

m)   Supplemental Guaranty dated 11.1.2004

n)   Environmental Indemnity Agreement dated 11.1.2004   o)   UCC-1 Financing
Statements dated 11.1.2004

p)   Post Closing Side Letter dated 11.1.2004

q)   Opinion Letters:

  •   Richards, Layton & Finger, Delaware opinion dated 11.1.2004     •  
Levenfeld Pearlstein, LLC, Nonconsolidation opinion dated 11.1.2004     •  
Stroock & Stroock & Lavan, LLP, New York Enforceability opinion dated 11.1.2004
    •   Stanton & Davis, Local Counsel Enforceability opinion dated 11.1.2004

 



--------------------------------------------------------------------------------



 



SCHEDULE 8 (iii)
Loyal Plaza

a)   Promissory Note dated 5.31.2001

b)   Loan Agreement dated 5.31.2001

c)   Open-End Mortgage and Security Agreement dated 5,31.2001

d)   Assignments of Leases and Rents dated 5.31.2001

e)   Environmental Indemnity Agreement dated 5.31.2001

f)   Cash Management Agreement dated 5.31.2001

g)   Assignment of Management Agreement and Subordination of Management Fees
dated 5.31.2001

h)   Assignment of Personal Property Leases, Service Agreements, Permits,
Licenses, Franchises and other Agreements dated 5.31.2001

i)   Disclosure for Confession of Judgments dated 5,31.2001

j)   Clearing Account Agreement dated 5.31.2001

k)   Holdback and Indemnity Agreement dated 5.31.2001

Assumption-Related Documents

1)   Loan Assumption and Modification Agreement   m)   Substitution of
Indemnitor and Assumption of Obligations of Indemnitor

 



--------------------------------------------------------------------------------



 



SCHEDULE 8 (iv)
Stop & Shop at Bridgeport

a)   Loan Approval Letter dated 2.26.2008 •

b)   Assumption Agreement dated 4.10.2008

c)   Memorandum of Assumption Agreement 4.10.2008

d)   Promissory Note dated 3.6.2007

e)   Open-End Fee and Leasehold Mortgage Deed, Security Agreement, Assignment of
Rents and Fixture Filing dated 3.6.2007

t)   Assignment of Leases and Rents and Security Deposits dated 3.6.2007   g)  
Environmental Indemnity dated 4.10.2008   b.)    Guaranty dated 4.10.2008

i)   Restricted Account Agreement (Soft Lockbox) dated 4.10.2008

j)   Conditional Assignment of Management Agreement dated 4.10.2008

k)   Certification of Taxpayer Identification Number and Nonforeign Status dated
4.10.2008

l) W-9 dated 4.10.2008   m.)    UCC Financing Statements Amendments dated
4.10.2008

n)   Subordination, Non-Disturbance and Attornment Agreement dated 2.28.2007

o)   Due Authority Opinion dated 4.10,2008

p)   Connecticut Enforceability Opinion dated 4.10.2008

 



--------------------------------------------------------------------------------



 



SCHEDULE 8 (v)
Shaw’s Plaza

a)   Promissory Note dated 2.3.2004

b)   Mortgage and Security Agreement dated 2.3.2004

c)   Assignment of Leases and Rents dated 2.3.2004

d)   Assignment of Mortgage and Security Agreement dated 2.3.2004

e)   UCC Filing StateMent dated 2.3.2004

f)   Indemnity Agreement dated 2.3.2004

g)   Conditional Assignment of Management Agreement dated 2.3.2004

h)   Replacement Reserve and Security Agreement dated 2.3.2004

i)   Assignment of Agreements; Permits and Contracts dated 2.3.2004

j)   Asbestos Operations and Maintenance Agreement dated 2.3.2004

Assumption-Related Documents

k)   Wells Fargo Approval Letter dated 2/6/06

1)   Assumption Agreement dated 7.18.2006

m)   Memorandum of Assumption Agreement (recorded in Book 16048, Page 318) dated
7.18.2006

UCC-1 Financing Statement-Delaware dated 7.18.2006

o)   Indemnity Agreement dated 7.18.2006

p)   Conditional Assignment of Management Agreement (Exhibit A: Mgmt Agmt.)
dated 7.18.2006

q)   Certification Re: Financial Condition dated 7.18.2006

r)   Borrowing Certificate dated 7.18.2006

s)   Borrower Authorization Form dated 7.18.2006

t)   Escrow Instruction dated 7.18.2006

u)    W-9 for Cedar-Raynham, LLC (Tax I.D. Number)

v)   Evidence of Insurance (REMIC Opinion of Lender’s Counsel)

 



--------------------------------------------------------------------------------



 



SCHEDULE 8 (vi)
Columbus Crossing Preferred Loan

a)   Loan Agreement between Owner Entities and Cedar Lender

b)   Promissory Note by Owner Entities in favor of Cedar Lender

c)   Pledge and Security Agreement by Owner Entities in favor of Cedar Lender

d)   Agreement and Acknowledgement of Pledge by Cedar Lender

e)   UCC-1 Financing Statements naming each of the Owner Entities, as debtors,
and Cedar Lender, as secured party, filed with the Pennsylvania Secretary of
State on December 12, 2003   f)   Owner Entities’ Consents to Owners Loan and
Loan Documents   g)   Guaranty by Owner Principal in favor of Cedar GP, Cedar LP
and Cedar Lender   h)   Letter Agreement among and between the Partnership,
Cedar Lender, Cedar GP, Cedar LP and Owner Entities, re: application of
distributions to interest payments

 



--------------------------------------------------------------------------------



 



SCHEDULE 9
EARN-OUT PROCEEDS
Schedule 9 (i)
Blue Mountain Earn-Out
(see attached)
Schedule 9 (ii)
Franklin Village Earn-Out
(see attached)

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [w80015w8001578.gif]

SCHEDULE 9 (i) BLUE MOUNTAIN COMMONS EARN-OUT Total Vacancy Effective Management
Lease Value 80% Lease Tenant Annualized Potential Allowance Gross Fee NO1Total
with . Value 0 Value Tenants s.f Base Rent Recoveries Income 3% Revenue Expenses
3,5% adjustments (8.5% cap) 60% Rounded CAM INS RE CAM INS RE $1.12 $0.35 S 1,50
S 1.12 $0.35 5 1.50 At Closing Giant Food Stores 97,707 $2,344,968 $109,432
$34,197 $146,561 S 2,635,158 5 — $2,635,158 $(109,432) (34,197) S (148,561) S
(92,231) $2,252,737 26,502,794 $21,202,235 $21,200.000 Brother’s Pizza \ 2,000
$64,000 $2,240 $700 $3,000 S 69,940 $ (2,098) 67,842 $ (2,240) S (700) $ (3,000)
$(2,374) $ $560,257 S 560,000 452770 S 700,322 Supercuts 1,200 S 36,000 5 1,344
S 420 $1,800 $39,564 $ (1,187) S 38,377 $ (1,344) 5 (420) S (1,800) S (1,343) 5
393,763 $315,011 5 320,000 PNC Bank 3,710 S 200,000 S 4,155 5 1,299 $5,565
$211,019 $ (6,331) $204,688 $ (4,155) $ (1,299) $ (5,565) $(7,164) S 2,194,181
$1,755,345 $1,760,000 5 S $1862:505 Giant Fuel 2,400 S 35,000 2,688 840 $3,600
$42.128 S (1,264) S 40,864 S (2.688) S (840) $ (3,600) S (1,430) $3 $380,070
$304,056 S 300,000 $24,140,000 Post Closing (signed leases) Subway 1,600 $36,800
S 1,792 $560 $2,400 $41,552 $ (1,247) 5 40,305 S (1,792) $ (560) $ (2,400)
$(1,411) $34,143 5 401,679 S 321,344 $320,000 S 1,600 $43,200 $1,792 S 560
$2,400 $47,952 $ (1,439) S 46,513 S (1,792) S (560) $ (2.400) $(1,628) $40,133 S
472,158 S $380,000 Go ‘Wireless Sonic 1,450 $100,000 $1,624 $508 S 2,175 S
104,307 S (3,129) $101,177 $ (1,624) $ (508) $ (2,175) $(3,541) $93,330
$1,097,995 07377s:727 880,000 $1.580,000 Earn-Out Estimates Vacant Suite 1 2,500
S 62,500 SS 2.800 S 875 S 3,750 S 69,925 $ (2098) 5 67,827 $ (2,800) $ (575) $
(3,750) $(2,374) $58,028 $682,686 S 546,149 $550,000 Vacant Suite 2 2,500
$62,500 $2,800 $875 S 3,750 S 69,925 S (2,098) $67,827 $ (2,800) S (875) S
(3,750) S (2,374) $58,028 S 682,686 S 546,149 $550,000 Vacant Suite 3 2,500 S
62,500 $2,800 $875 S 3,750 $69,925 S (2,098) $67,827 $ (2800) $ (875) S (3,750)
$ {2374) $58,028 $682,686 $546,149 $550,000 Vacant Suite 4 2,500 $62,500 $2,800
S 875 S 3,750 $69,925 S (2,098) 3 67,827 S (2,800) S (875) $ (3,750) S (2,374) S
58,028 $682,686 S 548,149 $550,000 Vacant Suite 6 1,600 S 40,000 $1,792 S 560
$2,400 $44,752 S (1,343) S 43,409 $ (1,792) $ (560) S (2,400) S (1,519) 5 37,138
S 436,919 $349,535 S 350.000 S 2.550,000 123,267 3.149,968 138,059 43,143
184,901 3,516,071 (26,427) 3,489,644 (138,059) (43.143) (184,901) (122,138 3 001
403 $35,310624 $28,248500 $28,270,000





--------------------------------------------------------------------------------



 



SCHEDULE 9 (if)
FRANKLIN VILLAGE EARN-OUT


                                                                               
                                                                               
      Recoveries             Total     Vacancy     Effective     Expenses    
Management     NOI Total     Lease     Value     80% Lease       Tenant    
Annualized     Expiration     CAM     INS     RE     Potential     Allowance    
Gross     CAM     INS     RE     Fee     with     Value     t     value  
Tenants   s.f     Base Rent     Date     $ 2.00     $ 0.25     $2.00     income
    3%     Revenue     $ 2.00     $0.25     $ 2.00     3.5%     adjustments    
(8.5% cap)     80%     rounded    
Renewals (holdback)
                                                                               
                                                       
L’Equipe
    2,070     $ 53,603       2/28/2010     $ 4,140     $ 518     $ 4,140     $
82,400     $ (1,872 )   $ 60,528     $ (4,140 )   $ (518 )   $ (4,140 )   $
(2,118 )   $ 49,612     $ 583,674     $ 466,939     $ 470,000  
Olympia Sport Center
    3,550     $ 78,100       12/31/2009     $ 7,100     $ 888     $ 7,100     $
93,188     $ (2,798 )   $ 90,392     $ (7,100 )   $ (888 )   $ (7,100 )   $
(3,164 )   $ 72,141     $ 848,714     $ 678,971     $ 680,000  
Radio Shack
    2,300     $ 46,000       1/31/2020     $ 4,600     $ 575     $ 4,600     $
55,775     $ (1,673 )   $ 54,102     $ (4,600 )   $ (575 )   $ (4,600 )   $
(1,894 )   $ 42,433     $ 499,214     $ 399,371     $ 400,000  
The Men’s Wearhouse
    3,600     $ 86,940       22/8/2010     $ 7,200     $ 900     $ 7,200     $
102,240     $ (3,067 )   $ 99,173     $ (7,200 )   $ (900 )   $ (7,200 )   $
(3,471 )   $ 80,402     $ 945,903     $ 756,722     $ 760,000  
Dress Elam
    10,150     $ 238,119       12/31/2009     $ 20,300     $ 2,538     $ 20,300
    $ 281,257     $ (8,438 )   $ 272,819     $ (20,300 )   $ (2,538 )   $
(20,300 )   $ (9,549 )   $ 220,133     $ 2,589,796     $ 2,071,837     $
2,070,000  
 
                                                                               
                                                     
 
                                                                               
                                                  $ 4,380,000  
New Leases (earn-out)
                                                                               
                                                       
Five Guys Burgers
    2,300     $ 76,820             $ 4,600     $ 575     $ 4,400     $ 86,595  
  $ (2,598 )   $ 83,997     $ (4,600 )   $ (575 )   $ (4,600 )   $ (2,940 )   $
71,282     $ 838,615     $ 670,892     $ 670,000  
Sally Beauty
    1,600     $ 29,376             $ 3,200     $ 400     $ 3,200     $ 36,176  
  $ (1,085 )   $ 35,091     $ (3,200 )   $ (400 )   $ (3,200 )   $ (1,228 )   $
27,063     $ 318,383     $ 254,706     $ 250,000  
Nurse Staffing
    559     $ 15,597             $ —     $     $ —     $ 15,597     $ (468 )   $
15,129     $ (1,118 )   $ (140 )   $ (1,118 )   $ (530 )   $ 12,224     $
143,806     $ 115,045     $ 120,000  
 
                                                                               
                                                     
 
                                                                               
                                                  $ 1,040,000    
 
    26,129       624,555               51,140       6,393       51,140      
733,227       (21,997 )     711,230       (52,258 )     (6,532 )     (52,258 )  
  (24,893 )     575,289     $ 6,768,105     $ 5,414,484     $ 5,420,000    
Sample (earn-out)
                                                                               
                                                       
Applebees Replacement
    5,682     $ 136,000               311,384     $ 1,421     $ 11,364     $
160,148     $ (4,804 )   $ 155,344     $ (11,364 )   $ (1,421 )     (11,384 )  
$ (5,437 )   $ 125,758     $ 1,479,511     $ 1,183,609     $ 1,180,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE 10
MATERIAL TENANT DEFAULTS

          Property   Schedule #
Columbus Crossing
  10 (i)
Franklin Village
  10 (ii)
Loyal Plaza
  10 (iii)
Stop & Shop at Bridgeport
  10 (iv)
Blue Mountain Commons
  10 (v) (not applicable)
Sunset Crossing
  10 (vi)
Shaw’s Plaza
  10 (vii)

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHICS) [w80015w8001579.gif]

744,12 496.06. 248.04 234.64 131.210,000.000.000.004HV HVAC MISCELLANEOUS WAT
WATER/SEWER42.060.001 Aged Delinquencies Ceder Shopping Centers COLUMBUS
CROSSING            Date: 10/22/2009 Database: CEDARSHOPCTR            ENTITY:
0560 Page: 4 Date:10/22/2009 Time:05:12 PM invoice
Date            Category            Source            Amount            Current309060120

0.00WAT WATER/SEWER0.000.000.000,000.00 -42.06 LANE BRYANT, INC #6727 Total:
Prepaid: Balance: 0.00 0,00 0.00 FAMOUS FOOTWEAR-#2159 Total: 192.56 131.21
61,37 978.76 627.29 309.41.42.06936.7042,06ENTITY 0560 Total:0.000.00 Prepaid:
Balance:4HV HVAC MISCELLANEOUS 744.12 496.08 248.04 0,00 0,00 0.00—— —— —— —— ——
—— —BATH & BODY WORKS, INC. #1560 Total: 744,12 498.08 248,04 0.00 0.00 0.00 WAT
WATER/SEWER 42,06 0.00 0.00 42.06 0.00 0.00—— —— —— —— —— —— —JOYCE LESLIE, INC
#58 • PRR Total: 42.06 0.00 0,00 42.06 0.00 0.00192.58 131.21 61.37 0.00 0,00
0.00WAT WATER/SEWERWAT WATER/SEWER 00604:00Nq:C’-1::F.X.00.PfC.)9X gAt3441§97
Contact .:FRED;RUSH- 8/2612009 1012/2000 WAT WATER/SEWER0,
000.000.000.000.000.000.00

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHICS) [w80015w8001580.gif]

12 1Q/22/2009 05:12 PM Aged Delinquencies            Cedar Shopping Centers
FRANKLIN VILLAGE            Date: 10/22/2009

Database: CEDARSHOPCTR            ENTITY: 0700 Naga: Date: Time: Invoice
Date            Category            Source            Amount            Current
30 60 90 120

RAM REPAIRS & MAINTENANCE 0.00 0.00 0.00 7,464.50 0.007,464.50 TACO BELL #04654
Total: 7,464.50 0.00 0.00 0.00 0.00 7,464.50 2/20/2009 RAM REPAIRS & MAINTENANCE
CH 7,454.500.000.00 3/112009 ESC Cam estimates 9.00 0.00 0.00 0.00 0.00 411/2009
ESC Cam estimates 4,50 0.00 0.00 0.00 6,00 4.50 5/1/2009 ESC Cam estimates 13.50
0.00 0.00 0,00 0.00 13.50 6/1/2009 ESC Cam estimates

4.50 0.00 0,00 0,00 0:00 4.50 7/21/2009 TXY Annual Real Estate Taxes 0.22 0,00
0.00 0.00 0.22 0.00—— —— —— —— —— —— —— 11M MISCELLANEOUS 0.00 0.00 0,00 0.00
0,00 0,00 ESC Cam estimates 31.50 0.00 0.00 0.00 0.00 31.50 TXY Annual Real
Estate Taxes 0.22 0.00 0.00 0.00 0.22 0.00—— —— —— —— —— —— —— STOP AND SHOP
#713•MAIN Total: 31.72 0,00 0.00 0.00 0,22 31.50 Prepaid: Balance:
-704.2$astitfocCoa6116,Co6.0004)Pg0708;002653 :.; PY,- `.• ).;i&inityf:Ictek
coit6ct::: 46:01pg9cH —— AMA6a6v665 ESC Cam astimates CH 0.65 0.00 0.00 0.00
0.65 0.00ESC CaM eallmates            CH 0.55 0.00 0.65 0,00. 0.00 0.00—— -— ——
—— —— —— —— — —ESC Cam estimates 1.30 0.00 0.05 0,00 0.65 0.00 I—— —— —— —— ——
—— — —ELIZABETH GRADY SALON Total: 1.30 0.00 0.65 0.00 0,65 0.00 ESC
Cam            estimates 0.54 0,00 0,40 0.00 0.00 0.00 •—— —— —— —— —— —— ——
GENERAL NUTRITION, #9802 Total: 0,54 0.06 0,48 0,00 0.00 0.00

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHICS) [w80015w8001581.gif]

Database: CEDARSHOPCTR            Aged Delinquencies            Page: 13 Cedar
Shopping Centers            Dale:” 10122/2009. ENTITY: 0700 FRANKLIN VILLAGE
05:12.ptvt

Date: 10/22/2009 Invoice
Date            Category            SourceAmountCurrent30 60 90 120

· iitc4noCoviiy.r._ :P.914.94111MKT.i?.6fb-eivtv.ia:- •,," —— —— — E
mall:::leasIng@utbant4litivlor.ormn. 7/1/2008 ESC Cam estimates 7/1/2098 RNT
Base Rent 7/1/2008 TXS Real estate tax estimate

7/16/2008 TXY Annual Real Estate Taxes

8/1/2008 ESC Cam estimates 8/1/2000 RNT Base Rent 8/1/2005 TXS Real estate tax
estimate 8/2512008 LAT LATE CHARGES ESC Gam estimates

LAT LATE CHARGES RNT Base Rent TXS Real estate tax estimate TXY Annual Real
Estate Taxes CMT AMERICA CORP/Bnkruptcy7/08 Total: 743,16 0.00 0.00 0.00
6,737.50 0.00 0.00 0.00 605.80 0.00 0.00 0.00 549.86 0.00 0.00• dig 743.16 0.00
0.00 0.00 6,737,50 0.00 0.00 0,00 605.80 0.00 0.00 0,00” 835.03 0.00 0.00 0.00
—— —— —— — 1,486.32 0.00 0.00 0.00 835.03 0.00 0,00 0.00 13,475.00 0.00 0.00
0.00 1,211.60 0.00 0,00 0.00 · 649.85 0.00 0,00 0.00 —— —— —— — 17,557.81 0.80
0.00 0.00 CH CH CH CH CH CH CH CH 0.00 0,00 0,00 0.00 d.00 0.00 0,00 0.00

743.16’ 6,737.60 605.80 649.86 743.16 6,737.50 665.60 835,03 0.00 17,557.81 0.00
1,466.32 0.00 835,03 0.00 13,475.00 0.00 1,211:60 0.00 549.86

K4’..Re’e:ove Vt9 d : di2Opo 7:” 56:66.

TXS Real estate tax estimate TXS Real estate tax estimate TXS Real estate tax
esthete DRESS BARN #362 Total: Imo 0,00 CH 222.90 0.00 222.90 0,00 0.00 CH
222.90 222,90 0.00 0.00 0.00 -— —— —— —— —— — 445,60 222.9.0 222.90 0.00 0.0.0
—— —— —— —— — 445.80 222,90 :222,90 0.00 0.00 3/11/2008 WA1 WATER/SEWER — PARC
*I            NC -112.50 0.00 0.00 0.00 0.00 -112.50 5/1/2008’ RNT Base
Rent            CH 4,200.00 0,00 0.00 0.00 0.00 4,260.00         .6/1/2008 RNT
Base Rent            CH 4,250,00 0.00 0.00 0.00 0.00 4,250.00 6/112008 RNT Base
Rent            CH 4,250.00 0.00 0.00 0.00 0.00 4,250,00 7/11.2006 RNT Base
Rent            CH 4,259.00 0.00 0.00 0.00 0.00 4,250,09 8/1/2008 RNT Base
Rent            CH 4,250.00 0,00 0.00 0,00 0.00 4,250.00 —— -— —— —— —— —— —— —
RNT Base Rent 21,250,90 0,00 0.00 0.00 0.00 21,250,00 WA1 WATER/SEWER • PARC 1
r112.50 6,00 0.00 0.00 0.00 -112.50 —— —— —— —— —— —— — PAYLESS SHOES #2569.OLD
Total: 21,137.50 0.00 0.00 0.00 0.00 21,137.50

ESC Cam estimates 0.00 0.00 0.00 0.000.00 0,00 0.00 TJX (MARSHALL’S) #321 Total:
0.00 0.00 Prepaid: -209,17 Balance: -209.17 WA1 WATER/SEWER PARO 1 0.000.000.00
0.000.00 0.00 0.00 THE MEN’S WAREHOUSE Total: 0.00 Prepaid: -322,32 Balance:
.322,32

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHICS) [w80015w8001582.gif]

Aged Delinquencies Cedar Shopping Centers FRANKLIN VILLAGE Date: 10/22/2009
Database: CEDARSHOPCTR ENTITY: 07Q0 Page: 14 Date:10/22/2009 Time:05:12 PM
Invoice Date            Category Source            AmountCurrent 30 6090 120 • ·
P906.0: 4 04370,L • 4$.1.F.RY111.11 - 31,20t187-:-.’,713’807.44

4/13/2007 CMM Annual Cam Expenses -4,580.28 ‘OM 0;00 0.00 0.00 -4,580.28 NC. ——
—— —— —— —— —— —

CMM Annual Cant Expenses -4,580.28 0.00 0.00 0.00 0.00 -4,580.28

OCR PAYMENT TO OPEN CREDIT 0.00 0.00 0.00 0,00 0.00 0.00 —— —— —— —— —— —— —

TJX (MARSHALL’S) OLD Total: -4,580.28 0.00 0.00 0.00 0.00 -4,580.28

Prepaid: -1,444.41

Balance: -6,424.69

12/30/2005 RNT Base Rent            CH 678.32 0.00 0.00 0.00 0.00 678.32
4/24/2006 CMM Annual Cam Expenses            CH 1,622.77 0.00 0.00 0.00 0.00
1,522.77 7/1/2006 RNT Base Rent            CH 726.65 0.00 0.00 0.00 0.00 726.65
12/1/2008 RNT Base Rent            CH 5,858.13 0.00 0.00 0.00 0,00 5,858.13
/13/2007 CMM Annual Cam Expenses            CH 477,57 0.00 0.00 0.00 0.00 477.57
7/19/2007 TXY Annual Real Estate Taxes            CH 335,11 0.00 0.00 0.00 0.00
335.11 3/14/2008 CMM Annual Cam Expenses            CH 1,631.04 0.00 0.00 0.00
0.00 1,631.04 7/15/2008 TXY Annual Real Estate Taxes            CH 2,376.64 0.00
0.00 0.00 0.00 2,376.54 8/1/2008 RNT Base Rent            CH 3,905,62 0.00 0.00
0.00 0.00 3,905,62 8/1/2008 TXS Real estate tax estimate            OH 217.17
0.00 0.00 0.00 0.00 217.17

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHICS) [w80015w8001583.gif]

.00 0.0 0,00         .00 0.00 00 0.60 Database: CEDARSHOPCTR            Aged
Delinquencies            Page: 15 Cedar Shopping Centers            Date:
10(22/2009 ENTITY: 0700 FRANKLIN VILLAGE            Time: 05:12PM Date:
10/22/2009 Current 30 60 90 120

—— —— —— —— — 0.00 0.00 0,00 0.00 2,954.75

0.00 0.00 0.00 0.00 14.80

0.00 0.00 0,00 632.00 0.00

6.00 0.00 0.00 3,905.62 0.00 0.00 0.00 0.00 314.72 0.00 0.00 0.00 0.00 2,674.04
0.00 0.00 0.00 8.55 0.00 0.00

0.00 0.00 632.00 0.00 0.00 0.00 0,00 3,905.82 0.00 9.00 0.00 0.00 314.72 0.00
0.00

0.00 832.00 0.00 0,00 0.00 0.00 3,905,62 0.00 0.00 0.0.0 0.00 314.72 0.0D 0.00
0.00 832.00 0.00 0,00 0.00 0,00 3,905.62 0.00 0.00 0.00 0.00 314.72 0.00 0,00
0.00 0.00 —— —— —— —— — 0.00 0.00 0.00 0.00 6,586.13 632.00 632.00 432,00 632.00
cop 3,905.62 3,90542 3,90542 3i906.62 11,16612 314,72 314,72 314.72 314.72
217.17 0.00 0.00 0.00 2,674,04 2,711.76 0,00 0.00 8.55 000 14.80 —— —— —— —— —
4,852.34 4;852.34 4,860.89 7,528,38 20,698.57

SALLY’S ALLEY Total: CMM Annual Cam Expenses ESC Cam estimates NT Base Rent XS
Real estate tax estimate TXY Annual Real Estate Taxes WA1 WATER/SEWER — PARC 1
6,588.13 2428.00 24,701.20 1,474.05 5,385.76 23.35

nvoi66 Dale            Category            Source —— —— — 3/24/2009
CMM            Annual Cam Expenses            CH 5/11/2009 WA1 WATER/SEWER •
PARC i            CH 7/1/2009 ESO            Cam estimates            CH
7/1/2009 RNT            Base Rent            CH 7/1/2009 TXS            Real
estate tax estimate            CH 7/20/2009 TXY            Annual Real Estate
Taxes            CH 7/29/2009 WA1 WATER/SEWER — PARC 1 CH 8/1/2009
ESC            Cam estimates            CH 8/1/2009 RNT            Base
Rent            CH 8/1/2009 TXS            Real estate tax
estimate            CH 9/1/2009 ESC            Cam estimates            CH
9/1/2009 RNT            Base Rent            CH 9/1/2009 TXS            Real
estate tax estimate            CH 10/1/2009 ESC            Cam
estimates            CH 10/1/200 RNT            Base Rent            CH
10/1/2009 TXS            Real estate tax estimate            CH 2,954.75 14.80
832.00 3,905.82 314.72 2,674.04 8.55 632,00 3,905.62 314,72 632.00 3,905.62
314.72 632,00 3,905.62 314.72 mount OCR PAYMENT TO OPEN CREDIT APA GINO’S Total:

Prepaid: Balance:

0.00 0.00 0.00 0.00 0.0Q 0.00 0,00 0,00 0.00 0,00 0.00 0.00

-571.28 -571.28

PPR Prepaid Rent WA1 WATER/SEWER • PARC 1 0.00 0.00 0.00 0.00 0.00 0.00 0.00
0.00 0.00 0.00 0.00 0.00 BANK OF AMERICA-MAW-602 Total: Prepaid: Balance: 0,00
0.00 0.00 0.00 0.00

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHICS) [w80015w8001584.gif]

Database: CEDARSHOPCTR Aged Delinquencies Page: 16 Cedar Shopping Centers Date:
10/22/2009 ENTITY: 0700 FRANKLIN VILLAGE Time: 05:12 PM Date: 10/22/2009 Invoice
Date Category Source Amount Current 30 60 90 120. — ‘t-:i.’’17—‘-“10/6; (I apt-
gem 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 824.00         ,327.50
613.65 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 824.00 7,327.50 613.65
510.00 985.00

1,198.00 0.00 0.00 0.00 0,00 0.00 0,00 0.00 0.00 0.00 0 (c 1,371.40 1,503.08
824.00 6,194.08 613.65 0,00 0.00 0.00 0.00 0.00 0.00 0,00 0.00 0,00 0.00 0.00
0.00 0.00 0.00 0.00 8,765,15 11,458.15 10,606.21 0.00 510.00 0.00 0.00 0.00
1,603.08 824.00 824.00 824.00 0.00 2,183.00 0.00 7,327.50 7,327.50 6,194.08
613,65 813.65 613.65 0.00 0.00 1,371.40

corktovvi‘-/ if /1-5 N U Li 4t-E 5 —— —— — t E.r411.0* “ : ‘•-•••’’::::-i
:7—;’,71’-ifrl"," ‘,,- -’"" -•..-_’’•-..EFT:f7 7" .1.”::::”:.***L-:”.7.::!:-7’,
‘ —— —— —— —— — 2/17/2009 WA1 WATER/SEWER — PARC 1 CH 1,371.40 0.00 0.00
3/24/2009 CMM Annual Cam Expenses            CH 1,603.08 0,00 0.00 6/1/2009 ESC
Cam estimates            CH 824,00 0.00 0.00 5/1/2009 RNT Base
Rent            CH 6,194.08 0.00 0.00 5/1/2009 TXS Real estate tax
estimate            CH 613.65 0.00 0.00 7/1/2009 ESC Cam estimates            CH
824.00 0.00 0.00 7/1/2009 RNT Base Rent            CH 7,327.50 0.00 0.00
7/1(2009 TXS Real estate tax estimate            CH 613.65 0,00 0.00 7/6/2009
11M MISCELLANEOUS            CH 510.00 0.00 0.00 7/6/2009 GRE GREASE REMOVAL
INCOM            CH 885.00 0.00 0.00 7/6/2009 GRE GREASE REMOVAL
INCOM            CH 1,198.00 0.00 0.00 8/1/2009 ESC Cam estimates            CH
824.00 0.00 0.00 8(1/2009 RNT Base Rent            CH 7,327.50 0.00 0.00
8/1/2009 TXS Real estate tax estimate            CH 613.65 0.00 0.00 9/1/2009
ESC Cam estimates            CH 824.00 9/1/2009 RNT Base Rent            CH
7,327.50 00..0000 7,382214..5000 9/1/2009 TXS Real estate tax
estimate            CH 613.65 0.00 813.65 10/1/2009 ESC Cam
estimates            CH 824.00 824.00 0.00- 10/1/2009 RNT Base
Rent            CH 7,327.50 7,327.50 o.oq 10/1/2009 TXS Real estate tax
estimate            CH 613.65 613.85 0.00 —— —— —— —— — 11M MISCELLANEOUS 510.00
0.00 0.00 Clv1M Annual Cam Expenses 1,603,08 0.00 0.00 ESC Cam estimates
4,120.00 824.00 824.00 GRE GREASE REMOVAL INCOME 2,183.00 0.00 0.00 RNT Base
Rent 35,504.08 7,327.50 7,327.50 TXS Real estate tax estimate 3,068,25 613.65
613.65 WA1 WATER/SEWER • PARC 1 1,371.40 0.00 0.00 —— —— —— — PEI YUE(TEPPAN
Total: 48,359.81 8,765.15 8,765.15

TXS Real estate tax estimate 0.00 0.00 0.00 0.00 0.00 0.00 —

0.00 0.00 ONGHORN STEAKHOUSE, #5140 Total: 0.00 0.00 0.00 0.0D Prepaid: -994.95
Balance: -994.95 WA1 WATER/SEWER • PARC 1 0.00 0.00 0.00 0.00 0.00 0.00 — 0.00
0.00 0,00 0.00 0.00 AAA SOUTHERN NEW ENGLAND-6177 Tott 0,00 Prepaid: .66.60
Balance: -66.60

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHICS) [w80015w8001585.gif]

Aged Delinquencies Cedar Shopping Centers FRANKLIN VILLAGE Date: 10122/2009
Database: QEDARSHOPCTR ENTITY: 0700

Page: Date: Time:

17 10/22/2000 05:12 PM 90 Current Invoice DateCategory 30 60 120 SourceAmount
070070009513::.Y..7.MATTRESS DISOOUNTERS            aster tic-cup:aht id ·
Tel,:Jn16.:":30;i::85.6-.87 ifaat:•.:: z •

...718/2008M-7-: :8,501 ,43 7/15/2008 TXY Annual Real Estate Taxes            CH
636.88 0.00 0.00 0.00 0.00 636,88 8/1/2008 ESC Cam estimates            CH
721.56 0.00 0.00 0.00 0.00 721.58

8/1/2008 RNT Base Rent            CH 7,184.67 0.00 0.00 0.00 0.00 7,164.67

/1/2008 TXS Real estate tax estimate            CH 614.90 0.00 0.00 0.00 0.00
814.90

8/18/2008 WA1 WATER/SEWER — PARC 1 CH 8.30 0.00 0.00 0.00 0.00 8,30 9/1/2008 ESC
Cam estimates            CH 721.58 0.00 0.00 0.00 0.00 721.56 9/1/2008 RNT Base
Rent            CH 7,164.67 0.00 0.00 0.00 0.00 7,184.67 9/1/2008 TXS Real
estate tax estimate            CH 614.90 0.00 0.00 0.00 0.00 614.90 10116/2008
LAT LATE CHARGES            CH 457.32 0.00 0.00 0.00 0.00 457.32 —— -— —— —— ——
—— —— — ESC Cam estimates 1,443.12 0.00 0.00 0.00 0.00 1,443.12 LAT LATE CHARGES
457.32 0.00 0.00 0.00 0.00 457.32 RNT Base Rent 14,329.34 0.00 0.00 0.00 0.00
14,329.34 TXS Real estate tax estimate 1,229.80 0.00 0.00 0.00 0.00 1,229.80 TXY
Annual Real Estate Taxes 638.86 0.00 0.00 0.00 0.00 636.88 WA1 WATER/SEWER —
PARC 1 8.30 0.00 0.00 0.00 0.00 8.30 —— —— —— —— —— —— — MATTRESS DISCOUNTERS
Total: 18,104.76 0.00 0.00 0.00 0.00. 18,104,76

0.00 CMM Annual Cam Expenses         .00 0.00         .00 0.00         .00
PANERA BREAD Total: repaid: Balance: 0.00 -151,77 -151.77 0.00         .00 0.00
        .0o 0.00 700-00130 T :VOICE BO · — • “..Monthly Rent

ofit00::; MR:.:,R,NNgy.s.A 3/1/2009 RNT            Base Rent            CH 6.10
0,00 0.00 0.00 0.00 6.10 3/1/2009 TXS            Real estate tax
estimate            CH 181.10 0.00 0.00 0.00 0.00 181.10 4/1/2009
ESC            Cam estimates            CH 185.97 0.00 0.00 0.00 0.00 165.97
4/1/2009 RNT            Base Rent . CH 6.10 0.00 0.00 0.00 0.00 6.10 4/1/2009
TXS            Real estate tax estimate            OH’ 181.10 0.00 0.00 0.00
0.00 181.10 5/1/2009 RNT            Base Rent            CH 405.43 0.00 0.00
0.00 0.00 405.43 6/1/2009 RNT            Base Rent            CH 405.43 0.00
0,00 0.00 0.00 405.43 7/1/2009 ESC            Cam estimates            OH 219.23
0.00 0.00 0.00 219.23 0.00 7/1/2009 RNT            Base Rent            CH •
5.10 0.00 0.00 0.00 5.10 0.00 7/1/2009 TXS            Real estate tax
estimate            CH 181.10 0.00 0.00 0.00 181.10 0.00 8/1/2009
ESC            Cam estimates            CH 219.23 0.00 0.00 219.23 0.00 0.00
8/1/2009 RNT            Base Rent            CH 5.10 0.00 0.00 5.10 0.00 0.00
8/1/2009 TXS            Real estate tax estimate            CH 181.10 0.00 0.00
181.10 0.00 0.00

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHICS) [w80015w8001586.gif]

0,00 0.00 0.00 0.00 0,00 0,00 -21,23 -21.23 Prepaid: Balance: CALIFORNIA NAILS
Total: Database: CEDARSHDPCTR Aged Delinquencies Page: 18 10/22/2009 05:12
ENTITY: 0700 Cedar Shopping Centers Date: PM FRANKLIN VILLAGE Time Date:
10/22/2009 —— —— —— — Invoice Date Category            Source Amount Current 30
60 90 120 —— —— —— —— —— —— —— — 9/112009 RNT Base Rent            CH 405.43
0.00 405.43 0.00 0.00 0.00 10/1/2009 ESC Cam estimates • CH 219.23 219.23 0.00
0.00 0.00 0.00 10/1/2009 RNT Base Rent            CH 2,027.11 2,027.11 0.00 0.00
0.00 0.00 10/1/2009 TXS Real estate tax estimate            CH 181.10 181.10
0.00 0.00 0.00 0.00 —— —— —— —— —— —— —— — ESC Cam estimates 823.66 219.23 0.00
219.23 • 219,23 165.97 RNT Base Rent 3,265.80 2,027.11 405,43 5.10 5,10 823,06
TXS Real estate tax estimate 905.50 181.10 0.00 181.10 181.10 362,20 —— —— —— ——
—— —— — VOICE BOX Total: 4,994.96 2,427.44 405.43 405.43 405.43 1,351.23

0.00 0,00 OCR PAYMENT TO OPEN CREDIT ‘ 0.00 0.00 0.00 0.00 0.00 -0.30 -0.30 0.00
0.00 MAILBOXES (UPS) OLD Total: 0.00 0,00 0.00 Prepaid: Balance:
Orite0;-.110-;ik!Vg5P?..;;O;SO1. vekNei • EtriM’ ;; 3/14/2008 CMM Annual Cam
Expenses            CH 176.00 0.00 0.00 0.00 0,00 176.00 7/15/2008 TXY Annual
Real Estate Taxes            CH 80.20 0.00 0.00 0,00 0.00 80.20 8/18/2008 WAS
WATER/SEWER — PARC 3 CH 149.50 0.00 0.00 0.00 0,00 149.50 10/31/2008 WA3
WATER/SEWER — PARC 3 CH 66.60 0.00 0,00 0,00 0.00 66.60 2/17/2009 WA3
WATER/SEWER • PARC 3 CH 51.80 0.00 0.00 0,00 0.00 3124/2009 CMM Annual Cam
Expenses            CH 1,749.37 0.00 0.00 0.00 0.00 1,74591.3870 5/1/2009 RNT
Base Rent            CH 1,751.70 0.00 0.00 0.00 0.00 1,751.70 5/11/2009 WA3
WATER/SEWER — PARC 3 CH 59.20 0.00 0.00 0.00 0.00 59.20 6/1/2009 RNT Base
Rent            CH 1,751.70 0.00 0.00 0.00 0.00 1,751.70 7/1/2009 ESC Cam
estimates            CH 232.02 0.00 0.00 0.00 232.02 0.00 7/1/2009 RNT Base
Rent            CH 1,751.70 0.00 0.00 0.00 1,751.70 0.00 7/112009 TXS Real
estate tax estimate            CH 217.30 0.00 0,00 0.00 217.30 0.00 7/10/2009
NSF • NSF FEES            CH 100.00 0.00 0,00 0.00 100,00 0.00 7/20/2009 TXY
Annual Real Estate Taxes            CH 2,660.90 0.00 0.00 0,00 2,660.90 0.00
7/29/2009 WA1 WATER/SEWER — PARC 1 CH 68.40 0.00 0.00 68.40 0.00 0.00 OCR
PAYMENT TO OPEN CREDIT

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHICS) [w80015w8001587.gif]

19 10/22/2009 05:12 PM Aged Delinquencies Cedar Shopping Centers FRANKLIN
VILLAGE Date: 10122/2009 Page: Date:

Time:

Database: CEOARSHOPCTR ENTITY: 0700 Current 30 60 Source            Amount
Invoice Date Category 90 120

CH CH CH CH CH CH CH CH RNT TXS ESC RNT TXS ESC RNT TXS 0.00 0,00 0.00 0.00 0.00
0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 1,751.70 217.30 0.00 0,00
0.00 0.00 0.00 0.00 51.70 217.30 396.00 2,751.70 217.30 396.00 3,751.70 217.30
0.00 0.00

0.00 0.00 0.00 396.00 3,751.70 217.30 0.00 0.00 396.00 2,751.70 217,30 0.00 0.00
0,00 8/1/2009 8/1/2009 9/1/2009 9/1/2009 9/1/2009 10/1/2009 10/112009 1011/2009
ase Rent Real estate tax estimate Cam estimates

ase Rent eal estate tax estimate Cam estimates ase Rent Real estate tax estimate
CMM ESC NSF RNT • TXS TXY WA1 WA3 Annual Cam Expenses Cam estimates NSF FEES
Base Rent Real estate tax estimate Annual Real Estate Taxes WATER/SEWER • PARC 1
WATER/SEWER — PARC 3 5,836.07 4,961.92 4,365.00 3,365.00 2,037.40 20,565.39
CURVES FOR WOMEN — PRR Total: CH NC Cam estimates Cam estimates

2/12/2009 NSF NSF FEES            CH 100.00 0.00 0.00 0.00 0.00 100,00 2117/2009
WA3 WATER/SEWER — PARC 3 CH 96.20 0.00 0.00 0,00 0.00 96.20 4/1/2009 ESC Cam
estimates            CH 350.76 0.00 0.00 0.00 0.00 350.78 5/1/2009 ESC Cam
estimates            CH 0.38 0,00 0.00 0.00 0.00 0.38 5/11/2009 WA3 WATER/SEWER
— PARC 3 CH 118.70 0.00 0.00 0.00 0.00 118.70 7/20/2009 TXY Annual Real Estate
Taxes            CH 738.40 0.00 0.00 0.00 738.40 0.00 7/29/2009 WA3 WATER/SEWER
— PARC 3 CH 164.25 0,00 0.00 164.25 0.00 0.00 9/1/2009 ESC Cam
estimates            CH 350.76 0.00 350.78 0.00 0.00 0.00 9/1/2009 RNT Base
Rent            CH 3,017.09 0.00 3,017.09 0,00 0.00 0.00 9/1/2009 TXS Real
estate tax estimate            CH 289.70 0.00 289,70 0,00 0.00 0.00 10/1/2009
ESC Cam estimates            CH 350.76 350.76 0.00 0.00 0.00 0.00 10/1/2009 RNT
Base Rent            CH 3,0i 7,09 3,017,09 0.00 0.00 0.00 0.00 10/1/2009 TXS
Real estate tax estimate            CH 289.70 289.70 0.00 0.00 0.00 0.00 —— -—
—— —— —— —— —— — ESC Cam estimates 1,052,68 350.76 350.76 0.00 0.00 351.14 NSF
NSF FEES 100.00 0.00 0.00 0,00 0.00 100.00 RNT Base Rent 6,034.16 3,017.09
3,017.09 0.00 0.00 0.00 TXS Real estate tax estimate 579.40 289.70 289.70 0.00
0,00 0.00 TXY Annual Real Estate Taxes 738,40 0.00 0.00 0.00 738.40 0.00 WA3
WATER/SEWER — PARC 3 379.15 0.00 0.00 164.25 0.00 214.90 —— —— —— —— —— —— — SUN
PRO Total: 8,883.79 3,657.55 3,657.55 164.25 738.40 666,04

ESC ESC 0.70         .70 0.00         .00 0.00 -0.70 -0.70 0.00
07e0:090757::,’,7’::1-11?1XoLQ.gig:-s6cay-Bk.ApBA13 142.9 1,925.37 1,024.02
100.00 13,510.20 869.20 2,741,10 68,40

327.10 0.00 396.00 0.00 3,751.70 217.30 0.00 0.00 0,00 0.00 396.00 0.00 2,751.70
217.30 0,00 0.00 0.00

0.00 0,00 0.00 232.02 0.00 100.00 1,751.70 1,761.70 217.30 217.30 0.00 2,660.90
68.40 0.00 0.00 0.00

1,925.37 0.00 0.00 3,503.40 0.00 80.20 0.00 327.10

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHICS) [w80015w8001588.gif]

0.00 0.00 0.00 Aged Delinquencies Cedar Shopping Centers FRANKLIN VILLAGE Date:
10/22/2009 Page: 20 Date:10/22/2009 Time: 05:12PM Database: CEDARSHOPCTR
ENTITY:0700 30 80 SourceAmount            Current 90 Invoice
Date            Category 120 0.00 -0.70 0.00 0.70 0.00 0.00 ESC Cam estimates
0.70 -0.70 0,00 0.00 0.00 0,00 THRIXOLOGIE SALON-BLACBAR LLC Tots 0,00 3,114.42
3,114.42 0.00 0,00 0.00 DR. JAMILA KHALIL Total: RNT Base Rent 3,114.42 0.00
3,114,42 3,114.42 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0,00 9(30/2009 RNT Base
Rent            CH 70,22 70.22 0.00 0.00 —— -— —— —— —— —

RNT Base Rent 70.22 70.22 0.00 0,00 —— —— —— —— —

CHEMICAL SOLUTIONS Total: 70.22 70.22 0.00 0.00 9/1/2009 RNT Base Rent 10/1/2009
RNT Base Rent CH2,603.890.09 2,603.89. CH2,603.892,603.89 9.00. 0.00
5,207.782,603.892,603.89 0.00 0.00 0.00 6,207.782,603.892,603,69 LOGIC VISION
Total: RNT Base Rent RNT Base Rant -0.70 0.00 0.00 0,00 0,00 -0.70 -0.70 0.00
0,00         .0,00 0.00 -0.70 NEXT LEVEL-C AYRAUD Total:
CP.”*.5:4;:.NW•4;’.6Y.,. • *         .f‘416;.,* S9 53,T 4 Fax: No 4/8/2009 -0.70
0.00 0.00 -0.70

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHICS) [w80015w8001589.gif]

21 10/22/200g 05:12 PM

Aged Delinquencies Cedar Shopping Centers FRANKLIN VILLAGE

Date: 10/2212009 Page: Date:

Time:

Database: CEDARSHOPCTR ENTITY: 0700 Invoice Date            Category
Source            Amount

Current 30

co 90

120 fill0/01200.9. .’’-’,6070.00:00C ),I.ASS.P.Vtfigit:4:’“R..-;i 10/1/2009
ESC            Cam estimates 10/16/2009 ESC            Cam estimates 10/19/2009
OTH            OTHER INCOME STRATA BANK•IDDLESEX SAV. Vac Tota Prepaid: balance:
0,01 0.01 0.00 0.00 0.00 0.00 •         .0,01 4.01 0.00 0.00 0.00 0.00 50,000.00
50,000.00 0.00 0;00 6.00 0.00 —— —— —— —— —— — 0.00 0.00 0.00 0.00 0.00 0.00
50,000.00 50,000.00 0.00 0.00 0.00 0.00 —— —— —— —— —— — 50,000:00 50,000.00
0.00 0.00 0.00 0.00         .50,000.00 0.00 CH NC CH

RNT Base Rent 0.01 0.00 0.01 0.00 0.00 0.00 —— —— —— —— —— —— — KENDIG RATCLIFFE
Total: 0,01 0.00 0.01 0.00 0,00 0.00 5PL PLUMBING 392.20 0.00 0.00 0.00 0,00
392.20 —— —— —— —— —— —— — GILMORE REES & CARLSON Total: 392.20 0.00 0.00 0..00
0.00 392.20 07000700=002282:x;; `. JERSKYAND:SACK:~ 7/17/2008 RNT Base
Rent            CH 102,12 0.00 0,00 0.00 7/16/2009 RNT Base Rent            CH
55.10 0.00 0.00 0.00 —— -— —— —— —— — RNT Base Rent 157.22 0.00 0,00 0.00 —— ——
—— —— — JEPSKY AND SACK Total: 157.22 0.00 0.00 0.00 102.12 0.00 55.10 102.12I
102.12 55.10 ESC Cam estimates 0TH OTHER INCOME



 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHICS) [w80015w8001590.gif]

Database: CEDARSHOPCTR            Aged Delinquencies            Page: 22 Cedar
Shopping Centers            Date: 10/22/2009 ENTITY: 0700 FRANKLIN
VILLAGE            Time: 05:12 PM Date: 10/22/2009 — Invoice Date Category
Source            Amount Current 30 80 90 120 —— —— —— —— — — —— — RNT Base Rent
0.00 0.00 0.00 0.00 0.00 0.00 —— —— —— —— —— — SPRINT NEXTEL, MA2055A Total:
0.00 0.00 0.00 0.00 0.00 0.00 Prepaid: -3,82 Balance: -3,82 11,252.90 0,00
8,659,29 0.00 1,293,75 0.00 CMM Annual Cam Expenses TXY Annual Real Estate Taxes
WA1 WATER/SEWER — PARC 1 0.00 TEAM FITNESS FRANKLIN Total: 21,205.94 Annual Cam
Expenses Annual Real Estate Taxes WATER/SEWER — PARC 1 11;252.0 8,659.29
1,293.75 0.00 0.00 1,293,75

CH CH CH 0,00 0.00 0,00 0.00 0.00 0,00 11,252,90 0:00 0.00 8,659.29 0.00 0.00
1,293.75 0.00 0.00 —— —— —— — 0.00 1,293.75 8,659,29 11,252.90 0700:9Q2291
:`.Vil.-t Al Etl{p1NG;CQ(,TEf? a.Monthly 3/1/290 ESC Cam estimates            CH
45.00 0.00 7/20/009 TXY Annual Real Estate Taxes            CH 2,992.73 0.00
0.00 0.00 2,992.73 0.00 10/1/2009 ESC Cam estimates            CH 1,469.00
1,469.00 0.00 0.00 0.00 0.00 10/1/2009 RNT Base Rent            CH 3,248.33
3,248.33 0.00 0.00 0.00 0.00 10/1/2009 TXS Real estate tax
estimate            CH 890.00 890.00 0,00 0.00 0.00 0.00 —— —— —— —— —— —— —— —
ESC Cam estimates 1,514.00 1,489.00 0.00 0.00 0.00 45.00 RNT Base Rent 3,248.33
3,248.33 9.00 0.00 0.00 0.00 TXS Real estate tax estimate 860.00 890.00 0.00
0.00 0.00 0.00 TXY Annual Real Estate Taxes 2,952.73 0.00 0.00 0.00 2,992.73
0,00 —— —— —— —— —— —— — VILLA TRADING CO/TERRAZZA HOME Tot’ 8,645.08 5,607.33
0.00 0.00 2,992.73 45.00

0,00

0.00 0,00 10/1/2009 RNT Base ent            CH 1,439.37 1,439.37 0.00 0.00 0.00
10/8/2009 NSF NSF FEES            CH 100.00 100.00 0.00 0.00 0.00 —— -— —— —— ——
—— — NSF NSF FEES 100.00 100,00 0,00 0.00 0.00 RNT Bass Rent 1,439.37 1,439,37
0.00 0,00 0.00 —— —— —— —— —— — ARTHUR PAPPAS Total: 1,539,37 1,539.37 0.00 0,00
0.00

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHICS) [w80015w8001591.gif]

3/6/2009 ELC ELECTRIC CHARGE CH 123.06 0,00 0.00 0.00 0.00 123.06 3/13/2009 ELC
ELECTRIC CHARGE CH 405.04 0.00 0.00 0.00 0,00 405.04 —— —— —— —— —— —— — ELC
ELECTRIC CHARGE 528.10 0.00 0.00 0.00 0.00 528.10 —— —— —— —— —— —— — YOUNG S
KIM & OK MI KIM-cteane Total: 528.10 0.00 0.00 0.00 0.00 528.10 Prepaid; -276.69
Balance: 251.41 TXY Annual Real Estate Taxes 114.24 0.00 0.00 0.00 114.24 0.00
—— —— —— —— —— —— — GAMESTOP, INC # 0541 Total: 114.24 0.00 0.00 6.06 114.24
0,00 —— —— —— —— —— —— — 11M MISCELLANEOUS 510.00 0.00 0.00 0.00 510.00 0.00 5PL
PLUMBING 392,20 0.00 0.00 0.00 0,00 392.20 WM Annual Cam Expenses 16,787.20 0.00
0,00 0.00 0.00 16,787,20 ELC ELECTRIC CHARGE 528.10 0.00 0.00 0.00 0.00 528.10
ESC Cam estimates 14,025.12 3,890.35 2,203.89 1,675.93 1,907.90 4,347.05 GRE
GREASE REMOVAL INCOME 2,183.00 0.00 0.00 -0.00 2,183.00 0.00 LAT LATE CHARGES
1,292.35 0.00 0,00 0.00 0.00 1,292.35 NSF NSF FEES 300.00 100.00 0.00 0.00
100.00 100.00 OCR PAYMENT TO OPEN CREDIT 0.00 0.00 0.00 0.00 0,00 0.00 OTH OTHER
INCOME 50,000.00 50,000.00 0.00 0.00 0.00 0.00 PPR Prepaid Rent 0.00 0.00 0.00
0.00 0,00 0.00 RAM REPAIRS & MAINTENANCE 7,484.50 0.00 0.00 0.00 0.00 7,464.50
RNT Base Rent 147,396,45 30,505.25 r 20,011.24 12,989.92 13,045.02 70,845.02 TXS
Real estate tax estimate 10,675.60 2,729.37 1,658.27 1,326.77 1,328.77 3,634.42
TXY Annual Real Estate Taxes 21,818.51 0.00 0.00 0.00 17,839.82 3,978.69 WA1
WATER/SEWER — PARC 1 2,652.70 0.00 0,00 1,370.70 0.00 1,282.00 WA3 WATER/SEWER —
PARC 3 706,25 0.00 0.00 164.25 0.00 542.00 —— —— —— —— —— —— — ENTITY 0700
Total: 276,731.98 87,224.97 23,873.40 17,527.57 36,912.51 111,193.53 Prepaid:
-55,824.78 Balance: 220,907,20

 



--------------------------------------------------------------------------------



 



() [w80015w8001592.gif]

Aged Delinquencies Cedar Shopping Centers LOYAL PLAZA Date: 10/22/2009 Database:
CEDARSHOPCTR ENTITY: 0600 Page: Date: Time: 5 10/22/2009 05:12 PM 30 60 invoice
Date Category Current 90 120 Source Amount CMM OCR TXS TXY Annual Cam Expenses
PAYMENT TO OPEN CREDIT Real estate tax estimate Annual Real Estate Taxes 33.74
0.00 0.00 0.00 760.58 760.58 0.00 0,00 760.58 760.58 0.00 0.00 0.00 0.00 0.00
0.00 0.00 0.00 0.00 0.00 33.74 .0.00 0.00: 0,00 726.84 760.58 0.00 0 .00 36.46
763.30 Annual Real Estate Taxes Annual Cam Expenses 01 I NC TIY 9 :2006z . 0.00
33.74 0.00 0.00 OLYMPIA SPORT CENTER, INC. Total: Prepaid: Balance: 0.00 33.74
CMM Annual Cam Expenses 1,683.83 1,683.83 0.00 0.00 0,00 0.00 TXY Annual Real
Estate Taxes 0.00 0.00 0.00 0.00 0.00 0.00 STAPLES OFFICE SUPERSTORE, 299 Tots
1,883.83 1,683.83 0.00 0,00 0.00 0.00 Prepaid: 33.91 Balance: 1,717.74 NC 171.30
171.30 0.00 0.00 0.00 0.00 CH 28.85 28.85 0.00 0.00 0.00 0.00 171,30 171,30 0.00
0.00 0.00 0.00 28.85 28. 85 0.00 0.00 0.00 0.00 142,45 142.45 0,00 0.00 0.00
0.00 9/23/2009 CMM Annual Cam Expenses CH 153,12 153.12 0,00 0.00 0.00 9/23/2009
INY INSURANCE YEARLY CH 343.55 343.56 0.00 0.00 0.00 9/25/2009 TXY Annual Real
Estate Taxes CH 1,110.08 1,110.08 0.00 0.00 0,00 9/2512000 TXY Annual Real
Estate Taxes CH 2,346.50 2,346.50 0.00 0.00 0.00 CMM Annual Cam Expenses INY
INSURANCE YEARLY JACKSON HEWITT TAX SERVICE Total: CMM Annual Cam Expenses INY
INSURANCE YEARLY .ker . 0.00 0.00 0.00 0.00 coo 0.00 0.00 33.74

 



--------------------------------------------------------------------------------



 



() [w80015w8001593.gif]

Aged Delinquencies Cedar Shopping Centers LOYAL PLAZA Date: 10/22/2009 Database:
CEDARSHOPCTR ENTITY; Page: Date: Time: 6 10/22/2009 05:12 PM 0800 Source Amount
Current 30 60 Invoice DateCategory 90 120 0.00 0,00 0.00 0.00 0.00 0.00 153.12
153.12 343.55 343.55 3,456.56 3,456.58 CMM Annual Cam Expenses INY INSURANCE
YEARLY TXY Annual Real Estate Taxes 0.00 0.00 0 . .00 0.00 0.00 0.00 3,953.25
050.0 0 . 016278::23.1 1 ZN.M 3,953.25 0.00 0.00 0.00 0.00 NC 119.04 119,04 0.00
0.00 0.00 0.00 CH 119.04 119.04 0.00 0.00 0.00 0.00 119.04 119.04 0.00 0.00 0.00
0.00 119.04 119.04 0.00 0,00 0.00 0,00 0.00 0,00 0.00 0.00 0.00 0.00 CMM Annual
Cam Expenses 5,60 0,00 0.00 0.00 0.00 5.60 PPR Prepaid Rent 0.00 0.00 0,00 0.00
0.00 0.00 RENT A CENTER, INC #2096 Total: 5.60 0.00 0.00 0.00 0.00 5.60 Prepaid:
133.11 Balance: 138.71 losemarie:saund.able:iiikenter .ct. 012120 Annual Cam
Expenses NC 1,195.08 1,195.08 0.00 0.00 0.00 0.00 INSURANCE YEARLY CH 161.73
161,73 0.00 0.00 0.00 0.00 CMM Annual Cam Expenses 1,195.08 1,195.08 0.00 0.00
0.00 0.00 INY INSURANCE YEARLY 161.73 161.73 0.00 0.00 0.00 0.00 RENT A CENTER,
INC #2096 8109 Total: 1,033.35 1,033.35 0.00 0.00 0.00 0,00 9/23/2009 CMM Annual
Cam Expenses NC 0/23/2009 INY INSURANCE YEARLY CH .1,212.39: 1,212.39 0:00 0.00
0.00 0.00 186.02 186.02 0.00 0.00 0.00 0.00 :A0416. 9/33/2009 9123/2009 CMM
Annual Cam Expen ses INY INSURANCE YEARLY VISION MAX Total: CMM Annual Cam
Expenses INY INSURANCE YEARLY

 



--------------------------------------------------------------------------------



 



() [w80015w8001594.gif]

Page: 7 Date: 10122/2009 Time: 05;12PM Aged Delinquencies Cedar Shopping Centers
LOYAL PLAZA Date; 10/22/2009 Database: CEDARSHOPCTR ENTITY; 0600 Source Amount
Current 30 60 90 120 Invoice Date Category 8.00 0.00 0,00 0.00 CMM Annual Gam
Expenses 1,212.39 1,212.39 INY INSURANCE YEARLY 186.02 186,02 RENT WAY, INC
#04582 Total: 1,026.37 1,026,37 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0660.
b0t,3&Ss 3ALtY TakkiCociay trOP7 _ i raTfAna ito ‘89 8:76 5 malr: . aiti aFa
sallbllauty co. 0.00 0.00 0.00 0.00 0.00 0.00 9/23/2009 CMM Annual Cam Expenses
CH 36.81 38.81 0.00 0.00 9/23/2009 INY INSURANCE YEARLY CH 7.58 7.58 .0.00 0.00
CMM Annual Cam Expenses 36.81 36.81 0.00 0.00 INY INSURANCE YEARLY 7,56 7.56
0.00 0.00 SALLY BEAUTY SUPPLY #1033 Total: 44,39 44.39 0.00 0.00 3/612907 CMM
Annual Cam Expenses NC 423.49 0,00 .0.0.0 . 0.00, 0.00 423.49 3/8/2007 INY
INSURANCE YEARLY NC 0.00 0.00 0.00 0.00 67.54 9123/200.9 CMM Annual Cam Expenses
NC 830.71 830.71 .0.00 0.00 0.00 0.00 9/2312009 INY INSURANCE YEARLY CH 130.08
1.39.98 0.00 0.00 0.00 0.00 CMM Annual Cam Expenses 1,254.20 830.71 0,00 0.00
0.00 423,49 INY INSURANCE YEARLY 72.44 139.98 0.00 0.00 0.00 67,54 XUN
ZHENGIJINXING YANG Total: 1,181,76 690.73 0.00 0,00 0,00 49.1.03 OCR PAYMENT TO
OPEN CREDIT 0.00 0.00 0.00 0,00 0.00 0.00 PPR Prepaid Rent 0,00 0.00 0.00 8.00
0.00 0.00 NCAS OF PENNSYLVANIA, LLC 5360 Total: 0.00 0.00. 0.00 0.00 0.00 0.00
Prepaid: 1,442.62 Balance: 1,442.82

 



--------------------------------------------------------------------------------



 



() [w80015w8001595.gif]

0,00 BLOCKBUSTER VIDEO #90435 Total: 0.00 0.00 0.00 0.00 0.00 Prepald: 1.93
Balance: 1.93 Conta FiliettEi4 j2,.;772 Tel N 415.99 02 Fax 1:loq .
.(8(7..):4:15 ,0:94.9 . 5. E mall :: 2 . 1 “:SiCir!’: 9/23/2009 CMM Annual Cam
NC 147.79 147.79 0.00 0.00 0.00 Expenses CMM Annual Cam Expenses 147.79 147.79
0.00 0.00 0.00 RADIO SHACK 012139 Total: 147.79 147.79 0.00 0.00 0.00 11,450.00
2,683.48 R NT Base Rent TXY Annual Real Estate Taxes 12,835.71 12,835.71 0.00
CMM Annual Cam Expenses INY INSURANCE YEARLY TXY Annual Real Estate Taxes 0.00
0.00 0.00 933.58 1,914.98 11,854.31 933.58 1,914.98 11,854.31
.::WESTERN            itln0 . 9.SUPPLY.0 0 #105813 .’i . ..’ , .iMaster .
O.dC.tman9c:::60.0285 72Sullef0 : :kEfk;We6ankiiii,n!’ ‘ 1?NIck.:Mehta Tel Tel.
k1 ;...’046) : (5461661 .6456;. 456’ . . Annual Cam Expenses INSURANCE YEARLY
Annual Real Estate Taxes Annual Real Estate Taxes Payment . 0.00 0.00 0.00 0.00
0.00 0,00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0,00 0.00 0.00 0.00 0.00 0.00 0.00
0.00 0.00 0.00 0,00 8/2 0.00 0.00 0.00 0.00 i23/2000 9/23/i060 912512000
V/25/200 “ Pith srdle.*P’a: 9f10/2009 ‘: ,725.00 , 0.00 5,725.00 0.00 0.00 0.00
2,683.48 0.00 0,00 0.00 0.00 5,725.00 0.00 0.00 0.00 0.00 5,725.00 5,725.00 0.00
0.00 0.00 2,683.48 0.00 0.00 0,00 0.00 8,408.48 5,725.00 0.00 0.00 0.00 CH CH CH
C 4 . .E mal1’...4:kmcgia’wOstaWpii.tis A 9/112009 RNT Base Rent 9/25/2009 TXY
Annual Real Estate Taxes 10/1/2009 RNT Base Rent ?A Ats SO 1 ttys Iry 4gkeHes i
*NI case 0.00 0.00 0.00 Database: CEDARSHOPCTR Aged Delinquencies Page: 8 Cedar
Shopping Centers Date:10/22/2009 ENTITY: 0600 LOYAL PLAZA Time: 05:12PM Date:
10/22/2009 Invoice DateCategory Source Amount Current 30 60 90 120 OCR PAYMENT
TO OPEN CREDIT 0.00 0.00 0.00 0.00 0.00 am I

 



--------------------------------------------------------------------------------



 



() [w80015w8001595a.gif]

Database: CEDARSHOPCTR Aged Delinquencies Page: 9 Cedar Shopping Centers Date:
10/22/2009 ENTITY: 0600 LOYAL PLAZA Time: 05:12 PM Date: 10/22/2009 Invoice bate
Category Source Amount Current 30 60 90 120 9/23(2009 INY INSURANCE YEARLY CH
640.51 640.51 0.00 0.00 0.00 0.00 CMM Annual Cam Expenses 2,449.29 2,449.29 0.00
0.00 0.00 0.00 INY INSURANCE YEARLY 640.51 640,51 0.00 0.00 0.00 0,00 DOLLAR
TREE STORES, INC 027 Total: 1,808.78 1,808.78 0,00 0.00 0.00 0.00 060 9;00809 3
: ,77 ;.TEPIk:CORPA50 eolitacti 36 1 .e.MPAY“F.Iftr z. Tel No 0.465; r 01.9 .
1209:K:. 9123/2009 CMM Annual Cam Expenses NO 705.71 705.71 0.00 0.00 0:00 0.00
9123/2009 INY INSURANCE YEARLY CH 97.01 97.01. 0.00 0.00 0.00 0.00 CMM Annual
Cam Expenses 7.05.71 705.71 0.00 0.00 0.00 0.00 INY INSURANCE YEARLY 97.01 97.01
0.00 0.00 0.00 0.00 PPR Prepaid Rent 0.00 0.00 0,00 0.00 0.00 0:00 REGIS CORP,
465079 Total: 608,70 608.70 0.00 0.00 0.00 0.00 Prepaid: 11.04 Balance: 619.74
behannanit, 9/25/2009 TXY Annual Real Estate Taxes 9/25/2009 , TXY Annual Real
Estate Taxes .”^ TXY Annual Real Estate Taxes WILLIAMSPORT NATIONAL BANK Total:
5 1 2009; 911:17;. 8,398.41 0.00 0.00 0.00 0,00 3,020.96 0.00 0.00 0.00 0.00
0,425.37 0.00 0.00 0.00 0:00. 9,425.37 0.00 0.00 0.60 0.00 CH5,398.41 CH8,028.08
06 *PP1. 8 .0.e;i:MARVIMInitigS: · Tati:Ko. ‘. 557 · Recovery /1V20. 9/23/2009
CMM Annual Cam Expenses NC 186.66 185.66 0.00 9/23/2009 INY INSURANCE YEARLY CH
15.79 15.79 0.00 0.00 0.00 0.00 10/1/2 009 ESC. Cam estimates CH 101.01 101,01
0.00 0.00 0.00 0.00 10/1/2009 INS INSURANCE CH 24,24 24.24 0.00 0,00 0.00 0.00
10/1/2009 RNT Base Rent CH 1,480.00 1,480,00 0.00 0,00 0.00 0.00 10/1/2009 TXS
Real estate tax estimate CH 116.07 116.07 0.00 0,00 0,00 0.00 CMM Annual Cam
Expenses 186.66 .188.66 0,00 0.00 0.00 0,00 ESC Cam estimates 101.01 101,01 0.00
0,00 0.00 0,00 INS INSURANCE 24.24 24.24 0.00 0.00 0.00 0.00 INY INSURANCE
YEARLY 15.79 15.79 0.00 0.00 0.00 0.00 OCR PAYMENT TO OPEN CREDIT 0.00 0.00 0.00
0.00 0,00 0.00 RNT Base Rent 1,480,00 1,480.00 0.00 0,00 0.00 0.00 TXS Real
estate tag estimate 116.07 116.07 0.00 0.00 0.00 0.00

 



--------------------------------------------------------------------------------



 



() [w80015w8001596.gif]

Aged Delinquencies Cedar Shopping Centers LOYAL PLAZA Date: 10/22/2009 Database:
CEDARSHOPCTR ENTITY: 0800 Page: 10 Date:10122/2009 Tints:05:12 PM Source Amount
Current 30 60 90 120 Invoice Date Category 1,550.45 Prepaid: 50.00 Balance:
1,500,45 0,00 0.00 0.00 0.00 1,550.45 MARTIN JENNINGS 111 Total: 9,711.93
9,711.93 0,40 0.00 0,00 0.00 TXY Annual Real Estate Taxes GENERAL MILLS
RESTURANTS,ING Total: Prepaid: Balance: 9,711.93 9,711.93 0.00 0,00 . 0.00 0.00
70,00 9,641.93 · ‘ Fax No: 9/25/2009. TXY Annual Real Estate Taxes CH 9/25/2009
TXY Annual Real Est ate Taxes CH PPR Prepaid Rent TXY Annual. Real Estate Taxes.
ECKERD DRUGS, #1997 Total: Prepaid: Balance: sr 6/2009 2,757.96 2,757,96 . 0.00
0.00 0.00 0.00 5,529.82 6,829.82 0.00 0.00 0.00 0.00 coo 0,00 0.00 0.00 0.00
8,587.713 8,587.78 0.00 0.00 0,00 0.00 607.78 8,587.78 o.00 0.00 0.00 0.00 .0.04
8,687.74 0.00 0.00 0,00 0.00 0.00 0.00 0.00 0.00 0.00 '' 0/23/009 s
raeci4sJia:corp CMM Annual Cam Expenses CH 34,454.02 TXY Annual Real Estate
Taxes CH 30,845.49 TXY Annual Real Estate Taxes CH 01,089.85 8.422 . oi..4g .
:,g 04b01_ 61,069.0 0.00 1 9/2312009 CMM Annual Cam Expenses NC 1,212.38
1,212.38 0.00 0.00 0.00 0,00 9123/2009 MY INSURANCE YEARLY CFI 186.03 188.03
0,00 0.00 0.00 0.00 CMM Annual Cam Expenses 1,212.38 1,212.38 0.00 0.00 0.00
0.00 !NY INSURANCE YEARLY 186.03 1430.03 0.00 0.00 0.00 0.00 VERIZON
WIRELESS10ELLCO Total: 1,026.35 .1,026.35 0.00 0.00 0.00 0.00 · . . Er9/25/2009
TXY Annual Real Estate Taxes Z.2.5/25 TXY Annual Real Estate Taxes · , CH
8,692.95 6,502.95 0.00 0.00 CH 3,118.98 3,118.98 0.00 0.00

 



--------------------------------------------------------------------------------



 



() [w80015w8001597.gif]

Aged Delinquencies Cedar Shopping Centers LOYAL PLAZA Date: 10/22/2009 Database:
CEDARSHOPCTR ENTITY: 0800 Page: 11 Date:10/22/2009 Time:05:12 PM Invoice Date
Category Source Amount Current 30 60 90 120 34,454.02 91,935.34 CMM Annual Cam
Expenses TXY Annual Real Estate Taxes 0.00 0.0D 0.00 0.00 0.00 0.00 0.00 0.00
34,454.02 91,935.34 KMART OF PENNSYLVANIA, LP 3390 Total 0.00 0.0D 0.00 0.00
126,389.36 126,389.36 39.40 CMM Annual Cam Expenses INY INSURANCE YEARLY 225.41
FASHION BUG #164 Total: ‘..,:eArviftecovery ift514.4.1:7’ et)gliggr1 9123/2009
CMM Annual Cam Expenses CH Al* 7;f:92 186.0i 0.00 0.00 0.00 0.00 39.40 0.00 0,00
0.00 0.00 188.01 0.00 0.00 0.00 0.00 39.40 0.00 0.00 0.00 0.00 225.41 0.00 0.00
0.00 0.00 TXY Annual Real Estate Taxes 77,112.29 77,112.29 0.00 GIANT FOOD
STORES, INC #122 Total: 77,112.29 77,112.29 0.00 CMM Annual Cam Expenses
22,792.53 23,221.62 0.00 ESC Cam estimates 101.01 101.01 0.00 INS INSURANCE
24.24 24,24 0.00 INY IN SURANCE YEARLY 3,812.93 3,880.47 0.00 OCR PAYMENT TO
OPEN CREDIT 0.00 0.00 0.00 PPR Prepald Rent 0,00 0.00 0.00 RNT Base Rent
12,930.00 7,205.00 5,725.00 TXS Real estate tax estimate 116.07 116.07 0.00 TXY
Annual Real Estate Taxes 214,800,82 214,767.08 0.00 ENTITY 0600 Total:
254,577.60 249,315.49 5,725.00 Prepald: 1,779.31 Balance: 252,798.29 0,00 0,00
0.00 0.00 0,00 0,00 0.00 0.00 0.00 I 0.00 0.00 0.00 0.00 0.00 429.09 0.00 0.00
0.00 0.00 0.00 0.00 0.00 0.00 67.54 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0
.00 0.00 0.00 0.00 0.00 0.00 33,74 0,00 0.00 462.89 t tm.0 svm5 wiut cLeHa 3’f
ajoet

 



--------------------------------------------------------------------------------



 



() [w80015w8001598.gif]

0.00 0,00 70,833.33 70,833.33 3,038.93 3,038.93 0,00 0.00 RNT Base Rent SEW
SEWER 0.00 0.00 0,00 0.00 Page: 32 Date: 10/22/2009 Time: 05:12PM dshDoepilpn
icinug eenecinets en3 Cedar Aged STOP AND SHOP PLAZA Date: 10/22/2009 Database:
CEDARSHOPCTR ENTITY: 1540 Source AmountCurrent 30 60 90 120 Invoice Date
Category 1540 0 8 f.SHOPS LIllgRMAAKET#6 8 e4 R bii Cont r. et E . ,STOP .R r+’
:Ter tticj 0.00 CH CH 0.00 0.00 3,038.93 3,038.93 0.00 0.00 0.00 0.00 0.00 0.00
0.00 0.00 STOP& SHOP SUPERMARKET #898 Total: RNT Base Rent SEW SEWER ENTITY 1540
Total: 73,872.26 73,872.26 70,833.33 70,833.33 3,038.93 3,038.93 73,872,26
73,872.26 0.00 0.00 0,00 0.00 0.00 0.00 0,00 0.00 510.00 744.12 392.20 49,233.47
528.10 27,569.66 2,183.00 24.22 5,259.08 4,111.93 2,886.28 500.00 0.00 50,000,00
0.00 12,464.50 291,753.15 6,801,40 383.91 19,724,B9 305,193.71 2,652.70 708,25
274.87 0.00 496.08 0.00 23,221.62 0.00 4,888.72 0,00 24.24 3,880.47 0.00 0.00
200.00 0,00 50,000.00 0.00 0.00 110,726.11 6,441.40 0.00 3,350.15 284,911.41
0.00 0.00 0.00 248 .04 0.00 0,00 0.00 2,794.44 0.00 0,00 0.00 0,00 0.00 0.00
0.00 0.00 0.00 0.00 25,736.24 0,00 318.00 1,658,27 0.00 0.00 0.00 0.00 0.00 0,00
0.00 0.00 2,200.69 0.00 0.00 0,00 0.00 0.00 100.00 0.00 0.00 0,00 0.00 12,989,92
0.00 738,00 1,326.86 0,00 1,370.70 164.25 42.06 510.00 0.00 0.00 0.00 0.00
392.20 0,00 26,011.85 0.00 528.10 2,513,67 15,172.14 2,183.00 0.00 0,00 0.02
0.00 1,378.61 0.00 4,111.93 0.00 2,888.28 100.00 100.00 0,00 0.00 0.00 0.00 0.00
0.00 0.00 12,464,50 13,045.03 129,255,85 0.00 360.00 0.00 6 70,09 1,633.94
11,755.67 17,839,82 2,442.48 0.00 1,282.00 0.00 542.00 0.00 40.23 131.21 61.37
11M MISCELLANEOUS 4HV HVAC MISCELLANEOUS 5PL. PLUMBING CNN Annual Cam Expenses
ELC ELECTRIC CHARGE ESC Cam estimates GRE GREASE REMOVAL INCOME INS INSURANCE
INY INSURANCE YEARLY LAT LATE CHARGES LEG LEGAL FEES NSF NSF FEES OCR PAYMENT TO
OPEN CREDIT 0TH OTHER INCOME PPR Prepaid Rent RAM REPAIRS & MAINTENANCE RNT Base
Rent SEW SEWER TRA TRASH TXS Real estate tax estimate TXY Annual Real Estate
Taxes WA1 WATER/S EWER PARC 1 WA3 WATER/SEWER PARC 3 `NAT WATER/SEWER Grand
Total: 488,271.41 30,182.36 17,456.48 37,825,46 783,129.62 209,393,91 Prepaid:
90,357,28 Balance: 692,772.34

 



--------------------------------------------------------------------------------



 



() [w80015w8001599.gif]

Page: 1 Date: 10122/2009 Time: 05:12PM Aged Delinquencies Cedar Shopping Centers
SUNSET CROSSING Date: 10122/2009 Database: CEDARSHOPCTR ENTITY: 0510 Source
Amount Current 120 30 90 60 Invoice Date Category g510 001 . 8p5.TF”;. .1.3EOTY:
Mrinthly ccinteSt: Tel (917) .98. NR1;4,, “ ‘ E mitt : .s. 3/1/2009 CMM Annual
Cam Expenses CH 719.84 0.00 0.00 0.00 0,00 719.84 311/2009 ESC Cam estimates CH
197.85 0.00 0,00 0.00 0.00 197.85 3/1/2009 INY INSURANCE YEARLY CH 380.71 0.00
0.00 0.00 0.00 380.71 4/1/2009 ESC Cam estimates CH 65,95 0,00 0.00 0.00 0.00
65.95 5/1/2009 ESC Cam estimates CH 65.95 0.00 0.00 0.00 0.00 65.95 6/1/2009 ESC
Cam estimates CH 65.95 0.00 0.00 0.00 0.00 65.95 7/1/2009 ESC Cam estimates CH
65.95 0.00 0.00 0.00 65.95 0.00 8/1/2009 ESC Cam estimates CH 65.95 0.00 0.00
65.95 0.00 0.00 8/1/2009 TRA TRASH NC 264.00 0.00 0,00 264.00 0.00 0.00 CMM
Annual Cam Expenses 719.84 0.00 0,00 0.00 0.00 719.84 ESC Cam estimates 527.60
0.00 0.00 65.95 85.95 395.70 INY INSURANCE YEARLY 380.71 0.00 0.00 0.00 0.00
380.71 TRA TRASH 264.00 0.00 0.00 264.00 0.00 0.00 BEAUTY NAIL SALON Total:
1,364.15 0.00 0,00 198.05 65.95 1,498.25 0510 092189 =4’7 DPP, Moiittily: Rey{
Tel; FaX No.; E 05111 002592::.:°: CiA;k..Ws.t.nt,PjAis. 1 · d: 0 14Wg00
:r0i;;NEl :F . aiftnlO · 5 Matt 1/29/2009 IRA TRASH CH 670.09 0.00 0,00 3/1/2009
CMM Annual Cam Expenses CH 1,942.37 0.00 0.00 3/1/2009 INY INSURANCE YEARLY CH
994.40 0.00 0.00 4/1/2009 ESC Cam estimates CH 79.20 0.00 0.00 5/1/2009 ESC Cam
estimates CH 79.20 0.00 0.00 8/1/2009 TRA TRASH NC 474,00 0.00 0.00 9/14/2009
ESC Cam estimates CH 56.53 0.00 56,53 9/14/2009 ESC Cam estimates CH 56.53 0.00
56.53 CMM Annual Cam Expenses 1,942.37 0.00 0.00 ESC Cam estimates 271.46 0.00
113.06 INY INSURANCE YEARLY 994.40 0.00 0.00 TRA TRASH 196.09 0.00 0.00 DOLLAR
SURPLUS, INC OLD Total: 3,404.32 0.00 113.08 0.00 0.00 070.09 0.00 0.00 1,942,37
0.00 0.00 994.40 0.00 0.00 79.20 0.00 0.00 79.20 474.00 0.00 0,00 0.00 0.00 0.00
0.00 0.00 0,00 0,00 0.00 1,942.37 0.00 0.00 158.40 0.00 0.00 994,40 474.00 0.00
670.09 474.00 0.00 3,765.26 J 6/1/2009 ESC Cam estimates 7/1/2009 ESC Cam
estimates CH 135.73 0.00 0.00 0.00 135,73 0.00 8/1/2009 ESC Cam estimates CH
135.73 0.00 0.00 135.73 0.00 0.00 9/1/2009 ESC Cam estimates CH 135.73 0.00
135.73 0.00 0.00 0.00 9/10/2009 TRA TRASH NC 316.00 0.09 316,00 0.00 0.00 0.00
10/1/2009 ESC Cam estimates CH 376.73 378.73 0.00 0.00 0.00 0.00

 



--------------------------------------------------------------------------------



 



() [w80015w80015101.gif]

Aged Delinquencies Cedar Shopping Centers SUNSET CROSSING Date: 10/22/2009
Database: CEDARSHOPCTR ENTITY: 0510 Page; 3 Date:10/22/2009 Time:05:12 PM Source
Amount Current 30 60 90 Invoice Date Category 120 9/24/2009 TXY Annual Real
Estate Taxes CH 67,653.94 67,653.94 0.00 0.00 0.00 0:00 TXY Annual Real Estate
Taxes 67.653.94 67,653.94 0.00 0.09 0,00 0.00 GIANT FOOD STORES, LIG #316 Total:
67,653.94 67,653.94 0.00 0.00 0,00 0.00 :Kgm!q13 :116.14t4j,wq; , : Conta ct
............... 1 ‘ . 3/1/2000 CMM Annual Cam Expenses 3/1/2000 ESC Cam
estimates 0/24/2009 TXY’ Annual Real Estate Taxes PREMIER TANNING Total: 76.03
0.00 0.00 0.00 0.00 78.03 18.00 0,00 0.00 0.00 0,00 18,00 2,490.39 2,490,39 0.09
0.00 0,00 0.00 78.03 0,00 0.00 0,00 0,00 78.03 18.00 0.00 0,00 0.00 0,00 18.00
2,490.39 2,490.39 0,00 0,00 0.00 0.00 2,586.42 2,490.39 0.00 0.00 0,00 96.03 INS
INSURANCE 0.00 0.00 0.00 0.00 0.00 0.00 I HOLIDAY HAIR #65311 Total: 0.00 0.00
0.00 0.00 0.00 0.00 Prepaid: 12.00 Balance: 12.00 CMM Annual Cam Expenses
3,381.55 0,00 0.00 0.00 0.00 3,381.55 ESC Cam estimates 3,595.03 376.73 248.79
201.68 282.69 2,485.14 INS INSURANCE 0.00 0.00 0.00 0.00 0.00 0.00 INY INSURANCE
YEARLY 1,446.15 0.00 0.00 0.00 0.00 1,446,15 LAT LATE CHARGES 788.97 0.00 0.00
0,00 0.00 786.97 NSF NSF FEES 100,00 0.00 0.00 100.00 0.00 0.00 OCR PAYMENT TO
OPEN CREDIT 0.00 0,00 0.00 0.00 0.00 0.00 RAM REPAIRS & MAINTENANCE 5,000.00
0.00 0,00 0,00 0.00 5,000.00 RNT Base Rent 7,062.15 180,00 0.00 0. 00 0.00
6,902,15 TRA TRASH 383.91 0.00 316.00 738.00 0.00 670.09 TXS Real estate tax
estimate 927,22 0,00 0.00 0.00 0,00 927.22 TXY Annual Real Estate Taxes
70,645.58 70,144.33 0.00 0.00 0,00 501.25 WAT WATER/SEWER 40.23 0.00 0.00 0.00
0.00 40.23 ENTITY 0510 Total: 92,602,97 70,681.05 67.21 436.32 282,89 22,142.75
Prepaid: 8,652.00 Balance: 83,950.97 CMM Annual Cam Expenses ESC Cam estimates
TXY Annual Real Estate Taxes

 



--------------------------------------------------------------------------------



 



() [w80015w80015102.gif]

Database: Aged Delinquencies Page: 24 10/22/20.09 CEDARSHOPCTR Cedar Shopping
Centers Date: 05;12 PM ENTITY: 1280 SHAW S PLAZA Time: Date: 10/22/2009 Invoice
We Category Source Amount Current 60 90 120 4/23/2007 LAT 5/30/2007 TXS 6/1/2007
ESC 6/1/2007 RNT 6/1/2007 TXS 7/1/2007 ESC 7/1/2007 RNT 7/1/2007 TXS 7/17/2007
LAT 6/1/2007 ESC 8/1/2007 RNT 8/1/2007 TXS LATE CHARGES LATE CHARGES Real estate
tax estimate Cam estimates Base Rent Real estate lax estimate Cam estimates Base
Rent Real estate tax estimate LATE CHARGES Cam estimates Base Rent Real estate
tax estimate OH 200.00 0.00 0.00 0.00 0.00 200.00 CH 200.00 0.00 0,00 0.00 0,00
200.00 CH 152.52 0.00 0.00 0.00 0,00 152.52 CH 533.86 0.00 0.00 0.00 0.00 533.86
CH 3,333.33 0.00 0.00 0.00 0.00 3,333.33 CH 506,44 0.00 0.00 0.00 0,00 506,44 CH
533.86 0.00 0.00 0.00 0.00 533.88 CH 3,333.33 0.00 0.00 0.00 0.00 3,333.33 CH
533.86 0,00 0.0D 0.00 0.00 53186 CH 200.00 0.00 0.00 0,00 0.00 200.00 CH 533.86
0.00 0.00 0.00 0.0 0 533.86 CH 3,333,33 0.00 0.00 0,00 0.00 3,333.33 CH 533.86
0.00 0,00 0.0.0 0.00 533.86 5/20/2009 CMM Annual Cam Expenses CH 244.46 0.50
0.00 0.00 0.00 5/20/2009 ESC Cam estimates CH 7.02 0.00 0.00 0.00 0,00 7.02
7/1/2009 ESC Cam estimates CH 126.39 0.00 0.00 0.00 120.39 0.00 8/1/2009 ESC Cam
estimates CH 126.39 0.0o 0.00 126.39 0.00. 0.00 9/1/2009 ESC Cam estimates OH
128.39 coo 126.39. 0.00 0.00 5.00 10/1/2009 ESC Cam estimates CH 126.39 126.39
0.00’ 0.00 0.00 0.00 i 0/8/2009 SEW SEWER CH 114.00 114. 00 0.00 0.00 0,00 0.00
CMM Annual Cam Expenses 244.46 0.00 0.00 0.00 0.00 244.46 ESC Cam estimates
512.56 120.39 128.99’ 126.39 126.39 7.02 SEW SEWER 114,00 114.00 0.00 0.00 0.00
0.00 TXS Real estate tax estimate 0.00 0,00 0.00 0.00 0.00 0.00 CVS, INC, #00335
1 Total: 871,04 240.39 126.39 126,39 128,39 251.48 Prepaid: 1,202.03 Balance:
.331,89 OCR PAYMENT TO OPEN CREDIT 0.00 0.00 0.00 0.00 0.00 0.00 SEW SEWER
114.00 114.00 0.00 0,00 0.00 0.00 AAA SOUTHERN NE Total: 114.00 114.00 0.00 0,00
0.00 0.00 Pre paid: 0.01 Balance: 113.99

 



--------------------------------------------------------------------------------



 



() [w80015w80015103.gif]

Database: CEDARSHOPCTR Aged Delinquencies Page: 26 10(22/2000 05:12 ENTITY: 1260
Cedar Shopping Centers Time: PM SHAW’S PLAZA Date: 10/22/2009 invoice Date
Category Source Amount Current 30 60 90 120 9/1/2007 ESC Cam estimates CH 533.86
0.00 0.00 0.00 0.00 533,86 9/1/2007 RNT Base Rent CH 3,333,33 0.00 0.00 0.00
0.00 3,333,33 9/1(2007 TXS Real estate tax estimate CH 533,86 0.00 0.00 0.00
0.00 533.66 10/1/2007 ESC Cam estimates CH 53.3.88 0,00 0.00 0.00 0,0 0 533.88
10/1/2007 RNT Base Rent CH 3,333.33 0.00 0.00 0.00 0.00 3,333.33 10/1/2007 TXS
Real estate tax estimate CH 533.86 0.00 0.00 0.00 0.00 533.86 11/1/2007 ESC Cam
estimates CH 533.88 0.00 0.00 0.00 0.00 533.86 11/1/2007 RNT Base Rent CH
3,333.33 0.00 0.00 0.00 0.00 3,333.33 11/1/2007 TXS Real estate tax estimate CH
533.66 0.00 0.00 0.00 0.00 533.86 11(29/2007 SEW SEWER CH 108,00 0.00 0.00 0.00
0.00 108,00 12/1/2007 ESC Cam estimates CH 533.86 0,00 0.00 0.00 0.00 833.86
12/1/2007 RNT Base Rent CH 3,333. 33 0.00 0.00 0.00 0.00 3,333,33 12/1/2007 TXS
Real estate tax estimate CH 533.86 0.00 0,00 0.00 0.00 633.86 1/1/2008 ESC Cam
estimates CH 533.86 0.00 0.00 0.00 0,00 533.88 1/1/2008 RNT Base Rent CH
3,333.33 0,00 0.00 0.00 0.00 333.33 1/112008 TXS Real estate tax estimate CH
560.55 0.00 0.00 0.00 0.00 560.55 2/1/2009 ESC Cam estimates CH 533.86 0.00 0.00
0.00 0.0D 533.86 2/1/2008 RNT Base Rent CH 3,333.33 0.00 0.00 0.00 0.00 3,333.33
2/1/2008 TXS Real estate tax estimate CH 560.55 0.00 0.00 0.00 0.00 580,55
5/14/2008 SEW SEWER CH 108.00 0.00 0.00 0.00 0.00 106.00 6/4/2008 CMM Annual Cam
Expenses CH 157,98 0.00 0.00 0.00 0.00 157.98 CMM Annual Cam Expenses 157.08
0.00 0.00 0.00 0.00 157,98 ESC Cam estimates 4,804.74 0.00 0.00 0.00 0.00
4,804.74 [AT LATE CHARGES 600.00 0.00 0.00 0.00 0.00 600,00 RNT Base Rent
26,990.97 0.00 0.00 0.90 0.00 25,906.97 SEW SEWER 21$.00 0.00 0.00 0.00 0,00
216.00 TXS Real estate tax estimate 0.00 0.00 0.00 0,00 4;585.22 OFF TRACK
BEDDING Total: 40,763.91 0.00 0.00 0.00 0.00 40,7 83.01 `112c , 12§p.; 0,01451
:;::,13g.g.P,_02_13,g 9gig1911 4 1 7 0 5, ooOlap AXiR()come 12/1/2007 ESC Cam
estimates CH 0.48 0,00 0.00 0.00 0.00 0.48 3/1/2008 TXS Real estate tax estimate
CH 13,58 0.00 0.00 0.00 0.00 13.56 4/1/2008 TXS Real estate tax estimate CH
13.56 0,00 0.00 0.00 0.00 13.56 5/1/2008 TXS Real estate tax estimate CH 13.56
0.00 0.00 0.00 0,00 13.66 . 9/1/2008 TXS Real estate tax estimate CH 13.56 0.00
0.00 0.00 0.00 13.56 10/1/2008 TXS Real estate tax estimate CH 13.58 0. 00 0.00
0.00 0.00 13.56 11/f/2008 TXS Real estate tax estimate CH 13.56 0.00 0.00 0.00
0.00 13.58 12/1/2008 TXS Real estate tax estimate CH 13.58 0.00 0.00 0.00 0,00
13.56 10/8/2009 SEW SEWER CH 114.00 114.00 0.00 0.00 0,00 0,00 ESC Cam estimates
0.48 0.00 0.00 0.00 0.00 0.48 SEW SEWER 114.00 114.0D 0.00 0,94 0.00 0,00 TXS
Real estate tax estimate 04.92 0.00 0,00 0.00 0.00 94.02 REGIS CORPORATION,
#75153 Total: 209,40 114,00 0.00 0.00 0.00 95.40 Prepaid: 11,172.72 Balance:
10,063.32

 



--------------------------------------------------------------------------------



 



() [w80015w80015104.gif]

Invoice Date Category Source Amount Current 30 60 90 120 OCR PAYMENT TO OPEN
CREDIT 0.03 0.00 0.00 0.00 0.00 0.00 SEW SEWER 114.00 114.00 0.00 0.00 0.00 0.00
IPARTY RETAIL STORES RR Total: H4.00 114.00 0.00 0.00 0.00 0.00 Prepaid: 100.52
Balance: 13.48 E . STcg C. astt:ciFopq0010.(4.10.10fii, 1... o 10/8/2009 SEW
SEWER CH 114.00 114.00 0,00 .0.00 0,00 0,00 101612009 SEW SEWER CH 114.00 114.00
0.00 0.00 0.00 0,00 SEW SEWER 228.00 228.00 0.00 0.00 0.00 0.00 WAT WATER/SEWER
0.00 0.00 0.00 0.00 0,00 0,00 DOLLAR TREE STORES, INC. V1336 Total: 228.00
228.00 0,00 0.00 0.00 0.00 Prepaid: 60.00 Balance: 168.00 SEW SEWER 114.00
114.00 0.00 0.00 0.00 0,00 I DRESS BARN MS #2 Total: 114.00 114.00 0.00 0.00
0.00 0.00 11/2912007 SEW SEWER CH 36.00 0.00 0.00 0.00 . 0.0 36.00 5/20/2009 iNS
INSURANCE NC 0.02 0.00 0,00 0.00 0.00 0.02 10/8/2009 SEW SEWER CH 114.00 114,00
0.30 0.00 0.00 3,00 10/8/2009 SEW SEWER CH 114.00 114.00 0.09 0.00 0.00 coo INS
INSURANCE 0.02 0.00 0.00 0,00 0.00 0.02 SEW SEWER 264.00 228,00 0.00 0.00 0.00
36.00 0.00 0.00 0,00 0.00 0,00 OCR PAYMENT TO OPEN CREDIT 0.00 Prepaid: Balance:
GAME STOP, #2414 Total: 0.00 0,000.00 0.00 0.00 0.00 6.70 0.00 GAME STOP, #2414
2/09 Total: 114.00 114.00 0.01 RNT Base Rent ESC Cam estimates SEW SEWER TXS
Real estate tax esti mate 6.87 0.01 0.01 0,00 0.00 5.85 114.00 114.90 0,00 0.00
0.00 0.00 0.09 0.00 0.00 0.09 0.00 11.00 Page: 27 Date: 10122/2009 Time: 05:12PM
Aged Delinquencies Cedar Shopping Centers SHAW’S PLAZA Date: 10/22/2009
Database: CEDARSHOPCTR ENTITY: 1260 Source AmountCurrent 30 Invoice Date
Category 60 90.120 FASHION BUG, #0472 Total: 0.00 0,00 1100 35.98 263.98 228.00
CH CH CH CH CH 0.00 0.09 0.00 0.00 0.00 0.00 0.00 0.01 0.00 5.85 0.09 0.01 0.01
114.00 0.00 0.00 0.00 0,01 114.00 .Cantac P414. 28 · a 6/ 1/20.08 ESC Cam
estimates 811/2009 TXS Real estate tax estimate 9/112009 ESC Cam estimates
1011/2009 ESC Cam estimates 10/812009 SEW SEWER .a . 0.00 6,85 0,00 0.00 0.00
0.00 0.00 0.00 0.00 0.00 119.96 114.01 0.01 0.09 0.00 6.85 BANK OF AMERICA, #MAW
239 Total: 0.00 0,00 0.00 0.01 0.00 I 0.01 0.00 0,00 BANK OF AMERICA (ATM) #MAW
239 Total 0.00 0,01 0.00 1 20..,9gpt.z:::::M.h.l.i0e;44WV.PAIAT.m.) · ‘ “ E .
7/1/2009 RNT Base Rent 114.00 114.00 0.00 0.00 0,00 0,00 SEW SEWER

 



--------------------------------------------------------------------------------



 



() [w80015w80015105.gif]

Invoice Date Category Source Amount Current 30 60 90 120 ESC Cam estimates CH
0.01 0.00 0.00 0.00 0.00 0.01 SEW SEWER CH 114.00 114.00 0.00 0.00 0.00 0.00 ESC
Cans estimates 0.01 0.00 0.00 0.00 0.00 0.01 SEW SEWER 114.00 114.00 0.00 0,00
0.00 0.00 JO ANN FABRICS Total: 114.01 114.00 0.00 0,00 0.00 0.01
120000.070::::;.;:MARAP’61:;4: M izcicover 1 . 12069’ 6 0.00 2,071.10
0.002,360.28 0.00 983.45 0.00 196.69 196.69 0.00 0.00 0.00 0.00 0.00 0.00 0.00
0.00 0.00 196.69 1,469.21 0.00 2,360.26 106,69 1,160.14 0.00 0.0.0 0.00 2,071.19
91.3/2008 TXY Annual Real Estate Taxes NC 2,071.19 0.00 0.00 0,00 5/20/2009 CMM
Annual Ca m Expenses CH 2,360.28 0.00 0.00 0.00 5/20/2009 ESC Cam estimates CH
983.45 0,00 0.00 0.00 6/1/2009 ESC Cam estimates CH 196.69 0.00 0.00 0.00
7/1/2009 ESC Cam estimates CH 196.69 0.00 0,00 0.00 8/1/2009 ESC Cam estimates
CH 196.69 0.00 0.00 196,69 9/1/2009 ESC Cam estimates CH 196.69 0.00 198.69 0.00
10/1/2009 ESC Cam estimates CH 196.69 196.69 0.00 0.00 10/8/2009 SEW SEWER CH
462.00 462.00 0.00 0.00 CMM Annual Cam Expenses 2,300.26 0,00 0.00 0.00 ESC Cam
estimates 1,966.90 196,69 190.69 19.6.69 SEW SEWER 462.00 462.00 0.00 0.00 TXY
Annual Real Estate Taxes 2,071.19 0.00 0.00 0.00 MARSHALLS #244 Total: 2,717.97
658.69 196.69 196.69 Annual Real Estate Taxes TXY SEW SEWER NO 0.01 0,00 0.00 OH
114.00 114.00 0.00 0.00 0.00 0.00 0.00 SEW SEWER 114.00 114.00 0.00 0.00 0.00
0.00 TXY Annual Real Estate Taxes 0.01 0.00 0.00 0.00 0.00 0.01 RADIO SHACK
#011050 Total: 113,99 114.00 0.00 0.00 0.00 0.01

 



--------------------------------------------------------------------------------



 



() [w80015w80015106.gif]

Invoice DateCategorySourceAmountCurrent306090120 ESCCam
estimatesCH0.010.000.000.000.000.01 SEW SEWERCH114.00114.000.000.000.000.00
ESCCans estimates0.010.000.000.000.000.01 SEW SEWER114.00114.000.000,000.000.00
JO-ANN FABRICS Total:114.01114.000.000,000.000.01 91.3/2008TXYAnnual Real Estate
TaxesNC-2,071.190.000.000,00 5/20/2009CMM Annual Cam
ExpensesCH2,360.280.000.000.00 5/20/2009ESCCam estimatesCH983.450,000.000.00
6/1/2009ESCCam estimatesCH196.690.000.000.00 7/1/2009ESCCam
estimatesCH196.690.000,000.00 8/1/2009ESCCam estimatesCH196.690.000.00196,69
9/1/2009ESCCam estimatesCH196.690.00198.690.00 10/1/2009ESCCam
estimatesCH196.69196.690.000.00 10/8/2009SEW SEWERCH462.00462.000.000.00 CMM
Annual Cam Expenses2,300.260,000.000.00 ESCCam
estimates1,966.90196,69190.6919.6.69 SEW SEWER462.00462.000.000.00 TXYAnnual
Real Estate Taxes-2,071.190.000.000.00 MARSHALLS #244
Total:2,717.97658.69196.69196.69 SEW SEWER114.00114.000.000.000.000.00 TXYAnnual
Real Estate Taxes-0.010.000.000.000.00-0.01 RADIO SHACK #011050
Total:113,99114.000.000.000.00-0.01

 



--------------------------------------------------------------------------------



 



() [w80015w80015107.gif]

Aged Delinquencies Cedar Shopping Centers SHAW S PLAZA Date: 10/22/2009
Database: CEDARSHOPCTR ENTITY: 1260 Pa0e: Date: Time; 29 10122/2009 . 05:12 PM
invoice Date “Category Current 30 60 90 120 Source Amount CH 74.97 74.97 0.00
0.00 0.00 0.00 10/8/2009 SEW SEWER 74.97 SEW SEWER 74.97 0.00 0.00 0.00 0.00
74,97 0.00 74.97 0.00 0.00 0.00 STRAWBERRIES MUSIC& VIDEO 242 Total 1266;04341
estimates 0.00 0.00 040 0.00. 0.00 0,00 SEW SEWER 228.00 228,00 0.00 0.0.0 0.00
0,00 RENNSI CLEANERS Total: 228.00 228.00 0.00 0.00 0.00 0.00 Prepaid: 197.72
SatanCe; 3.0.20 10/1/2007 ESC Cam estimates CH 16.92 0,90 0.00 0.00 0.00 16.92
11/1/2007 ESC Cam estimates CH 16.92 0.00 0.00 0.00 0.00 16.92 12/1/2007 ESC Cam
estimates CH 16.92 0,00 0.00 0.00 0,00 16.92 1/1/2008 ESC Cam estimates CH 16.92
0,00 9,00 0,00 0.00 16.92 2/1/2008 ESC Cam estimates CH 16.92 0.00 0.00 0.00
0.00 16.92 3/1/2008 ESC Cam estimates CH 16.92 0.00 0.00 0.00 0.00 16.92
4/1/2006 ESC Cam estimates CH 16.82 0.00 0.00 0.00 0.00 16.92 6/1/2005 ESO Cam
estimates CH 16.92 0.00 0.00 0.00 0.00 16.92 7/1/2008 ESC Cam estimates CH 16.92
0.00 0.00 0,00 0:00 16. 92 9/1/2008 ESC Cam estimates CH 17.77 0.00 0.00 0.00
0.00 17.77 3,509.49 0.00 040 0.00 0.00 3,500,49 307.17 0.00 0.00 0,00 0.00
307.17 307.17 0.00 0.00 0.00 307.17 0.00 307.17 307.17 o4o 0.00 0.00 0.00 927.60
927.50 Q.00 0.00 0.0.0 0.00. 3,509.49 0.00 0:00 o,00 0.00 3,509.49 0.00 0,00
0.00 0.00 0,00 0.00 927.50 927.50 0,00 0,00 9,0.0 0.00 921.51 307.17 0.00 0.00
307.17 307.17 5,358,50 1,234.67 0,00 0.00 307,17 3,816.66 10,979.91 5,621.41 TO’
f=ax t 5120/2009 6/1/2009 7/1/2009 10/1/2009 10/6/2009 CMM T XS TXS TXS SEW
Annual Cam Expenses Real estate tax estimate Real estate tax estimate Real
estate tax estimate SEWER SHAW’S #7420 Total: Prepaid: Balance CMM Annual Cam
Expenses ESC Cam estimates SEW SEWER TXS Real estate tax estimate

 



--------------------------------------------------------------------------------



 



() [w80015w80015108.gif]

Database: Aged Delinquencies Page: Date; Time: 30 10/22/2009 05:12 CEDARSHOPCTR
Cedar Shopping Centers PM ENTITY; 1260 SHAW’S PLAZA Date: 10/2212009 Invoice
Date Category Source Amount Current 30 60 90 120 10/1/2008 ESC Cam estimates CH
17.77 0.00 0.00 0.00 0.00 17.77 11/1/2008 ESC Cam estimates CH 17.77 0.00 0.00
0.00 0.00 17.77 12/1/2008 ESC Cam estimates CH 17.77 0.00 0.00 0.00 0.00 17.77
1/112009 ESC Cam estimates CH 17.77 0.00 0.00 0.00 0.00 17.77 6/1 /2009 ESC Cam
estimates CH 11.50 0.00 0.00 0.00 0.00 11.50 9/1/2009 ESC Cam estimates CH 18.67
0.00 18.67 0.00 0.00 0.00 10/8/2000 SEW SEWER CH 114.00 114.00 0.00 0.00 0.00
0.00 ESC Cam estimates 271.30 0.00 18.67 0.00 0,00 252.63 PPR Prepaid Rent 0.00
0.00 0,00 0.00 0,00 0.00 SEW SEWER 114.00 114.00 0.00 0.00 0.00 0.00 SOVEREIGN
BANK #0706 Total: 385.30 114.00 18,67 0.00 0.00 252.83 Prepaid: 338.62 Balance:
46.68 10/1/2009 ESC Cam estimates CH 197.54 197.54 0.00 0.00 0.00 10/1/2009 RNT
Base Rent CH 2,022.5 3 2,022.53 0.00 0.00 0.00 10/1 /2009, TXS Real estate tax
estimate CH 197.54 197.54 0.00 0.00 0.00 10/2/2009 NSF NSF FEES CH 100.00 100.00
0.00 0.00 0.00 10/8/2009 SEW SEWER CH 114.00 114.00 0.00 0,00 0.00 ESC Cam
estimates 197.54 197.54 0.00 0.00 0.00 NSF NSF FEES. 100.00 100.00 0.00 0.00
0.00 RNT Base Rent 2,022.53 2,022.53 0.00 0.00 0.00 SEW SEWER 114.00 114.00 0.00
0.00 0.00 TXS Real estate tax estimate 197.54 197.54 0.00 0.00 0.00 VISION WORKS
EXPRESS, INC. Total: 20331.61 2,631.61 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
0.00 350.00 2,508.71 301.12 350.00 3,800.00 301,12 350.00 3,800.00 301.12 947.83
350.00 3,800,00 301.12 108.00 350.00 3,600.00 2/1/2008 ESC Cam estimates CH
350.00 0.00 0.00 0.00 0.00 2/1/2008 RNT Base Rent CH 2,808.71 0.00 0.00 0.00
0.00 2/1/2008 TXS Real estate tax estimate CH 301.12 0.00 0.00 0.00 0.00
3/1/2008 ESC Cam estimates CH 350.00 0.00 0.00 0.00 0.00 3/1/2008 RNT Base Rent
CH 3,800.00 0.00 0.00 0.00 0.00 3/1/2008 TXS Reel estate tax estimate CH 301.12
0,00 0.00 0.00 0.00 4/1/2 008 ESC Cam estimates CH 350.00 0.00 0.00 0.00 0.00
4/1/2008 RNT Base Rent CH 3,800.00 0.00 0,00 0.00 0.00 4/1/2008 TXS Real estate
tax estimate CH 301.12 0,00 0.00 0.00 0.00 4/18/2008 LEG LEGAL FEES CH 947.83
0.00 0.00 0.00 0.00 5/1/2008 ESC Cam estimates CH 350,00 0.00 0.00 0.00 0.00
5/1/2008 RNT Baso Rent CH 3,800.00 0.00 0.00 0.00 0.00 5/1/2008 TXS Real estate
tax estimate CH 301.12 0.00 0.00 0.00 0.00 5/14/2008 SEW SEWER CH 108.00 0.00
0.00 0.00 0.00 6/1/2008 ESC Cam estimates CH 350.00 0.00 0.00 0.00 0.00 6/1/2008
RNT Base Rent CH 3,800.00 0.00 0,00 0.00 0,00

 



--------------------------------------------------------------------------------



 



() [w80015w80015109.gif]

Database: CEDARSHOPCTR Aged Delinquencies Page: 31 10/22/2009 05:12 PM ENTITY:
1260 Cedar Shopping Centers Date: SHAW’S PLAZA Time: Date: 10/2212009 Invoice
Date Category Source Amount Current 30 50 90 120 6/1/2008 TXS Real estate tax
estimate CH 301.12 0.00 0.00 0.00 0.00 301.12 6126/2008 LAT LATE CHARGES CH
1,430.61 0.00 0.00 0.00 0.00 1,430.61 7/1/2008 ESC Cam estimates CH 339.08 0.00
0.00 0.00 0.00 339.08 7/1/2008 RNT Base Rent CH 3,800.00 0.00 0.00 0. 00 0.00
3,800.00 7/1/2008 TXS Real estate tax estimate CH 301.12 0,90 0.0D 0.00 0.00
301.12 1/29/2009 , LEG LEGAL FEES CH 948.00 0.00 0.00 0.00 0.00 948,00 5/26/2009
LEG LEGAL FEES CH 800.95 0,00 0.00 0.00 0.00 800.95 6/16/2009 LEG LEGAL FEES CH
189.50 0.00 0.00 0.00 0.00 189.50 ESC Cam estimates 2,089.08 0,00 0.00 0,00 0.00
2,089.08 LAT LATE CHARGES 1,430.61 0.00 0.00 0.00 0.00 1,430.61 LEG LEGAL FEES
2,886.28 0,00 0.00 0.00 0.00 2,888.28 RNT Base Rent 21,508.71 0.00 0.00 0.00
0.00 21,508.71 SEW SEWER 108. 00 0.00 0.00 0.00 0.00 108.00 TXS Real estate tax
estimate 1,805.72 0.00 0.00 0.00 0.00 1,806.72 QIJIZNOS OLD Total: 29,829.40
0,00 0.00 0,00 0.00 29,829.40 CMM Annual Cam Expenses 6,272.19 0.00 0,00 0.00
0.00 8,272.19 ESC Cam estimates 9,848.50 520,63 341.76 323,08 323.08 8,339.95
INS INSURANCE 0.02 0.00 0.00 0.00 0.00 0.02 1AT LATE CHARGES 2,030.61 0,00 0,00
0.00 0.00 2,030.61 LEG LEGAL FEES 2,886.28 0.00 0.00 0.00 0.00 2,886.28 NSF NSF
FEES 100.00 100.00 0.00 0.00 0.00 0.00 OCR PAYMENT TO OPEN CREDIT 0.0 0 0.00
0,00 0.00 0,00 0.00 PPR Prepaid Rent 0.00 0.00 0.00 0.00 0.00 0.00 RNT Base Rent
53,531.22 2,022.53 0,00 0.00 0.01 51,508.68 SEW SEWER 3,782.47 3,402.47 0.00
0.00 0.00 360.00 TXS Real estate tax estimate 8,008.00 504.71 0.00 0.09 307.17
7,194.03 TXY Annual Real Estate Taxes 2,071.20 0.00 0.00 0.00 0.00 2,071,20 WAT
WATER/SEWER 0.00 0.00 0.00 0.00 0.00 0.00 ENTITY 1260 Total: 84,366.05 8,550.34
341.76 323.17 630.26 76,520,52 Prepaid: 24,059.13 Balance: 60,306.92

 



--------------------------------------------------------------------------------



 



SCHEDULE 11
BLUE MOUNTAIN COMMONS LEASES
1. Brother’s Pizza (Giovanni Barone)

  •   Lease Agreement Dated: 5.12.08     •   Subordination of Landlord’s Lien
Dated: 11,4.08     •   Delivery of Possession Dated: 6.5.09     •   Rent
Commencement Letter Dated: 9.30.09

2. Giant Food Stores, LLC

  •   Lease Agreement Dated: 10.11.06     •   Memorandum of Lease Dated:
10,11.06     •   First Amendment to Lease Agreement Dated: 1.9.07     •  
Delivery of Possession Dated: 9.22.09

3. PNC Bank, NA

  •   Lease Agreement Dated: 2.1.08

4. Sonic Drive-in Restaurant (Harrisburg Drive-In, LLC)

  •   Ground Lease Dated: 7.30.09     •   Lease Guaranty Dated: 7.30.09

5. Subway Real Estate Corp.

  •   Lease Agreement Dated: 7.15.09

6. Supercuts, Inc.

  •   Lease Agreement Dated: 6,30.08     •   Delivery of Possession Dated:
6.5.09     •   Rent Commencement Letter Dated: 9,30.09

     Verizon Wireless (Go Wireless, Inc.)

  •   Lease Agreement Dated: 9.30.09

 



--------------------------------------------------------------------------------



 



SCHEDULE 12
MAJOR TENANTS
Blue Mountain Commons
     Giant
     Columbus Crossing
     Super Fresh
     Old Navy
     A.G. Moore, Inc #62
Franklin Village
     Stop & Shop
     TJX (Marshall’s)
     Dress Barn

     Team Fitness
     Raynham CVS,

     Inc. Jo-Ann Fabrics
     Marshall’s

     Shaw’s
     Loyal Plaza
     Kmart
     Giant
     Staples
     Eckerd’s
     Western Auto Supply

 



--------------------------------------------------------------------------------



 



     Stop & Shop — Bridgeport
     Stop & Shop
     Sunset Crossing

     Giant

 



--------------------------------------------------------------------------------



 



SCHEDULE 13
EXISTING SURVEYS
Schedule 13 (i) — Columbus Crossing

  •   Prepared by Control Point Associates, Inc.     •   Issue date — 63.09

Schedule 13 (ii) — Franklin Village

  •   Prepared by Guerriere & Halnon, Inc.     •   Issue date — 9.3.04

Schedule 13 (iii) — Loyal Plaza

  •   Prepared by Bock & Clark’s National Surveyors Network     •   Issue date —
4.9.01 (Revised 4.20.01)

Schedule 13 (iv) — Stop & Shop Plaza

  •   Prepared by C.T. Male Associates, P.C.     •   Issue date — 11.09.06 as
revised 02.29.08

Schedule 13 (v) — Blue Mountain Commons

  •   Prepared by J. Michael Brill & Associates, Inc.     •   August 24, 2006

Schedule 13 (vi) — Sunset Crossing

  •   Prepared by Michael J. Pasonick, Jr., Inc.     •   Issue date — 11.7.03

Schedule 13 (vii) — Shaw’s Plaza

  •   Prepared by Hayward-Boynton & Williams, Inc.     •   Issue date — 12.15.05

 



--------------------------------------------------------------------------------



 



SCHEDULE 14: EXCLUDED COMPETITORS
. Acadia Realty Trust
Angelo Gordon
AREA Advisors
ARC
Black Rock
Blackstone
CBRE Investors
Centro
Cole
Coventry Real Estate Advisors
Crow Holdings
Dividend Capital
DLC
DRA
Edens & Avant
Emmes
Equity One
First Washington Realty, Inc.
Gazit Globe
Global Investors
Hampshire Companies
Harvard Behringer
Heitman
Homburg Invest
NG
Investcorp International
MC/Inland Western, Etc.
JP Morgan
Kimco
Kite Realty
Konover
Kroll
Levin Management Corp,
Lightstone Group
Loeb Partners
Macquarie
Madison Marquette
Millbrook Properties
Morgan Stanley
National. Development
One Liberty
Perella Weinberg
Phillips Edison
Prime Commercial Properties
Ramco Gershenson
RD Capital
Regency
Retail Opportunity Investments Corp.
Rockpoint
RVG Management
Saul Centers
Scout Capital
Stoltz
Urdang
Urstadt Biddle
Vornado
WP Realty
WS Capital Partners

 



--------------------------------------------------------------------------------



 



SCHEDULE 15 — NET EFFECTIVE RENT

                                      Square   Annualized         Tenant Name  
Footage   Rent   Recoveries*   COLUMBUS CROSSING                        
0569-002  
VACANT
    4,000     $ 60,000     Pro-Rata 0560-002  
CINGULAR WIRELESS PSC RPA#152
    3,000     $ 78,000     Pro-Rata 0560-004  
LANE BRYANT, INC #6727
    8,000     $ 126,000     Pro-Rata 0560-005  
BATH & BODY WORKS, INC. #1560
    2,560     $ 53,760     Pro-Rata 0560-007  
JOYCE LESLIE, INC #58
    8,000     $ 158,400     Pro-Rata FRANKLIN VILLAGE                        
0700-001  
TACO BELL #4654
    2,000     $ 40,000     Pro-Rata 0700-002  
D’ANGELOS
    2,500     $ 78,625     Pro-Rata 0700-003  
VACANT
    1,500     $ 37,500     Pro-Rata 0700-004  
RADIO SHACK, #011020
    2,000     $ 46,000     Pro-Rata 0700-005  
CINGULAR WIRELESS, #3816-AT&T
    1,857     $ 53,726     Pro-Rata 0700-006C  
STOP AND SHOP
    6,396     $ —     Pro-Rata 0700-909  
VILLAGE MALL LIQUORS
    4,409     $ 110,025     Pro-Rata 0700-011  
BATH & BODY WORKS-42018269
    2,500     $ 60,000     Pro-Rata 0700-012  
SUPERCUTS, INC,
    1,500     $ 36,000     Pro-Rata 0700-013  
BANK OF AMERICA-MA6-311
    2,550     $ 74,538     Pro-Rata 0700-013A  
BANK OF AMERICA (ATM) MA6-311
    216     $ 43,000     Pro-Rata 0700-014  
OLYMPIA SPORT CENTER INC.
    3,550     $ 71,000     Pro-Rata 0700-015  
FAMOUS FOOTWEAR #2628
    7,044     $ 129,500     Pro-Rata 0700-017  
VACANT (APPLEBEES TO VACATE)
    4,986       n/a     Pro-Rata 0700-018  
ELIZABETH GRADY
    1,600     $ 41,568     Pro-Rata 0700-019  
GENERAL NUTRITION, #9802
    1,709     $ 39,307     Pro-Rata 070D-020  
VACANT
    3,850     $ 66,135     Pro-Rata 0700-022  
GAMESTOP, INC., # 0641
    2,550     $ 40,500     Pro-Rata 0700-024  
VILLA TRADING CO/TERRAZZA HOME
    4,949     $ 98,980     Pro-Rata 070D-025  
SALLY’S ALLEY
    3,000     $ 46,867     Pro-Rata 0700-026  
THE MEN’S WAREHOUSE
    3,600     $ 86,940     Pro-Rata 0700-028  
EMPIRE VISION CENTERS
    2,400     $ 59,424     Pro-Rata 0700-029  
CRYSTAL CARD & GIFTS
    4,949     $ 98,980     Pro-Rata 0700-030  
PAPA GINO’S
    3,120     $ 86,112     Pro-Rata 0700-031  
LONGHORN STEAKHOUSE
    6,323     $ 150,171     Pro-Rata 0700-032  
AAA SOUTHERN NEW ENGLAND-6177
    3,546     $ 81,627     Pro-Rata 0700-033  
FEI YUEITEPPAN
    3,908     $ 87,930     Pro-Rata 0700-035  
PANERA BREAD
    3,908     $ 98,697     Pro-Rata 0700-036  
VACANT
    1,967     $ 39,340     Pro-Rata 0700-037  
L’EQUIPE
    2,070     $ 53,301     Pro-Rata 0700-040  
PEPPER TERRACE (GODDUCI’S)
    2,000     $ 47,360     Pro-Rata 0700-041  
SYLVAN LEARNING CENTER
    3,200     $ 61,600     Pro-Rata 0700-042  
SUN PRO
    1,600     $ 36,205     Pro-Rata 0700-043  
VOICE BOX
    1,000     $ 24,325     Pro-Rata 0700-044  
CALIFORNIA NAILS
    1,000     $ 28,322     Pro-Rata 0700-045  
MAILBOXES (UPS)
    1,818     $ 17,725     Pro-Rata 0700-046  
BC EXEC REALTY (REMAX)
    4,000     $ 79,000     Pro-Rata 0700-048  
SMILAGE DENTAL
    1,600     $ 34,944     Pro-Rata 0700-049  
CEDAR SHOPPING CENTERS OFFICE
    2,000     $ —     Gross 0700-050  
CURVES FOR WOMEN
    2,000     $ 45,020     Pro-Rata 0700-0A102  
APPLEBEES NORTHEAST
    1,098     $ 28,497     Gross 0700-0A103  
DR. ROBERT GUSHARD-7/08
    1,593     $ 40,319     Gross 0700-0A104  
MILFORD REGIONAL (PT)
    3,937     $ 99,488     Gross 0700-DA106  
MARRIOTT MNGT, #2980554
    3,150     $ 78,231     Gross 0700-0A108  
VACANT
    2,481     $ 54,582     Gross

 



--------------------------------------------------------------------------------



 



                                      Square   Annualized         Tenant Name  
Footage   Rent   Recoveries*   0700-0A201  
VACANT (Pending Nurse Staffing)
    490     $ 15,597     Gross 0700-0A204  
VACANT
    2,630     $ 49,970     Gross 0700-0A205  
HORMEL FOODS
    2,734     $ 81,076     Gross 0700-0A208  
HAWITIORNE SECURITIES CORP
    841     $ 20,832     Gross 0700-0A210  
DR. JAMILA KHALIL
    1,500     $ 37,373     Gross 0700-0A212  
CHEMICAL SOLUTIONS
    846     $ 21,937     Gross 0700-03101  
STRATA BANK-10/08
    5,023     $ 188,406     Pro-Rata 0700-03102  
JEPSKY AND SACK
    1,572     $ 42,124     Gross 0700-03106  
DANIEL O’CONNELL’S SONS, INC
    2,868     $ 67,974     Gross 0700-013107  
VACANT
    1,285     $ 28,270     Gross 0700-03203  
ARTHUR PAPPAS
    547'     $ 17,272     Gross 0700-03204  
LOGIC VISION
    1,156     $ 31,247     Gross 0700-03205  
NEXT LEVEL
    1,797     $ 53,622     Gross 0700-03206  
SAYLENT TECHNOLOGIES CORP
    2,448     $ 56,867     Gross 0700-03207  
VACANT
    1,700     $ 37,400     Gross 0700-047  
CLEANER
    1,200     $ 24,969     Pro-Rata 0700-03103  
Mentor Planning
    3,495     $ 80,070     Gross 0700-039  
Jenny Craig
    2,734     $ 70,538     Pro-Rata 0700-013209  
KENDIG RATCLIFFE
    1,673     $ 39,190     Gross 0700-013301  
VACANT
    2,480     $ 54,560     Gross 0700-0B302  
CATALDO LAW OFFICE, LLC
    2,907     $ 8,238     Gross 0700-03305  
GILMORE REES & CARLSON
    7,670     $ 262,645     Gross 0700-TOWER  
SPRINT NEXTEL _
    0     $ 23,087     Gross   LOYAL PLAZA                         0600-003  
RADIO SHACK-012139
    2,000     $ 46,000     Pro-Rata 0600-004  
RENT-A-CENTER, INC #2096
    2,500     $ 26,260     Pro-Rata 0600-005  
OLYMPIA SPORT CENTER, INC.
    4,000     $ 56,000     Pro-Rata 0600-009  
DOLLAR TREE STORES, INC-027
    9,900     $ 88,110     Pro-Rata 0600-010  
HALLMARK
    5,000     $ 70,000     Pro-Rata 0600-011  
HOLIDAY HAIR FASHION, #65079
    1,500     $ 24,750     Pro-Rata 0600-013  
NAIL TRIX, INC
    2,500     $ 46,000     Pro-Rata 0600-014  
RENT-WAY, INC #04562
    2,500     $ 45,540     Pro-Rata 0600-015  
SALLY BEAUTY SUPPLY #1033
    1,280     $ 26,880     Pm-Rata 0600-016  
FASHION BUG #164
    9,220     $ 82,980     Pro-Rata 0600-018  
PAYLESS SHOESOURCE-4054
    3,000     $ 54,000     Pro-Rata 0600-019  
MARTIN JENNINGS III
    1,200     $ 17,760     Pro-Rata 0600-020  
GASPARE SALADINO
    1,200     $ 24,716     Pro-Rata 0600-021  
JACKSON HEWITT TAX SERVICE
    1,000     $ 20,500     Pro-Rata 0600-022  
VISION MAX
    1,600     $ 25,600     Pro-Rata 0600-024  
WILLIAMSPORT NATIONAL BANK
    6,500     $ 59,930     Gross 0600-025  
GENERAL MILLS RESTURANTS,INC
    8,355     $ 55,000     Gross 0600-026  
BLOCKBUSTER VIDEO #90435
    6,000     $ 150,900     Pro-Rata 0600.027  
XUN ZHENG/JINXING YANG plus MTM
    4,850     $ 69,210     Pro-Rata   STOP & SHOP at BRIDGEPORT n/a            
              SUNSET CROSSING                         0510-003  
VACANT
    6,000       48,000     Pro-Rata 0510-003  
PREMIER TANNING
    2,000     $ 28,000     Pro-Rata 0510-004  
LI ZHONG ZHU
    1,495     $ 19,600     Pro-Rata 0510-004A  
BEAUTY NAIL SALON
    1,505     $ 22,575     Pro-Rata 0510-005  
VACANT
    2,350     $ 28,200     Pro-Rata 0510-006  
HOLIDAY HAIR #65311
    1,600     $ 34,647     Pro-Rata 0510-007  
DOLLAR SURPLUS, INC
    4,860     $ 65,920     Pro-Rata   SHAWs PLAZA                        
1260-002  
VACANT
    4,767     $ 71,505     Pro-Rata 1260-002  
VISION WORKS EXPRESS, INC,
    1,760     $ 24,077     Pro-Rata 1260-003  
RADIO SHACK #011050
    3,000     $ 42,000     Pro-Rata 1260-004  
RENNSI CLEANERS
    2,400     $ 34,500     Pro-Rata

 



--------------------------------------------------------------------------------



 



                                      Square   Annualized         Tenant Name  
Footage   Rent   Recoveries*   1260-005  
VACANT
    2,400     $ 48,000     Pro-Rata 1260-006  
REGIS CORPORATION, #75153
    1,800     $ 30,400     Pro-Rata 1260-007  
VACANT
    4,000     $ 80,000     Pro-Rata 1260-009  
iPARTY RETAIL STORES
    9,400     $ 124,362     Pro-Rata 1260.010  
BANK OF AMERICA, #MA6-261
    3,600     $ 126,788     Pro-Rata 1260-010A  
BANK OF AMERICA (ATM) #MAW-239
    504     $ 19,000     Gross 1260-012  
SOVEREIGN BANK #0706
    2,274     $ 73,442     Pro-Rata 1260-013  
VACANT (PANERA BREAD PENDING)
    4,000     $ 120,000     Pro-Rata 1260-016  
MA SOUTHERN NE
    3,200     $ 56,800     Pro-Rata 1260-017  
DRESS BARN
    9,100     $ 100,000     Gross 1260-018  
GAME STOP, #2414-2/09
    1,537     $ 27,906     Pro-Rata 1260-OTPCL  
NEXTEL #MA1901
    667     $ 6,000     Gross  

 

*   Certain CAM caps may apply based on existing lease;

 



--------------------------------------------------------------------------------



 



                                  VACANCIES                         Retail      
            Sunset        
<1,000 sf
  $ 25.00     Pro-Rata                
1,000 sf to 2,500 sf
  $ 20.00     Pro-Rata   $ 12.00          
2,500 sf to 5,000 sf
  $ 15.00     Pro-Rata   $ 10.00          
5,000 sf to 7,500 sf
  $ 10.00     Pro-Rata   $ 8.00          
7,500 sf to 10,000 sf
  $ 7.50     Pro-Rata         Office                                
<1,000 sf
  $ 25.00     Gross                
1,000 sf to 2,500 sf
  $ 22.00     Gross                
2,500 sf to 5,000 sf
  $ 19.00     Gross                
5,000 sf to 7,500 sf
  $ 16.00     Gross                
7,500 sf to 10,000 sf
  $ 13.00     Gross        

 